Case 19-34054-sgj11 Doc 262 Filed 12/20/19                    Entered 12/20/19 15:55:51              Page 1 of 115



                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

                                                                  )
 In re:                                                           ) Chapter 11
                                                                  )
 HIGHLAND CAPITAL MANAGEMENT, L.P.,1                              ) Case No. 19-34054 (SGJ)
                                                                  )
                                    Debtor.                       )
                                                                  )

                                       CERTIFICATE OF SERVICE

        I, Alyssa Kim-Whittle, depose and say that I am employed by Kurtzman Carson
 Consultants LLC (“KCC”), the claims and noticing agent for the Debtor in the above-captioned
 case.

         On December 14, 2019, at my direction and under my supervision, employees of KCC
 caused the following document to be served via Electronic Mail upon the service list attached
 hereto as Exhibit A and via First Class Mail upon the service lists attached hereto as Exhibit B
 and Exhibit C:

         Notice of Chapter 11 Bankruptcy Case and Meeting of Creditors; to be Held on
          January 9, 2020 at 11:00 a.m. [Docket No. 229]


 Dated: December 20, 2019
                                                           /s/ Alyssa Kim-Whittle
                                                           Alyssa Kim-Whittle
                                                           KCC
                                                           222 N Pacific Coast Highway, Suite 300
                                                           El Segundo, CA 90245




 1
  The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
 address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
Case 19-34054-sgj11 Doc 262 Filed 12/20/19   Entered 12/20/19 15:55:51   Page 2 of 115




                                 Exhibit A
       Case 19-34054-sgj11 Doc 262 Filed 12/20/19                                   Entered 12/20/19 15:55:51                 Page 3 of 115
                                                                         Exhibit A
                                                                       Core/2002 List
                                                                  Served via Electronic Mail


              Description                            CreditorName                  CreditorNoticeName                               Email
                                           Acis Capital Management, L.P.
                                           and Acis Capital Management GP,
 Committee of Unsecured Creditors          LLP                              Attn: Joshua Terry                  josh@shorewoodmgmt.com
 Top 20 Creditor                           American Arbitration Association Elizabeth Robertson, Director       robertsone@adr.org
 Top 20 Creditor                           Andrews Kurth LLP                Scott A. Brister, Esq.              ScottBrister@andrewskurth.com
                                                                            William P. Bowden, Esq., Michael    wbowden@asbygeddes.com;
 Counsel to Jefferies LLC                  Ashby & Geddes, P.A.             D. DeBaecke, Esq.                   mdebaecke@ashbygeddes.com
 Top 20 Creditor                           Bates White, LLC                 Karen Goldberg, Esq.                karen.goldberg@bateswhite.com


 Counsel to Acis Capital Management                                                                            lucian@blankrome.com;
 GP LLC and Acis Capital                                                                                       mintz@blankrome.com;
 Management, L.P. (collectively, “Acis”)   Blank Rome LLP                      John E. Lucian, Josef W. Mintz  jbibiloni@blankrome.com
 Top 20 Creditor                           Boies, Schiller & Flexner LLP       Scott E. Gant                   sgant@bsfllp.com
 Counsel to Integrated Financial                                               Candace C. Carlyon, Esq., Tracy ccarlyon@carlyoncica.com;
 Associates Inc.                           Carlyon Cica Chtd.                  M. Osteen, Esq.                 tosteen@carlyoncica.com
 Counsel to the Intertrust Entities and    Chipman, Brown, Cicero & Cole,
 the CLO Entities                          LLP                                 Mark L. Desgrosseilliers         desgross@chipmanbrown.com
 Top 20 Creditor                           CLO Holdco, Ltd.                    Grant Scott, Esq.                gscott@myersbigel.com
                                           Cole, Schotz, Meisel, Forman &
 Creditor                                  Leonard, P.A.                       Michael D. Warner, Esq.          mwarner@coleschotz.com
                                           Condon Tobin Sladek Thornton
 Counsel to Siepe LLC                      PLLC                                J. Seth Moore                    smoore@ctstlaw.com
 Top 20 Creditor                           Connolly Gallagher LLP              Ryan P. Newell                   rnewell@connollygallagher.com
                                           Counsel to Acis Capital
                                           Management, L.P. and Acis
 Top 20 Creditor                           Capital Management GP, LLC          c/o Brian P. Shaw, Esq.          shaw@roggedunngroup.com
 Counsel to Patrick Daugherty (“Mr.
 Daugherty”)                               Cross & Simon LLC                   Michael L. Vild, Esquire         mvild@crosslaw.com
 Top 20 Creditor                           Debevoise & Plimpton LLP            Erica S. Weisgerber              eweisgerber@debevoise.com
 DE AG Office                              Delaware Attorney General           Kathy Jennings                   attorney.general@state.de.us
 Delaware Attorney General                 Delaware Department of Justice      Kathy Jennings, Esquire          attorney.general@delaware.gov
 DE DOJ                                    Delaware Dept of Justice            Attn Bankruptcy Dept             attorney.general@state.de.us
 DE State Treasury                         Delaware Secretary of Treasury                                       statetreasurer@state.de.us
 Counsel to Jefferies LLC                  Dentons US LLP                      Lauren Macksoud, Esq.            lauren.macksoud@dentons.com
 Counsel to Jefferies LLC                  Dentons US LLP                      Patrick C. Maxcy, Esq.           patrick.maxcy@dentons.com
 Top 20 Creditor                           DLA Piper LLP (US)                  Marc D. Katz, Esq.               marc.katz@dlapiper.com
 Top 20 Creditor                           Duff & Phelps, LLC                  c/o David Landman                dlandman@beneschlaw.com
 Top 20 Creditor                           Foley Gardere                       Holly O'Neil, Esq.               honeil@foley.com
 Counsel to the Redeemer Committee
 of the Highland Crusader
 Fund                                      Frost Brown Todd LLC                Mark A. Platt                    mplatt@fbtlaw.com
 Counsel to Alvarez & Marsal CRF
 Management LLC as Investment                                                  Marshall R. King, Esq., Michael A. mking@gibsondunn.com;
 Manager of the Highland Crusader                                              Rosenthal, Esq. & Alan             mrosenthal@gibsondunn.com;
 Funds                                     Gibson, Dunn & Crutcher LLP         Moskowitz, Esq.                    amoskowitz@gibsondunn.com
 Counsel to Alvarez & Marsal CRF
 Management LLC as Investment
 Manager of the Highland Crusader
 Funds                                     Gibson, Dunn & Crutcher LLP         Matthew G. Bouslog, Esq.         mbouslog@gibsondunn.com
                                                                               Melissa S. Hayward, Zachery Z.   MHayward@HaywardFirm.com;
 Proposed Counsel for the Debtor           Hayward & Associates PLLC           Annable                          ZAnnable@HaywardFirm.com
 IRS                                       Internal Revenue Service            Attn Susanne Larson              SBSE.Insolvency.Balt@irs.gov

 Counsel to Crescent TC Investors, L.P. Jackson Walker L.L.P.                  Michael S. Held                  mheld@jw.com
 Counsel to the Redeemer Committee
 of the Highland Crusader                                                                                       mhankin@jenner.com;
 Fund                                   Jenner & Block LLP                     Marc B. Hankin, Richard Levin    rlevin@jenner.com
 Top 20 Creditor                        Joshua & Jennifer Terry                c/o Brian P. Shaw, Esq.          shaw@roggedunngroup.com

 Counsel to CLO Holdco, Ltd.               Kane Russell Coleman Logan PC       John J. Kane                     jkane@krcl.com
 Counsel to BET Investments II, L.P.       Kurtzman Steady, LLC                Jeffrey Kurtzman, Esq.           Kurtzman@kurtzmansteady.com
 Top 20 Creditor                           Lackey Hershman LLP                 Paul Lackey, Esq.                paul.lackey@stinson.com
 Counsel to UBS Securities LLC and
 UBS AG London Branch (“UBS”)              Latham & Watkins LLP                Asif Attarwala                   asif.attarwala@lw.com
 Counsel to UBS Securities LLC and
 UBS AG London Branch (“UBS”)              Latham & Watkins LLP                Jeffrey E. Bjork                 jeff.bjork@lw.com


Highland Capital Management, L.P.
Case No. 19-34054                                                          Page 1 of 3
       Case 19-34054-sgj11 Doc 262 Filed 12/20/19                                 Entered 12/20/19 15:55:51                  Page 4 of 115
                                                                         Exhibit A
                                                                       Core/2002 List
                                                                  Served via Electronic Mail


               Description                          CreditorName                    CreditorNoticeName                           Email

 Counsel to Coleman County TAD,
 Kaufman County, Upshur County,
 Fannin CAD, Tarrant County, Grayson
 County, Allen ISD, Dallas County,        Linebarger Goggan Blair &           Elizabeth Weller, Laurie A.
 Irving ISD, and Rockwall CAD             Sampson LLP                         Spindler                         dallas.bankruptcy@publicans.com
 Creditor                                 Lynn Pinker Cox & Hurst, L.L.P.     Michael K. Hurst, Esq.           mhurst@lynnllp.com
 Top 20 Creditor                          McKool Smith, P.C.                  Gary Cruciani, Esq.              gcruciani@mckoolsmith.com
 Committee of Unsecured Creditors         Meta-e Discovery                    Attn: Paul McVoy                 pmcvoy@metaediscovery.com
 Top 20 Creditor                          Meta-e Discovery LLC                Paul McVoy                       pmcvoy@metaediscovery.com
 Counsel to the Redeemer Committee
 of the Highland Crusader                 Morris, Nichols, Arsht & Tunnell                                     rdehney@mnat.com;
 Fund                                     LLP                                 Curtis S. Miller, Kevin M. Coen  cmiller@mnat.com
                                                                              Joseph T. Moldovan, Esq. & Sally
 Counsel to Meta-e Discovery, LLC         Morrison Cohen LLP                  Siconolfi, Esq.                  bankruptcy@morrisoncohen.com
 Counsel to California Public
 Employees’ Retirement System
 (“CalPERS”)                              Nixon Peabody LLP                   Louis J. Cisz, III, Esq.         lcisz@nixonpeabody.com
 Top 20 Creditor                          NWCC, LLC                           c/o of Michael A. Battle, Esq.   mbattle@btlaw.com
                                                                              Securities & Exchange
 SEC Headquarters                         Office of General Counsel           Commission                       SECBankruptcy-OGC-ADO@SEC.GOV

 US Trustee for Northern District of TX   Office of the United States Trustee Lisa L. Lambert, Esquire         lisa.l.lambert@usdoj.gov
                                          Office of the United States Trustee
 US Trustee for District of DE            Delaware                            Jane M. Leamy                    Linda.Casey@usdoj.gov
                                                                              John A. Morris and Gregory V.
                                                                              Demo                             jmorris@pszjlaw.com;
 Counsel for the Debtor                   Pachulski Stang Ziehl & Jones LLP                                    gdemo@pszjlaw.com

 Counsel for the Debtor                   Pachulski Stang Ziehl & Jones LLP Maxim B. Litvak                    mlitvak@pszjlaw.com
                                                                                                               rpachulski@pszjlaw.com;
                                                                                                               jpomerantz@pszjlaw.com;
                                                                              Richard M. Pachulski, Jeffrey N. ikharasch@pszjlaw.com;
                                                                              Pomerantz, Ira D. Kharasch,      mlitvak@pszjlaw.com;
 Counsel for the Debtor                   Pachulski Stang Ziehl & Jones LLP Maxim B. Litvak, James E. O’Neill joneill@pszjlaw.com
                                                                                                               rpachulski@pszjlaw.com;
                                                                                                               jpomerantz@pszjlaw.com;
                                                                              Richard M. Pachulski, Jeffrey N. ikharasch@pszjlaw.com;
                                                                              Pomerantz, Ira D. Kharasch,      mlitvak@pszjlaw.com;
 Counsel for the Debtor                   Pachulski Stang Ziehl & Jones LLP Maxim B. Litvak, James E. O’Neill joneill@pszjlaw.com
 Top 20 Creditor                          Patrick Daugherty                   c/o Thomas A. Uebler, Esq.       tuebler@mdsulaw.com
 Pension Benefit Guaranty Corporation     Pension Benefit Guaranty                                             baird.michael@pbgc.gov;
 (“PBGC”)                                 Corporation                         Michael I. Baird                 efile@pbgc.gov
 Counsel to City of Garland, Garland      Perdue, Brandon, Fielder, Collins &
 ISD, Wylie ISD                           Mott, L.L.P.                        Linda D. Reece                   lreece@pbfcm.com
                                                                              Jeremy W. Ryan, Esq., R.         jryan@potteranderson.com;
 Delaware counsel to Alvarez & Marsal                                         Stephen McNeill, Esq. & D. Ryan rmcneill@potteranderson.com;
 CRF Management LLC                       Potter Anderson & Corroon LLP       Slaugh, Esq.                     rslaugh@potteranderson.com
                                          Redeemer Committee of Highland
 Committee of Unsecured Creditors         Crusader Fund                       Attn: Eric Felton                ericfelton@me.com
                                          Redeemer Committee of the
 Top 20 Creditor                          Highland Crusader Fund              c/o Terri Mascherin, Esq.        tmascherin@jenner.com
 Top 20 Creditor                          Reid Collins & Tsai LLP             William T. Reid, Esq.            wreid@rctlegal.com
 Counsel to UBS Securities LLC and                                            Michael J. Merchant, Sarah E.    merchant@rlf.com;
 UBS AG London Branch (“UBS”)             Richards, Layton & Finger PA        Silveira                         silveira@rlf.com
 Counsel to the Intertrust Entities       Schulte Roth & Zabel LLP            James T. Bentley                 james.bentley@srz.com
                                          Securities & Exchange               Andrew Calamari, Regional        bankruptcynoticeschr@sec.gov;
 SEC Regional Office                      Commission                          Director                         nyrobankruptcy@sec.gov
                                          Securities & Exchange
 SEC Regional Office                      Commission                          Sharon Binger, Regional Director philadelphia@sec.gov
                                                                                                               bguzina@sidley.com;
                                                                              Bojan Guzina, Matthew            mclemente@sidley.com;
 Proposed Counsel to Official                                                 Clemente, Alyssa Russell, Elliot alyssa.russell@sidley.com;
 Committee of Unsecured Creditors         Sidley Austin LLP                   A. Bromagen                      ebromagen@sidley.com
 Proposed Counsel to Official
 Committee of Unsecured Creditors         Sidley Austin LLP                   Jessica Boelter                  jboelter@sidley.com



Highland Capital Management, L.P.
Case No. 19-34054                                                        Page 2 of 3
       Case 19-34054-sgj11 Doc 262 Filed 12/20/19                                Entered 12/20/19 15:55:51                  Page 5 of 115
                                                                        Exhibit A
                                                                      Core/2002 List
                                                                 Served via Electronic Mail


              Description                           CreditorName                   CreditorNoticeName                         Email
                                                                                                            preid@sidley.com;
                                                                             Penny P. Reid, Paige Holden    pmontgomery@sidley.com;
 Proposed Counsel to Official                                                Montgomery, Charles M. Person, cpersons@sidley.com;
 Committee of Unsecured Creditors          Sidley Austin LLP                 Juliana Hoffman                jhoffman@sidley.com
                                                                             Division of Corporations -
 DE Secretary of State                     State of Delaware                 Franchise Tax                  dosdoc_bankruptcy@state.de.us
 Counsel to the Hunter Mountain Trust
 (“Hunter”)                                Sullivan Hazeltine Allinson LLC William A. Hazeltine, Esq.          whazeltine@sha-llc.com
                                           UBS AG, London Branch and UBS
 Top 20 Creditor                           Securities LLC                  c/o Andrew Clubock, Esq.            Andrew.Clubok@lw.com
 United States Attorney General            United States Attorney General  U.S. Department of Justice          askdoj@usdoj.gov

 US Attorneys Office for DE                US Attorney for Delaware          David C Weiss c/o Ellen Slights   usade.ecfbankruptcy@usdoj.gov


 Counsel to Acis Capital Management                                                                            rpatel@winstead.com;
 GP LLC and Acis Capital                                                     Rakhee V. Patel, Phillip          plamberson@winstead.com;
 Management, L.P. (collectively, “Acis”)   Winstead PC                       Lamberson                         achiarello@winstead.com
                                                                                                               bankfilings@ycst.com;
                                                                                                               mnestor@ycst.com;
                                                                            Michael R. Nestor, Edmon L.        emorton@ycst.com;
 Proposed Counsel to Official              Young Conaway Stargatt & Taylor, Morton, Sean M. Beach, Esq.,       sbeach@ycst.com;
 Committee of Unsecured Creditors          LLP                              Jaclyn C. Weissgerber, Esq.        jweissgerber@ycst.com
 Delaware Division of Revenue              Zillah A. Frampton               Bankruptcy Administrator           Zillah.Frampton@state.de.us




Highland Capital Management, L.P.
Case No. 19-34054                                                       Page 3 of 3
Case 19-34054-sgj11 Doc 262 Filed 12/20/19   Entered 12/20/19 15:55:51   Page 6 of 115




                                 Exhibit B
                                       Case 19-34054-sgj11 Doc 262 Filed 12/20/19                                   Entered 12/20/19 15:55:51                Page 7 of 115
                                                                                                           Exhibit B
                                                                                                        Core/2002 List
                                                                                                   Served via First Class Mail


             Description                       CreditorName                CreditorNoticeName                     Address1                  Address2          Address3        City    State      Zip
                                        Acis Capital Management, L.P.
  Committee of Unsecured                and Acis Capital Management
  Creditors                             GP, LLP                       Attn: Joshua Terry                3100 Webb Ave, Suite 203                                         Dallas       TX      75025
                                        American Arbitration
  Top 20 Creditor                       Association                   Elizabeth Robertson, Director     120 Broadway, 21st Floor,                                        New York     NY      10271
                                                                                                        111 Congress Avenue, Ste
  Top 20 Creditor                       Andrews Kurth LLP               Scott A. Brister, Esq.          1700                                                             Austin       TX      78701
                                                                        William P. Bowden, Esq.,        500 Delaware Avenue, 8th
  Counsel to Jefferies LLC              Ashby & Geddes, P.A.            Michael D. DeBaecke, Esq.       Floor                         P.O. Box 1150                      Wilmington   DE      19899-1150
                                                                                                        2001 K Street NW, North
  Top 20 Creditor                       Bates White, LLC                Karen Goldberg, Esq.            Bldg Suite 500                                                   Washington   DC      20006
                                                                                                        8080 North Central
  Bank                                  BBVA                            Michael Doran                   Expressway                    Suite 1500                         Dallas       TX      75206
  Counsel to Acis Capital
  Management GP LLC and Acis
  Capital
  Management, L.P. (collectively,                                                                      1201 N. Market Street, Suite
  “Acis”)                               Blank Rome LLP                  John E. Lucian, Josef W. Mintz 800                                                               Wilmington   DE      19801

  Top 20 Creditor                       Boies, Schiller & Flexner LLP   Scott E. Gant                   5301 Wisconsin Ave NW                                            Washington   DC      20015‐2015
  Counsel to Integrated Financial                                       Candace C. Carlyon, Esq.,       265 E. Warm Springs Road,
  Associates Inc.                       Carlyon Cica Chtd.              Tracy M. Osteen, Esq.           Suite 107                                                        Las Vegas    NV      89119
  Counsel to the Intertrust Entities    Chipman, Brown, Cicero &                                                                      1313 North Market
  and the CLO Entities                  Cole, LLP                       Mark L. Desgrosseilliers        Hercules Plaza                Street, Suite 5400                 Wilmington   DE      19801
                                                                                                        Myers Bigel Sibley &          4140 Park Lake Ave,
  Top 20 Creditor                       CLO Holdco, Ltd.                Grant Scott, Esq.               Sajovec, P.A.                 Ste 600                            Raleigh      NC      27612
                                        Cole, Schotz, Meisel, Forman                                    301 Commerce Street, Suite
  Creditor                              & Leonard, P.A.                 Michael D. Warner, Esq.         1700                                                             Fort Worth   TX      76102
                                        Condon Tobin Sladek
  Counsel to Siepe LLC                  Thornton PLLC                   J. Seth Moore                   8080 Park Lane, Suite 700                                        Dallas       TX      75231
  Top 20 Creditor                       Connolly Gallagher LLP          Ryan P. Newell                  1201 N. Market Street         20th Floor                         Wilmington   DE      19801

                                        Counsel to Acis Capital
                                        Management, L.P. and Acis                                                                     500 N. Akard Street,
  Top 20 Creditor                       Capital Management GP, LLC c/o Brian P. Shaw, Esq.              Rogge Dunn Group, PC          Suite 1900                         Dallas       TX      75201
  Counsel to Patrick Daugherty                                                                          1105 N. Market Street, Suite
  (“Mr. Daugherty”)                     Cross & Simon LLC               Michael L. Vild, Esquire        901                                                              Wilmington   DE      19801
                                                                                                        c/o Accounting Dept 28th
  Top 20 Creditor                       Debevoise & Plimpton LLP        Erica S. Weisgerber             Floor                         919 Third Avenue                   New York     NY      10022
                                                                                                                                      Carvel State Office
  DE AG Office                          Delaware Attorney General       Kathy Jennings                  820 N French St               Building                           Wilmington   DE      19801
                                        Delaware Department of                                          Carvel State Office Building,
  Delaware Attorney General             Justice                         Kathy Jennings, Esquire         6th Floor                     820 N. French Street               Wilmington   DE      19801
  DE DOJ                                Delaware Dept of Justice        Attn Bankruptcy Dept            820 N French St 6th Fl                                           Wilmington   DE      19801
                                        Delaware Secretary of                                           820 Silver Lake Blvd Suite
  DE State Treasury                     Treasury                                                        100                                                              Dover        DE      19904
                                                                                                        1221 Avenue of the
  Counsel to Jefferies LLC              Dentons US LLP                  Lauren Macksoud, Esq.           Americas                                                         New York     NY      10020-1089
  Counsel to Jefferies LLC              Dentons US LLP                  Patrick C. Maxcy, Esq.          233 South Wacker Drive        Suite 5900                         Chicago      IL      60606-6361




Highland Capital Management, L.P.
Case No. 19-34054                                                                                         Page 1 of 5
                                   Case 19-34054-sgj11 Doc 262 Filed 12/20/19                               Entered 12/20/19 15:55:51                   Page 8 of 115
                                                                                                   Exhibit B
                                                                                                Core/2002 List
                                                                                           Served via First Class Mail


            Description                    CreditorName               CreditorNoticeName                  Address1                    Address2           Address3            City   State      Zip

  Top 20 Creditor                   DLA Piper LLP (US)           Marc D. Katz, Esq.              1900 N Pearl St, Suite 2200                                        Dallas          TX      75201
                                                                                                 Benesch, Friedlander,       200 Public Square,
  Top 20 Creditor                   Duff & Phelps, LLC           c/o David Landman               Coplan & Aronoff LLP        Suite 2300                             Cleveland       OH      44114-2378
                                                                                                                             2021 McKinney Avenue
  Top 20 Creditor                   Foley Gardere                Holly O'Neil, Esq.              Foley & Lardner LLP         Suite 1600                             Dallas          TX      75201
                                                                                                 5100 South I-35 Service
  Secured Creditor                  Frontier State Bank          Attn: Steve Elliot              Road                                                               Oklahoma City OK        73129
  Counsel to the Redeemer
  Committee of the Highland
  Crusader                                                                                       100 Crescent Court, Suite
  Fund                              Frost Brown Todd LLC         Mark A. Platt                   350                                                                Dallas          TX      75201
  Counsel to Alvarez & Marsal CRF
  Management LLC as Investment                                  Marshall R. King, Esq., Michael
  Manager of the Highland                                       A. Rosenthal, Esq. & Alan
  Crusader Funds                    Gibson, Dunn & Crutcher LLP Moskowitz, Esq.                 200 Park Avenue                                                     New York        NY      10066
  Counsel to Alvarez & Marsal CRF
  Management LLC as Investment
  Manager of the Highland
  Crusader Funds                  Gibson, Dunn & Crutcher LLP Matthew G. Bouslog, Esq.           3161 Michelson Drive                                               Irvine          CA      92612
                                                              Melissa S. Hayward, Zachery        10501 N. Central Expy, Ste.
  Proposed Counsel for the Debtor Hayward & Associates PLLC Z. Annable                           106                                                                Dallas          TX      75231
                                  Hunter Mountain Investment                                                                    87 Railroad Place Ste               Saratoga
  Equity Holders                  Trust                       c/o Rand Advisors LLC              John Honis                     403                                 Springs         NY      12866
  IRS                             Internal Revenue Service    Attn Susanne Larson                31 Hopkins Plz Rm 1150                                             Baltimore       MD      21201
                                                              Centralized Insolvency
  IRS                             Internal Revenue Service    Operation                          PO Box 7346                                                        Philadelphia    PA      19101-7346
  Counsel to Crescent TC                                                                         2323 Ross Avenue, Suite
  Investors, L.P.                 Jackson Walker L.L.P.       Michael S. Held                    600                                                                Dallas          TX      75201
                                                                                                 520 Madison Avenue, 16th       Re: Prime Brokerage
  Secured Creditor                  Jefferies LLC                Director of Compliance          Floor                          Services                            New York        NY      10022
                                                                                                                       th
                                                                                                 520 Madison Avenue, 16         Re: Prime Brokerage
  Secured Creditor                  Jefferies LLC                Office of the General Counsel   Floor                          Services                            New York        NY      10022
  Counsel to the Redeemer
  Committee of the Highland
  Crusader
  Fund                              Jenner & Block LLP           Marc B. Hankin, Richard Levin 919 Third Avenue                                                     New York        NY      10022-3908
                                                                                                                                500 N. Akard Street,
  Top 20 Creditor                   Joshua & Jennifer Terry    c/o Brian P. Shaw, Esq.           Rogge Dunn Group, PC           Suite 1900                          Dallas          TX      75201
                                    Kane Russell Coleman Logan
  Counsel to CLO Holdco, Ltd.       PC                         John J. Kane                      901 Main Street, Suite 5200                                        Dallas          TX      75242-1699
                                                                                                 225 Franklin Street, 18th
  Secured Creditor                  KeyBank National Association as Administrative Agent         Floor                                                              Boston          MA      02110

  Secured Creditor                  KeyBank National Association as Agent                        127 Public Square                                                  Cleveland       OH      44114
  Counsel to BET Investments II,
  L.P.                              Kurtzman Steady, LLC         Jeffrey Kurtzman, Esq.          401 S. 2nd Street, Suite 200                                       Philadelphia    PA      19147
                                                                                                                                3102 Oak Lawn
  Top 20 Creditor                   Lackey Hershman LLP          Paul Lackey, Esq.               Stinson LLP                    Avenue, Ste 777                     Dallas          TX      75219



Highland Capital Management, L.P.
Case No. 19-34054                                                                                 Page 2 of 5
                                   Case 19-34054-sgj11 Doc 262 Filed 12/20/19                                      Entered 12/20/19 15:55:51                    Page 9 of 115
                                                                                                          Exhibit B
                                                                                                       Core/2002 List
                                                                                                  Served via First Class Mail


            Description                         CreditorName                CreditorNoticeName                   Address1                   Address2               Address3        City     State      Zip
  Counsel to UBS Securities LLC
  and UBS AG London Branch                                                                              330 N. Wabash Avenue, Ste.
  (“UBS”)                               Latham & Watkins LLP           Asif Attarwala                   2800                                                                  Chicago       IL      60611
  Counsel to UBS Securities LLC
  and UBS AG London Branch                                                                              355 South Grand Avenue,
  (“UBS”)                               Latham & Watkins LLP           Jeffrey E. Bjork                 Ste. 100                                                              Los Angeles   CA      90071

  Counsel to Coleman County TAD,
  Kaufman County, Upshur County,
  Fannin CAD, Tarrant County,
  Grayson County, Allen ISD, Dallas
  County, Irving ISD, and Rockwall Linebarger Goggan Blair &           Elizabeth Weller, Laurie A.
  CAD                               Sampson LLP                        Spindler                         2777 N. Stemmons Freeway Suite 1000                                   Dallas        TX      75207
                                    Lynn Pinker Cox & Hurst,
  Creditor                          L.L.P.                             Michael K. Hurst, Esq.           2100 Ross Avenue, Ste 2700                                            Dallas        TX      75201
  Equity Holders                    Mark K. Okada                                                       300 Crescent Court         Suite 700                                  Dallas        TX      75201
                                                                                                                                   300 Crescent Court,
  Top 20 Creditor                       McKool Smith, P.C.             Gary Cruciani, Esq.              McKool Smith               Suite 1500                                 Dallas        TX      75201
  Committee of Unsecured
  Creditors                             Meta-e Discovery               Attn: Paul McVoy                 93 River St.                                                          Milford       CT      06460
                                                                                                        Six Landmark Square, 4th
  Top 20 Creditor                       Meta-e Discovery LLC           Paul McVoy                       Floor                                                                 Stamford      CT      69010
  Counsel to the Redeemer
  Committee of the Highland
  Crusader                              Morris, Nichols, Arsht &                                       1201 North Market Street,
  Fund                                  Tunnell LLP                    Curtis S. Miller, Kevin M. Coen Suite 1600                                                             Wilmington    DE      19801
                                                                       Joseph T. Moldovan, Esq. &
  Counsel to Meta-e Discovery, LLC Morrison Cohen LLP                  Sally Siconolfi, Esq.           909 Third Avenue                                                       New York      NY      10022
  Bank                             NexBank                             John Danilowicz                 2515 McKinney Ave              Ste 1100                                Dallas        TX      75201
  Counsel to California Public
  Employees’ Retirement System                                                                          One Embarcadero Center,
  (“CalPERS”)                      Nixon Peabody LLP                   Louis J. Cisz, III, Esq.         32nd Floor                                                            San Francisco CA      94111
                                                                                                                                      1717 Pennsylvania Ave
  Top 20 Creditor                       NWCC, LLC                      c/o of Michael A. Battle, Esq.   Barnes & Thornburg, LLP       N.W. Ste 500                            Washington    DC      20006-4623
                                                                       Securities & Exchange
  SEC Headquarters                      Office of General Counsel      Commission                       100 F St NE                                                           Washington    DC      20554

  Texas Attorney General                Office of the Attorney General Ken Paxton                       300 W. 15th Street                                                    Austin        DE      78701
  Attorney General of the United                                                                        Main Justice Building, Room   10th & Constitution
  States                                Office of the Attorney General                                  5111                          Avenue, N.W.                            Washington    DC      20530
  US Attorneys Office for Northern      Office of the United States                                     1100 Commerce Street, 3rd
  District of TX                        Attorney                       Erin Nealy Cox, Esquire          Floor                                                                 Dallas        TX      75202
  US Trustee for Northern District of   Office of the United States                                     1100 Commerce Street,         Earle Cabell Federal
  TX                                    Trustee                        Lisa L. Lambert, Esquire         Room 976                      Building                                Dallas        TX      75242
                                        Office of the United States                                     J. Caleb Boggs Federal
  US Trustee for District of DE         Trustee Delaware               Jane M. Leamy                    Building                      844 King St Ste 2207    Lockbox 35      Wilmington    DE      19801
                                                                                                        McCollom D'Emilio Smith       2751 Centerville Rd
  Top 20 Creditor                       Patrick Daugherty              c/o Thomas A. Uebler, Esq.       Uebler LLC                    #401                                    Wilmington    DE      19808
  Pension Benefit Guaranty              Pension Benefit Guaranty                                        Office of the General
  Corporation (“PBGC”)                  Corporation                    Michael I. Baird                 Counsel                       1200 K Street, N.W.                     Washington    DC      20005-4026



Highland Capital Management, L.P.
Case No. 19-34054                                                                                        Page 3 of 5
                                   Case 19-34054-sgj11 Doc 262 Filed 12/20/19                                      Entered 12/20/19 15:55:51                  Page 10 of 115
                                                                                                           Exhibit B
                                                                                                        Core/2002 List
                                                                                                   Served via First Class Mail


            Description                        CreditorName                CreditorNoticeName                    Address1                  Address2              Address3              City      State      Zip
  Counsel to City of Garland,          Perdue, Brandon, Fielder,                                        1919 S. Shiloh Rd., Suite
  Garland ISD, Wylie ISD               Collins & Mott, L.L.P.         Linda D. Reece                    310                                                                       Garland        TX      75042
                                                                      Jeremy W. Ryan, Esq., R.
  Delaware counsel to Alvarez &        Potter Anderson & Corroon      Stephen McNeill, Esq. & D.        1313 North Market Street,
  Marsal CRF Management LLC            LLP                            Ryan Slaugh, Esq.                 6th Floor                                                                 Wilmington     DE      19801
  Secured Creditor                     Prime Brokerage Services       Jefferies LLC                     520 Madison Avenue                                                        New York       NY      10022
  Committee of Unsecured               Redeemer Committee of
  Creditors                            Highland Crusader Fund         Attn: Eric Felton                 731 Pleasant Avenue                                                       Glen Ellyn     IL      60137
                                       Redeemer Committee of the
  Top 20 Creditor                      Highland Crusader Fund         c/o Terri Mascherin, Esq.         Jenner & Block               353 N. Clark Street                          Chicago        IL      60654-3456
                                                                                                        810 Seventh Avenue, Ste
  Top 20 Creditor                      Reid Collins & Tsai LLP        William T. Reid, Esq.             410                                                                       New York       NY      10019
  Counsel to UBS Securities LLC
  and UBS AG London Branch                                            Michael J. Merchant, Sarah E.
  (“UBS”)                              Richards, Layton & Finger PA   Silveira                          One Rodney Square            920 North King Street                        Wilmington     DE      19801
  Counsel to the Intertrust Entities   Schulte Roth & Zabel LLP       James T. Bentley                  919 Third Avenue                                                          New York       NY      10022
                                       Securities & Exchange          Andrew Calamari, Regional                                      Brookfield Place, Suite
  SEC Regional Office                  Commission                     Director                          New York Regional Office     400                     200 Vesey Street     New York       NY      10281
                                       Securities & Exchange          Sharon Binger, Regional                                        One Penn Center, Suite
  SEC Regional Office                  Commission                     Director                          Philadelphia Regional Office 520                     1617 JFK Boulevard   Philadelphia   PA      19103
  Proposed Counsel to Official                                        Bojan Guzina, Matthew
  Committee of Unsecured                                              Clemente, Alyssa Russell,
  Creditors                            Sidley Austin LLP              Elliot A. Bromagen                One South Dearborn Street                                                 Chicago        IL      60603
  Proposed Counsel to Official
  Committee of Unsecured
  Creditors                            Sidley Austin LLP              Jessica Boelter                   787 Seventh Avenue                                                        New York       NY      10019
  Counsel to Jefferies                 Sidley Austin LLP              Lee S. Attanasio, Esq.            787 Seventh Avenue                                                        New York       NY      10019
  Proposed Counsel to Official                                        Penny P. Reid, Paige Holden
  Committee of Unsecured                                              Montgomery, Charles M.            2021 McKinney Avenue Suite
  Creditors                            Sidley Austin LLP              Person, Juliana Hoffman           2000                                                                      Dallas         TX      75201
  TX Comptroller of Public             State Comptroller of Public    Revenue Accounting Division-
  Accounts                             Accounts                       Bankruptcy Section                P.O. Box 13258                                                            Austin         TX      78711
                                                                      Division of Corporations -
  DE Secretary of State                State of Delaware              Franchise Tax                     401 Federal Street           PO Box 898                                   Dover          DE      19903
  Equity Holders                       Strand Advisors, Inc.                                            300 Crescent Court           Suite 700                                    Dallas         TX      75201
  Counsel to the Hunter Mountain       Sullivan Hazeltine Allinson                                      901 North Market Street,
  Trust (“Hunter”)                     LLC                            William A. Hazeltine, Esq.        Suite 1300                                                                Wilmington     DE      19801
                                       Texas Attorney General’s       Bankruptcy-Collections
  TX AG Office                         Office                         Division                          P.O. Box 12548                                                            Austin         TX      78711-2548

  Equity Holders                       The Dugaboy Investment Trust                                     300 Crescent Court           Suite 700                                    Dallas         TX      75201
                                       The Mark and Pamela Okada
                                       Family Trust – Exempt Trust
  Equity Holders                       #1                                                               300 Crescent Court           Suite 700                                    Dallas         TX      75201
                                       The Mark and Pamela Okada
                                       Family Trust – Exempt Trust
  Equity Holders                       #2                                                               300 Crescent Court        Suite 700                                       Dallas         TX      75201
                                       U.S. Department of the                                           1500 Pennsylvania Avenue,
  U.S. Department of the Treasury      Treasury                     Office of General Counsel           NW                                                                        Washington     DC      20220




Highland Capital Management, L.P.
Case No. 19-34054                                                                                         Page 4 of 5
                                    Case 19-34054-sgj11 Doc 262 Filed 12/20/19                              Entered 12/20/19 15:55:51              Page 11 of 115
                                                                                                    Exhibit B
                                                                                                 Core/2002 List
                                                                                            Served via First Class Mail


            Description                      CreditorName            CreditorNoticeName                    Address1              Address2              Address3            City     State      Zip
                                     UBS AG, London Branch and                                                             555 Eleventh Street
  Top 20 Creditor                    UBS Securities LLC         c/o Andrew Clubock, Esq.         Latham & Watkins LLP      NW Suite 1000                              Washington    DC      20004-1304
  Committee of Unsecured             UBS Securities LLC and UBS                                  1285 Avenue of the
  Creditors                          AG London Branch           Attn: Elizabeth Kozlowski        Americas                                                             New York      NY      10019
                                     United States Attorney                                                                950 Pennsylvania
  United States Attorney General     General                    U.S. Department of Justice       William Barr, Esquire     Avenue, NW,           Room 4400            Washington    DC      20530-0001
                                                                David C Weiss c/o Ellen
  US Attorneys Office for DE         US Attorney for Delaware   Slights                          1007 Orange St Ste 700    PO Box 2046                                Wilmington    DE      19899-2046
  Counsel to Acis Capital
  Management GP LLC and Acis
  Capital
  Management, L.P. (collectively,                                Rakhee V. Patel, Phillip        2728 N. Harwood Street,
  “Acis”)                            Winstead PC                 Lamberson                       Suite 500                                                            Dallas        TX      75201

  Proposed Counsel to Official                                   Michael R. Nestor, Edmon L.
  Committee of Unsecured             Young Conaway Stargatt &    Morton, Sean M. Beach, Esq.,
  Creditors                          Taylor, LLP                 Jaclyn C. Weissgerber, Esq.  Rodney Square                1000 North King Street                      Wilmington   DE      19801
                                                                                              Delaware Division of         Carvel State Office
  Delaware Division of Revenue       Zillah A. Frampton          Bankruptcy Administrator     Revenue                      Building, 8th Floor    820 N. French Street Wilmington   DE      19801




Highland Capital Management, L.P.
Case No. 19-34054                                                                                  Page 5 of 5
Case 19-34054-sgj11 Doc 262 Filed 12/20/19   Entered 12/20/19 15:55:51   Page 12 of 115




                                  Exhibit C
                                       Case 19-34054-sgj11 Doc 262 Filed 12/20/19                                                  Entered 12/20/19 15:55:51              Page 13 of 115
                                                                                                                           Exhibit C
                                                                                                                        Creditor Matrix
                                                                                                                   Served via First Class Mail



              CreditorName                  CreditorNoticeName                     Address1                          Address2                    Address3             City           State       Zip           Country
    13D RESEARCH, INC                                                   6115 Estate Smith Bay            Box 2/Suite 333                                    St. Thomas          VI           00802-1304
    13D RESEARCH, INC                                                   PO BOX 2087                      109 BOULDER VIEW LANE                              Ketchum             ID           83340
    1564 Entertainment, LLC                                             391 E. Las Colinas Blvd.         #130-428                                           Irving              TX           75039
    1st AMERICAN FIRE
    PROTECTION, INC                                                     PO BOX 2123                                                                         Mansfield           TX           76063-2123
    1st Partners & Co                                                   12750 Merit Drive                Suite 1200                                         Dallas              TX           75251
    2011 PCDC Teachers Cup                                              25 Highland Park Village         #100-188                                           Dallas              TX           75205
    2-10 HOME BUYERS                                                    10375 E HARVARD AVE                                                                 Denver              CO           80231

    299 Credit Finance Holdings LLC                                     875 Third Avenue                 10th Floor                                         New York            NY           10022
    300 Inc.                                                            3805 Beltline Rd                                                                    Addison             TX           75001

    4CAST Inc                                                           420 Lexington Avenue, Suite 2147                                                    New York            NY           10170
    4th Bin, Inc.                                                       703 3rd Avenue                   6th Floor                                          New York            NY           10017
    A.S.A.P. Advisor Services                                           5000 Olde Towne Parkway          Suite 100                                          Marietta            GA           30068

    AA GMT                                                              4700 AMERICAN BLVD MD1000                                                           Ft. Worth           TX           76155
    Aaron, Philip B.                                                    Address Redacted
    ABALON BUSINESS MACHINES
    & SERVICES                                                          60 E 42ND ST                                                                        New York            NY           10167
    Abayarathna, Sahan                                                  Address Redacted
    Abbit Stonecypher                                                   6577 Festival Lane                                                                  Frisco              TX           75034
    Aberdeen Loan Funding, Ltd. c/o Walkers SPV Limited                 Walker House 87 Mary Street      George Town                                        Grand Cayman                     KY1-9002   Cayman Islands
    Ableco, LLC                                                         299 Park Avenue                  Floor 21-23                                        New York            NY           10171
    Ablon and Co., PLLC                                                 10000 N. Central Expy #1400                                                         Dallas              TX           75231
    ABM                                                                 PO Box 419860                                                                       Boston              MA           02241-9860
    ABM Janitorial Services                                             P.O. Box 951864                                                                     Dallas              TX           75395

    About Faces Entertainment, LLC                                      5092 Dorsey Hall Drive           Suite 202                                          Ellicott City       MD           21042
    AboveNet Communications Inc.                                        PO Box 79006                                                                        City of Industry    CA           91716-9006
    Abraham Rondina                                                     88 Leonard Street                Apt 422                                            New York            NY           10013
    Abrams & Bayliss LLP                                                20 Montchanin Road, Suite 200                                                       Wilmington          DE           19807
    ABRAMS & LASTER LLP                                                 20 Montchanin Road               Suite 200                                          Wilmington          DE           19807
    Abrams Mediation                                                    4901 LBJ Fwy                     #150                                               Dallas              TX           75244-6179
    Abrams Mediation                                                    7616 Burns Run Suite 180                                                            Dallas              TX           75248
    Absolute Entertainment                                              1517 Prudential Drive                                                               Dallas              TX           75235
    ACA Compliance Group                                                8403 Colesville Road             Suite 870                                          Silver Spring       MD           20910
    Academy Engraving Inc                                               271 Madison Avenue               Suite 207                                          New York            NY           10016
    Accessibility Today                                                 PO Box 1757                                                                         Roanoke             TX           76262

    Accountant General                Appleby Services (Bermuda) Ltd.   PO Box HM 1179                                                                      Hamilton                         HM EX        BERMUDA
                                                                        M Q Services Limited Victoria
    Accountant General                ATTN Lorna Phillips               Place                                                                               Hamilton                         HM 10      BERMUDA
    ACCOUNTEMPS                                                         FILE 73484                       PO BOX 60000                                       San Francisco       CA           94160-3484
    ACCOUNTEMPS                                                         PO Box 743295                                                                       Los Angeles         CA           90074-3295
    Accuity Inc. dba NRS                                                PO Box 7247-8077                                                                    Philadelphia        PA           19170-8077
                                     Attn Rakhee V. Patel, Winstead
    Acis Capital Management          PC                                 500 Winstead Building            2728 N. Harwood Street                             Dallas              TX           75201
    Acis Capital Management, L.P. et
    al                               c/o Brian P. Shaw, Esq.            Rogge Dunn Group, PC             500 N. Akard Street, Suite 1900                    Dallas              TX           75201
    Ackerman McQueen Inc.                                               1601 Northwest Expressway        Suite 1100                                         Oklahoma City       OK           73118
    Action Fire Pros                                                    3709 S IH 35                                                                        Waxahachie          TX           75165
    Action Shred of Texas                                               1420 S. Barry Ave                                                                   Dallas              TX           75223
    Action Shred of Texas                                               2835 Congressman Lane                                                               Dallas              TX           75220
                                                                        121 SW Morrison STreet, Ste
    Act-On Software, Inc.                                               1600                                                                                Portland            OR           97204
    Ada Hsieh                                                           3444 Belladonna Dr                                                                  Plano               TX           75093
    ADAM DYBALA                                                         4509 AVENUE B                    UNIT B                                             Austin              TX           78751
    Adam Energy Forum                                                   PO Box 802511                                                                       Dallas              TX           75380-2511




Highland Capital Management, L.P.
Case No. 19-34054                                                                                                        Page 1 of 103
                                      Case 19-34054-sgj11 Doc 262 Filed 12/20/19                                         Entered 12/20/19 15:55:51              Page 14 of 115
                                                                                                                 Exhibit C
                                                                                                              Creditor Matrix
                                                                                                         Served via First Class Mail



            CreditorName                  CreditorNoticeName               Address1                         Address2                   Address3             City           State       Zip           Country
    ADAM FALCON                                                808 17th ST NW                  11th FLR                                           Washington          DC           20006
    Adam Hanson                                                4917 Firmont Drive                                                                 South Jordan        UT           84095
    Adam Kneller                                               300 E. 75th Street              Apt 7D                                             New York            NY           10021
    Adam Ostermiller                                           2984 White Oak St.                                                                 Highlands Ranch     CO           80129
    ADAM PETERSON                                              210 South Helix, # C                                                               Solana Beach        CA           92075
    Adam-Permian Energy Network                                1439 Wakefield Dr.                                                                 Houston             TX           77018
                                                               3500 One Williams Center, MD
    ADAM-Tulsa                      Attn Melissa Turgeon       2600                                                                               Tulsa               OK           74172-0135
    Addleshaw Goddard LLP                                      Sovereign House, PO Box 8       Sovereign Street Leeds                             West Yorkshire                   LS1 1HQ    United Kingdom
    Adeo Internet Marketing Inc.                               2501 East Charleston Rd                                                            Island Pond         VT           05846
    Adeyemi Ogunkoya                                           55 River Drive South            Apt 1601                                           Jersey City         NJ           07310
    ADISA                                                      10401 North Meridian Street     Suite 202                                          Indianapolis        IN           46290
    ADKINS, PAUL                                               Address Redacted
    AdMaster Compliance                                        1101 Arrow Point Drive          Suite 301                                          Cedar Park          TX           78613
    ADMIN .U.C.                     State of Connecticut       Department of Labor             Employment Security Division                       Hartford            CT           06104-2940
    Admiral Communications                                     4505 Excel Pkwy, Ste 300                                                           Addison             TX           75001
    ADP                                                        2735 Stemmons Fwy                                                                  Dallas              TX           75207
    ADP                                                        PO Box 31001-1568                                                                  Pasadena            CA           91110-1568
    ADP                                                        PO BOX 78415                                                                       Phoenix             AZ           85062-8415
    ADSUAR MUNIZ GOYCO SEDA
    & PEREZ-OCHOA                                              PO BOX 70294                                                                       San Juan            PR           00936-8294

    ADT SECURITY SERVICES, INC                                 PO BOX 371956                                                                      Pittsburgh          PA           15250-7956

    ADT SECURITY SERVICES, INC ATTN M MALDONADO                335 W 16th ST                                                                      New York            NY           10011
    Advanced Business Group, Inc.                              520 Eighth Ave, 15th Flr                                                           New York            NY           10018
    Advanced Discovery, Inc.                                   13915 N Mopac Expy              Suite 400                                          Austin              TX           78728
    Advanced Discovery, Inc.                                   PO Box 102242                                                                      Atlanta             GA           30368-2242
    Advanced Discovery, Inc.                                   PO Box 3173                                                                        Wichita             KS           67201-3173
    Advantage Data Inc.                                        PO Box 961210                                                                      Boston              MA           02196-1210
    Advent Software, Inc.                                      Dept 33096 PO Box 39000                                                            San Francisco       CA           94139-3096
    Advent Software, Inc.                                      PO BOX 823374                                                                      Philadelphia        PA           19182-3374
    ADVENTURE PHOTO TOURS,
    INC.                                                       3111 S VALLEY VIEW BLVD         X-106                                              Las Vegas           NV           89102
    ADVISOR CONSULTANT
    NETWORK INC                                                600 SUPERIOR AVE                SUITE 1300                                         Cleveland           OH           44114
    Advisor Group, Inc.                                        PO Box 978516                                                                      Dallas              TX           75397-8516
    Advisory Group Equity Services,
    Ltd.                                                       444 Washington Street           Suite 407                                          Woburn              MA           01801
    Advocates Professional Services,
    Inc                                                        119 North Park Ave, Suite 303                                                      Rockville Centre    NY           11570
    AERIAL FOCUS                                               4885 ALPHA RD                   STE 155                                            Dallas              TX           75244-4633
    AeroIndustry Jobs, Inc                                     PO Box 215                                                                         Oxford              ME           04270
    Aetna                                                      10275 W. Higgins Rd             Suite 500                                          Rosemont            IL           60018
    Aetna                                                      PO Box 804735                                                                      Chicago             IL           60680-4108
    Aetna                                                      PO Box 88860                                                                       Chicago             IL           60695-1860
    Aetna                            AETNA-MIDDLETOWN          PO BOX 88863                                                                       Chicago             IL           60695-1863
    Aetna                            Attn Lockbox No 804735    350 East Devon Avenue                                                              Itasca              IL           60143
    Aetna-COBRA                                                COBRA/Special Plans             PO Box 13050                                       Secaucus            NJ           07188-0050

    Aetna-FSA Payment Remittance    Aetna-Middletown           PO Box 13504                                                                       Newark              NJ           07188-0504
    Agio, LLC                                                  201 David L Boren Blvd          Ste 250                                            Norman              OK           73072
    Agren Blando Court Reporting
    Video Inc.                                                 216 16th Street                 Suite 650                                          Denver              CO           80202
    Aguilar Movers, Inc.                                       1206 Edwards Circle                                                                Dallas              TX           75224
    AHLUWALIA, SANJIV                                          Address Redacted
    AI Insight                                                 P.O. Box 639250                                                                    Cincinnati          OH           45263-9250
    AICPA                                                      Multiple Member Payment         PO Box 2219                                        Jersey City         NJ           07303-2219
    AICPA                                                      PO BOX 10069                                                                       Newark              NJ           07101-3069




Highland Capital Management, L.P.
Case No. 19-34054                                                                                              Page 2 of 103
                                       Case 19-34054-sgj11 Doc 262 Filed 12/20/19                                       Entered 12/20/19 15:55:51               Page 15 of 115
                                                                                                                Exhibit C
                                                                                                             Creditor Matrix
                                                                                                        Served via First Class Mail



                CreditorName                CreditorNoticeName              Address1                         Address2                 Address3             City            State       Zip           Country
    AIG Advisor Group, Inc.                                      PO Box 978516                                                                   Dallas               TX           75397-8516
    AIMSE                                                        12100 Sunset Hills Road        Suite 130                                        Reston               VA           20190
    Aimware, Inc                      ATTN Joyce Welsh           16 Olde Taverne Lane                                                            Amesbury             MA           01913
    AIQ, Inc.                                                    1500 Broadway                  Suite 2900                                       New York             NY           10036
    AIQ, Inc.                                                    270 Rutherford Blvd            2nd Floor                                        Clifton              NJ           07014
    Air Graffiti Dallas                                          4901 Harbor Ct                                                                  Flower Mound         TX           75022
    AIRBAND COMMUNICATIONS,
    INC                                                          75 Remittance Drive            Suite 6566                                       Chicago              IL           60675-6566
    Aire Dynamics                                                2305 E BELTLINE RD             STE 190                                          Carrollton           TX           75006
    Aire Dynamics                                                305 E Beltline Rd Ste 190                                                       Carrollton           TX           75006
    Aire Dynamics                                                3250 WEST STORY RD #102                                                         Irving               TX           75038
    AirWatch, LLC                                                931 Monroe Drive NE            Ste 102-303                                      Atlanta              GA           30308
    AirWatch, LLC                                                PO Box 742332                                                                   Atlanta              GA           30374-2332

    Akerman Senterfitt & Edison, PA                              P.O. Box 4906                                                                   Orlando              FL           32802
    AKF Reporters, Inc.                                          436 Blvd of the Allies                                                          Pittsburgh           PA           15219-1314
    Akin, Gump, Strauss, Hauer &
    Feld LLP                                                     1333 New Hampshire Ave, NW                                                      Washington           DC           20036
    Akin, Gump, Strauss, Hauer &
    Feld LLP                                                     1700 Pacific Avenue            Suite 4100                                       Dallas               TX           75201
    Akin, Gump, Strauss, Hauer &
    Feld LLP                                                     Dept. 2909                                                                      Carol Stream         IL           60132-2909
    Akin, Gump, Strauss, Hauer &
    Feld LLP                                                     DEPT. 7247-6827                                                                 Philadelphia         PA           19170-6827
    Akin, Gump, Strauss, Hauer &
    Feld LLP                                                     Dept 7247-6838                                                                  Philadelphia         DE           19170-6838
                                  Individual and Corporate Tax
    Alabama Department of Revenue Division                       Corporate Income Tax Section   PO Box 327435                                    Montgomery           AL           36132-7435
    Alabama Power Service
    Organization                  c/o Katrina Haynes             PO Box 1209                                                                     Eufaula              AL           36072

    Alabama Sheriffs Youth Ranches                               200 Crescent Ct Ste 1900                                                        Dallas               TX           75201
    Alan Adams                                                   236 Arlington Dr                                                                Aurora               OH           44202
    ALAN WELCH                                                   120 MINOR RD                                                                    Charlottesville      VA           22903
    Albion Computer Services                                     49 Berkely Square                                                               London                            W1J 5AZ    United Kingdom
    A-Legal                                                      1201 Elm Street                Suite 2560                                       Dallas               TX           75270
    Alejandro Vargas                                             1200 Brickell Bay              Apt 3923                                         Miami                FL           33131
    Alex Kanji                                                   1 Stuyvesant Oval Apt MG                                                        New York             NY           10009
    ALEX SOMERS                                                  2222 SMITH ST, #132                                                             Houston              TX           77002
    Alexanders Mobility Services                                 2750 Miller Park N Ste 300                                                      Garland              TX           75042-7751
    ALEXIS ZHOU                                                  75 WEST ST, APT 11J                                                             New York             NY           10006
    ALFERMANN, NICHOLAS                                          Address Redacted
    ALICE WANG                                                   2500 N HOUSTON ST                                                               Dallas               TX           75219
    All American Entertainment                                   5790 Fayetteville Rd.          Ste. 200                                         Durham               NC           27713
    All Star Group, Inc                                          3835 E. Thousand Oaks Blvd     Suite 282                                        Westlake Village     CA           91362

    ALL SYSTEMS SERVICES                                         7901 WHISPERING WOODS LN.                                                       N. Richland Hills    TX           75240
    Allan Huffman                                                5165 CR 2013                                                                    Glen Rose            TX           76649
    ALLAN PAPWORTH                                               3570 COREY RD                                                                   Malabar              FL           32950
                                                                 Linebarger Goggan Blair & 2777 N. Stemmons Freeway,
    Allen ISD                         Elizabeth Weller           Sampson, LLP              Suite 1000                                            Dallas               TX           75207
    ALLEN KIM                                                    19769 SANTA ROSA DR                                                             Porter Ranch         CA           91326
    ALLEN, MICAELA S.                                            Address Redacted
    ALLEN, TARA                                                  Address Redacted
    Allens Arthur Robinson                                       GPO Box 50                                                                      Sydney               NSW          02001      AUSTRALIA
    Alliance Legal Staffing                                      PO Box 670534                                                                   Dallas               TX           75367
    ALLIANCE REPORTING LLC                                       3500 OAK LAWN AVE         SUITE 400                                             Dallas               TX           75219
    Allied Capital Partners                                      PO BOX 676649                                                                   Dallas               TX           75267-6649
    Allied Electronics Inc.           Accts Receivable Dept.     PO Box 2325                                                                     Fort Worth           TX           76113-2325




Highland Capital Management, L.P.
Case No. 19-34054                                                                                              Page 3 of 103
                                        Case 19-34054-sgj11 Doc 262 Filed 12/20/19                                            Entered 12/20/19 15:55:51              Page 16 of 115
                                                                                                                     Exhibit C
                                                                                                                  Creditor Matrix
                                                                                                             Served via First Class Mail



              CreditorName               CreditorNoticeName                   Address1                             Address2                Address3            City             State       Zip           Country
    Allison Lam                   c/o Frederik Michel              556 3rd Ave, Apt #1403                                                             New York             NY           10016
    Allison Taylor                                                 PO Box 187                                                                         Dingmans Ferry       PA           18328
    ALPHA ELECTRICAL SERVICES
    INC                                                            3727 HWY 138                                                                       Stockbridge          GA           30281
    AlphaLit                                                       8201 Greensboro Drive             Suite 717                                        McLean               VA           22102
    Alphasense, Inc.                                               PO Box 37176                                                                       San Francisco        CA           94137-0176
    Alston & Bird LLP                                              1201 W. Peachtree Street                                                           Atlanta              GA           30309-3424
    Alternative Asset Investment
    Mgmt LLC                                                       PO Box 5274                                                                        New York             NY           10185
    Altex Electronics, Ltd.                                        11342 HI 35 North                                                                  San Antonio          TX           78233
    Altus Network Solutions, Inc.                                  dba nFront Security               4920 Atlanta Highway, Suite 313                  Alpharetta           GA           30004-2921
    ALVAREZ, ADRIANA                                               Address Redacted
    Alvaro Idoate Photographer                                     18 Tapia Street                                                                    San Juan             PR           00911
    Alvaro Magalhaes                                               407 Duke Gibson Drive                                                              Kansas City          MO           64145
    AM Linen Rental                                                1611B Tantor Rd                                                                    Dallas               TX           75229
    Amanda Coussens                                                3940 Lakewood Heights Ct.                                                          Fort Worth           TX           76179
    AMANDA RUDOLPH                                                 5504 BIG RIVER DR                                                                  The Colony           TX           75056
    AMB Janitorial Services       American Building Maintenance    PO Box 97292                                                                       Dallas               TX           75397
    Ambassador Funds Management
    Services                                                       Level 8, 3 Spring St                                                               Sydney               N8W          02000        AUSTRALIA
    Ambassador Funds Management
    Services                                                       STE 1202, LEVEL 12                3 SPRING ST                                      SYDNEY               NSW          02000        AUSTRALIA
    Amber Electrical Contractors                                   2251 Century Center Blvd                                                           Irving               TX           75062
    Ambridge Partners LLC                                          Due Diligence Services            520 Eighth Ave, 25th Floor                       New York             NY           10018
    AMC Theaters                                                   13731 Collections Center Drive                                                     Chicago              IL           60693
    American Airlines                                              4255 Amon Carter Blvd             MD 4106                                          Fort Worth           TX           76155
    AMERICAN APPRAISAL
    CANADA, INC                                                    310 FRONT ST WEST Suite 710                                                        TORONTO              ON           M5V 3B5      CANADA

    American Arbitration Association                               120 Broadway. 21st Floor                                                           New York             NY           10271

    American Arbitration Association                               13455 Noel Road, Suite 1750                                                        Dallas               TX           75240

    American Arbitration Association                               Lackey Hershman, LLP              3102 Oak Lawn Avenue, Suite 777                  Dallas               TX           75219

    American Arbitration Association   ATTN Kathleen Cantrell      1750 Two Galleria Tower           13455 Noel Road                                  Dallas               TX           75240
    AMERICAN BANK NOTE
    COMPANY                                                        PO BOX 1931                                                                        Columbia             TN           38402
    American Bar Association                                       PO Box 4745                                                                        Carol Stream         IL           60197-4745

    American Bldg. Maintenance Co.                                 PO Box 951864                                                                      Dallas               TX           75395-1864
    American Cancer Society         ATTN JAMIE SLOAN               8900 CARPENTER FWY                                                                 Dallas               TX           75247
    American Cancer Society         Attn Sharyn Klumb              8900 Carpenter Freeway                                                             Dallas               TX           75247
    American Chamber of Commerce
    Resources                                                      65 East Wacker Place              Suite 1804                                       Chicago              IL           60601
    American Federation of the Arts                                305 East 47 St.                   10 th Floor                                      New York             NY           10017
    American Furniture Rental                                      3201 E. Arkansas Lane             Suite 101                                        Arlington            TX           76010
    American Global Wealth
    Management                                                     1600 Pennsylvania Avenue                                                           McDonough            GA           30253
    American Heart Assoc. National
    Center                          Attn SouthWest Affiliate-A/R   PO Box 4002903                                                                     Des Moines           IA           50340-2903
    American Heart Association                                     2550 US Highway 1                                                                  North Brunswick      NJ           08902
    American Heart Association                                     7272 Greenville Avenue                                                             Dallas               TX           75231
    American Heart Association                                     8200 Brookriver Dr                Suite N-100                                      Dallas               TX           75247
                                                                   Greater Kansas City Community
    American Heart Association                                     Found                             1055 Broadway Blvd., Suite 130                   Kansas City          MO           64105
    American Heart Association                                     Southwest Affiliate               105 Decker Court, Suite 200                      Irving               TX           75062
    American Heart Association                                     SouthWest Affiliate - Acct Rec.   PO Box 50040                                     Prescott             AZ           86304-5040
    American Heart Association         c/o Cotes du Coeur          Attn Gabbi Sikes                  105 Decker Ct, Ste 200                           Irving               TX           75062




Highland Capital Management, L.P.
Case No. 19-34054                                                                                                    Page 4 of 103
                                            Case 19-34054-sgj11 Doc 262 Filed 12/20/19                                           Entered 12/20/19 15:55:51                 Page 17 of 115
                                                                                                                         Exhibit C
                                                                                                                      Creditor Matrix
                                                                                                                 Served via First Class Mail



           CreditorName                         CreditorNoticeName            Address1                              Address2                   Address3             City              State       Zip              Country
    AMERICAN IDENTITY                                                PO BOX 219189                                                                        Kansas City            MO           64121-9189

    American Language Technologies                                   3941 Legacy Drive, #204          PMB 199A                                            Plano                  TX           75023
    AMERICAN LOCKSMITHS                                              830 THIRD AVE                                                                        New York               NY           10022
    American Metal Market LLC                                        Subscription Department          PO Box 15127                                        North Hollywood        CA           91615-5127
    American National Bank & Trust Attention Commercial Lending      2732 Midwestern Parkway                                                              Wichita Falls          TX           76308
    American Portfolios - Kolinsky
    Wlth Mgt                       Attn Ann Antunovich               4250 Veterans Memorial Hwy       Ste 420 E                                           Holbrook               NY           11741
    American Portfolios Financial
    Srvcs Inc.                                                       4250 Veterans Memorial Hwy                                                           Holbrook               NY           11741
    American Program Bureau, Inc.                                    One Gateway Center               Suite 751                                           Newton                 MA           02458
    American Red Cross                                               PO Box 4002018                                                                       Des Moines             IA           50340-2018
    AMERICAN RESEARCH
    BUREAU                                                           2386 HERITAGE WAY                                                                    Salt Lake City         UT           84109-1808

    American Restaurant Association                                  2907 126th Ter E                                                                     Parrish                FL           34219-1629
    American Solutions for Business                                  8479 Solution Center                                                                 Chicago                IL           60677-8004
    American Solutions for Business                                  NW#7794                          PO Box 1450                                         Minneapolis            MN           55485-7794
    American Solutions for Business                                  PO Box 218                                                                           Glenwood               MN           56334-0218
    American Stock Exchange                                          BOX 757510                                                                           Philadelphia           PA           19175-7510
    American Stock Exchange                                          PO Box 11181A                                                                        New York               NY           10286-1181

    Ameriprise Financial Services, Inc.                              50798 Ameriprise Financial Center                                                    Minneapolis            MN           55474
    Amicus Search Group                                              700 N. Pearl St                   Suite # 1640                                       Dallas                 TX           75201
    AMIR RAO                                                         1020 MEDFORD RD                                                                      Pasadena               CA           91107
                                                                     2351 W Northwest HWY-STE
    AMX Environmental Ltd                                            2118                                                                                 Dallas                 TX           75220-8406
    AMY JENKINS                                                      13455 NOEL RD                     STE 800                                            Dallas                 TX           75240
    Amy Mitts                                                        13455 Noel Rd                     Suite 800                                          Dallas                 TX           75240
    Amy Nguyen                                                       1700 Amelia Court                 #126                                               Plano                  TX           75075
    ANAND DESAI                                                      10087 PERSIMMON HILL CT                                                              Jacksonville           FL           32256
    Anchor Advisory Services
    Corporation                                                      4 Court St.                      Ste 207                                             Plymouth               MA           02360
    ANDERSEN, DEREK C.                                               Address Redacted
                                                                                                      Motoakasaka 1-Chome, Minato-
    Anderson Mori & Tomotsune                                        Akasaka K-Tower, 2-7             Ku                                                  Tokyo                               107-0051     JAPAN
    ANDERSON, KIRK                                                   Address Redacted
    ANDREI DORENBAUM                                                 1324 NORTH DANVILLE                                                                  Arlington              VA           22201
    ANDREI DORENBAUM                                                 5345 Goodwin                                                                         Dallas                 TX           75206
    Andrew Hayton                                                    5165 CR 2013                                                                         Glen Rose              TX           76649
    Andrew Hilgenbrink                                               3000 Vanderbilt Place            #122                                                Nashville              TN           37212
    Andrew Lieberman                                                 120 E. 36th Street                                                                   New York               NY           10016
    Andrew Mangin                                                    50 West Broadway #419                                                                Boston                 MA           02127
    Andrew Merrick Homes LLC                                         13455 NOEL RD                    STE 1330                                            Dallas                 TX           75240
    Andrew Rosemore                                                  1601 Elm Street                  Suite 3700                                          Dallas                 TX           75201
    ANDREW STONE                                                     9115 GENEVA CIRCLE                                                                   Prospect               KY           40059
    ANDREW YACENDA                                                   907 WEST 2ND ST                                                                      Andover                KS           67002
    Andrews Kurth                         Scott A. Brister, Esq.     Andrews Kurth LLP                111 Congress Avenue, Ste 1700                       Austin                 TX           78701
    Andrews Kurth LLP                                                600 Travis St., Suite 4200                                                           Houston                TX           77002
    Andrews Kurth LLP                                                PO Box 301276                                                                        Dallas                 TX           75303-1276
    Andrius Balta                                                    657 E Broadway                                                                       Boston                 MA           02127
    Animal Defense League                                            11300 Nacogdoches Rd                                                                 San Antonio            TX           78217-2318
    Anish Tailor                                                     1922 Diamond Ridge Ct                                                                Carrollton             TX           75010
    Anna Englert                                                     PO Box 202                                                                           La Jolla               CA           92038
    Ansarada Pty Limited                                             30 South Wacker Dr               22 Floor                                            Chicago                IL           60606
    ANTONOVICH, THOMAS                                               Address Redacted
    ANTONOVICH, THOMAS G.                                            Address Redacted
    Aon Consulting, Inc.                                             29695 Network Place                                                                  Chicago                IL           60673-1296
    APIR Systems Ltd.                                                PO Box 5446                                                                          Kingston               ACT          02604      AUSTRALIA




Highland Capital Management, L.P.
Case No. 19-34054                                                                                                      Page 5 of 103
                                       Case 19-34054-sgj11 Doc 262 Filed 12/20/19                                               Entered 12/20/19 15:55:51               Page 18 of 115
                                                                                                                        Exhibit C
                                                                                                                     Creditor Matrix
                                                                                                                Served via First Class Mail



             CreditorName                   CreditorNoticeName                Address1                             Address2                   Address3             City            State       Zip               Country
    APKE & KIMBRELL, LLP                                             1650 HIGHWAY 6                   STE 100                                            Sugar Land           TX           77478
    Appleby Corpoate Services
    (Bermuda) Ltd.                                                   PO Box HM 1179                                                                      Hamilton                          HM EX      BERMUDA
    Appliance Fixx Air & Heat                                        PO Box 271258                                                                       Flower Mound         TX           75027-1258
    Aramark                                                          2120 Hutton Dr                   Suite 100                                          Carrollton           TX           75006
    ARCHON SOLICTORS                                                 MARTIN HOUSE                     5 MARTIN LANE                                      London                            EC4R 0DP United Kingdom
    ARCpoint Labs of Irving                                          8925 Sterling Street             Suite 255                                          Irving               TX           75063
    ARGENTIC REAL ESTATE
    FINANCE LLC                                                      40 WEST 57TH STREET              29TH FLOOR                                         New York             NY           10019
    Argosy Group                                                     PO Box 5094                                                                         Brentwood            TN           37024
                                                                                                      9737 Washingtonian Blvd., Ste.
    Argosy Group                                                     Two Washingtonian Center         200                                                Gaitherburg          MD           20878-7364
    Argosy Group LLC                                                 9737 Washingtonian Blvd.         Ste. 100                                           Gaithersburg         MD           20878
    Argus Software                                                   3050 Post Oak Blvd               Suite 900                                          Houston              TX           77056
    Argus Software                                                   PO BOX 671591                                                                       Dallas               TX           75267
    Ari L. Faneuil                                                   1911 Cypress Creek Rd            Apt 322                                            River Ridge          LA           70123
    Arizona Biltmore Resort & Hotel                                  PO Box 740949                                                                       Los Angeles          CA           90074-0949
                                                                     Z Corp Commission - Securities   1300 West Washington Street, 3rd
    Arizona Corporation Commision                                    DIV                              Floor                                              Phoenix              AZ           85007
    ARIZONA DEPARTMENT OF
    REVENUE                                                          1600 WEST MONROE ST              COLLECTIONS DIVISIONS                              Phoenix              AZ           85007
    ARIZONA DEPARTMENT OF
    REVENUE                                                          PO BOX 29079                                                                        Phoenix              AZ           85038
    ARIZONA DEPARTMENT OF
    REVENUE                                                          PO Box 29085                                                                        Phoenix              AZ           85038-9085
    ARIZONA DEPARTMENT OF
    REVENUE                           ATTN Collections Division      1600 West Monroe St                                                                 Phoenix              AZ           85007
    Arizona Land Management
    Services, LLC                                                    4900 North Scottsdale Rd         Suite 3000                                         Scottsdale           AZ           85251
    Arizona Land Management
    Services, LLC                                                    PO Box 13303                                                                        Scottsdale           AZ           85267-3303
    Arizona Outback Adventures                                       17465 N 93rd St                                                                     Scottsdale           AZ           85255-6324
    Arizona PSPRS Trust                                              E Camelback Road                 Suite 200                                          Phoenix              AZ           85016
    Arkadin, Inc.                                                    Lockbox #32726                   Collection Center Dr                               Chicago              IL           60693-0726
                                      Business & Commercial Services
    Arkansas Secretary of State       Division                       PO Box 8014                                                                         Little Rock          AR           72203
    Arkansas Securities Department                                   201 E. Markham, Rm 300           Heritage West Bldg                                 Little Rock          AR           72201
    Arndell, Connor                                                  Address Redacted
    Arnold, Jeffrey                                                  Address Redacted
    Arnstein & Lehr LLP                                              120 South Riverside Plaza        Ste 1200                                           Chicago              IL           60606-3910
    Arntzen de Besche                                                PO Box 2734                                                                         Solli                Oslo         00204      NORWAY
    ARORA, SANDEEP                                                   Address Redacted
    Arredondo, Alba M.                                               Address Redacted
    Arris Western Corp.                                              718 N Buckner #316                                                                  Dallas               TX           75218
    Arthouse Design                                                  2373 Central Park Blvd           Suite 204                                          Denver               CO           80238
    Arthur Klausner                                                  136 East 55th Street             Apt PH-E                                           New York             NY           10022
    Article 1                                                        Rua Eugen Germer, 86             Blumenau                                           Santa Catarina                    89015--140   BRAZIL
    Artografx, Inc.                                                  2611 Andjon                                                                         Dallas               TX           75220
    AS&K Services Limited                                            PO Box HM 1179                                                                      Hamilton                          HM EX        BERMUDA
    Asante Phase I Community
    Association                                                      1600 W Broadway                  Suite 200                                          Tempe                AZ           85282
    Ashby & Geddes                                                   PO Box 1150                                                                         Wilmington           DE           19899
    Ashley Van Hoef                                                  5555 E Mockingbird Ln            #414                                               Dallas               TX           75206
                                                                     AMBERLEIGH HOUSE, 3
    ASHNOR TRADINGS LTD                                              SCHOOL HILL                      LOWER HESWALL                                      WIRRAL                            CH060- 0PD United Kingdom
    Ashton Consulting Limited                                        9F, Atago East Building          3-16-11 Nishishinbashi                             Minato-ku            Tokyo        105-0003   JAPAN
    Ashurst LLP                                                      Time Square Tower                7 Time Square                                      New York             NY           10036

    ASI Business Solutions                                           12801 N Stemmons Frwy Ste 710                                                       Dallas               TX           75234-5881




Highland Capital Management, L.P.
Case No. 19-34054                                                                                                     Page 6 of 103
                                         Case 19-34054-sgj11 Doc 262 Filed 12/20/19                                                    Entered 12/20/19 15:55:51               Page 19 of 115
                                                                                                                               Exhibit C
                                                                                                                            Creditor Matrix
                                                                                                                       Served via First Class Mail



             CreditorName                     CreditorNoticeName                      Address1                            Address2                   Address3               City          State       Zip          Country
    ASI Business Solutions                                                13701 Hutton Dr                    Suite 102                                          Dallas               TX           75234
    ASI, Corporate                                                        3860 W. Northwest Hwy              Suite 350                                          Dallas               TX           75220
    ASI, Corporate                                                        8181 Jetstar Drive                 Suite 100                                          Irving               TX           75063

    Asociacion Suzuki de Violin de PR                                     Villa Nevarez                      1026 calle 18                                      San Juan             PR           00927
    Aspen Publishers Inc.                                                 4829 INNOVATION WAY                                                                   Chicago              IL           60682-0048
    Aspen Publishers Inc.                                                 7201 McKinney Circle                                                                  Frederick            MD           21704
    Aspen Publishers Inc.                                                 PO Box 64054                                                                          Baltimore            MD           21264-4054
    ASSAR, VATSAL                                                         Address Redacted
    Asset Communications, Inc.                                            1764 Prospector Ave                Suite 1                                            Park City            UT           84060
    Asset-Backed Alert                                                    5 Marine View Plaza # 400                                                             Hoboken              NJ           07030-5795
    ASSIST THE OFFICER
    FOUNDATION                                                            1412 GRIFFIN ST E                                                                     Dallas               TX           75215
    Assn of Asian American Invest
    Managers                                                              50 California Street               Suite 2320                                         San Francisco        CA           94111
    Assn of Asian American Invest
    Managers                            Attn Amy Gee                      50 California Street               Suite 2320                                         San Francisco        CA           94111
    Assoc. Asian American               c/o V. Lau, Leading Edge Invest
    Investment Mgrs                     Advisors                          50 california Street, Suite 2320                                                      San Francisco        CA           94111
    Assoc. for American Innovation,
    Inc.                                                                  2200 Wilson Blvd                   Suite 102-533                                      Arlington            VA           22201
    Assoc. of Asian America
    Investment Mgrs                                                       1045 N. Utah St., Suite 512                                                           Arlington            VA           22201
    Assured Environments                                                  45 Broadway                        10th Floor                                         New York             NY           10019
    AST Equity Plan Solutions                                             123 S. Broad Street                Suite 1160                                         Philadelphia         PA           19109
    AST Equity Plan Solutions                                             PO Box 12893                                                                          Philadelphia         PA           19176-0893
    ASTRON SOLUTIONS                                                      535 W 34TH ST                      STE 407                                            New York             NY           10001
    ASW Law Limited                                                       Crawford House                     50 Cedar Avenue                                    Hamilton                          0HM11      Bermuda
    ASW Law Limited                                                       Crawford House                     PO Box HM2879                                      Hamilton                          0HMLX      Bermuda
    AT&T                                                                  PO BOX 105068                                                                         Atlanta              GA           30348-5068
    AT&T                                                                  PO Box 105414                                                                         Atlanta              GA           30348-5414
    AT&T                                                                  PO BOX 13128                                                                          Newark               NJ           07101-5628
    AT&T                                                                  PO BOX 13146                                                                          Newark               NJ           07101-5646
    AT&T                                                                  PO BOX 5001                                                                           Carol Stream         IL           60197-5001
    AT&T                                                                  PO BOX 5012                                                                           Carol Stream         IL           60197
    AT&T                                                                  PO BOX 5019                                                                           Carol Stream         IL           60197
    AT&T                                                                  PO BOX 5020                                                                           Carol Stream         IL           60197-5020
    AT&T                                                                  PO BOX 630047                                                                         Dallas               TX           75263-0047
    AT&T                                                                  PO BOX 650661                                                                         Dallas               TX           75265-0661
    AT&T                                                                  PO BOX 660324                                                                         Dallas               TX           75266-0324
    AT&T                                                                  PO Box 660921                                                                         Dallas               TX           75266-0921
    AT&T                                                                  PO BOX 78045                                                                          Phoenix              AZ           85062
    AT&T                                                                  PO BOX 78225                                                                          Phoenix              AZ           85062-8225
    AT&T                                                                  PO Box 9005                                                                           Carol Stream         IL           60197-9005
    AT&T                                                                  PO BOX 930170                                                                         Dallas               TX           75393-0170
    AT&T                                                                  PO BOX 940012                                                                         Dallas               TX           75394-0012
    AT&T Internet Services                                                PO BOX 5016                                                                           Carol Stream         IL           60197-5016
    AT&T Internet Services                                                PO Box 650396                                                                         Dallas               TX           75265-0396
    AT&T Internet Services              ATTN HIPCS                        PO BOX 650040                                                                         Dallas               TX           75265-0040
    AT&T Long Distance                                                    PO Box 5017                                                                           Carol Stream         IL           60197-5017
    AT&T MOBILITY                                                         PO Box 105773                                                                         Atlanta              GA           30348-5773
    AT&T MOBILITY                                                         PO BOX 31287                                                                          Tampa                FL           33631-3287
    AT&T MOBILITY                                                         PO BOX 31488                                                                          Tampa                FL           33631-3488
    AT&T MOBILITY                                                         PO BOX 538695                                                                         Atlanta              GA           30353-8695
    AT&T MOBILITY                                                         PO BOX 6428                                                                           Carol Stream         IL           60197-6428
    AT&T MOBILITY                                                         PO Box 6444                                                                           Carol Stream         IL           60197-6444
    AT&T MOBILITY                                                         PO BOX 6463                                                                           Carol Stream         IL           60197-6463
    AT&T MOBILITY                                                         PO Box 650553                                                                         Dallas               TX           75265-0553
    AT&T MOBILITY                                                         PO BOX 650574                                                                         Dallas               TX           75265-0574




Highland Capital Management, L.P.
Case No. 19-34054                                                                                                            Page 7 of 103
                                           Case 19-34054-sgj11 Doc 262 Filed 12/20/19                                            Entered 12/20/19 15:55:51                           Page 20 of 115
                                                                                                                         Exhibit C
                                                                                                                      Creditor Matrix
                                                                                                                 Served via First Class Mail



           CreditorName                        CreditorNoticeName             Address1                              Address2                               Address3                City         State       Zip           Country
    AT&T MOBILITY                                                   PO Box 8229                                                                                       Aurora               IL           60572-8229

    AT&T Performing Arts Center          Attn Development           700 N. Pearl Street, Suite N1800                                                                  Dallas               TX           75201
    Atlas IDF, LP                        c/o Atlas IDF GP, LLC      John Honis                         87 Railroad Place                       Suite 403              Saratoga Springs     NY           12866
    Attia Medical, PC                                               5820 Oberlin Dr. Suite 205                                                                        San Diego            CA           92121
    Attorney General of South
    Carolina                             Securities Division        1000 Assembly St                   Rembert C. Dennis Office Bldg                                  Columbia             SC           29201
    Atul Kavthekar                                                  2616 Saddlebrook Dr                                                                               Naperville           IL           60564
    Audio Visual Innovations, Inc.                                  P.O. Box 62251                                                                                    Baltimore            MD           21264-2251
    AURORA BOREALIS                      ATTN GEORGE WHITE          101 BARCLAY ST 13W                                                                                New York             NY           10286
    AUSHRIF JAVEED                                                  154 E 29TH ST, APT 11C                                                                            New York             NY           10016
    Austin Brown                                                    23940 Pentland Way                                                                                West Hills           CA           91307
    AUSTIN TRANTHAM                                                 6639 HILLBRIAR DR                                                                                 Dallas               TX           75248
    AUSTIN, TIMOTHY                                                 Address Redacted
    Automotive News                                                 DRAWER #7718                       PO BOX 79001                                                   Detroit              MI           48279
                                                                    Subscriber Services Department
    Automotive News                                                 77940                                                                                             Detroit              MI           48277-0940
    Avalon Synergy                                                  One Galleria Tower                 13355 Noel Rd, Suite 1100                                      Dallas               TX           75240
    AvePoint, Inc                                                   3 Second Street Suite 803                                                                         Jersey City          NJ           07311
    Avi Levine                                                      1530 South State Street            Apt 15J                                                        Chicago              IL           60605
    AVIATION SERVICES ELITE                                         4502 CLAIRE CHENNAULT                                                                             Addison              TX           75001
    Aviation Services Group                                         14001 Dallas Pkwy                                                                                 Dallas               TX           75240
    Aviation Week                                                   PO Box 505                                                                                        Hightstown           NJ           08520-9897
    AVIDITY PARTNERS                                                180 N STETSON                      STE 1310                                                       Chicago              IL           60601
    AVI-SPL                                                         13859 Diplomat Drive               Suite 180                                                      Dallas               TX           75234
    AVI-SPL                                                         PO BOX 62251                                                                                      Baltimore            MD           21264-2251
    AVI-SPL                                                         PO Box 844612                                                                                     Boston               MA           02284-4612
    Avitar Technologies, Inc.                                       65 Dan Rd                                                                                         Canton               MA           02021
    Avtech                               ATTN Accounts Receivable   PO Box 394                                                                                        Newport              RI           02840-0004
    AWAIS SHAIKH                                                    510 E 82ND ST, APT 4B                                                                             New York             NY           10028
    AWARE                                                           2828 Hood Street                   Residence 1705                                                 Dallas               TX           75219
    Axicon Partners, LLC                 ATTN Robert T. Scott       1325 Avenue of the Americas        27th floor                                                     New York             NY           10019
    Axios Institute                                                 PO Box 457                                                                                        Edinburg             VA           22824
    Axis Global Systems                                             PO Box 831                                                                                        North Bergen         NJ           07047
    A-Z Cleaning Services                                           1729 Crosby Rd.                                                                                   Carrollton           TX           75006
    B&H Photo - Video, Inc.                                         420 Ninth Avenue                                                                                  New York             NY           10001

    B3 Entertainment Productions, Inc.                              1509 Schooner Bay Dr.                                                                             Wylie                TX           75098
    Badge of Honor Memorial Fund                                    Executive Office                   3131 Maple Ave 7E                                              Dallas               TX           75201
    Bailey, Connor                                                  Address Redacted
    Baker & Daniels                                                 111 E Wayne Ste 800                                                                               Fort Wayne           IN           46802
    Baker Botts LLP                                                 901 Louisiana Street                                                                              Houston              TX           77002
    Baker Botts LLP                                                 PO BOX 201626                                                                                     Houston              TX           77216
    Baker Botts LLP                                                 PO Box 301251                                                                                     Dallas               TX           75303-1251
    Baker McKenzie LLP                                              100 New Bridge Street                                                                             London                            EC4V 6JA   United Kingdom
    Baker McKenzie LLP                                              2300 Trammell Crow Center          2001 Ross Ave                                                  Dallas               TX           75201
    Baker McKenzie LLP                                              815 Connecticut Ave, NW                                                                           Washington           DC           20006-4078
    Baker, Lauren                                                   Address Redacted
    BAKER, SCOTT                                                    Address Redacted
    Baker, Stephen                                                  Address Redacted
    Balch & Bingham LLP                                             P.O. Box 306                                                                                      Birmingham           AL           35201

    BALFOUR ASSOCIATES, INC              ATTN DAVID VANVALKENBURG 5350 PRESERVE DR                                                                                    Greenwood Village    CO           80121
    Ballard Spahr LLP                                             1735 Market Street                   51st Floor                                                     Philadelphia         PA           19103
    BALLS BROTHERS                                                313 CAMBRIDGE HEATH RD               BETHNAL GREEN                                                  London                            E2 9LQ     United Kingdom
    Bancroft Associates PLLC                                      500 New Jersey Avenue                Seventh Floor                                                  Washington           DC           20001
    Bank Director                                                 201 Summit Drive                     Suite 250                                                      Brentwood            TN           37027
    Bank Director                                                 5110 Maryland Way Ste 250                                                                           Brentwood            TN           37027-9501
    BANK OF AMERICA                                               335 MADISON AVE                                                                                     New York             NY           10017




Highland Capital Management, L.P.
Case No. 19-34054                                                                                                      Page 8 of 103
                                       Case 19-34054-sgj11 Doc 262 Filed 12/20/19                                          Entered 12/20/19 15:55:51                           Page 21 of 115
                                                                                                                   Exhibit C
                                                                                                                Creditor Matrix
                                                                                                           Served via First Class Mail



              CreditorName                 CreditorNoticeName             Address1                            Address2                               Address3                City         State       Zip             Country
    Bannon, Lucy                                                Address Redacted
    Baradach, Artsiom                                           Address Redacted
    BARANSI, SAMER                                              Address Redacted
    Barbera, Angela                                             Address Redacted
    Barndollar Investment Advisory
    Services                                                    2719 Letap Ct                    Ste 101                                                        Land O Lakes         FL           34638
    BARNES & ROBERTS, LLC                                       2701 Canton St.                                                                                 Dallas               TX           75226
    BARNES & ROBERTS, LLC                                       2816 COMMERCE ST                                                                                Dallas               TX           75226
    Barnes and Noble College          C/O Bush Center Store     2943 SMU Blvd                                                                                   Dallas               TX           75205
    BARNES&THORNBURG LLP                                        11 South Meridian Street                                                                        Indianapolis         IN           46204
    Barri Pearson                                               2110 Reynolston Lane                                                                            Dallas               TX           75232
    Barrier Advisors                                            13455 Noel Rd, Ste 2200                                                                         Dallas               TX           75240
    Barrington Financial Group, LLC                             77 Franklin Street               Suite 802                                                      Boston               MA           02110
    Barrister Books. Com                                        615 Florida St.                                                                                 Lawrence             KS           66044
    Barristers & Attorneys                                      PO Box HM 26                                                                                    Hamilton                          HM LX      BERMUDA
    Barrons                                                     200 Burnett Rd                   PO Box 7031                                                    Chicopee             MA           01021-7031
    BARTH GROSS ELECTRIC CO,
    INC                                                         110 W 26th ST                                                                                   New York             NY           10001
    BARTLIT BECK HERMAN
    PALENCHAR SCOTT                                             COURTHOUSE PLACE                 54 W HUBBARD ST                         Suite 300              Chicago              IL           60610
    BATCHWORK MANAGEMENT
    LTD                                                         HOME PARK ESTATE                 STATION RD                                                     KINGS LANGLEY                     WD4 8DH      United Kingdom
    BATEMAN, JACK                                               Address Redacted
    Bates White, LLC                                            2001 K Street, NW                North Building, Suite 500                                      Washington           DC           20006
                                                                                                 2001 K Street NW, North Bldg
    Bates White, LLC                  Karen Goldberg, Esq.      Bates White, LLC                 Suite 500                                                      Washington           DC           20006
    BAUER, WILLIAM                                              Address Redacted
    Bayard, P.A.                                                222 Delaware Avenue, 9th Floor                                                                  Wilmington           DE           19801
    BAYNARD, PAUL C.                                            Address Redacted
    Bazooka Search Ltd                                          115 Coventry Rd                                                                                 London                            E2 6GG       United Kingdom
    BB&T Securities, LLC                                        2619 N Oak Street, 3rd Floor                                                                    Myrtle Beach         SC           29577
    BBD, LLP                                                    1835 Market Street               3rd Floor                                                      Philadelphia         PA           19103

    BCA Publications Ltd.                                       1002 Sherbooke St West Ste 1600                                                                 Montreal             QC           H3A 3L6    CANADA
    BCA Research Inc                                            1002 Sherbrooke St. W           Suite 1600                                                      Montreal             QC           H3A 3L6    CANADA
    BDC Review, LLC                                             407 East Maple Street           Ste 305                                                         Cumming              GA           30040
    BDO USA, LLP                                                700 North Pearl                 Suite 2000                                                      Dallas               TX           75201
    BDO USA, LLP                                                P.O. Box 31001-0860                                                                             Pasadena             CA           91110-0860
    BEALL-SARRIS, ASHLEY E.                                     Address Redacted
    BEARD, MATTHEW                                              Address Redacted
    Beauchamp, Thomas                                           Address Redacted
    Becky Bowler                                                165 East 66th Street            Apt. PHB                                                        New York             NY           10065
    BEEF SLABS OF TEXAS LLC                                     2000 N HWY 157                  STE 112                                                         Mansfield            TX           76063
    Behind the Numbers LLC                                      8140 Walnut Hill Ln #300                                                                        Dallas               TX           75231
    BELINGER & DEWOLF, LLP                                      10000 N CENTRAL EXPWY           STE 900                                                         Dallas               TX           75231
    BELL NUNNALLY & MARTIN,
    LLP                                                         2323 ROSS AVE STE 1900                                                                          DALLAS               TX           75201-2721
    Bell, Boyd & Lloyd                                          Three First National Plaza       70 West Madison S, Ste 3300                                    Chicago              IL           60602
    Bella Flora of Dallas                                       118 Oak Lawn Ave.                                                                               Dallas               TX           75207
    BEN ASARE                                                   2520 CENTRAL ST                  #1N                                                            Evanston             IL           60201
    Ben E. Keith                                                PO Box 901001                    7650 Will Rogers Blvd.                                         Fort Worth           TX           76101
    Ben Greenfield, Human Wellness
    Sol. LLC                                                    8515 N Argonne Rd                                                                               Spokane              WA           99217
    BEN VONDERHAAR                                              305 GENTILLY PL                                                                                 Houston              TX           77024
    Benefit Data                                                2220 San Jacinto Blvd, Ste 345                                                                  Denton               TX           76205
    BENJAMIN FINGER                                             251 E 31st STREET                ATP #5                                                         New York             NY           10016
    Benjamin Sarly                                              101 West End Avenue              Ste 25A                                                        New York             NY           10023
    Benson Hlavaty Architects                                   3141 Hood St Ste 420                                                                            Dallas               TX           75219
    Bent Tree Country Club, Inc.                                5201 Westgrove Drive                                                                            Dallas               TX           75248




Highland Capital Management, L.P.
Case No. 19-34054                                                                                                Page 9 of 103
                                         Case 19-34054-sgj11 Doc 262 Filed 12/20/19                                          Entered 12/20/19 15:55:51                           Page 22 of 115
                                                                                                                     Exhibit C
                                                                                                                  Creditor Matrix
                                                                                                             Served via First Class Mail



             CreditorName                     CreditorNoticeName              Address1                            Address2                             Address3                City           State       Zip      Country
    Bent Tree Country Club, Inc.                                   PO Box 204795                                                                                  Dallas                 TX           75320-4795
    BENTLEY CALLAN                                                 13455 NOEL RD                     STE 800                                                      Dallas                 TX           75240
    BERIHUN, ELIZABETH                                             Address Redacted
    Berkeley Research Group, LLC                                   2200 Powell Street                Suite 1200                                                   Emeryville             CA           94608

    Berkeley Square Advisors LLC                                   701 N Green Valley Pkwy Ste 200                                                                Henderson              NV           89074

    Berkshire Capital Securities, LLC                              535 Madison Avenue                                                                             New York               NY           10022
    Bernard DeMeo                                                  4111 Walnut St.                   Room 511                                                     Philadelphia           PA           19104
    Bernard Peperstraete                                           1225 19 Street NW                 Suite 200                                                    Washington             DC           20036
    Berry Appleman & Leiden LLP                                    3355 W. Alabama Street            Suite 1050                                                   Houston                TX           77098
    Berry Appleman & Leiden LLP                                    353 Sacramento Street             Suite 1300                                                   San Francisco          CA           94111

    Berthel Fisher & Company                                       16100 Chesterfield Parkway West   Suite 150                                                    Chesterfield           MO           63017
    Berthel Fisher & Company            Attn Connie Allard         701 Tama Street                                                                                Marion                 IA           52302
    Berthel Fisher & Company            Attn Dan Barnard           Berthel Fisher & Company          8090 N 85th Way, Ste 101                                     Scottsdale             AZ           85258
    Best Companies Group                                           1500 Paxton Street                                                                             Harrisburg             PA           17104
    Beyond                                                         8700 Ambassador Row                                                                            Dallas                 TX           75247
    Beyond the Box                                                 2544 West Commerce Street                                                                      Dallas                 TX           75212
    Bhavani Jaroff                                                 iEat Green, LLC                   17 Pinetree Lane                                             Old Westbury           NY           11568
    BHIL Distributors, Inc.                                        325 John H. McConnell Blvd        Suite 200                                                    Columbus               OH           43215
    Bickel & Brewer                                                1717 Main St                                                                                   Dallas                 TX           75201
    Bifferato Gentilotti LLC                                       100 Biddle Avenue                 Springside Plaza                      Suite 100              Newark                 DE           19702
                                                                   450 E. John Carpenter Fwy, Ste
    Big Brother Big Sister                                         300                                                                                            Irving                 TX           75062
    Big Brothers Big Sisters of Mass
    Bay                                 Attn Erin DeMarco          75 Federal Street, 8th Floor                                                                   Boston                 MA           02110
    Big Honkin Ideas                                               1424 Lincoln Blvd                                                                              Santa Monica           CA           90401
    Big Thought                                                    2501 Oak Lawn                     Ste 550, LB-42                                               Dallas                 TX           75219
    BILL CORNELIUS                                                 13455 NOEL RD                     STE 800                                                      Dallas                 TX           75240
    BILL CRISPIN                                                   1 S PRADO, NE, #2                                                                              Atlanta                GA           30309
    Bill J Crouch & Associates                                     210 MacCorkle Ave SE                                                                           Chalston               WV           25314

    BILL MITENBERGER                                               14931 GREENLEAF VALLEY DR                                                                      Chesterfield           MO           63017
    BILL WALLISCH                                                  2611 S 208TH ST                                                                                Goddard                KS           67052
    Bill Wilton                                                    6655 South Cass Avenue                                                                         Westmont               IL           60559
    BILLINGHURST, MINDY                                            Address Redacted
    BIMAL KALVANI                                                  12201 KEATS GROVE CT                                                                           Glen Allen             VA           23059
    Bingham McCutchen LLP                                          P.O. Box 3486                                                                                  Boston                 MA           02241-3486
    BioCentury Publications                                        PO Box 1246                                                                                    San Carlos             CA           94070
    Bison Coolers, LLC                                             5113 Commercial Drive                                                                          North Richland Hills   TX           76180
    BISYS                                                          PO Box 19468A                                                                                  Newark                 NJ           07195-0468
    BKM Total Office of Texas                                      9755 Clifford Drive #100                                                                       Dallas                 TX           75220
    Black Box Network Services                                     PO Box 890699                                                                                  Dallas                 TX           75389-0699
    Black Mountain Systems, LLC                                    12520 High Bluff Dr         Ste 340                                                            San Diego              CA           92130
    BLACK, WINSTON                                                 Address Redacted
    Blackberry Wireless                                            12432 Collections Center Dr                                                                    Chicago                IL           60693
    BLACKBURN, MICHAEL                                             Address Redacted
    BLACKWELL SANDERS PEPER
    MARTIN LLP                                                     PO BOX 795135                                                                                  Saint Louis            MO           63179
    Blair Roeber                                                   2600 Cole Ave, Apt 219                                                                         Dallas                 TX           75204
    BLAKE DEXTER                                                   1161 NEWBRIDGE TRACE                                                                           Atlanta                GA           30319
    Blake Morrell                                                  210 N. Wells                      Apt 2310                              Box 279                Chicago                IL           60606
    Blank Rome LLP                                                 Lockbox #8586                     PO Box 8500                                                  Philadelphia           PA           19178-8500
    Blast Creative                                                 2703 Poly Drive                                                                                Billings               MT           59102
    Blast Creative                                                 3036 Hunters Ridge Loop                                                                        Billings               MT           59102
    Block Garden & McNeill, LLP                                    Sterling Plaza                    5949 Sherry Lane, Suite 900                                  Dallas                 TX           75225
    BLOMBERG FINANCE L.P.                                          731 LEXINGTON AVE                                                                              New York               NY           10022
    Blondies Treehouse, Inc.    Attn Accounts Receivable           431 Fayette Avenue                                                                             Mamaroneck             NY           10543




Highland Capital Management, L.P.
Case No. 19-34054                                                                                                  Page 10 of 103
                                        Case 19-34054-sgj11 Doc 262 Filed 12/20/19                                         Entered 12/20/19 15:55:51               Page 23 of 115
                                                                                                                   Exhibit C
                                                                                                                Creditor Matrix
                                                                                                           Served via First Class Mail



               CreditorName                  CreditorNoticeName                Address1                         Address2                 Address3             City               State       Zip      Country
    Bloom Strategic Consulting, Inc.                              4514 Cole Ave.                   Suite 600                                        Dallas                  TX           75205
    Bloomberg                                                     PO Box 30244                                                                      Hartford                CT           06150-2044
    Bloomberg Businessweek                                        PO Box 37531                                                                      Boone                   IA           50037-0531
    Bloomberg Finance LP                                          731 Lexington Ave.                                                                New York                NY           10022
    Bloomberg Finance LP                                          PO BOX 30244                                                                      Hartford                CT           06150
    Bloomberg Finance LP                                          PO Box 416604                                                                     Boston                  MA           02241-6604
    BLOOMBERG LP                                                  731 LEXINGTON AVE                                                                 New York                NY           10022
    Blue Cross Blue Shield of Texas                               1001 East Lookout Drive                                                           Richardson              TX           75082
    Blue Cross Blue Shield of Texas                               PO Box 731428                                                                     Dallas                  TX           75373-1428
    Blue Ribbon Advantage                                         7020 Portwest Drive, Suite 150                                                    Houston                 TX           77024
    Blue Ribbon Advantage                                         P.O. Box 79487                                                                    Houston                 TX           77279-9487
    Blue Ribbon Industries                                        408 Singleton Blvd                                                                Dallas                  TX           75212
    Blue Vault Partners, LLC                                      407 E Maple St                   Suite 305                                        Cumming                 GA           30040
    Blueprint for Prosperity           Attn Finance               500 North Akard St, Suite 2600                                                    Dallas                  TX           75201
    Blumberg/Excelsior                                            62 White St                                                                       New York                NY           10013
    BLUMER, JENNIFER                                              Address Redacted
    BMC Software, Inc.                                            2101 Citywest Blvd                                                                Houston                 TX           77042
    BMC Software, Inc.                                            PO Box 301165                                                                     Dallas                  TX           75303-1165
    BMZ Discovery Services LLC                                    1400 Biscaya Drive                                                                Miami Beach             FL           33154
    BNA                                                           PO BOX 17009                                                                      Baltimore               MD           21297-1009
    Bob Grier                                                     2727 Nelson Rd                   Apt P.206                                        Longmont                CO           80503
    Bob Marx                                                      74 Turner Rd                                                                      Rockland                MA           02370
    Bochetto & Lentz, P.C.                                        1524 Locust Street                                                                Philadelphia            PA           19102
    BOCK, MARIA                                                   Address Redacted
    BODRON, MICHAEL                                               Address Redacted
    BOGUSLAWSKI, DAVID                                            Address Redacted
    Boies, Schiller & Flexner LLP                                 5301 Wisconsin Ave NW                                                             Washington              DC           20015-2015
    Boies, Schiller & Flexner LLP      Scott E. Gant, Esq.        Boies, Schiller & Flexner LLP    5301 Wisconsin Ave. NW                           Washington              DC           20015

    BOK Financial Asset Management                                PO Box 1270                                                                       Tulsa                   OK           74101-1270

    BOK Financial Asset Management                                The Lyric Centre                 440 Louisiana, Suite 2500                        Houston                 TX           77002
    BOK Financial Securities, Inc.     Attn Leslie Swafford       1 Williams Center, 16th Flr                                                       Tulsa                   OK           74172
    Bonahoom & Associates                                         10850 Switzer Ave #101                                                            Dallas                  TX           75238
    Bonnie Murray                                                 35 West 9th St, Apt 9A                                                            New York                NY           10011
    Boom Global Media Inc                                         295 Greenwhich St. # 296                                                          New York                NY           10007
    BORUD, BRADFORD                                               Address Redacted
    BOSC, Inc.                         Attn Chelle Davidson       One Williams Center, 9 NE                                                         Tulsa                   OK           74172
    BOSE, ROHAN                                                   Address Redacted
    Boston Financial Data Services                                330 W. 9th Street                                                                 Kansas City             MO           64105-1514
    Boston Financial Data Services                                PO Box 74008640                  Lockbox 008640                                   Chicago                 IL           60674-8640
    Boston Properties, L.P.                                       599 Lexington Ave                                                                 New York                NY           10022-6004
    Boston Properties, L.P.                                       800 Boylston Street              Suite 1900                                       Boston                  MA           02199
    Boundless Network                                             200 E. 6th Street                Suite 300                                        Austin                  TX           78701
    Bow Line Media                                                1809 Thale Drive                                                                  Dallas                  TX           75228
    Bowman Dahl, LLC                                              120 West 28th Street             #3C                                              New York                NY           10001
    Bowne                                                         PO BOX 6081                                                                       Church Street Station   NY           10277-2706
    Bowne                                                         PO Box 951060                                                                     Dallas                  TX           75247-1060
    BOYCE, PATRICK                                                Address Redacted
    Boyce-Field, Mollie                                           Address Redacted
    BOYD GOSSERAND                                                13455 NOEL RD                    STE 800                                          Dallas                  TX           75240
    Boys & Girls Clubs of Greater Fort
    Worth                              Attn Christi Langas        3218 East Belknap                                                                 Fort Worth              TX           76111
    BRACEWELL & GIULIANI LLP                                      PO BOX 848566                                                                     Dallas                  TX           75284-8566
    Bracewell & Patterson                                         PO Box 848566                                                                     Dallas                  TX           75284-8566
    Brad Beman                                                    4018 Cedar Bluff Ct NE                                                            Cedar Rapids            IA           52411-7604
    BRAD BORUD                                                    3312 Greenbriar Drive                                                             Dallas                  TX           75225
    BRAD BORUD                                                    4330 Reaumur Dr                                                                   Dallas                  TX           75229
    BRAD BORUD                                                    7700 Greenway Blvd               Apt N208                                         Dallas                  TX           75209




Highland Capital Management, L.P.
Case No. 19-34054                                                                                                Page 11 of 103
                                         Case 19-34054-sgj11 Doc 262 Filed 12/20/19                                         Entered 12/20/19 15:55:51                       Page 24 of 115
                                                                                                                    Exhibit C
                                                                                                                 Creditor Matrix
                                                                                                            Served via First Class Mail



            CreditorName                     CreditorNoticeName               Address1                         Address2                            Address3              City          State       Zip             Country
    BRAD DAVEY                                                     342 LAGOON DR                                                                              Northfield          IL           60093
    BRAD GUY                                                       210 BOB-O-LINK DR                                                                          Southlake           TX           76092
    Brad Mendenhall                                                2836 Dupont S Ave, Apt CE243                                                               Minneapolis         MN           55408
    BRAD VOSS                                                      3571 WALDORF DR                                                                            Dallas              TX           75229
    Braden Bair                                                    1283 E Creek Rd                                                                            Sandy               UT           84093
                                       Attn Jackie Tilden, VP of
    Bradfield Elementary               Development                 4300 Southern Avenue                                                                       Dallas              TX           75205
    BRADLEY MACK                                                   5804 GOODWIN AVE                                                                           Dallas              TX           75206
    BRADY, CHARLA                                                  Address Redacted
    Bragalone Conroy PC                                            Chase Tower                    2200 Ross Avenue                        Suite 4500W         Dallas              TX           75201-7924
    Branda Fanning                                                 5165 CR 2013                                                                               Glen Rose           TX           76649

    Brandywine Process Servers, Ltd.                               PO Box 1360                                                                                Wilmington          DE           19899
    BRANER, PHILIP                                                 Address Redacted
    BRE/TZ TX PROPERTIES LP                                        PO Box 842530                                                                              Dallas              TX           75284-2530
    Breault, Evan                                                  Address Redacted
    Breault, Evan                                                  Address Redacted

    Breazeale, Sachse & Wilson LLP                                 One American Place             Suite 2300                                                  Baton Rouge         LA           70821-3197
    Breezy Higa                                                    803 W 180th Street             Apt 05                                                      New York            NY           10033
    Brenda Samples, Tax Assessor                                   Kaufman County Tax Office      PO Box 339                                                  Kaufman             TX           75142
    Brennan, Kieran                                                Address Redacted
    Brennan, Michael                                               Address Redacted
    Brent Gregoire                                                 416 Dawn River Cove                                                                        Austin              TX           78732
    Brentwood CLO, Ltd.                MaplesFS                    PO Box 309, Ugland House       South Church Street                     George Town         Grand Cayman                     KY1-1104     Cayman Islands
    Bressler, Amery & Ross, P.C.                                   325 Columbia Turnpike                                                                      Florham Park        NJ           07932
    Brett Benjamin                                                 4455 Madison Ave               Apt 311s                                                    Kansas City         MO           64111
    Brett H. McCloskey                                             40 Buckingham Road                                                                         Brick               NJ           08723
    Brett Hoge                                                     121 Grasslands Ct.                                                                         Advance             NC           27006
    Bretton Advisors, Inc.                                         21 Hillside Road                                                                           Greenwich           CT           06830
    Brian Andrusin                                                 PO Box 680427                                                                              Franklin            TN           37068
    Brian Broadbent                                                5737 W. Hanover Ave                                                                        Dallas              TX           75209
    BRIAN COX                                                      980 ALBERT ST                                                                              New Braunfels       TX           78130
    Brian Fitzsimmons                                              2808 McKinney Ave              #601                                                        Dallas              TX           75204
    Brian G Albert Esq.                                            117 North Gale Drive           #302                                                        Beverly Hills       CA           90211
    Brian Goehl                                                    14426 Murphy Circle E                                                                      Carmel              IN           46074
    Brian Hochhauser                                               5-11 47th Avenue               Apt 8B                                                      Long Island City    NY           11101
    Brian Home                                                     208 Marie Circle                                                                           Southlake           TX           76092
    BRIAN JONES                                                    140 WINCH ST                                                                               Framingham          MA           01701
    Brian Jones.                                                   28 Innisbrooke Ave                                                                         Las Vegas           NV           98113
    Brian Josephson                                                13390 Timber Park Dr                                                                       Platte City         MO           64079
    BRIAN LEGG                                                     Address Redacted
    Brian Li                                                       10008 Brightling Lane                                                                      Austin              TX           78750
    BRIAN LOHRDING                                                 3522 CR 6100                                                                               Lubbock             TX           79415
    Brian Malizia                                                  1225 N Wells Street            #913                                                        Chicago             IL           60610
    BRIAN PRICE                                                    6246 TOWN HILL LANE                                                                        Dallas              TX           75214
    BRIAN TILTON                                                   1712 N MOHAWK ST               APT 1F                                                      Chicago             IL           60614
    Bridge Title Company, LLC                                      8150 N. Central Expwy          Ste 650                                                     Dallas              TX           75205
    Brighthouse Financial                                          PO Box 371310                                                                              Pittsburgh          PA           15250-7310
    Brighthouse Life Insurance
    Company                                                        PO Box 371487                                                                              Pittsburgh          PA           15250-7487
    Brighton House Associates, LLC                                 2 Park Central Drive           Suite 300                                                   Southborough        MA           01772
    BRIGHTWORK                         ATTN JOYCE WELSH            16 OLDE TAVERNE LANE                                                                       Amesbury            MA           01913
    Brion Enterprises, Inc.                                        1545 Prudential Dr.                                                                        Dallas              TX           75235-4111
    Britain, William                                               Address Redacted
    BRITAIN, WILLIAM L.                                            Address Redacted
    Brittain, Mark                                                 Address Redacted
    BRITTNEE WOOLDRIDGE                                            2201 WOLF ST                   #6106                                                       Dallas              TX           75201
    BRITTNEY CUNNINGHAM                                            6301 STONEWOOD DR                                                                          Plano               TX           75024




Highland Capital Management, L.P.
Case No. 19-34054                                                                                                Page 12 of 103
                                       Case 19-34054-sgj11 Doc 262 Filed 12/20/19                                         Entered 12/20/19 15:55:51               Page 25 of 115
                                                                                                                  Exhibit C
                                                                                                               Creditor Matrix
                                                                                                          Served via First Class Mail



             CreditorName                   CreditorNoticeName              Address1                           Address2                 Address3                City         State       Zip      Country
    BROADCASTING & CABLE                                          PO BOX 5655                                                                      Harlan               IA           51593-1155
    Broaddus, Paul                                                Address Redacted
    Broadridge                                                    PO Box 416423                                                                    Boston               MA           02241
    Broadridge Customer
    Communications                                                2600 Southwest Blvd.                                                             Kansas City          MO           64108
    Broadridge Customer
    Communications                                                5516 Collection Ctr Dr                                                           Chicago              IL           60693
    Broadridge ICS                                                PO Box 416423                                                                    Boston               MA           02241-6423

    Broadridge Output Solutions, Inc.                             PO Box 15788                                                                     Chicago              IL           60693
    BROADVIEW NETWORKS                                            PO Box 9242                                                                      Uniondale            NY           11555-9242
    Brodeur, Steven                                               Address Redacted
    BRODRICK NORMAN                                               456 9th St                      #8                                               Hoboken              NJ           07030
    Broker Dealer Financial Services
    Corp.                                                         140 S. 68th Street              Ste 2200                                         West Des Moines      IA           50266
    Broker Educational Sales Training,
    Inc.                                                          7137 Congress Street                                                             New Port Richey      FL           34653-6464
    Brook Lane Partners, LLC                                      330 East 75th Street            Suite 10H                                        New York             NY           10021
    Brook Lane Partners, LLC                                      445 Park Avenue                 10th Floor                                       New York             NY           10022
    Brookmont Capital Management,
    LLC                                                           2000 McKinney Avenue            Suite 1230                                       Dallas               TX           75201
    Brookover, Steven                                             Address Redacted
    Brosier & Buchanan Partners                                   320 W. 7th                                                                       Amarillo             TX           79101
    Brown & Hofmeister LLP                                        740 E Campbell                  Suite 800                                        Richardson           TX           75081
    Brown & Sikes, Inc.                                           325 N St Paul St Ste 1280                                                        Dallas               TX           75201
    Brown Pruitt Peterson &
    Wambsganss, P.C.                                              201 Main St                                                                      Fort Worth           TX           76102
    Brown Rudnick Berlack Israels
    LLP                                                           One Financial Center                                                             Boston               MA           02111
    Brown, Austin                                                 Address Redacted
    Brown, Austin                                                 Address Redacted
    Brown, Austin                                                 Address Redacted
    BROWN, BLAKE                                                  Address Redacted
    BROWN, BRITTON                                                Address Redacted
    BROWN, LEE                                                    Address Redacted
    Brown, Rachel                                                 Address Redacted
    BROWNELL, JESSE                                               Address Redacted
    BROWNELL, JESSE R.                                            Address Redacted
    Brownstein Hyatt Farber Schreck
    LLP                                                           100 City Parkway                suite 1600                                       Las Vegas            NV           89106
    Brownstein Hyatt Farber Schreck,                              100 North City Parkway, Suite
    LLP                                Samuel A. Schwartz, Esq.   1600                                                                             Las Vegas            NV           89106
    Bruce Beetz                                                   PO Box 1371                                                                      Hollister            CA           95024
    BRUCE CHAPIN                                                  1036 N BROADMOOR AVE                                                             Wichita              KS           67206
    BrucePac                                                      811 N First St                                                                   Silverton            OR           97381
    Brumley, Angela                                               Address Redacted
    BRUMLEY, ANGELA                                               Address Redacted
    Brumley, Angela K.                                            Address Redacted
    Bryan Cave LLP                                                PO Box 503089                                                                    Saint Louis          MO           63150-3089
    BRYAN CLARK                                                   24220 W 51st St                                                                  Shawnee              KS           66226
    Brynteson Reporting, Inc.                                     2404 Belle Haven Meadows Ct                                                      Alexandria           VA           22306
    BT Video Inc                                                  PO Box 540365                                                                    Dallas               TX           75354-0365
    Buchalter Nemer                                               1000 Wilshire Blvd              Suite 1500                                       Los Angelos          CA           90017
    BUCKLES BY JIM                                                PO BOX 1885                                                                      Mabank               TX           75147-1885
    Budget Blinds                                                 4012 Daniel Way                                                                  Frisco               TX           75035
    Bulk Books                                                    109 International Drive         Suite 300                                        Franklin             TN           37067
    Buntz, Jennifer                                               Address Redacted
    BURKE HANSEN LLC                                              1601 N 7TH ST, STE 200                                                           Phoenix              AZ           85006
    Burkey, John                                                  Address Redacted




Highland Capital Management, L.P.
Case No. 19-34054                                                                                               Page 13 of 103
                                         Case 19-34054-sgj11 Doc 262 Filed 12/20/19                                                   Entered 12/20/19 15:55:51            Page 26 of 115
                                                                                                                           Exhibit C
                                                                                                                        Creditor Matrix
                                                                                                                   Served via First Class Mail



             CreditorName                     CreditorNoticeName                   Address1                            Address2                  Address3                City         State       Zip             Country
    Burns Transcription Service                                         11311 N Central Expwy Ste 216                                                       Dallas               TX           75243
    Burns, Nathan                                                       Address Redacted
    Bury Street Capital Ltd                                             Devonshire House                   1 Devonshire Street                              London                            W1W 5DR      United Kingdom
    BUSH, ALBERT                                                        Address Redacted
    Business Essentials                                                 PO Box 292696                                                                       Lewisville           TX           75029-2696
    Business Essentials                                                 PO BOX 37                                                                           Grapevine            TX           76099
    Business Executives National
    Security                                                            1030 15th Street NW                Suite 200 East                                   Washington           DC           20005
    Business Flooring Speacialists                                      7341 Dogwood park                                                                   Fort Worth           TX           76118

    Business Intelligence Advisors                                      One Washington Mall One8th Flr                                                      Boston               MA           02108
    Business Real Estate                                                PO Box 15216                                                                        Scottsdale           AZ           85267
    Business Technologies, Inc.                                         16060 Ventura Blvd Ste 105-505                                                      Encino               CA           91436
    Business Week                                                       PO Box 8419                                                                         Red Oak              IA           51591-1419
    Business Wire                                                       Department 34182                   PO Box 39000                                     San Francisco        CA           94139
    Business Wire                                                       PO Box 45348                                                                        San Francisco        CA           94145-0348
    Butler Burgher Group                                                4300 Alexander Dr.                 Suite 200                                        Alpharette           GA           30022
    Byron Wilson                                                        16238 Crooked Lake Way N                                                            Cypress              TX           77433
    C.J. Martin                                                         235 West 56th Street, Apt 28H                                                       New York             NY           10019
    C2 Imaging                                                          3180 Pullman Street                                                                 Costa Mesa           CA           92626
    C2 LEGAL OF DALLAS                                                  2001 BRYAN ST                      STE 3025                                         Dallas               TX           75201
    C5 Texas                            Attn Rachel Jenkins             PO Box 191129                                                                       Dallas               TX           75219
    Cabot Lodge Securities LLC                                          200 Vesey St.                                                                       New York             NY           10281
    Cades Schutte LLP                                                   1000 Bishop Street, 12th floor                                                      Honolulu             HI           96813
    Cadwalader, Wickersham, & Taft
    LLP                                                                 General Post Office                PO Box 5929                                      New York             NY           10087-5929
    CALAPRS                                                             575 Market Street                  Suite 2125                                       San Francisco        CA           94105
    Caleb Dorfman                                                       300 St Joseph Pkwy                 Apt 323                                          Houston              TX           77002
    Caleb Moore                                                         45 Wall Street                     Apt 622                                          New York             NY           10005
    Caledonian Directors Limited                                        PO Box 1043                                                                         George Town                       KY1-1102   GRAND CAYMAN
    California Department of
    Insurance                           Attn Name Reservation Unit      45 Fremont Street, 24th Floor                                                       San Francisco        CA           94105
    California Dept. of Business
    Oversight                                                           Securities Registration Division   1515 K Street, Suite 200                         Sacramento           CA           95814
    CALLAN, BENTLEY                                                     Address Redacted
    Cambridge International Partners,
    Inc.                                                                780 Third Ave 25th Flr                                                              New York             NY           10017
    Cambridge Investment Research,
    Inc.                                                                1776 Pleasant Plain Rd                                                              Fairfield            IA           52556
    Cambridge Investment Research,
    Inc.                                                                fbo Jimmy J. Williams, Rep #GM6 1776 Pleasant Plain Rd                              Fairfield            IA           52556
    Cambridge Investment Research,
    Inc.                                c/o Premier Wealth Management   5004 Lenker Street, Suite 200                                                       Mechanicsburg        PA           17050
    Cambridge Investment Research,
    Inc.                                Przewlocki James, Inc.          2030 E Speedway                    Suite 220                                        Tucson               AZ           85719
    Cameron Baynard                                                     4827 Stanford Ave                                                                   Dallas               TX           75209
    CAMP CUTHRELL                                                       4297 NABAL DR                                                                       La Mesa              CA           91941
    Campano & Associates                                                PO Box 370                                                                          Wilton               CT           06897-0370
    CAMPBELL, JIM                                                       Address Redacted
    CAMPBELL, JIM                                                       Address Redacted
    Canadian Imperial Bank of
    Commerce                                                            425 Lexington Avenue                                                                New York             NY           10017
    Candidates on Demand Group,
    Inc.                                                                433 Fifth Ave, 6th Flr                                                              New York             NY           10016
    Canon Solutions America, Inc                                        15004 Collections Center Dr                                                         Chicago              IL           60693
    Canteen Vending Services                                            PO Box 417632                                                                       Boston               MA           02241-7632
    Cantor Fitzgerald & Co.             Attn McKenzie Campbell          110 East 59th Street                                                                New York             NY           10022
    CAPE RANKEN                                                         558 LONE PINE COURT                                                                 ERIE                 PA           16505
    Cape Securities, Inc.                                               1600 Pennsylvania Ave.                                                              McDonough            GA           30253




Highland Capital Management, L.P.
Case No. 19-34054                                                                                                        Page 14 of 103
                                       Case 19-34054-sgj11 Doc 262 Filed 12/20/19                                                Entered 12/20/19 15:55:51                Page 27 of 115
                                                                                                                         Exhibit C
                                                                                                                      Creditor Matrix
                                                                                                                 Served via First Class Mail



              CreditorName                 CreditorNoticeName                     Address1                            Address2                 Address3             City             State       Zip             Country
    CAPITAL FOR KIDS                  ATTN Susan Nichol               2807 Allen St. #816                                                                 Dallas                TX           75204
    Capital Hedge, LLC                                                145 Washington Street, Suite 16                                                     Norwell               MA           02061
    Capital Investment Group, Inc.                                    PO Box 32249                                                                        Raleigh               NC           27622
    Capital Link Forum, Inc.                                          230 Park Ave, Ste 1536                                                              New York              NY           10169
    Capital Royalty LP                ATTN Mary Logan                 1000 Main St                       Suite 2500                                       Houston               TX           77002
    Capitalize for Kids                                               01-208-Adelaide Street West                                                         Toronto               ON           M5H 1W7      CANADA
    Capitol Service Inc                                               PO Box 1831                                                                         Austin                TX           78767
    CAPITOL SERVICES, INC                                             PO BOX 1831                                                                         Austin                TX           78767
    Caplin Photography                                                50 W 90th Street                   #C6                                              New York              NY           10024
    Caprock Court Reporting, Inc.                                     1112 Texas Avenue, Suite 200                                                        Lubbock               TX           79401
    Capstone Advisory Group                                           Park 80 West                       Plaza I-Plaza Level                              Saddle Brook          NJ           07663

    Capstone LLC                                                      1400 Eye Street, NW Suite 1115                                                      Washington            DC           20005
    Captain Hopes Kids                                                10480 Shady Trail                  Suite 104                                        Dallas                TX           75220
                                                                      GLOBABL EMPLOYMENT
    CAREER BLAZERS                                                    SOLUTIONS, INC                     PO BOX 842595                                    Boston                MA           02284-2595
    CAREER BLAZERS                                                    PO BOX 414050                                                                       Boston                MA           02241-4050
    Career Group Inc                                                  PO Box 203654                                                                       Dallas                TX           75320-3654
    CAREERBUILDER, LLC                                                13047 COLLECTION CTR DR                                                             Chicago               IL           60693-0130
    CAREERBUILDER, LLC                                                200 N. LaSalle St                  Suite 1100                                       Chicago               IL           60601
    Carey International, Inc.                                         Billing Department                 PO Box 842350                                    Boston                MA           02284-2350
    Carey Interntational, Inc.        Gary Kessler                    4530 Wisconsin Ave. NW             Suite 500                                        Washington            DC           20016
    Carey Olsen                       attn Sam Dawson                 Willow House Cricket Square                                                         Grand Cayman                       KY1-1001   Cayman Islands
    CARL MOORE                                                        5617 LINDENSHIRE LN                                                                 Dallas                TX           75230
    Carl Steigerwald III                                              1425 Garden Street #405                                                             Hoboken               NJ           07030
    CARL WELLMAN                                                      340 QUAIL CREEK RD                                                                  Hot Springs           AR           71901
    Carla Martin                                                      2351 McMurry Dr                                                                     Powder Springs        GA           30127
    Carla Siegal Interiors                                            31 Sturges Hwy                                                                      Westport              CT           06880
    CARLSON, STEPHEN                                                  Address Redacted
    Carmona, Benjamin                                                 Address Redacted
    CARNEGIE CONSULTING                                               44 CARNABY ST                                                                       London                             WTF 9PP      United Kingdom
    Carol Bavousett Mattick PC                                        919 Congress Ave Suite 919                                                          Austin                TX           78701
    CAROLYN SANCHEZ                                                   1116 WOODLAND WAY                                                                   Richardson            TX           75080
    CARON, JOHN H                                                     Address Redacted
    Carpenter Lipps & Leland LLP                                      280 Plaza, Suite 1300              280 North High Street                            Columbus              OH           43215
    Carrington Coleman                                                901 Main St                        Suite 5500                                       Dallas                TX           75202
    CARROLL, JUSTIN                                                   Address Redacted
    Carter Ledyard & Milburn LLP                                      Counsellors at Law 2 Wall St                                                        New York              NY           10005
    CARTER, JEROME                                                    Address Redacted
    CARTUS CORPORATION PTE
    LTD                                                               4 SHENTON WAY                      #09-01/04 SGX CENTRE 2                           Singapore                          68807        SINGAPORE
    Carwin Advisors                                                   2100 McKinney Ave. Suite 1510                                                       Dallas                TX           75201
    Case Anywhere LLC                                                 21860 Burbank Blvd.                Suite 125                                        Woodland Hills        CA           91367
    Cashier - Texas Workforce
    Commission                                                        PO Box 149037                                                                       Austin                TX           78714-9037
    CASPER COMPANY LLC                                                830 POST RD E                                                                       Westport              CT           06880
    CASTELLA, ANDRES                                                  Address Redacted
    CASTELLA, ANDRES                                                  Address Redacted
    Catalyst Financial Partners LLC                                   118 E 28th Street                  Suite 314                                        New York              NY           10016
    Catapult Systems Inc.                                             1221 South MoPac Expressway        Ste 350                                          Austin                TX           78746
                                                                      Brendon Kyle Luvisa Educational
    Catherine M. Luvisa, trustee                                      Trust                              10355 Pinecastle St                              San Diego             CA           92131
                                      Cooper Lee Luvisa Educational
    Catherine M. Luvisa, trustee      Trust                           10355 Pinecastle St.                                                                San Diego             CA           92131
    Catherine McCoy                                                   500 E.Carlisle Ave.                                                                 Whitefish Bay         WI           53217
    Catherine P. Matthews                                             Address Redacted

    Cattle Barons Ball                                                30 Highland Park Village Ste 216                                                    Dallas                TX           75205




Highland Capital Management, L.P.
Case No. 19-34054                                                                                                      Page 15 of 103
                                          Case 19-34054-sgj11 Doc 262 Filed 12/20/19                                                 Entered 12/20/19 15:55:51               Page 28 of 115
                                                                                                                             Exhibit C
                                                                                                                          Creditor Matrix
                                                                                                                     Served via First Class Mail



             CreditorName                      CreditorNoticeName                   Address1                            Address2                   Address3                City         State       Zip             Country

    Cattle Barons Ball                   Attn Underwriting Chairs        3838 Oak Lawn Avenue, Suite 700                                                      Dallas               TX           75219
    CATTLE BUYERS WEEKLY                                                 PO BOX 2533                                                                          Petaluma             CA           94953-2533
    Cawley, Gillespie & Associates,
    Inc.                                                                 306 West 7th Street, Ste 302                                                         Fort Worth           TX           76102
    Cawley, Keith                                                        Address Redacted
    CB RICHARD ELLIS                                                     2700 POST OAK BLVD                STE 250                                            Houston              TX           77056
    CB Richard Ellis, Inc                                                2700 Post Oak Blvd. Suite 250                                                        Houston              TX           77056
    CB Richard Ellis, Inc                                                Valuation & Advisory Services     2415 East Camelback Rd                             Phoenix              AZ           85016-4290
    Cbeyond                                                              320 Interstate North Parkway                                                         Atlanta              GA           30339
    Cbeyond                                                              PO Box 848432                                                                        Dallas               TX           75284-8432
    CBIZ Valuation Group, Inc.                                           3030 LBJ Freeway, Ste 1650                                                           Dallas               TX           75234
    CBIZ Valuation Group, Inc.                                           4851 LBJ Freeway                  Suite 800                                          Dallas               TX           75244

    CBIZ Valuation Group, Inc.           ATTN ACCOUNTS RECEIVABLE PO BOX 849846                                                                               Dallas               TX           75284-9846
    Cboe LiveVol, Inc.                                            400 South LaSalle Street                                                                    Chicago              IL           60605
    CBRE, Inc.                                                    Location Code 2981                       P.O. Box 406588                                    Atlanta              GA           30384-6588
    CCH                                                           21250 HAWTHORNE BLVD                                                                        Torrance             CA           90503-5502
    CCH                                                           PO Box 4307                                                                                 Carol Stream         IL           60197-4307
    CCH Incorporated                                              PO Box 4307                                                                                 Carol Stream         IL           60197-4307
    CCH Prosystem FX                                              P.O. Box 2701                                                                               Torrance             CA           90509-2701
    CCH Prosystem FX                                              PO Box 5729                                                                                 Carol Stream         IL           60197-5729
    CCS Medical                                                   1505 LBJ Freeway                         Suite 600                                          Farmers Branch       TX           75234
    CCW Recovery Solutions                                        4 Mount Ephraim Road                     Tunbridge Wells                                    Kent                              TN1 1EE    United Kingdom
    CDW                                  Attn Ronelle Erickson    200 N. Milwaukee Ave                                                                        Vernon Hills         IL           60061
    CDW Direct                                                    PO Box 75723                                                                                Chicago              IL           60675-5723
    Cecilio Gomez                                                 3136 Flowerdale Ln                                                                          Dallas               TX           75229
    Centaurus Financial, Inc.                                     2300 E. Katella Ave                      Suite 200                                          Anaheim              CA           92806
    Center for Financial Professionals
    Ltd                                  c/o CFP Events, Suite 68        The Maltings, Roydon Road                                                            Stanstead Abbots     Herts        SG12 8HG     United Kingdom
    Center Street Securities, Inc.                                       2740 Old Elm Hill Pike            Ste 201                                            Nashville            TN           37214
    Centerpoint Advisors                                                 301 Commerce St Ste 1750                                                             Fort Worth           TX           76102
    Centerpoint Builders                                                 5339 Alpha Rd Ste 250                                                                Dallas               TX           75240
    CENTRAL REPRODUCTION
    COMPANY                                                              PO BOX 131971                                                                        Dallas               TX           75313
    Centroid                                                             1050 Wilshire Dr.                 Ste #170                                           Troy                 MI           48084
    Centroid                                                             900 Wilshire Dr.                  Ste. #273                                          Troy                 MI           48084
    CERA                                 Accounts Receivable             Department 55 Cambridge Pkwy                                                         Cambridge            MA           02142
    Certified Moving & Storage
    Company                                                              286 Madison Avenue                                                                   New York             NY           10017
    Certified Process Servers, Inc.                                      PO Box 496508                                                                        Garland              TX           75049-6508
    Certified Staffing Solutions                                         66 Orange Street, 3rd FL                                                             Providence           RI           02903
    Cetera Advisor Networks LLC          Attn STS                        200 N. Sepulveda Blvd, Ste 1300                                                      El Segundo           CA           90245
    Cetera Advisor Networks LLC          c/o Legacy Advisor, C. Tabaka   2450 Rimrock Rd, Ste 203                                                             Madison              WI           53713
    Cetera Financial Group               c/o Due Diligence Dept          200 N. Sepulveda Blvd, Ste 1200                                                      El Segundo           CA           90245
    Cezar AV, Inc.                                                       393 Upland Avenue                                                                    Yonkers              NY           10703
    CFA Society Los Angeles                                              520 S. Grand Ave                  Ste 370                                            Los Angeles          CA           90071
    CFALA                                                                520 S. Grand Ave.                 Ste 655                                            Los Angeles          CA           90071
    CFA-SW                               ATTN Scott Woodward             UHY, LLP                          1717 Main Street                                   Dallas               TX           75201
    CFO & CONTROLLER ALERT                                               370 TECHNOLOGY DR                 PO BOX 3019                                        Malvern              PA           19355
    Chad Clark                                                           6902 Thorncliff Dr                Apt A                                              Austin               TX           78731
    CHAD SCHRAMEK                                                        3005 VIDALIA                                                                         Plano                TX           75025
    Chakheeva, Svetlana                                                  Address Redacted
    CHAMBERS, TRACIE                                                     Address Redacted
    CHAN, WING FUNG WILLY                                                Address Redacted
    CHANCERY ST JAMES PLC                                                5 ST JAMESs SQUARE                                                                   London                            SW1Y 4SJ     United Kingdom
    Chang, Frederic                                                      Address Redacted
    Chang, Lewis                                                         Address Redacted
    Chapline, Thomas                                                     Address Redacted




Highland Capital Management, L.P.
Case No. 19-34054                                                                                                         Page 16 of 103
                                     Case 19-34054-sgj11 Doc 262 Filed 12/20/19                                           Entered 12/20/19 15:55:51                          Page 29 of 115
                                                                                                                 Exhibit C
                                                                                                              Creditor Matrix
                                                                                                         Served via First Class Mail



              CreditorName                CreditorNoticeName              Address1                            Address2                           Address3                  City         State       Zip           Country
    Charitable DAF Fund GP, LLC     Grant Scott                4140 Park Lake Avenue             Suite 600                                                     Raleigh             NC           27612
    Charitable DAF Fund, L.P.       Grant Scott                4140 Park Lake Avenue             Suite 600                                                     Raleigh             NC           27612
    Charles Byrne                                              161 Main Street                                                                                 Hingham             MA           02043
    Charles Geraci                                             10077 Grogans Mill Rd, Ste 303                                                                  The Woodlands       TX           77380
    CHARLES GREGOR                                             132 E 43rd ST                     #634                                                          New York            NY           10017
    Charles River Associates                                   PO Box 845960                                                                                   Boston              MA           02284-5960
    Charles Schwab & Co., Inc.                                 211 Main Street                   MS SF-211MN-08-434                                            San Francisco       CA           94105
    Charley Krause                                             129 Melrose Place                                                                               Ridgewood           NJ           07450
    Charlie Maynard                                            CCM Associates 1033 Colina Dr                                                                   Villa Hills         KY           41017
    Charter Finan. Publishing
    Network, Inc.                                              PO Box 7550                                                                                     Shrewsbury          NJ           07702-7550
    Chase Bank of Texas, N.A.                                  600 Travis Street                 8th Floor                             Global Trust Services   Houston             TX           77002

    CHASE COURIERS, INC                                        1002 N. Central Expressway #495                                                                 Richardson          TX           75080

    CHASE COURIERS, INC                                        1002 N CENTRAL EXPWY, #229                                                                      Richardson          TX           75080
    CHASE COURIERS, INC                                        1220 Champion Circle       #114                                                                 Carrollton          TX           75006
    Chase Miller                                               5165 CR 2013                                                                                    Glen Rose           TX           76649
    Chatham Worth                                              2607 Brenner Drive                                                                              Dallas              TX           75220
    CHAVARRIAGA, MAURICIO                                      Address Redacted
    CHEMICAL DATA                                              2900 N LOOP WEST           STE 830                                                              Houston             TX           77092
    CHEMICAL MARKET
    ASSOCIATES, INC                                            PO BOX 974416                                                                                   Dallas              TX           75397-4416
    Chen, Bryan                                                Address Redacted
    Chen, Jonathan C.                                          Address Redacted
    Cherith Harrison                                           5112 Wapakuneta Road                                                                            Bethesda            MD           20816
    Chetan Aras                                                12 Union St.                                                                                    Needham             MA           02494
    Chi Un Chun                                                72-1202 Hanyang Apt.              Apgujeong Dong                                                Seoul                                         REPUBLIC OF KOREA
    Chick-fil-A                                                1201 Elm Street                   LL06                                                          Dallas              TX           75270
    Chick-fil-A                                                12120 Inwood Road                                                                               Dallas              TX           75244
    CHILDRENs SEEK CAMP                                        Cory Cheat                        3624 Long Prairie Rd. Ste #101                                Flower Mound        TX           75022
    CHIRAG PANCHOLI                                            10101 MINBURN ST                                                                                Great Falls         VA           22066
    CHISM, CARTER                                              Address Redacted
    Chisum, Naomi                                              Address Redacted
    Choi, Jae Young                                            Address Redacted
    CHOI, YUN S.                                               Address Redacted
    CHOICE INVESTMENTS, INC                                    4800 BEE CAVE ROAD                                                                              Austin              TX           78746
    Chris Carrillo                                             6505 Rhea Ave                                                                                   Reseda              CA           91335
    CHRIS COLVIN                                               2200 RIVERFRONT DR                APT 7306                                                      Little Rock         AR           72202
    CHRIS CRAWSHAW                                             2407 N LAKE RIDGE CR                                                                            Wichita             KS           67205
    CHRIS EGER                                                 51 W 15th ST                      UNIT E2                                                       Chicago             IL           60605
    Chris Hakemack                                             18532 Bay Pines Ln                                                                              Dallas              TX           75287-5104
    Chris Hylen                                                3125 Earlmoore Ln                                                                               Ann Arbor           MI           48105-4116
    Chris Jackson                                              3079 W Davencourt Loop                                                                          Lehi                UT           84043
    Chris Lombardi                                             540 West Ave. # 1212                                                                            Miami Beach         FL           33139
    Chris Malone                                               7208 N Sooner Road                                                                              Oklahoma City       OK           73141
    Chris Miller                                               106 Mix Lane                      PO Box 777                                                    Long Lake           NY           12847
    Chris Saehler                                              1112 Pontiac Street                                                                             Denver              CO           80220
    Chris Sullivan                                             26674 W. Greentree Ct.                                                                          Olathe              KS           66061
    Christian & Small LLP                                      505 N 20th Street, Suite 1800                                                                   Birmingham          AL           35203-2696
    Christian Carrillo                                         30 Avenue at Port Imperial        APT 306                                                       West New York       NJ           07093
    Christian MacCaron                                         805 N. Crescent Heights Blvd                                                                    Los Angeles         CA           90046
    Christina Dandar                                           1700 Cedar Springs                Apt 1505                                                      Dallas              TX           75202
    Christina Seaman                                           6334 Monticello Ave                                                                             Dallas              TX           75214
    Christine Hedrick                                          13435 Pennsylvania Court                                                                        Kansas City         MO           64145
    Christine Ragnauth                                         12236 Jupiter Rd                                                                                Dallas              TX           75218
    Christopher Courbier                                       Merrill Lynch                     4 World Financial Center, Fl 30                               New York            NY           10080
    CHRISTOPHER EGER                                           51 W 15th ST                      UNIT E2                                                       Chicago             IL           60605
    CHRISTOPHER NILSEN                                         244 FIFTH AVE                     STE 200                                                       New York            NY           10001




Highland Capital Management, L.P.
Case No. 19-34054                                                                                              Page 17 of 103
                                        Case 19-34054-sgj11 Doc 262 Filed 12/20/19                                            Entered 12/20/19 15:55:51               Page 30 of 115
                                                                                                                      Exhibit C
                                                                                                                   Creditor Matrix
                                                                                                              Served via First Class Mail



              CreditorName                   CreditorNoticeName                    Address1                        Address2                 Address3               City          State       Zip             Country
    CHRISTOPHER PITTMAN                                               4078 CREEKDALE DR                                                                Dallas               TX           75229
    Christopher Rossi                                                 11549 Riding Trail                                                               Concord              OH           44077
    Chronicle of Higher Education                                     PO Box 1955                                                                      Marion               OH           43306-8055
    Chronicle of Philanthropy          Attn Subscription Department   PO Box 1989                                                                      Marion               OH           43306-8089
    Chuck Hoar                                                        50 Fieldstreet Drive                                                             Mansfield            MA           02048
    Chuck McQueary                                                    509 Coyote Rd                                                                    Roanoke              TX           76262
    Church, Daniel                                                    Address Redacted
                                                                      5476 COLLECTIONS CENTER
    CIGNA HEALTHCARE                                                  DR                                                                               Chicago              IL           60693-0547
    CIGNA HEALTHCARE                                                  CGLIC-Chicago                   5476 Collections Center Dr                       Chicago              IL           60693-0547
    CIRCLE B                                                          3536 MILLER PARK                                                                 Garland              TX           75042-7519
    CISCO Capital                                                     File No. 73226                  PO Box 60000                                     San Francisco        CA           94160-3230
    Cisco WebEx, LLC                                                  16720 Collections Center Dr                                                      Chicago              IL           60693
    Cision US Inc.                                                    PO Box 842869                                                                    Boston               MA           02284-2869
    CIT TECHNOLOGY                     ATTN CUSTOMER SERVICE          PO BOX 550599                                                                    Jacksonville         FL           32255-0599
    Citibank, N.A.                     Doug Warren                    390 Greenwich Street            4th Floor                                        New York             NY           10013
    CITICORP VENDOR FINANCE                                           PO BOX 7247-0118                                                                 Philadelphia         PA           19170-0118
    Citizens of Georgia Power          Attn Stephen Kin, Bin #63031   7825 River Road                                                                  Waynesboro           GA           30830
    Citrix Online, LLC                                                7414 Hollister Avenue                                                            Goleta               CA           93117
                                                                      Linebarger Goggan Blair &       2777 N. Stemmons Freeway,
    City of Allen                      Elizabeth Weller               Sampson, LLP                    Suite 1000                                       Dallas               TX           75207
    City of Dallas                                                    1500 Marilla Street             2D South                                         Dallas               TX           75201
    City of Dallas                                                    City Hall 1AN                                                                    Dallas               TX           75277
    City of Dallas                                                    City Hall, 2D South                                                              Dallas               TX           75277
    City of Dallas                                                    Security Alarms                 P.O. Box 139076                                  Dallas               TX           75313-9076
    City of Surprise                                                  16000 N. Civic Center Plaza     Stormwater Division                              Surprise             AZ           85374-7470
    Civic Research Institute                                          4478 US Route 27 PO Box 585                                                      Kingston             NJ           08528
    CJ Peng                                                           3359 Keenland Rd                                                                 Marietta             GA           30062
    CL McDade & Company                                               PO Box 702565                                                                    Dallas               TX           75370
    Claraphi Advisory Network                                         25301 Cabot Rd                  Suite 203                                        Laguna Hills         CA           92653
                                                                      141 West Jackson Blvd, Suite
    CLARITY IN NUMBERS, LLC                                           300A                                                                             Chicago              IL           60604
    Clark Hill Strasburger                                            901 Main Street                 Suite 6000                                       Dallas               TX           75202
    Clark, James                                                      Address Redacted
    Clark, Stetson                                                    Address Redacted
    Classic Legal Document Services,
    Inc.                                                              1717 Main Street, Suite 2280                                                     Dallas               TX           75201
    Claudia C Pleitez                                                 1636 Nokomis Ave                                                                 Dallas               TX           75224
    Claudia Pleitez                                                   1636 Nokomis Ave                                                                 Dallas               TX           75224
    CLAY CALLAN                                                       Address Redacted
    Clayton Coleman                                                   563 Savannah Drive                                                               Walton               KY           41094
    Clearwell Systems, INC.                                           441 Louge Ave                                                                    Mountain View        CA           94043
    Cleary Gottlieb Steen & Hamilton
    LLP                                                               One Liberty Plaza                                                                New York             NY           10006-1470
    Clerk of the Municipal Courts                                     2014 Main Street                                                                 Dallas               TX           75201
    CLERK, SUPREME COURT                                              PO BOX 149335                                                                    Austin               TX           78714-9335
                                                                      5901 Peachtree Dunwoody Rd.,
    ClickDimensions, LLC                                              Ste B500                                                                         Atlanta              GA           30328

    Client One Securities, LLC                                        11460 Tomahawk Creek Parkway    Suite 100                                        Leawood              KS           66211
    Clientwise LLC                                                    487 East Main Street            Suite 303                                        Mount Kisco          NY           10549
    Clifford Chance                                                   31 West 52nd Street                                                              New York             NY           10019
    Clifford Chance                                                   PO Box 7247-6805                                                                 Philadelphia         PA           19170-6805
    CLINT GILCHRIST                                                   13455 NOEL RD                   STE 800                                          Dallas               TX           75240
    Clint Swisher                                                     4201 Dundee Lane                                                                 Plano                TX           75093
                                                                      Myers Bigel Sibley & Sajovec,
    CLO Holdco, Ltd.                   Grant Scott, Esq.              P.A.                            4140 Park Lake Ave, Ste 600                      Raleigh              NC           27612
                                                                                                      One Canada Square, Canary
    CM Murray LLP                                                     37th Floor                      Wharf                                            London                            E14 5AA      United Kingdom




Highland Capital Management, L.P.
Case No. 19-34054                                                                                                   Page 18 of 103
                                          Case 19-34054-sgj11 Doc 262 Filed 12/20/19                                                Entered 12/20/19 15:55:51                       Page 31 of 115
                                                                                                                          Exhibit C
                                                                                                                       Creditor Matrix
                                                                                                                  Served via First Class Mail



           CreditorName                       CreditorNoticeName                  Address1                             Address2                          Address3                 City         State       Zip             Country
    CMGRP, Inc.                                                        1717 Main St, Ste 1600                                                                       Dallas                TX           75201
    CMGRP, Inc.                                                        PO Box 74008263                                                                              Chicago               IL           60674-8263
    CMS BondEdge                                                       PO Box 98616                                                                                 Chicago               IL           60693
                                        c/o Legal Dept, Attn Janet
    CNBC LLC                            Williams                       900 Sylvan Avenue                                                                            Englewood Cliffs      NJ           07632
    Coastal Equities Inc.                                              1201 N. Orange Street              9th Floor                                                 Wilmington            DE           19801
    Coates Analytics                                                   PO Box 371685                                                                                Pittsburgh            PA           15251-7685
    COBURN, JASON                                                      Address Redacted
    COBURN, JASON M                                                    Address Redacted
    Coch, Trevor                                                       Address Redacted
    Cockle Printing Co                                                 2311 Douglas St                                                                              Omaha                 NE           68102
    COCVAC                                                             BOX 399                                                                                      Clark Mills           NY           13321
    Cohen & Company, Ltd                                               PO BOX 94787                                                                                 Cleveland             OH           44101-4787
    Cohen, Jeffrey                                                     Address Redacted
    Coheso, Inc.                                                       5870 Stoneridge Mall Rd.           Suite 207                                                 Pleasanton            CA           94588
    Colbert, Kenneth T.                                                Address Redacted
    ColdFusion Ice                                                     4901 Saint Lawrence Road                                                                     Fort Worth            TX           76103
    Cole Schotz                                                        Court Plaza North                  25 Main Street                        P.O. Box 800        Hackensack            NJ           07602-0800
                                                                       Cole Schotz Meisel Forman &
    Cole Schotz                         Michael D. Warner, Esq.        Leonard                            301 Commerce Street, Suite 1700                           Fort Worth            TX           76102
    Cole, Nathan                                                       Address Redacted
    Coleman Research Group, Inc.                                       120 West 45th St                   25th Floor                                                New York              NY           10036
    Coleman Research Group, Inc.                                       575 5th Ave, 21st Floor                                                                      New York              NY           10017
    Coleman Research Group, Inc.        Attn Legal                     1 Glenwood Ave                                                                               Raleigh               NC           27603
    Coleman Research Group, Inc.        Coleman Research Group, Inc.                                      575 5th Ave, 21st Floor                                   New York              NY           10017
    Coleman, Clayton                                                   Address Redacted
    Collas Crill                        attn Stephen Leontsinis        Floor 2, Willow House              Cricket Square PO Box 709                                 Grand Cayman                       KY1-1107     Cayman Islands
                                                                       Court Square Place, 24-01 44th
    Collins Building Services, Inc                                     Rd                                 15th Fl                                                   Long Island City      NY           11101
    Collins Legal Video Service                                        1700 Pacific Ave                   Suite 2410                                                Dallas                TX           75201
    Collins Realtime Reporting                                         1700 Pacific Ave                   Suite 2410                                                Dallas                TX           75201
    COLLINS, BRIAN                                                     Address Redacted
    Colm McDermott                                                     18 Coventry Ln                                                                               Riverside             CT           06878
    Colonial Surety Company                                            123 Tice Boulevard, Suite 250                                                                Woodcliff Lake        NJ           07677
    Colorado Department of Revenue                                     Colorado Department of Revenue                                                               Denver                CO           80261
                                                                       Colorado DEPT of Regulatory
    Colorado State Treasurer                                           Agencies                           1560 Broadway, Suite 900                                  Denver                CO           80202-5150
    ColorMark, L.C.                                                    1840 Hutton Dr                     Bldg 208                                                  Carrollton            TX           75006
    COLUMN A                                                           268 BUSH ST #3839                                                                            San Francisco         CA           94104
    Colvin Resources Group                                             4141 Blue Lake Circle Ste 158                                                                Dallas                TX           75244
    COLVIN, CHRISTOPHER                                                Address Redacted
    COLVIN, MICHAEL                                                    Address Redacted
    Commercial Ideas, LLC                                              4300 N Central Expressway                                                                    Dallas                TX           75206
    COMMERCIAL MORTGAGE
    ALERT                                                              5 MARINE VIEW PLAZA # 301                                                                    Hoboken               NJ           07030-5795
    Commercial Mortgage Securities
    Assoc.                                                             30 Broad St, 28 th Floor                                                                     New York              NY           10004-2304
    Commissioner of Revenue                                            DEPARTMENT OF REVENUE
    Services                                                           SERVICES                           PO BOX 2936                                               Hartford              CT           06104-2936
    Commissioner of Securities, State                                                                     8660 United Plaza Boulevard, 2nd
    of LA                                                              Office of Financial Institutions   Floor                                                     Baton Rouge           LA           70809
    COMMISSIONER OF TAXATION                                           NYS ASSESSMENT
    AND FINANCE                                                        RECEIVABLES                        PO BOX 4127                                               Binghamton            NY           13902-4127
    Commodity Futures Trading
    Commission                                                         Three Lafayette Centre             1155 21st Street, NW                                      Washington            DC           20581
    Common Grace Ministries                                            3800 Commerce #217                                                                           Dallas                TX           75226

    Commonwealth Financial Network C/O Accounting                      29 Sawyer Rd.                                                                                Waltham               MA           02453




Highland Capital Management, L.P.
Case No. 19-34054                                                                                                       Page 19 of 103
                                         Case 19-34054-sgj11 Doc 262 Filed 12/20/19                                           Entered 12/20/19 15:55:51              Page 32 of 115
                                                                                                                     Exhibit C
                                                                                                                  Creditor Matrix
                                                                                                             Served via First Class Mail



              CreditorName                   CreditorNoticeName           Address1                               Address2                  Address3                City         State       Zip           Country
    COMMONWEALTH OF                                               MASSACHUSETTS DEPT OF
    MASSACHUSETTS                                                 REVENUE                           PO BOX 7065                                       Boston               MA           02204-7065
    COMMONWEALTH OF
    MASSACHUSETTS                                                 PO Box 419272                                                                       Boston               MA           02241-9272
    COMMONWEALTH OF
    MASSACHUSETTS                                                 Securities Division               1 Ashburton Place, Room 1701                      Boston               MA           02108
    Communities Foundation of
    Texas, Inc.                         Attn Marcia Godwin 5500   Caruth Haven Lane                                                                   Dallas               TX           75225-8146
    Communities in Schools of North
    Texas                                                         PO Box 295543                                                                       Lewisville           TX           75029-5543
    Community Beer Company                                        1530 Inspiration Drive            Suite 200                                         Dallas               TX           75207
    Community Partners of Dallas                                  1215 Skiles Street                                                                  Dallas               TX           75204
    COMPASS BANK OPERATING                                        PO BOX 630020                                                                       Dallas               TX           75263-9720
    Compass Lexecon                                               332 South Michigan Ave                                                              Chicago              IL           60604-4397
    Compass Lexecon                                               PO Box 630391                                                                       Baltimore            MD           21263-0391
    Compass Lexecon LLC                                           PO Box 418005                                                                       Boston               MA           02241-8005
    COMPETITIVE LOGISTICS LLC                                     53 PERIMETER CENTER E             STE 201                                           Atlanta              GA           30346
    Complete Coherence Ltd                                        Newton House, Suite B             Newton Lane                                       Romsey, Hants                     SO51 8LE   United Kingdom
    Complete Fitness Outfitters                                   PO Box 1237                                                                         Atoka                OK           74252
    Complete Legal, Ltd                                           1201 Elm St.                      Suite 2560                                        Dallas               TX           75270
    Compliance Science, Inc.                                      875 Avenue of the Americas        12th Floor                                        New York             NY           10001
    Compliance Search Group                                       1001 Avenue of the Americas       Suite 2401                                        New York             NY           10018
    Compliance Search Group                                       450 Seventh Ave                   Suite 1409                                        New York             NY           10123
    Comptroller of Maryland                                       Revenue Administration Division   110 Carroll Street                                Annapolis            MD           21411-0001
    Comptroller of Public Accounts                                PO Box 149348                                                                       Austin               TX           78714
    Compuforms Data Products, Inc.                                PO Box 101536                                                                       Fort Worth           TX           76185-1536
    Compulink Technologies, Inc.                                  214 West 29 Street                Suite 201                                         New York             NY           10001
    Computershare                                                 14257 Collection Ctr Dr                                                             Chicago              IL           60693
    Computershare                                                 16750 Collection Ctr Dr                                                             Chicago              IL           60693
    Computershare                                                 250 Royall St #1011                                                                 Canton               MA           02021
    Computershare Trust Company,
    N.A.                                                          PO BOX 43078                                                                        Providence           RI           02940-3078
    Comsys Services, LLC                                          PO Box 60260                                                                        Charlotte            NC           28260
    Concord Marketing Solutions                                   2000 Bloomingdale Road                                                              Glendale Heights     IL           60139
    Concorde Holdings, Inc.                                       1120 East Long Lake Rd            Suite 207                                         Troy                 MI           48085
    Concorde Investment Services                                  1120 East Long Lake Road          Ste 207                                           Troy                 MI           48085
    Concur Technologies, Inc.                                     18400 NE Union Hill Road                                                            Redmond              WA           98052
    Concur Technologies, Inc.                                     62157 Collections Center Drive                                                      Chicago              IL           60693
    Conference Plus, Inc                                          8153 Solutions Center                                                               Chicago              IL           60677-8001
    Conference Room AV                                            13601 W McMillan Rd               Suite 102-277                                     Boise                ID           83713
    Conga                                                         P.O. Box 7839                                                                       Broomfield           CO           80021
    ConnectAndSell, Inc                                           856 Rand St.                                                                        San Mateo            CA           94401
    Connected Software                                            PO Box 29                                                                           West Newbury         MA           01985
    Connecticut Department of                                     Securities & Business Invest
    Banking                                                       Division                          260 Constitution Plaza                            Hartford             CT           06103
    CONNER, PATRICK                                               Address Redacted
    Connex Systems, Inc.                                          2033 Chenault Drive, Suite 150                                                      Carrollton           TX           75006
    CONNIE MILTENBERGER                                           127 KENDALL BLUFF COURT                                                             Chesterfield         MO           63017

    Connolly Bove Lodge & Hutz LLP                                1007 North Orange St                                                                Wilmington           DE           19899
    Connolly Gallagher LLP                                        1201 North Market Street          20th Floor                                        Wilmington           DE           19801
    Connolly, James                                               Address Redacted
    Connor White                                                  217 W 71 Street                   Apt 5R                                            New York             NY           10023

    Conseco Life Insurance Company                                PO Box 71214                                                                        Charlotte            NC           28272-1214
    CONSOLIDATED GENERAL LIFE
    INSURANCE CO                                                  4245 N CENTRAL EXPWY              STE 500                                           Dallas               TX           75205
    Context Summits LLC                                           401 City Avenue                   Suite 815                                         Bala Cynwyd          PA           19004
    Continental Court Reporters, Inc.                             2777 Allen Parkway, Suite 600                                                       Houston              TX           77019-2166




Highland Capital Management, L.P.
Case No. 19-34054                                                                                                   Page 20 of 103
                                         Case 19-34054-sgj11 Doc 262 Filed 12/20/19                                         Entered 12/20/19 15:55:51                Page 33 of 115
                                                                                                                    Exhibit C
                                                                                                                 Creditor Matrix
                                                                                                            Served via First Class Mail



             CreditorName                CreditorNoticeName              Address1                              Address2                   Address3             City             State       Zip             Country
    Continental Office Group, LLC                             PO Box 132                                                                             Wylie                 TX           75098
    ConvergeOne, Inc.                                         NW 5806                            PO Box 1450                                         Minneapolis           MN           55485-5806
    Conway, Jacob                                             Address Redacted
    CONYERS DILL & PEARMAN                                    CLARENDON HOUSE 2                  CHURCH STREET                                       Hamilton                           0HM11        BERMUDA
    Cooke Young Kiedan            Philip Young                21 Lombard St                                                                          London                             EC3V 9AH     United Kingdom
    Cooke, Brad                                               Address Redacted
    COOLTECH AIR CONDITIONING
    LTD                                                       530 LONDON ROAD                    Stanwell                                            Ashford                            TW15 3AE     United Kingdom
    COOPER LEVENSON APRIL
    NIEDELMAN                                                 1125 ATLANTIC AVE                                                                      Atlantic City         NJ           08401
    Copy Sense                                                121 E. 8th                         Ste 100B                                            Austin                TX           78701
    Copy Solutions                                            2001 Bryan St                      Suite 1935                                          Dallas                TX           75201

    CopyPLEX                                                  400 Tri-State Bldg 432 Walnut St                                                       Cincinnati            OH           45202
    Copyright Clearance Center                                222 Rosewood Dr                                                                        Danvers               MA           01923
    Copyright Clearance Center                                PO Box 843006                                                                          Boston                MA           02284-3006
    CORAL EQUITY PARTNERS                                     28 Innisbrook Ave                                                                      Las Vegas             NV           89113
    CORCORAN, KIMBERLY                                        Address Redacted
    CORE Staffing Services, Inc.                              40 Wall Street                     16th Floor                                          New York              NY           10005
    Corinne Durand                                            142 North 5th Street # 4R                                                              Brooklyn              NY           11211
    CORNELIUS, WILLIAM                                        Address Redacted
    Corner Bakery                                             CB Catering 91 PO Box 844288                                                           Dallas                TX           75284-4288
    Cornerstone Healthcare Group
    Holding Inc                         David Smith           3030 Ross Avenue                   Suite 5400                                          Dallas                TX           75201

    Cornerstone Macro LLC                                     1330 Avenue of the Americas Fl 5                                                       New York              NY           10019-5493
    Cornerstone Restructuring LLC                             1125 Maxwell Ln                  Suite 1010                                            Hoboken               NJ           07030
    CornerStone Staffing                                      PO Box 909                                                                             Grapevine             TX           76099
    CORPORATE COFFEE
    SYSTEMS                                                   745 SUMMA AVE                                                                          Westbury              NY           11590
    CORPORATE EXPRESS INC                                     PO BOX 71217                                                                           Chicago               IL           71217
    Corporate Expressions                                     11 Blackberry Ln.                                                                      Norwalk               CT           06850
    Corporate Golf                                            604 West Morgan St Ste 202                                                             Durham                NC           27701
    Corporate Green                                           PO Box 820725                                                                          Dallas                TX           75382
    Corporate Interiors Inc.                                  PO Box 709                                                                             Frisco                TX           75034-0709
    Corporate Montage                                         5858 Westheimer Rd                 Suite 115                                           Houston               TX           77057
    Corporate Search Partners                                 6116 N Central Expwy Ste 406                                                           Dallas                TX           75206
    Corporate Source Ltd                                      1505 Oak Lawn Ave                  Suite 300                                           Dallas                TX           75207
    Corporate Source Ltd                                      2651 N Harwood Ste 260                                                                 Dallas                TX           75201
    Corporate Source Ltd                                      Lockbox 671236                                                                         Dallas                TX           75267-1236

    Corporate Strategies by SkillPath                         6900 Squibb Rd                                                                         Mission               KS           66202

    Corporate Strategies by SkillPath                         PO Box 803839                                                                          Kansas City           MO           64180-3839
    Corporate Transportation Group                            335 Bond St                                                                            Brooklyn              NY           11231
    Corporation Service Company                               PO BOX 13397                                                                           Philadelphia          PA           19101-3397
    Cory McCallum                                             5690 Lake Forrest Drive                                                                Atlanta               GA           30339
    COSMOPOLITAN GLASS                                        307 DAIBES CT                                                                          Edgewater             NJ           07020
    Costal Equities Inc.                                      1201 N. Orange Street              9th Floor                                           Wilmington            DE           19801
    CoStar Realty Information, Inc.                           PO Box 791123                                                                          Baltimore             MD           21279-1123
    Cotton, Austin                                            Address Redacted
    Coughlin, William                                         Address Redacted
    Coughlin, William A.                                      Address Redacted
    Counsel Press LLC                                         PO Box 1053                                                                            New York              NY           10018-9998
    CounselWorks LLC                                          477 Madison Avenue                 Suite 740                                           New York              NY           10022
    COURIERS INC                                              225 MILLWELL DR                                                                        Maryland Heights      MO           63043
    Cournoyer, Timothy                                        Address Redacted
    Courthouse Digital Video                                  PO BOX 630483                                                                          Irving                TX           75063




Highland Capital Management, L.P.
Case No. 19-34054                                                                                                Page 21 of 103
                                      Case 19-34054-sgj11 Doc 262 Filed 12/20/19                                                 Entered 12/20/19 15:55:51               Page 34 of 115
                                                                                                                         Exhibit C
                                                                                                                      Creditor Matrix
                                                                                                                 Served via First Class Mail



             CreditorName                  CreditorNoticeName                   Address1                             Address2                  Address3                City         State       Zip           Country

    Courtlandt Securities Corporation                               PO Box 11929                                                                          Newport Beach        CA           92658
    COURTNEY ORENT                                                  13455 NOEL RD                       STE 800                                           Dallas               TX           75240
    Courtroom Intelligence, Inc.                                    1219 West University Blvd                                                             Odessa               TX           79764
    Courtroom Intelligence, Inc.                                    620 N Grant                         Suite 512                                         Odessa               TX           79761
    Covenant Review LLC                                             230 Park Ave, Suite 812                                                               New York             NY           10169
    Covenant Review LLC                                             708 Third Ave                       6th Floor                                         New York             NY           10017
    COVERT INVESTIGATIVE
    SERVICES                                                        PO BOX 67                                                                             Lewisville           TX           75057
    COVITZ, HUNTER                                                  Address Redacted
    Cowen and Company, LLC                                          Finance Group - 21st Floor          599 Lexington Avenue                              New York             NY           10022
    Cowie, Jason                                                    Address Redacted
    COX, BRIAN                                                      Address Redacted
    COZEN O CONNER
    ATTORNEYS                                                       W1385                               PO BOX 7777                                       Philadelphia         PA           19175-0775
    CP EATON PARTNERS, LLC                                          131 ROWAYTON AVE                                                                      Rowayton             CT           06853
    Craig and Macauley Professional
    Corp.                                                           600 Atlantic Ave                                                                      Boston               MA           02210
    Crain Communications Inc.                                       1155 Gratiot Ave                                                                      Detroit              MI           48207-2732
    Crain Communications Inc.                                       16309 Collection Center Dr.                                                           Chicago              IL           60693
    Cranellis                                                       10047 Park Meadows Dr                                                                 Lone Tree            CO           80124
    CRE ADVISORS, LLC                                               PO BOX 2302                                                                           Addison              TX           75001
    Creative Meetings & Incentives                                  2405 Mill Plain Rd                                                                    Fairfield            CT           06824
    CREATIVE PRINTING                                               311 N STEMMONS                      STE 400                                           Dallas               TX           75207
    CREDIT SUISSE                                                   11 MADISON AVE, 26TH FLR            AARON OVEDIA                                      New York             NY           10010
    CREDIT SUISSE                                                   700 College Road East                                                                 Princeton            NJ           08540
    CREDIT SUISSE                     ATTN JUDY HARNETT             11 MADISON AVE, 11TH FLR                                                              New York             NY           10010
    Creditflux                                                      63 Clerkenwell Rd                                                                     London                            EC 1M- 5NP United Kingdom
    Crescent Asset Managment                                        1440 Broadway                       17th flr                                          New York             NY           10018
    Crescent Partners, LLC                                          1440 Broadway                       17th floor                                        New York             NY           10018
    Crescent Research                                               PO Box 64-3622                                                                        Vero Beach           FL           32964
    Crescent TC Investors LP                                        200 Crescent Ct                     Suite 250                                         Dallas               TX           75201
    Crescent TC Investors LP                                        PO Box 841772                                                                         Dallas               TX           75284-1772
    CREST, DAVID                                                    Address Redacted
    Cris Rodriquez                                                  5165 CR 2013                                                                          Glen Rose            TX           76649
    Crisostomo, Norm                                                Address Redacted
    Critical Electric Systems Group,
    LLC                                                             704 Central Pkwy East               #1200A                                            Plano                TX           75074
    CROSS 3 LLC                                                     7324 ELDRED AVE, NE                                                                   Rockford             MI           49341
                                                                    8150 N. Central Expressway,
    Crosson Dannis, Inc.                                            Suite 950                                                                             Dallas               TX           75206
    Crossroads Audio, Inc.                                          2623 Myrtle Springs Avenue                                                            Dallas               TX           75220
    Crowe Dunlevy                                                   324 N. Robinson Avenue              Suite 100                                         Oklahoma City        OK           73102
    Crowell & Moring                                                1001 Pennsylvania Ave NW                                                              Washington           DC           20004-2595
    CROWELL, LEONARD                                                Address Redacted
    Crown Capital Securities, L.P.                                  725 Town & Country Rd               Suite 530                                         Orange               CA           92868
    CRT CAPITAL GROUP, LLC                                          262 HARBOR DR                                                                         Stamford             CT           06902
    CSC                                                             PO Box 13397                                                                          Philadelphia         PA           19101-3397
    CSI e-Discovery Services, LLC                                   4950 N. OConnor Rd.                 Suite 152                                         Irving               TX           75062
    CSI Global Deposition Services   Accounting Dept-972-719-5000   4950 N. OConnor Rd, 1 st Fl                                                           Irving               TX           75062-2778
    CSI Litigation Psychology, LLC                                  4950 North OConnor Rd.              Corporate Plaza 1, First Floor                    Irving               TX           75062
    CSS Medical Inc.                 Steve Saft                     14255 49th Street North             Suite 301                                         Clearwater           FL           33762
    CT Corporation System                                           PO Box 4349                                                                           Carol Stream         IL           60197-4349

    CT Corporation System            ATTN Michael E Jones           350 N. St. Paul Street, Ste. 2900                                                     Dallas               TX           75201

    CT Corporation System            C/O STEPHANIE WATTS-DARTY DALLAS CORPORATE TEAM 2                  350 North St. Paul St.                            Dallas               TX           75201
    CT Lien Solutions                                          Lockbox 200824                                                                             Houston              TX           77216
    CT Lien Solutions                                          PO Box 301133                                                                              Dallas               TX           75303




Highland Capital Management, L.P.
Case No. 19-34054                                                                                                     Page 22 of 103
                                       Case 19-34054-sgj11 Doc 262 Filed 12/20/19                                           Entered 12/20/19 15:55:51                Page 35 of 115
                                                                                                                   Exhibit C
                                                                                                                Creditor Matrix
                                                                                                           Served via First Class Mail



               CreditorName               CreditorNoticeName              Address1                            Address2                   Address3                City           State       Zip      Country
    CTRL+V Inc.                                                251 Union St.                                                                        Lawrence               NY           11559
    Culinaire International         Attn Catering Dept         2943 SMU Blvd                                                                        Dallas                 TX           75205
    CULLEN ESTATE TRUST                                        601 JEFFERSON ST STE 4000                                                            Houston                TX           77002-7913
    Cummings Bay Capital
    Management, LP                                             13455 Noel Rd, Ste 800                                                               Dallas                 TX           75240
    CUNNINGHAM, BRITTNEY                                       Address Redacted
    CurAlea Associates LLC                                     12 Roszel Road                    Suite B102                                         Princeton              NJ           08540
    Cushman & Wakefield of Arizona,                            2555 East Camelback Road, Ste
    Inc.                                                       400                                                                                  Phoenix                AZ           85016
    CUSIP                                                      55 Water Street                   43rd Floor                                         New York               NY           10041
    CUSIP Global Services                                      33356 Collection Center Dr                                                           Chicago                IL           60693-0333
    CUSIP Service Bureau                                       2542 Collection Center Drive                                                         Chicago                IL           60693
    CUSIP Service Bureau                                       PO Box 19140A                                                                        Newark                 NJ           07195-0140
    CUSIP Service Bureau                                       Standard and Poors                2542 Collection Center Drive                       Chicago                IL           60693

    CUSTOM BOOK BINDERY, INC.                                  9 SHERIDAN AVE                                                                       Clifton                NJ           07011
    Custom Headsets of Dallas                                  5949 W Hwy/ 175                                                                      Kaufman                TX           75142
    CVE Technologies Group Inc.                                1414 S. Gustin Rd.                                                                   Salt Lake City         UT           84104
    CW PARTNERS LLC                                            2811 MCKINNEY AVE                 STE 214                                            Dallas                 TX           75204
    CYNTHIA HULL                                               Address Redacted
    CYNTHIA VALLES                                             3235 PARKSIDE PLACE #2H                                                              BRONX                  NY           10467
    CYRUS SPURLINO REVOCABLE
    TRUST                                                      7214 N MOBLEY RD                                                                     Odessa                 FL           33556-2303
    Cystic Fibrosis Foundation                                 7506 E Independence Blvd #120                                                        Charlotte              NC           28227
    Cystic Fibrosis Foundation                                 Northeast Texas Chapter           3102 Maple Ave, Ste 120                            Dallas                 TX           75201
    Cystic Fibrosis Foundation                                 NE Texas/Fort Worth Chapter       3840 Hulen St, Suite 600                           Fort Worth             TX           76107
    CZG Dynamics Associates                                    14 Penn Plaza, Suite 1712                                                            New York               NY           10122
    D Magazine                                                 4311 Oak Lawn Ave Ste 100                                                            Dallas                 TX           75219-9701
    D Magazine                                                 750 North St. Paul Street         Suite 2100                                         Dallas                 TX           75201
    D&S Enterprises                                            10703 Sweetwater Drive                                                               Frisco                 TX           75035
    D. Alan Bowlby                                             PO Box 1067                                                                          Addison                TX           75001

    D. Allan Bowlby & Associates, Inc                          PO BOX 1067                                                                          Addison                TX           75001
    D.F. King & Co, Inc.                                       48 Wall Street                                                                       New York               NY           10005
    D.H. Hill Securities, LLLP                                 1543 Green Oak Place              Ste 100                                            Kingwood               TX           77339
    DAETSCH, MOLLY                                             Address Redacted
    DALE BEHM                                                  38211 BOGERT TRAIL                                                                   Palm Springs           CA           92264
    Dale Frey                                                  24293 Running Deer Rd                                                                Conifer                CO           80433-6923
    Dallas A&M Club                   Attn Mike Henderson      4303 Glenwick                                                                        Dallas                 TX           75205
    Dallas AfterSchool Network                                 2902 Swiss Avenue                                                                    Dallas                 TX           75204
    Dallas Area Habitat for Humanity                           House Party                       PO Box 700924                                      Dallas                 TX           75370
    Dallas Art & Design                                        3617 Fairmount St Ste 101                                                            Dallas                 TX           75219
    Dallas Bar Association                                     2101 Ross Ave                                                                        Dallas                 TX           75201
    Dallas Basketball Ltd.                                     1333 N Stemmons Fwy               Ste 105                                            Dallas                 TX           75207-3722
    Dallas Business Journal                                    PO Box 840190                                                                        Dallas                 TX           75284-0190
    Dallas CASA                                                2757 Swiss Avenue                                                                    Dallas                 TX           75204
    Dallas Challenge                                           7777 Forest Lane                  Suite C-410                                        Dallas                 TX           75203
                                                                                                 69TH FLR, BANK AMERICA
    DALLAS CHAPTER TEI                                         901 MAIN ST                       PLAZA                                              Dallas                 TX           75202
                                                                                                 BNSF RAILWAY COMPANY,
    DALLAS CHAPTER TEI                                         PO BOX 961101                     SCOTT RYNEARSON                                    Fort Worth             TX           76161-1101
    DALLAS CHAPTER TEI               ATTN Sharon Langlotz      Cash America International, Inc   1600 West 7th St                                   Ft. Worth              TX           76102-6803

    Dallas Childrens Advocacy Center Attn Stepheni Jordan      5351 Samuell Blvd                                                                    Dallas                 TX           75228
    Dallas Childrens Theater         Attn Michael Gonzales     5938 Skillman                                                                        Dallas                 TX           75231
    Dallas Committee on Foreign
    Relations                                                  4925 Greenville Avenue            Suite 1025                                         Dallas                 TX           75206-4092
    Dallas Contemporary, MTV         Attn Hannah Fagadau       161 Glass Street                                                                     Dallas                 TX           75207




Highland Capital Management, L.P.
Case No. 19-34054                                                                                               Page 23 of 103
                                      Case 19-34054-sgj11 Doc 262 Filed 12/20/19                                                Entered 12/20/19 15:55:51                      Page 36 of 115
                                                                                                                        Exhibit C
                                                                                                                     Creditor Matrix
                                                                                                                Served via First Class Mail



             CreditorName                  CreditorNoticeName                  Address1                          Address2                            Address3                City         State       Zip      Country
                                                                    Linebarger Goggan Blair &         2777 N. Stemmons Freeway,
    Dallas County                    Elizabeth Weller               Sampson, LLP                      Suite 1000                                                Dallas               TX           75207
    Dallas County Republican Party                                  10100 N Central Exprwy            Ste 175                                                   Dallas               TX           75231
    Dallas County Tax Office                                        PO Box 139033                                                                               Dallas               TX           75313-9033
    Dallas Courier Service, Inc.                                    PO Box 833583                                                                               Richardson           TX           75083
    DALLAS DUCKS UNLIMITED                                          400 TURTLE CREEK CENTER           3811 TURTLE CREEK BLVD                  SCOTT WEBER       Dallas               TX           75219
    Dallas Employment Services                                      8150 N Central Espressway         Suite 675                                                 Dallas               TX           75206
    Dallas Gigs LLC                  Attn Eddie Parker              PO Box 225423                                                                               Dallas               TX           75222
    Dallas Glass & Door Company,
    Ltd                                                             PO Box 440                                                                                  Fate                 TX           75132
    Dallas Hispanic Firefighters
    Association                                                     703 McKinney Ave                  Suite 201                                                 Dallas               TX           75202
    DALLAS HR                                                       4100 SPRING VALLEY RD             STE 300                                                   Dallas               TX           75244
    Dallas Jewish Community
    Foundation                                                      One Hillcrest Green               12700 Hillcrest Rd, Suite 201                             Dallas               TX           75230
    Dallas Junior Chamber of
    Commerce Found.                                                 PO Box 130721                                                                               Dallas               TX           75313

    Dallas Kid to Do                 Attn Megan Harrison            650 South R.L. Thornton Freeway                                                             Dallas               TX           75203-3013
    Dallas Landscape Lighting                                       2026 Midlake Rd                                                                             Dallas               TX           75205
    Dallas Museum of Art                                            1717 North Harwood                                                                          Dallas               TX           75201
    DALLAS PETROLEUM CLUB                                           2200 ROSS AVE                     LB 171                                                    Dallas               TX           75201-2799
                                                                    THE VICTOR LAZADA
    DALLAS POLICE AND FIRE                                          MEMORIAL FUND                     7474 FERGUSON RD                                          Dallas               TX           75228
    Dallas Police Department         Alarm Permit Compliance Unit   PO Box 840186                                                                               Dallas               TX           75284-0186
    Dallas Producers Club            c/o J. Patrick Collins         3131 McKinney Ave, Ste 430                                                                  Dallas               TX           75204
    Dallas Regional Chamber          Attn Finance                   500 North Akard St, Suite 2600                                                              Dallas               TX           75201
    Dallas Security Systems, Inc.                                   PO Box 550939                                                                               Dallas               TX           75355-0939
    Dallas Stars                                                    2601 Avenue of the Stars                                                                    Frisco               TX           75034-9089
    Dallas Summer Musicals, Inc.                                    PO Box 710336                                                                               Dallas               TX           75371-0336
    Dallas T-Shirt Company                                          2626 Manana Dr                    Suite A                                                   Dallas               TX           75220
    Dallas Urban Debate Alliance                                    PO Box 670564                                                                               Dallas               TX           75367
    Dallas Wildcat Committee         Attn Barbara Johnston          2200 Ross Ave, Suite 4150E                                                                  Dallas               TX           75201
                                                                    8150 North Central Expwy Suite
    Dallas Womens Foundation                                        #110                                                                                        Dallas               TX           75206
    Dallas Youth Council                                            PO Box 793604                                                                               Dallas               TX           75379
    Dallas Zoological Society                                       650 South RL Thorton Fwy                                                                    Dallas               TX           75203-3013
    Damage Recovery                                                 PO Box 801770                                                                               Kansas City          MO           64180
    DAMC                             ATTN CARL BAGGETT              NORCOM CAPITAL                    15770 N DALLAS PKWY                                       Dallas               TX           75248
    DAMERIS, THEODORE                                               Address Redacted
    DAMEWARE DEVELOPMENT                                            241 MORNINGSIDE DR                                                                          Mandeville           LA           70448
    Dan Drabinski                                                   4100 Purdue Avenue                                                                          Dallas               TX           75225
    Dan Subach                                                      79 N. Misty Morning Trace                                                                   Spring               TX           77381
    Dana Driensky                                                   11840 Donroe Lane                                                                           Dallas               TX           75218
    DANAHY, BRIAN                                                   Address Redacted
    DANAHY, BRIAN J.                                                Address Redacted
    DANDAR, CHRISTINA                                               Address Redacted
    Daniel J Edelman, Inc                                           JPMorgan Chase Bank, NA           21992 Network Place                                       Chicago              IL           60673
    Daniel Kaplan Associates LLC                                    55 Madison Ave, 4th Flr                                                                     Morristown           NJ           07960
    Daniel Moisio                                                   PO Box 6310                                                                                 Austin               TX           78762
    Daniel N. Shaviro                                               65 Charles Street                                                                           New York             NY           10014
    Daniel Ranson                                                   5040 Windleigh Place                                                                        Saint Louis          MO           63128
    Daniel Riedler                                                  744 PIER AVE #4                                                                             Santa Monica         CA           90405
    Daniel Sexton                                                   2322 N. Clark Ave                 Apt 2                                                     Chicago              IL           60614
    Daniel Sharvit                                                  1201 Hudson St. Apt 214                                                                     Hoboken              NJ           07030
    Daniel Sheehan & Associates                                     8150 N Central Expressway, Ste
    PLLC                                                            100                                                                                         Dallas               TX           75206
    Daniela Garrett                                                 5165 CR 2013                                                                                Glen Rose            TX           76649
    Daniels & Erickson, PC                                          12221 Merit Dr.                   Suite 760                                                 Dallas               TX           75251




Highland Capital Management, L.P.
Case No. 19-34054                                                                                                    Page 24 of 103
                                        Case 19-34054-sgj11 Doc 262 Filed 12/20/19                                            Entered 12/20/19 15:55:51             Page 37 of 115
                                                                                                                     Exhibit C
                                                                                                                  Creditor Matrix
                                                                                                             Served via First Class Mail



             CreditorName                    CreditorNoticeName               Address1                            Address2                 Address3              City          State       Zip             Country
    Dansby White                                                  12 Collinwood Rd                                                                    Maplewood           NJ           07040
    Darby Dunn Communications                                     461 Manor Lane                                                                      Pelham              NY           10803
    Darla M Chavez                                                1734 Sparta Dr                                                                      Duncanville         TX           75137
    Daryls By Design                                              1801 N Griffin Street                                                               Dallas              TX           75202
    DATACARE SOFTWARE
    GROUP INC                                                     445 PARK AVE                       10TH FLR                                         New York            NY           10022
    Datamax                                                       PO Box 20527                                                                        Saint Louis         MO           63139

    DataPlus Consulting Incorporated                              750 North St Paul St. Suite 1225                                                    Dallas              TX           75201

    DataPlus Consulting Incorporated                              PO Box 190634                                                                       Dallas              TX           75219

    DataPlus Consulting, Incorporated                             750 North St Paul                  Suite 1225                                       Dallas              TX           75201
    Datapoint Management                                          210 Empire House                   1 Empire Way                                     Wembley                          HA9 OEW      United Kingdom
    DAUGHERTY, PATRICK                                            Address Redacted
    DAUM, KURT                                                    Address Redacted
    Dave Barnett                                                  6003 Lloyd Ct                                                                       Dallas              TX           75252
    DAVE WALLS                                                    Susenbergstrasse 118                                                                Zurich                                        SWITZERLAND
    DAVID BLANKS                                                  199 ORCHARD ST, APT 30                                                              New York            NY           10002
    DAVID BLANKS                                                  250 VESEY, 29TH FLR                                                                 New York            NY           10080
    David Boguslawski                                             6007 Derek Trail                                                                    Dallas              TX           75240
    David C. Smith                                                810 Fendall Terrace                                                                 Charlottesville     VA           22903
    DAVID CALLAHAN                                                8 IROQUOIS LN                                                                       Wilbraham           MA           01095
    David Childs Tax Assessor-                                                                       DALLAS COUNTY TAX
    Collector                                                     PO BOX 139066                      ASSESSOR-COLLECTOR                               Dallas              TX           75313-9066
    David Childs Tax Assessor-
    Collector                                                     PO Box 620088                                                                       Dallas              TX           75262-0088
    DAVID CRULL                                                   13455 NOEL RD                      STE 800                                          Dallas              TX           75240
    David Culley                                                  6008 Bent Pine Drive #2332                                                          Orlando             FL           32822
    David Feldman Worldwide, Inc                                  PO Box 2392                                                                         New York            NY           10116-2392
    David Fraiberg                                                119 Manor Circle                                                                    Jupiter             FL           33458
    DAVID FULLERTON                                               5808 La Vista Dr.                                                                   Dallas              TX           75206
    David Hill                                                    8727 Rippling Water Dr.                                                             Sugar Land          TX           77479
    David Hu                                                      5613 Heartwood Circle                                                               Derwood             MD           20855
    David Huff Photography LLC                                    22022 N 119th Drive                                                                 Sun City            AZ           85373
    DAVID LANCELOT                                                5258 QUAIL RUN                                                                      Frisco              TX           75034
    DAVID LEE                                                     2215 PULLMAN AVE                                                                    Belmont             CA           94002
    DAVID LEHUQUET                                                705 TOFINO COVE                                                                     Round Rock          TX           78665
    David M. Cooper                                               2737 Christopher Farms Dr                                                           Virginia Beach      VA           23453
    DAVID MARTIN                                                  3820 SHADY HILL DR                                                                  Dallas              TX           75229
    David Ourlicht                                                74 5th Ave                                                                          New York            NY           10011
    DAVID POWERS                                                  3448 BINKLEY AVE                                                                    Dallas              TX           75205
    DAVID R HOLBROOKE ROTH
    IRA                                                           120 BULKLEY AVE APT 405                                                             Sausalito           CA           94965-2149
    DAVID SALYER                                                  600 S COMMONWEALTH AVE             DEPT 308 - 14TH FLR                              Los Angeles         CA           90005
    DAVID SMITH                                                   13455 Noel Rd                      Ste 800                                          Dallas              TX           75240
    DAVID SMITH                                                   4125 GAJOWSKI                                                                       Sealy               TX           77494
    David Smith                                                   6159 Bryndale Ave                                                                   Oak Park            CA           91377
    David Spiegel                                                 2052 N Orleans #1                                                                   Chicago             IL           60614
    David Tomek PLLC                                              325 N St Paul Street               Suite 3300                                       Dallas              TX           75201
    David W. Langford, CSR, CRR,
    RDR                               Official Court Reporter     101st Judicial District Court      George L. Allen Courts Building                  Dallas              TX           75202-4631
    David Weisbach                                                1134 E. 49th St.                                                                    Chicago             IL           60615
    DAVIES WARD PHILLIPS &
    VINEBERG LLP                                                  44TH FLR                           1 FIRST CANADIAN PLACE                           TORONTO             ON           M5X 1B1      CANADA
    DAVIS DEADMAN                                                 Address Redacted
    DAVIS FORESTRY                                                PO BOX 24633                                                                        Little Rock         AR           72221
    Davis Polk & Wardwell             Attn Andrew Dean            450 Lexington Ave                                                                   New York            NY           10017




Highland Capital Management, L.P.
Case No. 19-34054                                                                                                   Page 25 of 103
                                        Case 19-34054-sgj11 Doc 262 Filed 12/20/19                                          Entered 12/20/19 15:55:51               Page 38 of 115
                                                                                                                    Exhibit C
                                                                                                                 Creditor Matrix
                                                                                                            Served via First Class Mail



             CreditorName                   CreditorNoticeName              Address1                           Address2                   Address3                City         State       Zip           Country
                                                                 2600 Century Square 1501 Fourth
    Davis Wright Tremaine LLP                                    Ave                                                                                 Seattle              WA           98101-1688
    DAVIS, MARY M.                                               Address Redacted
    DAVIS, MARY MARTHA                                           Address Redacted
    Dawn ORourke                                                 216 Newport Drive                                                                   Peachtree City       GA           30268
    Day Pitney LLP                                               PO Box 416234                                                                       Boston               MA           02241-6234
    DDC Financial Group s.r.o.                                   Bohusovicka 230-12                190 00 Prague                                     Praha 9                                        CZECH REPUBLIC
    DEADMAN, DAVIS                                               Address Redacted
    DealFlow Media, Inc                                          PO Box 122                                                                          Syosset              NY           11791
    Deana K. Adams                    Official Court Reporter    600 Commerce, 630 C               6th Floor, East Tower                             Dallas               TX           75202
    Deanne Engle                                                 3151 Darvany Drive                                                                  Dallas               TX           75220
    Debevoise & Plimpton                                         919 Third Ave                                                                       New York             NY           10022
    Debtdomain (USA) Inc.                                        295 Madison Ave                   Suite 924                                         New York             NY           10017
    DECHERT LLP                                                  PO BOX 7247-6643                                                                    Philadelphia         PA           19170-6643
    Dechert UK                                                   160 Queen Victoria Street                                                           London               England      EC4V 4QQ United Kingdom
    DEDYO, STEPHEN                                               Address Redacted
    DEDYO, STEPHEN J.                                            Address Redacted
    DeGolyer & MacNaughton                                       5001 Spring Valley Rd             Suite 800 east                                    Dallas               TX           75244
    Del Vecchio Reporting Services,
    LLC                                                          117 Randi Drive                                                                     Madison              CT           06443
    DELAROSA, STEVEN                                             Address Redacted
    DELAWARE DIVISION OF
    CORPORATIONS                                                 401 FEDERAL ST                    STE 4                                             Dover                DE           19901
    Delaware Secretary of State       Division of Corporations   401 Federal St. Suite 4                                                             Dover                DE           19901
    Delaware Secretary of State       DIVISION OF CORPORATIONS   PO BOX 11728                                                                        Newark               NJ           07101-4728
    Delaware Secretary of State       Division of Corporations   PO Box 5509                                                                         Binghamton           NY           13902-5509
    Delaware Secretary of State       Division of Corporations   PO Box 74072                                                                        Baltimore            MD           22174-4072
    DELAWARE SECRETARY OF
    STATE # XX-XXXXXXX                                           1209 Orange St                                                                      Wilmington           DE           19801
    DELAWARE SECRETARY OF
    STATE # XX-XXXXXXX                                           State of Delaware Division of Corp PO Box 5509                                      Binghamton           NY           13902-5509
    DELGADO, MAURICIO                                            Address Redacted
    Dell Business Credit                                         Payment Processing Center          PO Box 5275                                      Carol Stream         IL           60197-5275
                                                                 Dept. 50-0049055190 PO BOX
    Dell Commercial Credit                                       689020                                                                              Des Moines           IA           50368-9020
    Dell Commercial Credit                                       PO BOX 689020                                                                       Des Moines           IA           50368-9020
    Dell Financial Services                                      Payment Processing Center          4307 Collection Center Dr.                       Chicago              IL           60693
    Dell Marketing LP                 c/o Dell USA LP            PO Box 676021                                                                       Dallas               TX           75267-6021
    DELOITTE & TOUCHE                 ATTN KILEY RODEN           10 WESTPORT RD                                                                      Wilton               CT           06897
    Deloitte Financial Advisory
    Services LLP                                                 2200 Ross Ave                                                                       Dallas               TX           75201
    Deloitte Financial Advisory
    Services LLP                                                 4022 Sells Drive                                                                    Hermitage            TN           37076
    Deloitte Financial Advisory
    Services LLP                                                 PO Box 2062                                                                         Carol Stream         IL           60132-2062
    Deloitte Tax LLP                                             4022 Sells Drive                                                                    Hermitage            TN           37076
    Deloitte Tax LLP                                             PO Box 2062                                                                         Carol Stream         IL           60132-2062
    Deloitte Tax LLP                                             PO BOX 2079                                                                         Carol Stream         IL           60132-2079
    Deloitte Tax LLP                                             PO Box 844736                                                                       Dallas               TX           75284-4736
    Delphi Legal Technologies                                    350 N. Saint Paul Suite 275                                                         Dallas               TX           75201
    Delphi Legal Technologies                                    PO Box 133026                                                                       Dallas               TX           75313-3026
    Delta Dallas Staffing, LP                                    Tollway Plaza II                  15950 N. Dallas Pkwy, Ste 500                     Dallas               TX           75248
    Deluxe Business Forms                                        PO Box 742572                                                                       Cincinnati           OH           45274-2572
    Denison Glass & Mirror                                       4231 S State Highway 91                                                             Denison              TX           75020-8115
    Dennis Sugino                                                19432 Foxdale Circle                                                                Huntington Beach     CA           92648
    DENNIS WINTER IRA                                            6025 N E ZENITH RD                                                                  Jackson Hole         WY           83001
    Denton County Tax Assessor                                   PO Box 90223                                                                        Denton               TX           76202
    Denton US LLP                                                Dept. 894579                                                                        Los Angeles          CA           90189-4579
    Denver Daughtry                                              5165 CR 2013                                                                        Glen Rose            TX           76649




Highland Capital Management, L.P.
Case No. 19-34054                                                                                                Page 26 of 103
                                         Case 19-34054-sgj11 Doc 262 Filed 12/20/19                                           Entered 12/20/19 15:55:51               Page 39 of 115
                                                                                                                      Exhibit C
                                                                                                                   Creditor Matrix
                                                                                                              Served via First Class Mail



              CreditorName                   CreditorNoticeName               Address1                           Address2                   Address3                City         State       Zip             Country

    Department of Business Oversight                              1515 K St #200                                                                       Sacramento           CA           95814
    Department of Corporations (CA)                               Securities Regulations Div.       320 W 4th St, Ste 750                              Los Angeles          CA           90013-1105
    Department of Finance, State of
    Idaho                                                         Securities Bureau                 800 Park Boulevard, Suite 200                      Boise                ID           83712
    Department of State                Division of Corporations   99 Washington Ave.                                                                   Albany               NY           12231-0001
    DEPARTMENT OF TAX AND
    REVENUE                            WV STATE TAX DEPT          PO BOX 2745                       INTERNAL AUDITING DIVISION                         Charleston           WV           25330-2745
    Department of Taxation and                                    Dept of Labor-Unemp Insurance
    finance                                                       Div                               PO Box 15012                                       Albany               NY           12212
    DEPARTMENT OF THE
    TREASURY                                                      Internal Revenue Service                                                             Cincinnati           OH           45999-0009
    DEPARTMENT OF THE
    TREASURY                           INTERNAL REVENUE SERVICE ACS SUPPORT                         PO BOX 57                                          Bensalem             PA           19020-8514
    DEPARTMENT OF THE
    TREASURY                           IRS                        STOP 5107 NWSAT                   4050 ALPHA RD                                      Farmers Branch       TX           75244-4201
    Dept. of Licensing & Regulatory    Corp, Securities & Comm    525 W. Allegan Street - Audit &
    Affairs                            Licensing Bureau           Exam Div                                                                             Lansing              MI           48909
    DERRICK PITTS                                                 1309 McGill Park Ave.                                                                Atlanta              GA           30132
    Desai, Neil                                                   Address Redacted
    Dessaint, Louis C.                                            Address Redacted
    DEWITT, AUDREY                                                Address Redacted
    DFPG Investments, Inc.                                        9017 S. Riverside Dr.             Ste 210                                            Sandy                UT           84070
    DFW Ice Cream                                                 10198 Western Hills Dr.                                                              Frisco               TX           75034
    DFW MULTIMEDIA INC                                            1330 RIVER BEND DR                SUITE 850                                          Dallas               TX           75247
    DFW Private Equity Forum           Attn Amy Thompson          2323 Victory Avenue               Suite 2000                                         Dallas               TX           75219

    DFW VIDEO                                                     DFW Multimedia, Inc.              13300 River Bend Drive, Ste. 850                   Dallas               TX           75247
    DGHS Holdings, LLC                                            5949 Sherry Lane                  Suite 750                                          Dallas               TX           75225
    Dhamodharan Srinivasan                                        583 Jeremy Drive                                                                     Bourbonnais          IL           60606
    Dharnidharka, Kerry                                           Address Redacted
    DHL EXPRESS                                                   PO BOX 4723                                                                          Houston              TX           77210-4723
    DHR INTERNATIONAL, INC                                        10 South Riverside Plaza          Suite 2220                                         Chicago              IL           60606
    Dice Holdings, Inc.                                           4939 Collections Center Dr.                                                          Chicago              IL           60693
                                                                  4939 COLLECTIONS CENTER
    DICE INC                                                      DR.                                                                                  Chicago              IL           60693
    Dickman Davenport, Inc.                                       3131 Turtle Creek Blvd            Suite 320                                          Dallas               TX           75219
    DIECKHAUS, SCOTT                                              Address Redacted
    DIECKHAUS, SCOTT                                              Address Redacted
    DIFC Global                                                   11-12 St. James Square                                                               London                            SW1Y 4LB     United Kingdom
    DIFFA/Dallas                                                  2050 Stemmons Fwy                 Mail Unit 262                                      Dallas               TX           75207
    Diffenderffer, Claude A.                                      Address Redacted
    Digital Copy LLC                                              500 N Akard St, Suite 250                                                            Dallas               TX           75201
    Digital Legal LLC                                             1001 Jefferson Plaza              Suite 100                                          Wilmington           DE           19801
    Digital Marketing and Print
    Solutions                                                     3305 Wiley Post                                                                      Carrollton           TX           75006
    Digital Mountain                                              5050 El Camino Real               Suite 205                                          Los Altos            CA           94022
    Digital Telefones                                             PO Box 852184                                                                        Richardson           TX           75085-2184
    Digital Verdict, Inc.                                         750 N. St. Paul Street            Suite 1225                                         Dallas               TX           75201
    Digital Works                                                 6606 LBJ Fwy                      Suite 240                                          Dallas               TX           75240
    DiningIn LLC                                                  280 Summer Street                                                                    Boston               MA           02210
    Diningin Out in Dallas                                        3030 Olive Street                 Ste 400                                            Dallas               TX           75219
    Dinoto Inc.                                                   535 Dean Street                   PH 102                                             Brooklyn             NY           11217
    DiOrio, Matthew                                               Address Redacted
                                                                  Freedom Center 10203 Kotzebue
    Direct Corporate Resources, Inc.                              Ste 114                                                                              San Antonio          TX           78217
    Directors Desk LLC                                            Lockbox 50200                     PO Box 8500                                        Philadelphia         PA           19178-0200
    Directv, LLC                                                  PO Box 60036                                                                         Los Angeles          CA           90060-0036
    DISCOVERY BENEFITS                                            3216 13TH AVE S                                                                      Fargo                ND           58103




Highland Capital Management, L.P.
Case No. 19-34054                                                                                                   Page 27 of 103
                                     Case 19-34054-sgj11 Doc 262 Filed 12/20/19                                      Entered 12/20/19 15:55:51               Page 40 of 115
                                                                                                             Exhibit C
                                                                                                          Creditor Matrix
                                                                                                     Served via First Class Mail



               CreditorName               CreditorNoticeName               Address1                       Address2                 Address3               City          State       Zip         Country
    DISCOVERY BENEFITS                                         PO BOX 2079                                                                    Omaha                NE           68108-2079
    DISCOVERY BENEFITS                                         PO BOX 869                    COBRA DEPT                                       Fargo                ND           58107
    DISCOVERY BENEFITS                                         PO BOX 9528                                                                    Fargo                ND           58107-0869
    Discovery Data                                             12 Christopher Way, Ste 202                                                    Eatontown            NJ           07724
    Displays Unlimited, Inc.                                   626 106th Street                                                               Arlington            TX           76011
    District Director               Attn Insolvency            Internal Revenue Service      31 Hopkins Plaza, Room 1150                      Baltimore            MD           21201
    Diversus Investment Advisers
    (Asia) Ltd                                                 410 Oxford Street                                                              Bondi Junction       NSW          02022      AUSTRALIA
    DIVYASH PATEL                                              3512 MAXWELL DR LN                                                             Plano                TX           75025
    Dixon Hughes Goodman LLP                                   4350 Congress Street          Suite 900                                        Charlotte            NC           28209
    Dixon Hughes Goodman LLP                                   PO Box 602828                                                                  Charlotte            NC           28260-2828
    DKW Law Group LLC                                          600 Grant St, 58th Flr                                                         Pittsburgh           PA           15219
    DLA Piper LLP (US)              Marc D. Katz, Esq.         DLA Piper LLP (US)            1900 N Pearl St, Suite 2200                      Dallas               TX           75201
    DLA Piper LLP US                                           6225 Smith Avenue                                                              Baltimore            MD           21209
    DOAR Communications, Inc.                                  170 Earle Ave                                                                  Lynbrook             NY           11563
    Document Technologies, Inc.                                PO Box 933435                                                                  Atlanta              GA           31193-3435
    Don Bryant                                                 1385 Chelsey Lane                                                              Alpharetta           GA           30004
    Don Drive Interiors                                        8408 Chancellor Row                                                            Dallas               TX           75247
    Don Netzer Photography                                     2510 Southwell Rd.            #107                                             Dallas               TX           75229
    Don Netzer Photography                                     2510 Southwest Rd. # 107                                                       Dallas               TX           75229
    DONALD OSBORNE                                             3577 DUNLOP CT                                                                 Mason                OH           45040
    Donald Salvino                                             10 Ridge Lane                                                                  Wilton               CT           06897
    DONALDSON, MICHEAL                                         Address Redacted
    Donaldson, Steven                                          Address Redacted
    DONDERO, JAMES                                             Address Redacted
    DONDERO, JAMES                                             Address Redacted
    Donggeng Gong                                              W 150 N 7250 Paseo Lane                                                        Menomonee Falls      WI           53051
    Donnelley Financial Solutions                              PO Box 842282                                                                  Boston               MA           02284-2282
    Donnelley Financial, LLC                                   20 Commerce Way, Ste 800      Lockbox #842282                                  Woburn               MA           01801-1057
    Donnelley Financial, LLC                                   35 W Wacker Drive                                                              Chicago              IL           60601
    Donnelley Financial, LLC                                   PO Box 531832                                                                  Atlanta              GA           30353-1832
    Donnelley Financial, LLC                                   PO Box 842282                                                                  Boston               MA           02284-2282
    DORENBAUM, ANDREI                                          Address Redacted
    DOUG MEYER                                                 225 COREY CENTER DR SE                                                         Atlanta              GA           30312
    DOUGHERTY, RAYMOND                                         Address Redacted
    DOUGHERTY, RAYMOND                                         Address Redacted
    Douglas Wade Carvell                                       4514 Cole Avenue              Suite 1500                                       Dallas               TX           75205
    Dow Jones & Company, Inc.                                  84 Second Ave.                                                                 Chicopee             MA           01020
    Dow Jones & Company, Inc.                                  BOX 4137                                                                       New York             NY           10261-4137
    Dow Jones & Company, Inc.                                  Subscriptions Dept.           200 Burnett Rd                                   Chicopee             MA           01020
    Dow Jones & Company, Inc.                                  WALL ST JRNL OR BARRONS       PO Box 4137                                      New York             NY           10261-4137

    Dow Jones & Company, Inc.       ATTN PAUL CHAMPIGNY        8251 PRESIDENTS DR            BARRON/CUSTOMER SERVICE                          Orlando              FL           32809
    Dow Jones Reuters Business
    Interactive                                                PO Box 7247-0237                                                               Philadelphia         PA           19170-0237
    DOWNEN, MARTIN                                             Address Redacted
    Dozal, Ana                                                 Address Redacted
    DRABINSKI, DANIEL J.                                       Address Redacted
    Dravis, Samantha                                           Address Redacted
    Drew Dedelow                                               2195 NW 18th Ave Apt 631                                                       Portland             OR           97209-2477
    Drew Thomas                                                4664 Matilda St                                                                Dallas               TX           75206
    DREW, RICHARD                                              Address Redacted
    Drilling Info, Inc.                                        PO Box 679093                                                                  Dallas               TX           75267-9093
    DrillingInfo                                               PO Box 5545                                                                    Austin               TX           78763
    Drinker Biddle & Reath LLP                                 One Logan Square, Ste 2000                                                     Philadelphia         PA           19103-6996
    DRINNON, KASEY                                             Address Redacted
    DRONOV, ALEXEY                                             Address Redacted
    Dropoff, Inc.                                              Dept 3696                     PO Box 123696                                    Dallas               TX           75312-3696
    DSFOP                                                      PO Box 36023                                                                   Dallas               TX           75235-1023




Highland Capital Management, L.P.
Case No. 19-34054                                                                                          Page 28 of 103
                                      Case 19-34054-sgj11 Doc 262 Filed 12/20/19                                              Entered 12/20/19 15:55:51                          Page 41 of 115
                                                                                                                      Exhibit C
                                                                                                                   Creditor Matrix
                                                                                                              Served via First Class Mail



             CreditorName                 CreditorNoticeName                  Address1                         Address2                                Address3             City            State       Zip              Country
    DSHS                                                           Mail Code 2003                   PO Box 149347                                                 Austin               TX           78714-9347
    DST Asset Manager Solutions                                    330 W. 9th                       Ste 219230                                                    Kansas City          MO           64105
    DST RESEARCH ANALYTICS &
    CONSULTING, LLC                                                DST TECHNOLOGIES, INC            5523 Collections Center Drive                                 Chicago              IL           60693
    DST Systems, Inc.                                              2454 Collections Center Dr                                                                     Chicago              IL           60693-0024
    DST Technologies, Inc.                                         2454 Collections Center Drive                                                                  Chicago              IL           60693-0024
    DTCC ITP LLC                                                   PO Box 27590                                                                                   New York             NY           10087-7590
    Duane Morris LLP                ATTN Payment Processing        30 South 17th St                                                                               Philadelphia         PA           19103-4196
    DUBOSE FUNERAL HOME                                            703 SOUTH ROCKWALL ST                                                                          Terrell              TX           75160
    Duff & Phelps, LLC                                             2397 Paysphere Circle                                                                          Chicago              IL           60674
    Duff & Phelps, LLC                                             DUFF & PHELPS, LLC               12595 Collection Center Drive                                 Chicago              IL           60693
                                                                   Benesch, Friedlander, Coplan &
    Duff & Phelps, LLC              c/o David Landman              Aronoff                          200 Public Square, Suite 2300                                 Cleveland            OH           44114-2378
    Duffy, James B.                                                Address Redacted
    Duffy, William                                                 Address Redacted
    Dun & Bradstreet Inc.                                          PO Box 75434                                                                                   Chicago              IL           60675-5434
    DUNN, CHRISTOPHER                                              Address Redacted
    Dunn, John                                                     Address Redacted
    Dustin Schneider                                               75 W. End Avenue                 Apt R21D                                                      New York             NY           10023
    DUSTIN WORLEY                                                  2420 RIVERFRONT DR #810                                                                        Little Rock          AR           72202
    DuWest Realty                                                  3319 Darmouth Ave.                                                                             Dallas               TX           75205
    DuWest Realty                                                  4403 N Central Expy                                                                            Dallas               TX           75205
    DuWest Realty                                                  4514 Cole Avenue                 Suite 1100                                                    Dallas               TX           75205
    Dykema Gossett, PLLC                                           400 Renaissance Center                                                                         Detroit              MI           48243-1668
    Dynamex                                                        Greeley Square Station           PO Box 20284                                                  New York             NY           10001
                                                                   PO BOX 20284 GREELEY SQ
    Dynamex                                                        STATION                                                                                        New York             NY           10001
    Dynamex                                                        PO Box 842304                                                                                  Dallas               TX           75284-2304
    E Gallery Studios                                              1330 Motor Circle                                                                              Dallas               TX           75207
    eA Data Automation Services,
    LLC                                                            5000 Olde Towne Parkway          Suite 100                                                     Marietta             GA           30068
    EA Electric                                                    2941 Trade Center Drive          #200                                                          Carrollton           TX           75007-4647
    EAB HealthWorks LLC                                            400 West End Ave                 Suite 8A                                                      New York             NY           10024
    Eagle Equity Advisors, LLC                                     300 Crescent Court               Suite 700                                                     Dallas               TX           75201
    Eagle Software                                                 124 Indiana Ave                                                                                Salina               KS           67401
    Earl F. Hale, Jr.                                              4144 N Central Exprwy Ste 225                                                                  Dallas               TX           75204
    EarthColor Houston Inc.                                        PO Box 840578                                                                                  Dallas               TX           75284-0578
    Earthstream Global Inc.                                        800 Town & Country Blvd          Suite 300                                                     Houston              TX           77024
    EASLEY & MARQUIS, PLLC                                         5000 LEGACY DR                   STE 400                                                       Plano                TX           75024
    Eastern Point Trust Company     Attn Accounts Receivable       PO Box 3322                                                                                    Warrenton            VA           20188-3322
                                    c/o Ogier Fiduciary Services   P.O. Box 1093GT, Queensgate
    Eastland CLO, Ltd.              (Cayman) Limited               House                            South Church Street                     George Town           Grand Cayman                                   Cayman Islands
    EASY 2 HIRE LLC                                                3637 Temecula Creek Trail                                                                      McKinney             TX           75070
    Eckelkamp Retirement Planning                                  5550 S. Ft. Apache Rd            Suite 101                                                     Las Vegas            NV           89148-7667
    Eclipse Entertainment, LLC                                     6850 Manhattan Blvd.             Suite 300                                                     Fort Worth           TX           76120
    EcoSystems Enviromental, Inc.                                  PO Box 110849                                                                                  Carrollton           TX           75011-0849
    Ed Trampolsky                                                  225 East 95th Street             Apt 22F                                                       New York             NY           10128
    Edelman Pub Relations Worldwide
    (HK) Ltd                                                       701 Central Plaza                18 Harbour Road                         Wan Chai              HONG KONG                                      HONG KONG
    Edelman Pub Relatns Worldwide
    Korea Ltd                                                      18th FLr Ferrum Tower 66                                                                       Seoul                             100210       KOREA
    Eden, Hugh B.                                                  Address Redacted
    EDGAR filings, Ltd                                             3900 Essex                       Suite 900                                                     Houston              TX           77027
    Edgar Online                                                   11200 Rockville Pike, Ste. 310                                                                 Rockville            MD           20852
    Edgar Online                                                   50 Washington St 9th Flr                                                                       Norwalk              CT           06854
    Edgar Online                                                   88747 Expedite Way                                                                             Chicago              IL           60695-1700
    Edge Realty Partners                                           5950 Berkshire Ln                Suite 200                                                     Dallas               TX           75225
    Edgewater Financial LLC         c/o Michael D Breen            807 West Lynn Ste 218                                                                          Austin               TX           78703
    Edije Fox                                                      3333 East Bayaud Avenue          Apt 719                                                       Denver               CO           80209




Highland Capital Management, L.P.
Case No. 19-34054                                                                                                  Page 29 of 103
                                         Case 19-34054-sgj11 Doc 262 Filed 12/20/19                                                  Entered 12/20/19 15:55:51               Page 42 of 115
                                                                                                                             Exhibit C
                                                                                                                          Creditor Matrix
                                                                                                                     Served via First Class Mail



               CreditorName                  CreditorNoticeName                       Address1                           Address2                  Address3            City             State       Zip             Country
    Edina Country Club                                                   5100 Wooddale Ave                                                                    Edina                MN           55424
    Education is Freedom                                                 2711 N. Haskell Ave.               Suite 2070, LB 18                                 Dallas               TX           75201
    Edward A Barber                                                      22 River terrace # 17 N                                                              New York             NY           10282
    Edward Lin                                                           1600 Hinman Avenue                 Apt 1F                                            Evanston             IL           60201
    Edward McRedmond                                                     708 Inglestone Ct.                                                                   Manchester           MO           53021
    Effort Group, LLC                                                    1 Throndal Circle                                                                    Darien               CT           06820
    efinancialcareers                                                    1040 Avenue of the Americas        8th Floor                                         New York             NY           10018
    efinancialcareers                                                    4939 Collections Center Dr                                                           Chicago              IL           60693
    Eftekhari, Cyrus                                                     Address Redacted
    EGON ZEHNDER
    INTERNATIONAL                                                        350 PARK AVE                                                                         New York             NY           10022
    Egret Management, Inc.                                               10515 Egret Lane                                                                     Dallas               TX           75230
    EIDSON, ALLISON                                                      Address Redacted
    EIMEN, CATHERINE                                                     Address Redacted
    EIMER STAHL KLEVORN &
    SOLBERG LLP                                                          224 SOUTH MICHIGAN AVE             STE 1100                                          Chicago              IL           60604

    EIMN, LLC                          Attn Accounting Department        225 Park Avenue South, 7th Floor                                                     New York             NY           10003
    EL CONQUISTADOR GOLF
    RESORT CASINO                                                        1000 EL CONQUISTADOR AVE                                                             Fajardo              PR           00738
    Elatia Abate                                                         350 W Oakdale Ave # 1409                                                             Chicago              IL           60657
    Eleanor Munson, PhD                                                  5952 Royal Lane                    Suite 112                                         Dallas               TX           75230
    Electra Cruises, Inc.                                                3439 Via Oporto                                                                      Newport Beach        CA           92663
    Elektronik Devices Company                                           1712 Poinciana Ln                                                                    Plano                TX           75075
    ELGIN CAPITAL                                                        130 JERMYN ST                                                                        London                            SW1Y 4UR     United Kingdom
    Eliason, Hayley                                                      Address Redacted
    Eliot Weissberg                    The Investors Center, Inc.        70 East Main St, POB 1447                                                            Avon                 CT           06001
    Elisa Dreier Reporting                                               950 Third Avenue 5th Floor                                                           New York             NY           10022
    Elisa Dreier Reporting Corp.                                         780 Third Ave, 7th Flr                                                               New York             NY           10017
    ELISABETH LEIDERMAN                                                  3131 WALNUT ST                     APT 416                                           Philadelphia         PA           19104
    Elite Casino Events                                                  P.O. Box 6755                                                                        Fort Worth           TX           76115
                                                                         403 N Stemmons Freeway Ste
    Elite Copy Solutions, Inc.                                           100                                                                                  Dallas               TX           75207

    Elite Document Technology-Dallas                                     400 N. Saint Paul St.              Suite 1300                                        Dallas               TX           75201
                                                                         403 North Stemmons Freeway
    Elite Document Technology-Dallas                                     Suite 100                                                                            Dallas               TX           75207
    Elite Scheduling Services, LLC                                       8442 S. Union Lake Dr. SE                                                            Alexandria           MN           56308
    ELKINS/MCSHERRY, LLC                                                 1290 Avenue of the Americas        22nd Floor                                        New York             NY           10104
    ELKINS/MCSHERRY, LLC             ATTN FINANCE                        2 WFC                              225 LIBERTY ST, 24TH FLR                          New York             NY           10281

    Ellen W. Slights, Esq.             United States Attorney s Office   District of Delaware               1007 N. Orange Street, Suite 700                  Wilmington           DE           19801
    ELLINGTON, SCOTT                                                     Address Redacted
    Ellington, Scott                                                     Address Redacted
    EMC Integrated Systems Group                                         121 Central Ave                    Suite 200                                         Grapevine            TX           76051
    Emerald City Management                                              4688 Reunion Dr.                                                                     Plano                TX           75024
    EMERALD ORCHARD                                                      13455 NOEL RD                      STE 800                                           Dallas               TX           75240
    Emerging Portfolio Fund
    Research, Inc.                                                       PO Box 417184                                                                        Boston               MA           02241-7184
    Emerson Network Power                                                PO BOX 70474                                                                         Chicago              IL           60673-0001
    Emert, Craig                                                         Address Redacted
    EMI Environmental Group                                              14850 Montfort Dr Ste 205                                                            Dallas               TX           75254
    Emma Cruttenden                                                      5165 CR 2013                                                                         Glen Rose            TX           76649
    EMMANUEL, ARTHUR                                                     Address Redacted
    Emmet, Marvin & Martin, LLP                                          120 Broadway                       32nd Floor                                        New York             NY           10271
    Employer Compliance Service                                          611 Pennsylvania Ave SE #4000                                                        Washington           DC           20003-4303
    Employment Security Division                                         500 East Third Street                                                                Carson City          NV           89713-0030
    EMSI-Examination Mgmt
    Services, Inc                                                        Health Service Division            PO Box 910465                                     Dallas               TX           75391-0465




Highland Capital Management, L.P.
Case No. 19-34054                                                                                                         Page 30 of 103
                                        Case 19-34054-sgj11 Doc 262 Filed 12/20/19                                          Entered 12/20/19 15:55:51               Page 43 of 115
                                                                                                                   Exhibit C
                                                                                                                Creditor Matrix
                                                                                                           Served via First Class Mail



              CreditorName                   CreditorNoticeName               Address1                       Address2                    Address3                City          State       Zip           Country
    Encore Discovery Solutions                                    Dept 2651                        PO Box 122651                                    Dallas                TX           75312-2651
    Encore Live, LLC                                              1635 Rogers Road                                                                  Fort Worth            TX           76107
    Encore Productions                                            2012 Greenbriar Lane                                                              Plano                 TX           75074
    EnerCom, Inc.                                                 800 18th Street                  Suite 200                                        Denver                CO           80202
    Energy Search Associates, LLC                                 7709 San Jacinto Place           Ste 206                                          Plano                 TX           75024
    EnergyNet Services, Inc.                                      7201 W. Interstate 40            Suite 319                                        Amarillo              TX           79106
    ENGSTROM, DONNA                                               Address Redacted
    EnMark Services, Inc.                                         1700 Pacific Avenue              Suite 2660                                       Dallas                TX           75201
    ENOCH, KEVIN                                                  Address Redacted
    Entwistle & Cappucci LLP                                      280 Park Ave                     26th Floor West                                  New York              NY           10017
    Envestnet Tamarac                                             701 5th Ave, Ste 1400                                                             Seattle               WA           98104
    Envoy Data Corporation                                        1310 W. Boxwood Ave                                                               Gilbert               AZ           85233
    EPFR Global                                                   PO Box 417184                                                                     Boston                MA           02241-7184
    Epiq eDiscovery Solutions                                     Dept 2651                        PO Box 122651                                    Dallas                TX           75312-2651
    Episcopal School of Dallas                                    4100 Merrell Rd                                                                   Dallas                TX           75229
    Episcopal School of Dallas         Karla Wigley               ESD Development Office           4100 Merrell Rd.                                 Dallas                TX           75229
    Epocal                                                        2060 Walkley Rd.                                                                  Ottawa                ON           K1G 3P5    CANADA
    Equest                                                        PO Box 171779                                                                     Dallas                TX           75217
    Equest                                                        PO Box 2109                                                                       Wylie                 TX           75098
    Equity Search Partners                                        200 Crescent Court, Ste 1300                                                      Dallas                TX           75201
    Equivalent Data                                               4809 Westway Park Blvd.          Payment Center                                   Houston               TX           77041
    eRevival LLC                                                  141 Lanza Ave                    Bldg 5                                           Garfield              NJ           07026
    ERIC KEPHART                                                  3226 SAINT CROIX DR                                                               Dallas                TX           75229
    ERIC MARK                                                     205 E 69TH ST                    #4A                                              New York              NY           10021
    Eric Pearson                                                  3800 Audley Street               Apt 7301                                         Houston               TX           77098
    Eric Reynolds                                                 4155 River View Drive                                                             Saint Charles         IL           60175
    Eric Thayer                                                   360 South 1st Street             Apt 20                                           Brooklyn              NY           11211
    Erick Rawlings                                                627 1/2 W. Arlington Place       Apartment #2                                     Chicago               IL           60614
    Erin Sheehan                                                  1938 Graefield Rd                                                                 Birmingham            MI           48009
    ERS                                                           101 S Coit Rd Bldg 36, Ste 297                                                    Richardson            TX           75080
    Escudero, Gaston                                              Address Redacted
                                                                  EPISCOPAL SCHOOL OF
    ESD                                ATTN SARA CAMPBELL         DALLAS                           4100 MERRELL RD                                  Dallas                TX           75229

    Esquire Deposition Services, LLC                              PO Box 827829                                                                     Philadelphia          PA           19182-7829

    Esquire Deposition Solutions, LLC                             PO Box 846099                                                                     Dallas                TX           75284
    Esquire Litigation Solutions, LLC                             PO Box 785751                                                                     Philadelphia          PA           19178-5756
    Estevez, Jaime                                                Address Redacted
    Estudio ROVIRA                                                Av. Callao 1016                  10th piso                                        Buenos Aires                       01023        ARGENTINA
    ETCI                                                          1850 North Greenville Ave #158                                                    Richardson            TX           75081
    ETrade Financial                  Attn AR/Mutual Funds        PO Box 3512                                                                       Arlington             VA           22203
    EUROMONEY INSTITUTIONAL
    INVESTOR                                                      PO Box 4009                                                                       Chesterfield          MO           63006-4009
    EuroUSA Shipping Inc.                                         1826 Hollars Place                                                                Middleburg            FL           32068
    Evans & McFarland, LLC                                        4643 S. Ulster, Suite 800                                                         Denver                CO           80237
    Evans, Christian                                              Address Redacted
    EventWork Photography, LLC                                    1712 Midcrest Dr                                                                  Plano                 TX           75075
    Evercore Restructuring LLC                                    55 East 52 St                                                                     New York              NY           10055
    eVestment                                                     5000 Ole Towne Parkway           Suite 100                                        Marietta              GA           30068
    EWI RE Inc                                                    One Lincoln Centre               Suite 1060                                       Dallas                TX           75240
    EWING, LEAH                                                   Address Redacted
    Exagere LLC                                                   227 Dauphine                                                                      New Orleans           LA           70112
    Exclaimer Ltd.                                                445 Park Avenue                  9th Floor                                        New York              NY           10022
    EXECUTIVE BEVERAGE
    SERVICE                                                       PO BOX 850783                                                                     Richardson            TX           75081
    EXECUTIVE BEVERAGE
    SERVICE                                                       PO BOX 996                                                                        Prosper               TX           75078
    Executive Charge, Inc.                                        1440 39th St                                                                      Brooklyn              NY           11218




Highland Capital Management, L.P.
Case No. 19-34054                                                                                                 Page 31 of 103
                                          Case 19-34054-sgj11 Doc 262 Filed 12/20/19                                         Entered 12/20/19 15:55:51                           Page 44 of 115
                                                                                                                     Exhibit C
                                                                                                                  Creditor Matrix
                                                                                                             Served via First Class Mail



              CreditorName                  CreditorNoticeName              Address1                            Address2                               Address3               City          State       Zip             Country
    Executive Liquidation                                        100 Redneck Avenue                                                                               Moonachie            NJ           07074
    Executive Office Group Limited                               23 Berkeley Square                                                                               London                            W1J 6HE      United Kingdom
    Executive Scheduling Associates,
    Inc.                                                         215 Lake Blvd. Ste 367                                                                           Redding              CA           96003
    Experience, Inc                                              2 Faneuil Hall Marketplace        3 rd Floor                                                     Boston               MA           02109
    Experis Finance US, LLC                                      PO Box 905378                                                                                    Charlotte            NC           28290-5378
    EXPERT PAY                                                   PO BOX 659791                                                                                    San Antonio          TX           78265-9791
    Exterior Consulting Innovations,
    Inc.                                                         777 E Wheatland Rd                #101                                                           Duncanville          TX           75116
    Fabriclean, Inc.                                             11-39 50th Ave                                                                                   Long Island City     NY           11101
    Factiva                                                      DJRBI, LLC                        PO Box 7247-0237                                               Philadelphia         PA           19170-0237
    Factiva                                                      PO BOX 30994                                                                                     New York             NY           10261
    Factory Builder Stores                                       512 E Dallas Rd                   Ste 500                                                        Grapevine            TX           76051
    FACTSET RESEARCH
    SYSTEMS, INC.                                                PO BOX 414756                                                                                    Boston               MA           02241-4756
    FACTSET RESEARCH
    SYSTEMS, INC.                    Attn Finance                301 Merritt 7, 3rd Floor                                                                         Norwalk              CT           06851
                                                                 775 Prairie Center Drive, Suite
    Fafinski Mark & Johnson, P.A.                                400                                                                                              Eden Prairie         MN           55344
    Fair Market Life Settlements
    Corporation                                                  435 Ford Rd                       Suite 120                                                      St. Louis Park       MN           55426
                                                                                                   CO/LIZ BAKER, GROUP BILLING
    FAIRMONT DALLAS                                              1717 N AKARD ST                   COORDINATOR                                                    Dallas               TX           75201
    Faith Petersen                                               1515 Pendleton Rd                                                                                Coronado             CA           92118
    Falcon E&P Opportunities GP,
    LLC                                  c/o PetroCap LLC        Marc Manzo                        2602 McKinney Avenue                    Suite 400              Dallas               TX           75204
    Family Compass                                               4210 Junius Street                                                                               Dallas               TX           75246
    Family Office Association                                    500 West Putnam Ave.              Suite 400                                                      Greenwich            CT           06830
    Fanning & Associates                                         226 Sanders Rd                                                                                   Denton               TX           76210
    Fanning & Associates                                         PO Box 37                                                                                        Denton               TX           76202
    Fanshaw Bay, LLC                                             300 Crescent Court                Suite 700                                                      Dallas               TX           75201
    FARIA, RICHARD                                               Address Redacted
    Farouk Z Lalji                                               340 East 29th Street #14C                                                                        New York             NY           10016
    FASKEN MARTINEAU                                             STE 4200 TORONTO DOMINION         BOX 20 TORONTO-DOMINION
    DUMOULIN                                                     BANK TOWER                        CENTRE                                                         TORONTO              ON           M5K 1N6      CANADA
    FASTFRAME                                                    11107 Sesame Street                                                                              Dallas               TX           75238
    FASTFRAME                                                    3001 Knox Street                  #105                                                           Dallas               TX           75205
    Fat Ox                                                       7715 E Montebello Avenue                                                                         Scottsdale           AZ           85250
    Fauxcades, Inc.                                              8888 Governors Row                                                                               Dallas               TX           75247
    Feast of Sain Arnold                                         8 Fourth Street                                                                                  Colorado Springs     CO           80906

    FedEx                                                        4103 COLLECTION CENTER DR                                                                        Chicago              IL           60693
    FedEx                                                        Dept CH PO Box 10306                                                                             Palatine             IL           60055-0306
    FedEx                                                        PO Box 660481                                                                                    Dallas               TX           75266-0481
    FedEx                                                        PO Box 94515                                                                                     Palatine1            IL           60094-4515
    FedEx                                                        PO Box 94515                                                                                     Palatine2            IL           60094-4515
    FedEx                                                        PO BOX 94515                                                                                     Palatine             IL           60094-4515
    FEDORYSHYN, ERIC                                             Address Redacted
    FEHLIG, STACEY                                               Address Redacted
    Felhaber Larson Fenlon & Vogt                                220 Southy 6th Street             Ste 2200                                                       Minneapolis          MN           55402-4504
    Felicity Toube                                               3-4 South Square                  Grays Inn                                                      London                            WC1R 5HP United Kingdom
    Ferguson, Misty                                              Address Redacted
    FERRELL, JOHN                                                Address Redacted
    Fetzer Architectural Woodwork                                6223 West Double Eagle Circle                                                                    West Valley City     UT           84118
    Fidelity Information Services                                PO Box 911653                                                                                    Dallas               TX           75391-1653
    Fidelity Information Services Inc                            Payment Processing Center         PO Box 4535                                                    Carol Stream         IL           60197-4535
    Fidelity Information Services Inc                            PO Box 18012                                                                                     Ashburn              VA           20146
    Fidelity Investments Institutional                           Operations Company, Inc.          PO Box 73307                                                   Chicago              IL           60673-7307




Highland Capital Management, L.P.
Case No. 19-34054                                                                                                 Page 32 of 103
                                          Case 19-34054-sgj11 Doc 262 Filed 12/20/19                                           Entered 12/20/19 15:55:51                Page 45 of 115
                                                                                                                       Exhibit C
                                                                                                                    Creditor Matrix
                                                                                                               Served via First Class Mail



              CreditorName                    CreditorNoticeName                Address1                            Address2                 Address3                City          State       Zip      Country
    Fidelity National Information
    Services                                                         Payment Processing Center         PO Box 18012                                     Ashburn               VA           20146

    FIGARI & DAVENPORT LLP                                           901 MAIN ST                       3400 BANK OF AMERICA PLAZA                       Dallas                TX           75202-3796
    FINANCIAL ACCOUNTING
    STANDARDS BOARD                                                  PO BOX 630420                                                                      Baltimore             MD           21263-0420
                                                                     FEDERAL TAX DEPOSIT
    FINANCIAL AGENT                                                  PROCESSING                        PO BOX 970030                                    Saint Louis           MO           63197
    Financial Data Services, Inc.                                    4800 Deer Lake Drive East                                                          Jacksonville          FL           32246-6484
    Financial Data Services, Inc.       Cash Management              4800 Deer Lake East Dr, 2nd Flr                                                    Jackson               FL           32246-6484
    Financial Fineprint, Inc                                         1619 3rd Ave Apt 7K                                                                New York              NY           10128-3036
    FINANCIAL GRAPHIC SERVICE,
    INC.                                                             2910 S 18th AVE                                                                    Broadview             IL           60155-4727
    Financial Graphic Services                                       PO Box 85090                                                                       Chicago               IL           60680-0851
    Financial Industry Regulatory
    Authority                                                        15200 Omega Drive, Suite 210                                                       Rockville             MD           20850
    Financial Investment News                                        267 Fifth Avenue                  Suite 1010                                       New York              NY           10016
    Financial Investment News                                        41 Union Square West              Suite 1021                                       New York              NY           10003
    Financial Media Group, LLC                                       9635 Maroon Circle                Ste 150                                          Englewood             CO           80112
    Financial Planning Association                                   7535 E. Hampden Ave.              Suite 600                                        Denver                CO           80231
    Financial Planning Association of
    Iowa                                Attn Erin Ramsey             914 NE 53rd Court                                                                  Ankeny                IA           50021
    Financial Research Associates       ATTN Teri Lewis              18705 NE Cedar Drive                                                               Battle Ground         WA           98604
    Financial Research Associates,
    LLC                                                              200 Washington Street             Suite 201                                        Santa Cruz            CA           95060
    Financial Research Associates,
    LLC                                 Attn Teri Lewis              18705 NE Cedar Drive                                                               Battle Ground         WA           98604
    Financial Risk Management                                        888 Seventh Ave                                                                    New York              NY           10019
    Financial Services Institute                                     607 14th St, NW                   Suite 750                                        Washington            DC           20005
    Financial Services Institute                                     PO Box 116730                                                                      Atlanta               GA           30368-6730
    Financial Times                                                  PO Box 1627                                                                        Newburgh              NY           12551-9976
    Financial Tracking Technologies
    LLC                                                              1111 E Putnam Ave.                Suite 304                                        Riverside             CT           06878
    Financial Tracking Technologies
    LLC                                                              2 Soundview Dr, Ste 100                                                            Greenwich             CT           06830
    Financial West Group                Attn Nicole White            4510 E. Thousand Oaks Blvd.                                                        Westlake Village      CA           91362
    Fink, Jason                                                      Address Redacted
    FINRA                                                            1735 K Street, NW                                                                  Washington            DC           20006
    Fire Works Media Productions                                     2440 Pebblebrook Ct.                                                               Grand Prairie         TX           75050
    First Allied Securities             Attn Commission Accounting   655 W. Broadway, 11th Flr                                                          San Diego             CA           92101
    First American Title Insurance
    Company                                                          8311 W. Sunset Road               Suite 100                                        Las Vegas             NV           89113
                                                                     14000 Quail Springs Pkwy, Ste
    First Financial Network, Inc.                                    200                                                                                Oklahoma City         OK           73134
    First Foundation Advisers                                        18101 Von Karman Avenue           Suite 750                                        Irvine                CA           92612
    First Foundation Inc.                                            18101 Van Karman Avenue           Ste 700                                          Irvine                CA           92612
    First Presbyterian Church                                        One West Putnam Ave                                                                Greenwich             CT           06830
    First Southwest                                                  325 North St. Paul St             Suite 800                                        Dallas                TX           75201
    FIS Brokerage & Securities
    Services LLC                                                     62446 Collections Center Drive                                                     Chicago               IL           60693-0624
    FIS Investment Systems LLC                                       601 Riverside Ave                                                                  Jacksonville          FL           32204
    Fischer Porter & Thomas, PC                                      440 Sylvan Avenue, Suite 130                                                       Englewood Cliffs      NJ           07632-2700
    FISH & RICHARDSON P.C.                                           PO BOX 3295                                                                        Boston                MA           02110
    FITCH, STEPHANIE                                                 Address Redacted
    FITEH ZEGEYE                                                     1500 JACKSON ST                                                                    Dallas                TX           75201
    FITZSIMMONS, BRIAN                                               Address Redacted
    Five Blocks, Inc.                                                5967 West 3rd Street              Suite 307                                        Los Angeles           CA           90036
    FJF INTERNATIONAL                                                858 TOWER VIEW CIRCLE                                                              New Hope              PA           18938
    Flagship Cruises & Events                                        PO Box 120751                                                                      San Diego             CA           92112




Highland Capital Management, L.P.
Case No. 19-34054                                                                                                    Page 33 of 103
                                          Case 19-34054-sgj11 Doc 262 Filed 12/20/19                                          Entered 12/20/19 15:55:51               Page 46 of 115
                                                                                                                      Exhibit C
                                                                                                                   Creditor Matrix
                                                                                                              Served via First Class Mail



              CreditorName                     CreditorNoticeName                    Address1                      Address2                 Address3                City         State       Zip             Country
    Flaherty, Sensabaught, &
    Bonasso, PLLC                                                        200 Capital St               PO Box 3843                                      Charleston           WV           25338-3843
    Flemming Zulack Williamson
    Zauderer LLP                                                         One Liberty Plaza            35th Floor                                       New York             NY           10006-1404
    Flexential Colorado Corp.                                            8809 Lenox Point Drive       Suite G                                          Charlotte            NC           28273
    Flexential Colorado Corp.                                            PO Box 732368                                                                 Dallas               TX           75373-2368
    Flink, Robert                                                        Address Redacted

    Florance & Associates Consulting                                     1475 Richardson Dr.          Suite 270                                        Richardson           TX           75080
    Florida Department of Banking &
    Finance                          Division of Securities              200 East Gaines Street                                                        Tallahassee          FL           32399-6502
    FLORIDA DEPARTMENT OF
    REVENUE                                                              5050 W TENNESSEE ST                                                           Tallahassee          FL           32399-0135
    Florissant Geological, LLC                                           5214 Vanderbilt Ave.                                                          Dallas               TX           75206
    Flossie ORiley Photography                                           701 Woodcrest Dr                                                              Hurst                TX           76053-4921
    FOLEY GARDERE                                                        2021 MCKINNEY AVENUE         SUITE 1600                                       Dallas               TX           75201
                                                                                                      2021 McKinney Avenue Suite
    Foley Gardere                        Holly ONeil, Esq.               Foley & Lardner LLP          1600                                             Dallas               TX           75201
    Folks & Associates                                                   PO Box 851168                                                                 Mesquite             TX           75185-1168
    Forbes                                                               PO BOX 5468                                                                   Harlan               IA           51593-0968
    Forbes                                                               PO Box 5474                                                                   Harlan               IA           51593-0974
    Fordham, Michael                                                     Address Redacted
    Forensic Risk Alliance                                               Third Floor, Audrey House    Ely Place                                        London                            EC IN- 6SN   United Kingdom

    Foreside Consulting Services, LLC                                    3 Canal Plaza                Suite 100                                        Portland             ME           04101

    Foreside Consulting Services, LLC                                    PO Box 7556                                                                   Portland             ME           04112-7556

    Foreside Financial Services, LLC                                     3 Canal Plaza                Suite 100                                        Portland             ME           04101

    Forest Resource Consultants, Inc                                     717 North Ave                                                                 Macon                GA           31211
    Forest2Market, Inc.              ATTN Accounts Receivable            10030 Park Cedar Drive       Suite 201                                        Charlotte            NC           28210-8902
    Forney & Terrell Alarm Systems,
    LLC                                                                  P.O. Box 341                                                                  Terrell              TX           75160
    Forns, Alison                                                        Address Redacted

    Forrest A. Garb & Associates, Inc.                                   5310 Harvest Hill, Ste 130                                                    Dallas               TX           75230
    FORSight Resources, LLC                                              8761 Dorchester Rd           Suite 102                                        North Charleston     SC           29420

    Fort Worth Stock Show Syndicate                                      PO Box 17005                                                                  Fort Worth           TX           76102
    Fort Worth Wildcatters                                               777 Main Street #800                                                          Fort Worth           TX           76102
    Fortune                                                              PO Box 60400                                                                  Tampa                FL           33660-0400
    Fortune                                                              PO BOX 61460                                                                  Tampa                FL           33661-1460
    FORTUNE Personnel Consultants
    of Troy                                                              560 Kirts Blvd               Suite 102                                        Troy                 MI           48084
    Foundation for BrainHealth
    Advances                        Center for BrainHealth               2200 West Mockingbird Lane                                                    Dallas               TX           75235
    Four Rivers Co-Invest, LP                                            300 Crescent Court           Suite 700                                        Dallas               TX           75201

    Four Seasons Plantscaping, LLC                                       139 Turtle Creek Blvd.                                                        Dallas               TX           75207-6807
    FOWLER HATLEY                                                        31520 MEADOW CREEK TRAIL                                                      Fair Oaks Ranch      TX           78015
    Fox Rothschild LLP                   Attn Accounts Receivable-60     2000 Market St, 20th Floor                                                    Philadelphia         PA           19103-3222
    FOX, SEAN                                                            Address Redacted
    FPA Connecticut State
    Conference                                                           95 West St                                                                    Rocky Hill           CT           06067
    FPA of Middle Tennessee              Patricia Fisher, Chapter Exec   PO Box 150608                                                                 Nashville            TN           37215
    FPA South Florida                                                    8930 State Rd. 84, Ste 316                                                    Davie                FL           33324
    FPANJ                                                                551 Valley Rd #365                                                            Upper Montclair      NJ           07043




Highland Capital Management, L.P.
Case No. 19-34054                                                                                                   Page 34 of 103
                                         Case 19-34054-sgj11 Doc 262 Filed 12/20/19                                                Entered 12/20/19 15:55:51                        Page 47 of 115
                                                                                                                           Exhibit C
                                                                                                                        Creditor Matrix
                                                                                                                   Served via First Class Mail



              CreditorName                   CreditorNoticeName                   Address1                            Address2                            Address3                City         State       Zip         Country
                                       FORTUNE Personnel Consultants
    FPC                                of Troy                       560 Kirts Blvd.                    Suite 102                                                    Troy                 MI           48084
    FPC OF SAVANNAH, INC.                                            PO BOX 8846                                                                                     Savannah             GA           31412
    FPG CT Owner LP                                                  PO Box 5297                        Lockbox 305297                                               New York             NY           10008-5297
    FPG Galleria Two Owner, LP                                       PO Box 3085                                                                                     Hicksville           NY           11802-3085
    FRAGOMEN, DEL REY,
    BERNSEN & LOEWY LLP                                                99 WOOD AVE SOUTH                10TH FLR                                                     ISELIN               NJ           08830
    Frances Wildhaber                                                  Hohenweg 20A                     CH-4142                                                      Munchenstein                      04142      SWITZERLAND
    FRANCHISE TAX BOARD                                                PO BOX 942857                                                                                 Sacramento           CA           94257-0511
    FRANCIS X GRAY & CO                                                122 W 26TH ST                    STE 1101                                                     New York             NY           10001
    Frank Cunningham                                                   PO Box 222                                                                                    Cartwright           OK           74731
    Frank Russell Company                                              NW 6327                          PO Box 1450                                                  Minneapolis          MN           55485-6327
    Franke Foodservice Solutions                                       3149 Paysphere Circle                                                                         Chicago              IL           60674-0031
    FreedomPark LP                                                     7501 Esters Blvd                 Ste. 130                                                     Irving               TX           75063
    FreeMotion Fitness                                                 PO Box 99661                                                                                  Chicago              IL           60690
    FRICK, TINA                                                        Address Redacted
    FridsonVision                                                      1 Penn Plaza Ste 3600                                                                         New York             NY           10119
    FridsonVision                                                      54 W 21st ST                     STE 1007                                                     New York             NY           10010
    Fried Frank Harris Shriver &
    Jacobson                                                           One New York Plaza                                                                            New York             NY           10004-1980
    Fried, Frank, Harris, Shriver &
    Jacobson                                                           One                                                                                           New York             NY           10004-1980
    Friedman Kaplan Seiler &
    Adelman LLP                                                        1633 BROADWAY                                                                                 New York             NY           10019-6708
    Friedreichs Ataxia Research
    Alliance                                                           533 W. Uwchlan Avenue                                                                         Downington           PA           19335
                                                                       Dallas Security Systems PO Box
    Friends of the Dallas Fire Dept.   c/o Ray Cheery                  550939                                                                                        Dallas               TX           75355-0939
    Friends of the Dallas Police                                       3232 McKinney Ave                #855                                                         Dallas               TX           75204
    Friends of the IDF                                                 29 E MADISON ST                                                                               Chicago              IL           60602
    FRITZ, ERIC                                                        Address Redacted
    Frizell, Madeline                                                  Address Redacted
    Frizell, Madeline                                                  Address Redacted
    Front Sight Focus                  Attn Tamera Watt                PO Box 12292                                                                                  Raleigh              NC           27605
    Frontier State Bank                Attn Mr Steve Elliott           5100 South I-35 Service Road                                                                  Oklahoma City        OK           73129
    Frontline Source Group, Inc.                                       901 Main Street                  Suite 4010                                                   Dallas               TX           75202
    FSC Securities Corporation         Attn Reimbursement Processing   Lockbox 101092                   3585 Atlanta Ave                                             Hapeville            GA           30354
    FSC Securities Corporation         Attn Shelly Kooiker             3737 Woodland Ave, Ste 500                                                                    West Des Moines      IA           50266
    FT Interactive Data                                                32 CROSBY DR                                                                                  Bedford              MA           01730
    FT Interactive Data                                                PO Box 98616                                                                                  Chicago              IL           60693
    FTI CONSULTING                                                     2001 Ross Ave                    Suite 400                                                    Dallas               TX           75201
    FTI CONSULTING                                                     PO BOX 630391                                                                                 Baltimore            MD           21263-0391
    Fuentes, Brian                                                     Address Redacted
    Fulbright & Jaworski                                               2200 Ross Ave Ste 2800                                                                        Dallas               TX           75201-2784
    Fulbright & Jaworski                                               FULBRIGHT TOWER                  1301 MCKINNEY                            SUITE 5100          Houston              TX           77010-3095
    Fullmer, Kevin                                                     Address Redacted
    Fullmer, Kevin                                                     Address Redacted
    Fun Time Faces TX                                                  417 Parkhurst Drive                                                                           Dallas               TX           75218
    FUNDFIRE                           Money-Media, Inc.               1430 Broadway, 12th Flr          Suite 1208                                                   New York             NY           10018
    FURNITURE FOR BUSINESS                                             14 CARLSON COURT                                                                              London                            SW15 2NQ United Kingdom
    Furniture Solutions Now Ltd.                                       1505 Oak Lawn Ave                Suite 300                                                    Dallas               TX           75207
    FUSE Research Network, LLC                                         200 Highland Avenue              Suite 403                                                    Needham              MA           02494
    Fusion GPS                                                         2122 P Street NW                 Suite 202                                                    Washington           DC           20037
    G.L. Seaman & Company                                              4201 International Parkway                                                                    Carrollton           TX           75007
    G.Neil Corporation                                                 PO Box 451179                                                                                 Sunrise              FL           33345-1179
    GAGE, CASEY                                                        Address Redacted
    GAGE, CASEY S                                                      Address Redacted
    Gail Davis & Associates, Inc.                                      3500 Oak Lawn                    Suite 740                                                    Dallas               TX           75219
    Gail Spurgeon                                                      PO Box 181298                                                                                 Dallas               TX           75218-8298




Highland Capital Management, L.P.
Case No. 19-34054                                                                                                       Page 35 of 103
                                       Case 19-34054-sgj11 Doc 262 Filed 12/20/19                                         Entered 12/20/19 15:55:51              Page 48 of 115
                                                                                                                Exhibit C
                                                                                                             Creditor Matrix
                                                                                                        Served via First Class Mail



             CreditorName                  CreditorNoticeName              Address1                         Address2                  Address3                 City         State       Zip      Country

    Gallop, Johnson & Neuman, L.C.                              101 S Hanley Ste 1600                                                            Saint Louis           MO           63105
    Game On!                                                    502 South 2nd Avenue                                                             Dallas                TX           75226
    Gaming Today                                                PO Box 93116                                                                     Las Vegas             NV           89193
    Garcia & Associates Security                                Two Penn Plaza Ste 1500                                                          New York              NY           10121
    GARCIA, ERICKA                                              Address Redacted
    GARDERE WYNNE SEWELL
    LLP                                                         1000 LOUISIANA                 STE 3400                                          Houston               TX           77002-5011
    Gardner Haas PLLC                                           2501 N. Harwood Street         Suite 1250                                        Dallas                TX           75201
    Gardner, William                                            Address Redacted
    Gartner Inc                                                 PO BOX 911319                                                                    Dallas                TX           75391-1319
    Gary Cao                                                    53 Dutch Meadows Drive                                                           Cahoes                NY           12047
    Gary Durham Consulting, LLC                                 200 Crescent Court             Suite 1414                                        Dallas                TX           75201

    Gary Fitzsimmons, District Clerk                            600 COMMERCE ST                STE 716                                           Dallas                TX           75202-4606
    Gary L. Gardner                                             1 DeBow Dr                                                                       Robbinsville          NJ           08691
    Gary Sinse Foundation                                       PO Box 50008                                                                     Studio City           CA           91614-5001
    Gary V McGowan                                              One Riverway                   STE 2070                                          Houston               TX           77056
    GARZA, LAUREN                                               Address Redacted
    Gateway Financial Advisors, Inc.                            4101 Dublin Blvd.              Suite F, PMB 57                                   Dublin                CA           94568
    GATHINGS, SALLY                                             Address Redacted
    GATZKI, KENT                                                Address Redacted
    GAUNTT, AMANDA                                              Address Redacted
    Gaurav Singhal                                              260 W 52nd Street              Apt 9F                                            New York              NY           10019
    Gautier, Chris                                              Address Redacted
    Gazelle Court Reporting Services,
    LLC                                                         2807 Allen Street, No 727                                                        Dallas                TX           75204
    GDHCC                                                       4622 MAPLE AVE                 STE 207                                           Dallas                TX           75219
    Geeks Who Drink LLC                                         PO Box 1288                                                                      Denver                CO           80201
    General American Life Insurance                             PO Box 790201                                                                    Saint Louis           MO           63179-0196
    General Information Services                                PO Box 538450                                                                    Atlanta               GA           30353-8450
    General Information Services      ATTN Sara Leslie          12770 Coit Rd, Ste 300                                                           Dallas                TX           75251
    Geomap Company                                              PO Box 671077                                                                    Dallas                TX           75267-1077
    George Bates                                                4627 German Bend Drive                                                           Humble                TX           77396
    George Catering                                             PO Box 140537                                                                    Dallas                TX           75214
    GEORGE FEIGER IRA                                           3659 WASHINGTON ST                                                               San Francisco         CA           94118-1832
    George Mathew                                               15 Bank Street, #117-I                                                           White Plains          NY           10606
    George W. Bush Foundation                                   2943 SMU Blvd                  Leslie Cravens, Catering                          Dallas                TX           75205
    George W. Bush Foundation                                   PO Box 600610                                                                    Dallas                TX           75360
    George W. Bush Presidential                                 Library and Museum             2943 SMU Boulevard                                Dallas                TX           75205
    George W. Bush Presidential
    Center                                                      2943 SMU Boulevard                                                               Dallas                TX           75205
    GEORGIA DEPARTMENT OF
    REVENUE                                                     Processing Center              PO Box 740239                                     Atlanta               GA           30374-0239
    GEORGIA DEPARTMENT OF
    REVENUE                                                     PROCESSING CENTER              PO BOX 740320                                     Atlanta               GA           30374-0320
    GEORGIA DEPARTMENT OF
    REVENUE                                                     TAXPAYER SERVICES DIVISION PO BOX 105499                                         Atlanta               GA           30348-5499
    Georgia Secretary of State                                  2 Martin Luther King Jr. Drive Suite 820 West Tower                              Atlanta               GA           30334
    Gerry Gartenberg Productions,
    Inc.                                                        3 New York Avenue                                                                White Plains          NY           10606
    Gerson Lehrman Group                                        850 Third Ave                  9th Floor                                         New York              NY           10022
    Gerson Lehrman Group                                        BOX 200589                                                                       Pittsburgh            PA           15251-0589
    Getty Images US Inc.                                        PO Box 84434                                                                     Seattle               WA           98124-5734
    GHV Settelment Fund               C/O Richard Haskell       920 N Stone Ave                                                                  Lagrange Park         IL           60526
    Gianna Cerullo                                              25 Highland Park Village                                                         Dallas                TX           75205
    GIBB, ALLISON                                               Address Redacted
    Gibbs & Bruns LLP                                           1100 Louisiana Street          Suite 5300                                        Houston               TX           77002
    GIBBSPRODUCTIONS                                            2429 Connecticut Lane                                                            Dallas                TX           75214




Highland Capital Management, L.P.
Case No. 19-34054                                                                                            Page 36 of 103
                                           Case 19-34054-sgj11 Doc 262 Filed 12/20/19                                        Entered 12/20/19 15:55:51                Page 49 of 115
                                                                                                                     Exhibit C
                                                                                                                  Creditor Matrix
                                                                                                             Served via First Class Mail



               CreditorName                     CreditorNoticeName               Address1                         Address2                 Address3             City             State       Zip             Country
    Gibson, Dunn & Crutcher LLP                                      333 South Grand Ave                                                              Los Angeles           CA           90071
    Gifford Fong Associates                                          3658 Mt. Diablo Boulevard       Suite 200                                        Lafayette             CA           94549-4751
    Gigantic Color                                                   PO Box 740209, Dept# 7052                                                        Atlanta               GA           30374
    Gilbert Bromley                                                  3915 Crooks Rd.                 #23                                              Royal Oak             MI           48073
    Gilbert Martinez Jr.                                             4830 Cedar Springs #31                                                           Dallas                TX           75219
    GILCHRIST, CLINT                                                 Address Redacted
    GILL, NICOLE                                                     Address Redacted
    GILLES, ERIN                                                     Address Redacted
    Gillian C. Sartini                                               2000 Taylor St, Unit 2A                                                          Hollywood             FL           33020
    Gillian Sartini                                                  2000 Taylor Street #2A                                                           Hollywood             FL           33020
    GILLUM, KATIE                                                    Address Redacted
    Gils Elegant Catering                                            1001 MacArthur Blvd                                                              Grand Prairie         TX           75050
    GIMBEL, JESSICA D.                                               Address Redacted
    Girard Securities, Inc.               Attn Connie Goodell        9560 Waples St, Suite B                                                          San Diego             CA           92121
    GIRARD, ERIC                                                     Address Redacted
    Girard, Kovarik & Associates          Attn Robert Danion         101 N. Clematis St, Ste 200                                                      West Palm Beach       FL           33401
    GLASGOW, SAMUEL                                                  Address Redacted
    Glassdoor                                                        1 Harbor Drive                  Suite 300                                        Sausalito             CA           94965
    Glassdoor                                                        Dept 3436                       PO Box 123436                                    Dallas                TX           75312-3436
    Glast, Phillips, & Murray                                        2200 One Galleria Tower         13355 Noel Rd, LB 48                             Dallas                TX           75240-1518
    GLC Advisors & Co., LLC                                          451 Jackson Street              2nd Floor                                        San Francisco         CA           94111
                                                                                                     Queensgate House, South Church
    Gleneagles CLO, Ltd                   The Directors              PO Box 1093 GT                  Street                                           Grand Cayman                       KY1-11-8     Cayman Islands
    GLENN KIM                                                        7848 KIVERTON PL                                                                 Atlanta               GA           30350
    Glenn Morrison                                                   768 Sassafras Court                                                              Mahwah                NJ           07430
    Global Alpha Forum, LLC                                          30 Old Kings Hwy South                                                           Darien                CT           06820

    Global Experience Specialists, Inc.                              Bank of America, PO Box 96174                                                    Chicago               IL           60693

    GLOBAL FINANCIAL SERVICES                                        PO BOX 856460                                                                    Louisville            KY           40285-6460
    Global Recruiters of Mid-Cities                                  PO Box 2165                                                                      Bedford Park          IL           60499-2165
    Global Shares Inc.                                               111 Town Square Place           Suite 1401                                       Jersey City           NJ           07310
                                                                                                     West Cork Technology Park
    Global Shares Ireland Ltd                                        Unit 2, Building D,             Clonkality Co.                                   Cork                               P85 EY90     IRELAND
    GlobalMacro Partners, LLC                                        1755 S. Naperville Rd           Ste 100                                          Wheaton               IL           60189
    GLOBE STORAGE & MOVING
    CO, INC                                                          36 BLEECKER ST                                                                   New York              NY           10012
    Glocap Search LLC                                                156 W 56th St.                  4th Floor                                        New York              NY           10019
    Gloss Luxury Event Rentals                                       6525 Briarhaven Drive                                                            Dallas                TX           75240

    GM SNYDER AND ASSOCIATES                                         300 Ozark Trail Drive           Suite 104                                        Saint Louis           MO           63011
    Godfrey                                                          1000 Louisiana                  Suite 5100                                       Houston               TX           77002-5096
    Godier, Lindsey                                                  Address Redacted
    Goetz, Matthew                                                   Address Redacted
    Goetz, Matthew X.                                                Address Redacted
    Goetz, Matthew X.                                                Address Redacted
    Goglia PLLC                                                      4519 Melissa Lane                                                                Dallas                TX           75229
    Gold Crown Valet Parking, Inc.                                   901 Waterfall Way               Suite 107                                        Richardson            TX           75080
    GOLD LION                                                        8043 Abramshire Ave                                                              Dallas                TX           75231
    Gold Medal Strategies, Inc.                                      319 1st Street West                                                              Tierra Verde          FL           33715
    Gold Star Distributors, Inc.                                     PO Box 831150                                                                    Richardson            TX           75083-1150
    Golds Gym International                                          4001 Maple Avenue               Suite 200                                        Dallas                TX           75219
    Golds Gym International        Attn Corporate Billing            125 E John Carpenter Frwy       Suite 1300                                       Irving                TX           75062
    Goldsmith Associates, PLLC                                       6540 Highgate Lane                                                               Dallas                TX           75214
    GOLDSMITH, JASON                                                 Address Redacted
    GOLDSMITH, SARAH B.                                              Address Redacted
    Golf Balls Galore, Inc.                                          2181 J and C Blvd                                                                Naples                FL           34109
    GONZAGA, GABRIELLA                                               Address Redacted
    GONZALEZ, EVAN                                                   Address Redacted




Highland Capital Management, L.P.
Case No. 19-34054                                                                                                  Page 37 of 103
                                         Case 19-34054-sgj11 Doc 262 Filed 12/20/19                                              Entered 12/20/19 15:55:51                       Page 50 of 115
                                                                                                                         Exhibit C
                                                                                                                      Creditor Matrix
                                                                                                                 Served via First Class Mail



             CreditorName                     CreditorNoticeName                Address1                             Address2                          Address3                City         State       Zip             Country
    GOOD FULTON & FARRELL                                             2808 FAIRMOUNT ST                STE 300                                                    Dallas               TX           75201
    Goodwin and Marshall, Inc.                                        2405 Mustang Drive                                                                          Grapevine            TX           76051
    GOODWIN PROCTER LLP                                               EXCHANGE PLACE                   53 STATE STREET                                            Boston               MA           02109
    Gordon, Fournaris & Mammarella,
    P.A.                                                              1925 Lovering Avenue                                                                        Wilmington           DE           19806
    GOSSERAND, WILLIAM                                                Address Redacted
    Gotham Promotions                                                 67 Sullivan St                                                                              New York             NY           10012
    GourmEATS - Kevin Ashade                                          1407 Main St.                    Apt 1703                                                   Dallas               TX           75202
    Governance RE Ltd.                                                Clarendon House                  2 Church St                                                Hamilton                          HM 11        Bermuda
    GP Industries, Inc.                                               3230 Riverside Ave #110-A                                                                   Paso Robles          CA           93446
    GPI Lee Parkway, LP                                               3333 Lee Parkway                                                                            Dallas               TX           75219
    Grace Chang                                                       14458 Sanford Ave # 14                                                                      Flushing             NY           11355

    Grafton Hospitality                                               340 South US Highway 1 Ste 306                                                              Jupiter              FL           33477
    Graham, Jacquelyn                                                 Address Redacted
    Grand Street Settlement                                           80 Pitt Street                                                                              New York             NY           10002
    Grant Thornton LLP                                                33570 Treasury Center                                                                       Chicago              IL           60694-3500
    Grant, Jennifer                                                   Address Redacted
    Grants Interest Rate Observer                                     Two Wall Street                                                                             New York             NY           10005-2201
    Grapevine Consultants                                             3003 Double Creek Drive                                                                     Grapevine            TX           76051
    Grasshopper Lawn & Patio, LLC                                     1002 Ashby Dr                                                                               Allen                TX           75002
    GRATEKE, RYAN                                                     Address Redacted
    Graubard Miller                                                   The Chrysler Bldg                405 Lexington Ave                                          New York             NY           10174-1101
    Graves, Vanessa                                                   Address Redacted
    GRAY, MATTHEW                                                     Address Redacted
                                       c/o Ogier Fiduciary Services   P.O. Box 1093GT, Queensgate
    Grayson CLO Ltd.                   (Cayman) Limited               House                            South Church Street                     George Town        Grand Cayman                                   Cayman Islands
                                                                      Linebarger Goggan Blair &        2777 N. Stemmons Freeway,
    Grayson County                     Elizabeth Weller               Sampson, LLP                     Suite 1000                                                 Dallas               TX           75207
    Great American Photo Booths                                       3525 Melanie Ln                                                                             Plano                TX           75023
    Great Investors Best Ideas
    Foundation                                                        3879 Maple Avenue                Ste 350                                                    Dallas               TX           75219
    Great Performances                                                304 Hudson Street                Suite 201                                                  New York             NY           10013
    Great Point Capital LLC                                           200 W Jackson #1000                                                                         Chicago              IL           60606
    Great Southern Bank                                               8201 Preston Road                Suite 305                                                  Dallas               TX           75225
    Great Value Storage                                               401 Congress Ave, 33rd Flr                                                                  Austin               TX           78701
    Great Value Storage                                               9530 Skillman Street                                                                        Dallas               TX           75243
    Greater Talent Network, Inc.                                      437 Fifth Avenue                                                                            New York             NY           10016
    Green, Allison                                                    Address Redacted
    GREEN, JASON                                                      Address Redacted
    Greenberg Traurig                                                 1000 LOUISIANA ST                STE 1800                                                   Houston              TX           77002
    Greenberg Traurig                                                 2200 Ross Avenue                 Suite 5200                                                 Dallas               TX           75201
    Greenbriar CLO, Ltd.               c/o Maples Finance Limited     PO Box 1093GT                    Boundry Hall, Cricket Square            George Town        Grand Cayman                      KY1-11-8     Cayman Islands

    Greenway - 4641 Production, L.P.                                  2808 Fairmount Street            Ste 100                                                    Dallas               TX           75201

    Greenway - 4641 Production, L.P.                                  5924 ROYAL LANE                  STE 250                                                    Dallas               TX           75230

    Greenway - 4641 Production, L.P. c/o Robert Lynn Management       4851 LBJ Freeway                 Suite 1000                                                 Dallas               TX           75244

    Greenway - 4641 Production, L.P. c/o Trinity Interests, Inc.      12750 Merit Dr Ste 1300                                                                     Dallas               TX           75251
    GREENWICH STRATEGIC
    ADVISORS LLC                                                      42 CARY ROAD                                                                                Riverside            CT           06878
    Greenwood Office Outfitters                                       2951 Suffolk Drive               Suite 640                                                  Fort Worth           TX           76133-1149
    Greg Campbell                                                     2200 Ross Ave, Ste 3800                                                                     Dallas               TX           75201-7967
    Greg Jackson                                                      1412 Main St Ste 612                                                                        Dallas               TX           75202-4122
    Greg Lussen                                                       16 Arthur Hills Court                                                                       Hilton Head Island   SC           29928
    GREGG IMAMOTO                                                     27946 AGAPANTHUS LN                                                                         Valenica             CA           91354
    Gregory C. Bussey                                                 400 N. Willoment Avenue                                                                     Dallas               TX           75208




Highland Capital Management, L.P.
Case No. 19-34054                                                                                                     Page 38 of 103
                                      Case 19-34054-sgj11 Doc 262 Filed 12/20/19                                           Entered 12/20/19 15:55:51                         Page 51 of 115
                                                                                                                   Exhibit C
                                                                                                                Creditor Matrix
                                                                                                           Served via First Class Mail



              CreditorName                 CreditorNoticeName                Address1                           Address2                           Address3                City         State       Zip           Country
    Gregory Chang                                                 2200 John Street, Unit 110                                                                  Thornhill            ON           L3T 7S7      CANADA
    Gregory FCA Communications                                    27 West Athens Avenue                                                                       Ardmore              PA           19003
    Gregory Polsen                                                157 Bigelow St                   Apt 2                                                      Brighton             MA           02135
    Gregory Webster                                               2050 Osprey Avenue                                                                          Orlando              FL           32814
    GREGORY, MICHAEL                                              Address Redacted
    GREGORY, MICHAEL                                              Address Redacted
    Greig Saggers                                                 9461 Charleville Blvd            #356                                                       Beverly Hills        CA           90212
    Greyline Partners, LLC                                        P.O. Box 733976                                                                             Dallas               TX           75373-3976
    Greyline Solutions LLC                                        1 Sansome Street, Ste 1895                                                                  San Francisco        CA           94104-4432
    GRIFFITH, CANDICE                                             Address Redacted
    GRIFFITH, CANDICE C.                                          Address Redacted
    GRIFFITH, MATTHEW                                             Address Redacted
    GRO Designs, LLC                                              3500 Commerce St. #100                                                                      Dallas               TX           75226
    GROFF, SCOTT                                                  Address Redacted
    Groom Law Group                                               1701 Pennsylvania Ave NW         Ste 1200                                                   Washington           DC           20006
    GROS EXECUTIVE
    RECRUITERS, INC                                               1616 WESTGATE CIRCLE                                                                        Brentwood            TN           37027-8019
                                                                  Condominium San Alberto, Suite
    Group Services Inc                                            721                              605 Conado Ave                                             San Juan             PR           00907
    GROVES, SHAWN                                                 Address Redacted
    Gruber Hurst Johansen Hail
    Shank LLP                                                     PO Box 600041                                                                               Dallas               TX           75360-0041
    GRUBHUB for Work                                              PO Box 748570                                                                               Los Angeles          CA           90074-8570
    Grubhub Holdings Inc.                                         PO Box 12470                                                                                Newark               NJ           07101-3570
    GSB Digital                                                   30-30 47th Avenue                Suite 5500                                                 Long Island City     NY           11101
    GT Dallas Properties LLC         c/o Capital One Bank         PO Box 3085                                                                                 Hicksville           NY           11802-3085
    GT DALLAS PROPERTIES, LLC                                     PO BOX 3085                                                                                 Hicksville           NY           11802-3085
    G-TEXAS MANAGEMENT, INC.         ATTN BARBARA BOURMAN         1135 SOUTH LAMAR ST                                                                         Dallas               TX           75215
    Guardian Performance Solutions
    LLC                                                           836 57th Street                  Suite 408                                                  Sacramento           CA           95819
    Guggenheim Strategic
    Opportunities Fund               c/o Guggenheim Partners      330 Madison Ave, 11th Floor                                                                 New York             NY           10017
    Guidepoint Global                                             730 Third Ave, 11th Floor                                                                   New York             NY           10017
    Guidepost Solutions, LLC                                      415 Madison Ave                  11th Floor                                                 New York             NY           10017
    Guild Associates                                              153 Mitchell Hill Rd                                                                        Lyme                 CT           06371-3021
    Gulati, Sanjay                                                Address Redacted
    GUNNERSON, ERIK                                               Address Redacted
    Gunwale, LLC                                                  300 Crescent Court               Suite 700                                                  Dallas               TX           75201
    GUSTAVO PRILICK                                               13455 Noel Rd, Ste 800                                                                      Dalals               TX           75240
    GUSTAVO PRILICK                                               Ortiz de Ocampo 2673 24-1                                                                   Buenos Aires                      01425        ARGENTINA
    Guy J. Renzi & Associates                                     Golden Crest Corporate Center    2277 State Hwy 33, Suite 410                               Trenton              NJ           08690
    H.I.S. BridgeBuilders                                         2705 West Commerce St                                                                       Dallas               TX           75208
    Haas Petroleum Engineering
    Srvcs. Inc.                                                   750 N Saint Paul St Ste 1750                                                                Dallas               TX           75201-3288
    Hagar Restaurant Service LLC                                  1229 West Main St.                                                                          Oklahoma City        OK           73106
    Hakemack, Christopher                                         Address Redacted
    Hal Whalen                                                    2201 Lake Street                 Apt 1                                                      San Francisco        CA           94121
    Hale, Sarah                                                   Address Redacted
    HALL, PHIL                                                    Address Redacted
    Halloran & Sage LLP                                           225 Asylum Street                One Goodwin Square                                         Hartford             CT           06103
    HALPIN, CHRISTOPHER                                           Address Redacted
    Haltom, Steven                                                Address Redacted
                                     PRICKETT, JONES & ELLIOTT,
    Hamilton                         P.A.                         Marcus E. Montejo                Kevin H. Davenport                    1310 King Street     Wilmington           DE           19801
    Hamilton Communications                                       PO Box 555                                                                                  Westbrook            CT           06498
    HAMILTON, TODD                                                Address Redacted
    Hand Securities Inc.                                          820 Gessner Rd                   Suite 1250                                                 Houston              TX           77024
    Hansen, Jessica                                               Address Redacted
    Hanson, Adam                                                  Address Redacted




Highland Capital Management, L.P.
Case No. 19-34054                                                                                                Page 39 of 103
                                         Case 19-34054-sgj11 Doc 262 Filed 12/20/19                                           Entered 12/20/19 15:55:51             Page 52 of 115
                                                                                                                      Exhibit C
                                                                                                                   Creditor Matrix
                                                                                                              Served via First Class Mail



              CreditorName                   CreditorNoticeName              Address1                            Address2                   Address3               City        State       Zip             Country
    HARBOR GROUP LTD                                              70 E SUNRISE HWY                 #411                                                Valley Streram     NY           11581
    Harbor Yacht Clubs, LLC                                       1880 Harbor Island Drive                                                             San Diego          CA           92101
    Harder LLP                                                    132 S. RODEO DRIVE               FOURTH FLOOR                                        BEVERLY HILLS      CA           90212
    HARIKRISHNAN NAIR                                             8734 SHADY SHORE DR                                                                  Frisco             TX           75034
    Harlem Lacrosse                                               PO Box 708                                                                           New York           NY           10030
    Harper & Peterson, P.L.L.C                                    3040 Woodbury Drive                                                                  Woodbury           MN           55129
    Harris Hilburn & Sherer                                       1111 Rosalie                                                                         Houston            TX           77004
    HARRIS, WILTSHIRE &
    GRANNIS LLP                                                   1200 EIGHTEENTH ST, NW                                                               Washington         DC           20036
    HARRISON, MATTHEW                                             Address Redacted
    Harsha Patwardhan                                             7 Inness Road                                                                        Tenafly            NJ           07670
    Hart Energy Publishing, L.P.                                  1616 S. Voss Rd                  Suite 1000                                          Houston            TX           77057
    Hart Energy Publishing, L.P.                                  4545 Post Oak Pl Ste 210                                                             Houston            TX           77027
    Hart Energy, LP                                               1616 S. Voss Street              Suite 1000                                          Houston            TX           77057
    Hartford CFA Society                                          PO Box 266                                                                           Granby             CT           06035
    Hartford Life Insurance Company                               777 Main Street                                                                      Hartford           CT           06115

    Hartline Dacus Barger Dreyer LLP                              6688 N. Central Expwy, #1000                                                         Dallas             TX           75206
    Hartman Wanzor LLP                                            6050 Southwest Blvd              Suite 200                                           Fort Worth         TX           76109
    Harvard Club of Dallas                                        5706 E Mockingbird Ln Ste 115                                                        Dallas             TX           75206-5461
    Harvard Club of New York City                                 35 West 44th Street                                                                  New York           NY           10036
    Harvest Exchange Corp                                         1200 Smith St                    Ste 672                                             Houston            TX           77002
    Haselroth, Matthew                                            Address Redacted
    HASENAUER, MICHAEL                                            Address Redacted
    HASENAUER, MICHAEL                                            Address Redacted
    Haven Search Group, LLC                                       3303 Lee Parkway                 Suite 400                                           Dallas             TX           75219
    Hawaii State Tax Collector                                    PO Box 1530                                                                          Honolulu           HI           96806-1530
    HAWK Network Defense, Inc.                                    5057 Keller Springs Road         Suite 300                                           Addison            TX           75001
    Hayes, Christopher                                            Address Redacted
                                                                  23/T, The Centrium, 60 Wyndham
    HAYMARKET MEDIA LIMITED                                       St                               Central                                             HONG KONG                                    HONG KONG
    Haynes and Boone, LLP                                         2323 Victory Ave                 Suite 700                                           Dallas             TX           75219
    Haynes and Boone, LLP                                         PO Box 841399                                                                        Dallas             TX           75284-1399
    Haynes and Boone, LLP              ATTN Cari Peretzman        901 Main St # 3100                                                                   Dallas             TX           75202
    Hazen, Anthony                                                Address Redacted
    HCM ACQUISITION COMPANY                                       13455 NOEL RD                    STE 800                                             Dallas             TX           75240
    HCM Market Letter, LLC                                        Harch Capital Management, LLC    621 NW 53rd Street, Suite 400                       Boca Raton         FL           33487
    HEAD, ALAN                                                    Address Redacted
    Health Strategy Consulting                                    46 Kilvert St                                                                        Warwick            RI           02886
    Health Texas Provider Network                                 PO Box 844128                                                                        Dallas             TX           75284
    Heat Software USA Inc                                         PO Box #204375                                                                       Dallas             TX           75320-4375
    HEATHER BROWN                                                 1309 MAIN ST                                                                         Dallas             TX           75202
    HEATHERINGTON, MELINDA                                        Address Redacted
    HEBERT, ERIC                                                  Address Redacted
    Hedge Connection, Inc.                                        141 Parkway Rd                   Suite 15                                            Bronxville         NY           10708
    Hedge Fund Alert                                              5 Marine View Plaza #400                                                             Hoboken            NJ           07030-5795
    Hedge Fund Research, Inc.                                     10 South Riverside Plaza         Suite 700                                           Chicago            IL           60606
    Hedgebay Securities, LLC                                      62 Post Road West                                                                    Westport           CT           06880
    HEDGEFUND INTELLIGENCE                                        NESTOR HOUSE, PLAYHOUSE
    LTD                                                           YARD                             ACCOUNT DEPT                                        London                          EC4V 5EX     United Kingdom
    Hedgeye Risk Mgmt, LLC                                        1 High Ridge Park                3rd Floor                                           Stamford           CT           06905
    HEIN ONKENHOUT                                                5530 NE TRIESTE WAY                                                                  Boca Raton         FL           33487
    HEISS, BRADFORD                                               Address Redacted
    Helder Melendez                                               58 Ivy Hill Rd.                                                                      Red Bank           NJ           07701
    Helicopters for Heroes             c/o Jeff Davis             9219 Viscount Row                                                                    Dallas             TX           75247
    HELLER EHRMAN LLP                                             FILE NO 73536                    PO BOX 60000                                        San Francisco      CA           94160-3536
    Helping Our Heroes Foundation                                 6505 W. Park Blvd                Ste 306-165                                         Plano              TX           75093
    Helwig, Kevin                                                 Address Redacted
    HENDERSHOT, PAUL                                              Address Redacted




Highland Capital Management, L.P.
Case No. 19-34054                                                                                                  Page 40 of 103
                                       Case 19-34054-sgj11 Doc 262 Filed 12/20/19                                           Entered 12/20/19 15:55:51              Page 53 of 115
                                                                                                                   Exhibit C
                                                                                                                Creditor Matrix
                                                                                                           Served via First Class Mail



             CreditorName                   CreditorNoticeName              Address1                            Address2                 Address3                City         State       Zip            Country
    HENDRIX, KRISTIN                                             Address Redacted
    Henjum Goucher                                               2501 Oak Lawn Ave Ste #600                                                         Dallas               TX           75219
    Henjum Goucher                                               2777 N. Stemmons Freeway          Suite 1025                                       Dallas               TX           75207
    HENNIGAN, BENNETT &
    DORMAN LLP                                                   865 S FIGUEROA ST                                                                  Los Angeles          CA           90017
    Henry Chang                                                  100 Riverside Boulevard Apt 12R                                                    New York             NY           10069
    Herbert A. Rosenthal, Chartered                              1020-19th St, NW, #400                                                             Washington           DC           20036-6101
                                      ATTN LARISSA LINTON &      3411 PRESTON RD, STE C-13-
    HEROES FOR CHILDREN               JENNY SCOTT                227                                                                                Frisco               TX           75034
    HERREN, CASEY                                                Address Redacted
    HERRICK, KATHRYN D.                                          Address Redacted
    Hersey, William                                              Address Redacted
    Hess, Zachary                                                Address Redacted
    HFF SECURITIES LP                                            10100 SANTA MONICA BLVD           STE 1400                                         Los Angeles          CA           90067
    Higdon Barrett                                               230 Park Ave                                                                       New York             NY           10169
    HIGDON PARTNERS                                              230 PARK AVE                                                                       New York             NY           10169
    High Bandwidth                                               10107 Candlebrook Drive                                                            Dallas               TX           75243
    High Profile, Inc.                                           4851 LBJ Freeway, Suite 500                                                        Dallas               TX           75244
    High Road Touring                                            Jackson Haring                    751 Bridgeway, 3rd Flr                           Sausalito            CA           94965
    High Tower                        Attn GIS                   505 5th Ave, 14th Flr                                                              New York             NY           10017
    High Tower                        Attn Klaris Tamazian       200 W. Madison, Ste 2500                                                           Chicago              IL           60606
    Highland Builders, Inc.                                      2342 Fabens Road                  Ste 100                                          Dallas               TX           75229
    HighTower Advisors                                           200 West Madison                  Suite 2500                                       Chicago              IL           60606
    HighTower Advisors                Attn GIS                   505 5th Ave, 14th Floor                                                            New York             NY           10017
    HighTower Advisors/The Sarian
    Group                                                        656 East Swedesford Road          Suite 360                                        Wayne                PA           19087
    HighTower Holding LLC                                        200 W. Madison                    Ste 2500                                         Chicago              IL           60606
    Hilary Adams                                                 7805 Westlawn Ave                                                                  Los Angeles          CA           90045
    HILGENBRINK, ANDREW                                          Address Redacted
    Hilgenbrink, Andrew                                          Address Redacted
    HILL, OWEN                                                   Address Redacted
    Hill, Robert                                                 Address Redacted
    Hillcrest Athletic Association                               HHS Athletics c/o Andy Todd       9924 Hillcrest Rd                                Dallas               TX           75230-5309

    Hines REIT 2200 Ross Avenue LP                               PO Box 841147                                                                      Dallas               TX           75284-1147

    Hines REIT 2200 Ross Avenue LP                               PO Box 841197                                                                      Dallas               TX           75284-1197
    Hitchcock, Daniel                                            Address Redacted
    HM Life Insurance Company                                    PO Box 382229                                                                      Pittsburgh           PA           15250-8229
    Hoedebeck, Charlie                                           Address Redacted
    Hoermann, Richard                                            Address Redacted
    Hoge & Gameros, LLP                                          4311 Oak Lawn Ave Ste 600                                                          Dallas               TX           75219
    Hollister, Michael J.                                        Address Redacted
    Holloway, Travis                                             Address Redacted
    Holly Church Communications                                  6415 Lakeshore Drive                                                               Dallas               TX           75214
    Holmes Detective Bureau, Inc.                                1270 Avenue of the Americas       Suite 1906                                       New York             NY           10020
    Holt, Eric                                                   Address Redacted
    Home Health Service                                          2400 Dallas Parkway               STE 440                                          Plano                TX           75093
    Home Health Services                                         3333 Earheart Drive               Suite 210                                        Carrollton           TX           75006
    HOME, BRIAN                                                  Address Redacted
    HONEYCUTT, JOHN BROOKS                                       Address Redacted
    HONEYCUTT, JOHN BROOKS                                       Address Redacted
    HONGVIEN NGO+A1791                                           Address Redacted
    HONIS, JOHN                                                  Address Redacted
    HONIS, JOHN                                                  Address Redacted
    Honis, Trevor                                                Address Redacted
    Honyaku Center Inc.                                          3-13-12 Mita                                                                       Minato-ku            Tokyo        109-0073   JAPAN
    HOOVER HULL LLP                                              PO BOX 44989                                                                       Indianapolis         IN           46244-0989
    Hopes Door Inc.                                              860 F Ave                         Suite 100                                        Plano                TX           75074




Highland Capital Management, L.P.
Case No. 19-34054                                                                                                Page 41 of 103
                                       Case 19-34054-sgj11 Doc 262 Filed 12/20/19                                          Entered 12/20/19 15:55:51               Page 54 of 115
                                                                                                                   Exhibit C
                                                                                                                Creditor Matrix
                                                                                                           Served via First Class Mail



             CreditorName                   CreditorNoticeName              Address1                      Address2                       Address3                City         State       Zip           Country
    HOPSON, STUART                                               Address Redacted
    Hotel Crescent Court                                         400 Crescent Court                                                                 Dallas               TX           75201
    Hotel Zaza                                                   2332 Leonard Street                                                                Dallas               TX           75201
                                                                 10250 Constellation Blvd, 5th
    Houlihan Lokey                    Attn Accounts Receivable   Floor                                                                              Los Angeles          CA           90067-6802
    HOUSE OF BLUES                    ATTn BARBARA BOUMAN        2200 N LAMAR ST                                                                    Dallas               TX           75202
                                                                 Megan Singleton, Development
    Housing Crisis Center                                        Manager                       4210 Junius Street                                   Dallas               TX           75246
    How Handy Is That                                            21650 Oxnard Street           Suite 1530                                           Woodland Hills       CA           91367
    Howard B. Wiener                                             501 W. Broadway, 19th Flr                                                          San Diego            CA           92101
                                                                 150 S CRYSTAL LAKES DR UNIT
    HOWARD DRANSFIELD IRA                                        60                                                                                 Saint George         UT           84770-1832
    Howle, Ian                                                   Address Redacted
    hrQ-Dallas, LLC                                              2859 Umatilla St                                                                   Denver               CO           80211
    HSIEH, ADA                                                   Address Redacted
    HTH Worldwide Insurance
    Services                          c/o Travel Accounting      One Radnor Corporate Center       Suite 100, Department 100                        Radnor               PA           19087
    HUBBLE, JONATHAN                                             Address Redacted

    HUDSON GLOBAL RESOURCES                                      75 Remittance Drive, Suite 6465                                                    Chicago              IL           60675-6465
    Hudson Reporting & Video, Inc A DEPOSITION CENTER            2124 Oak Tree Rd                                                                   New Jersey           NJ           08820
    HUGHES & HUBBARD                                             One Battery Park Plaza                                                             New York             NY           10006
    Hughes & Luce LLP                                            1717 Main St Ste 2800                                                              Dallas               TX           75201
    Hughes, Alex                                                 Address Redacted
    HUKILL, NATHAN                                               Address Redacted
    HULL, CYNTHIA                                                Address Redacted
    Hummingbird                                                  PO Box 8500-3885                                                                   Philadelphia         PA           19178-3885
    Hundt Reporting, L.L.C.                                      703 McKinney Ave, Ste 405                                                          Dallas               TX           75202
    Hunt, Brandon                                                Address Redacted
    HUNT, HEATHER                                                Address Redacted
    HUNTER COVITZ                                                3102 ROSS AVE #2                                                                   Dallas               TX           75240
    Hunter Donaldson                                             4380 S. Monaco Street             Apt 2059                                         Denver               CO           80237

    Hunter Mountain Investment Trust c/o Rand Advisors LLC       John Honis                        87 Railroad Place Ste 403                        Saratoga Springs     NY           12866
    Hunting & Fishing for ALS
    Research                                                     2525 Fairmont St                                                                   Dallas               TX           75201
    HUNTINGTON, JOHN                                             Address Redacted
    Hunton & Williams LLP                                        PO BOX 840686                                                                      Dallas               TX           75284-0686
                                                                 RIVERFRONT PLAZA, EAST
    Hunton & Williams LLP                                        TOWER                             951 EAST BYRD ST                                 Richmond             VA           23219
    Hunton Andrews Kurth, LLP                                    1445 Ross Avenue                  Suite 3700                                       Dallas               TX           75202-2799
    Hurley, Leslie                                               Address Redacted
    HURLEY, MICHIEL                                              Address Redacted
    Huron Consulting Group                                       4795 Paysphere Circle                                                              Chicago              IL           60674
    Hutcherson Law                                               10000 N. Central Expressway       Suite 800                                        Dallas               TX           75231
    Hyatt Regency Lost Pines Resort
    and Spa                                                      575 Hyatt Lost Pines Road                                                          Lost Pines           TX           78612
    Hyatt Regency Scottsdale Resort
    & Spa                                                        7500 E Doubletree Ranch Road                                                       Scottsdale           AZ           85258
    I & A INTERNATIONAL                                          1717 MAIN ST                      SUITE 4800                                       Dallas               TX           75201
    i Entertainment                                              2409 Avenue J                     Suite D                                          Arlington            TX           76006
    I.M.S. Relocation                                            2005 McDaniel Drive               Ste 150                                          Carrollton           TX           75006
    IA Watch                                                     100 Winners Circle, Ste 300       PO Box 5094                                      Brentwood            TN           37024-5094
    IA Watch                                                     PO Box 9407                                                                        Gaithersburg         MD           20897-9824
    IAN FARRAND                                                  11 CASTLE VIEW DR                 CROMFORD                                         Maatlock                          DE4 3RL    United Kingdom
    ICAA                                                         1050 17th St, NW Ste 725                                                           Washington           DC           20036-5503
    Ice Bro Promos                                               1007 East Levee                                                                    Dallas               TX           75207
    Ice Data Indices, LLC                                        PO Box 74008873                                                                    Chicago              IL           60693-8873




Highland Capital Management, L.P.
Case No. 19-34054                                                                                                Page 42 of 103
                                       Case 19-34054-sgj11 Doc 262 Filed 12/20/19                                           Entered 12/20/19 15:55:51                Page 55 of 115
                                                                                                                    Exhibit C
                                                                                                                 Creditor Matrix
                                                                                                            Served via First Class Mail



             CreditorName                   CreditorNoticeName              Address1                           Address2                   Address3                 City         State       Zip         Country
    ICE Data Pricing & Reference
    Data, LLC                                                    PO Box 98616                                                                        Chicago               IL           60693
    ICE Systems, Inc.                                            PO Box 11126                                                                        Hauppauge             NY           11788-0934

    ICI Mutual Insurance Brokers, Inc.                           1401 H Street NW                 Suite 1000                                         Washington            DC           20005
    IDAHO STATE TAX
    COMMISSION                                                   PO Box 83784                                                                        Boise                 ID           83707-3784
    IDAHO STATE TAX                    REVENUE OPERATIONS        IDAHO STATE TAX
    COMMISSION                         DIVISION                  COMMISSION                       PO BOX 36                                          Boise                 ID           83722-0410
    IDCSERVCO Business Services Attn Accounts Receivable         PO Box 1925                                                                         Culver City           CA           90232-1925
                                                                 1560 Sawgrass Corporate Pkwy
    IFG Project Resourcing                                       4th Flr                                                                             Sunrise               FL           33323
    IFP Securities, LLC                                          3030 N Rocky Point Dr W          Suite 700                                          Tampa                 FL           33607
    IHS Global Inc.                                              PO Box 847193                                                                       Dallas                TX           75284-7193
    IHS Markit                        Michelle Searles           15 Inverness Way East                                                               Englewood             CO           80112
    II Magazines                                                 PO Box 4009                      Subscriptions                                      Chesterfield          MO           63006-4009
    II Magazines                      Absolute Return & Alpha    225 Park Ave - South                                                                New York              NY           10003
    IINews                                                       PO Box 5018                                                                         Brentwood             TN           37024-9552
    IJC Partners LLC                                             20 East 46th St                  Suite 901                                          New York              NY           10017
    Ikon Office Solutions                                        DALLAS DISTRICT-DAT              PO BOX 676466                                      Dallas                TX           75267
    Ikon Office Solutions                                        LDS DALLAS DISTRICT -DAL         PO BOX 676466                                      Dallas                TX           75267-6466
    Ikon Office Solutions                                        LDS Southeast District -FTL      PO Box 532545                                      Atlanta               GA           30353-2545
    Ikon Office Solutions                                        National Accounts                PO Box 676466                                      Dallas                TX           75267-6466
    Ikon Office Solutions                                        Northeast District-NYG           PO BOX 827164                                      Philadelphia          PA           19182-7164
    ILLINOIS DEPARTMENT OF
    REVENUE                                                      PO BOX 19009                                                                        SPRINGFIELD           IL           62794-9009
    ILLINOIS DEPARTMENT OF
    REVENUE                                                      PO Box 19045                                                                        Springfield           IL           62794-9045

    Illinois Secretary of State                                  Department of Business Services                                                     Springfield           IL           62756
    Illinois Securities Department                               Securities Division             421 E. Capital Ave., 2nd Fl.                        Springfield           IL           62701
    Illumant LLC                                                 431 Florence Street             Suite 210                                           Palo Alto             CA           94301

    ImageMAKER Developement, Inc                                 Suite 102-416, 6th St                                                               New Westminister      BC           V3L 3B2    CANADA
    ImageNet                                                     PO Box 613310                                                                       Dallas                TX           75261-3310
    Imaginuity Interactive, Inc.                                 2633 McKinney Ave                Ste 130-377                                        Dallas                TX           75204
    IMAMOTO, GREGG                                               Address Redacted
    IMCA                           Attn Lara Davies              5619 DTC Pkwy, Suite 500                                                            Greenwood Village     CO           80111
    Imran Hussain                                                6524 Langleigh Way                                                                  Alexandria            VA           22315
    IMRE                                                         909 Ridgebrook Rd                Suite 300                                          Baltimore             MD           21152
    In Time Communications                                       9137 Loma Vista Dr                                                                  Dallas                TX           75243
    INCORPORATING SERVICES,
    LTD                                                          3500 S DUPONT HWY                                                                   Dover                 DE           19901
    Independence Capital Co., Inc.                               5579 Pearl Road                  Suite 100                                          Parma                 OH           44129

    Independent Financial Group LLC                              12671 High Bluff Drive           Suite 200                                          San Diego             CA           92130
    Independent Petroleum Assoc. of
    America                                                      1201 15th St, NW                 Ste 300                                            Washington            DC           20005
    Independent Petroleum Assoc. of
    America                                                      PO Box 79584                                                                        Baltimore             MD           21279-0584
    IndexUniverse LLC                                            201 Mission Street               Suite 720                                          San Francisco         CA           94105
    IndexUniverse LLC                                            353 Sacramento Street            Suite 1520                                         San Francisco         CA           94111
    INDIANA DEPARTMENT OF
    REVENUE                                                      PO BOX 1028                                                                         Indianapolis          IN           46206-1028
                                                                                                  302 West Washington Street,
    Indiana Securities Division                                  Securities Division              Room E-111                                         Indianapolis          IN           46204
    Infinity Litigation                                          3141 Hood St, #103                                                                  Dallas                TX           75219
    Informa Investment Solutions                                 PO Box 416014                                                                       Boston                MA           02241-6014
    Informa UK Ltd.                                              PO Box 32794                                                                        Hartford              CT           06150-2794




Highland Capital Management, L.P.
Case No. 19-34054                                                                                                 Page 43 of 103
                                          Case 19-34054-sgj11 Doc 262 Filed 12/20/19                                              Entered 12/20/19 15:55:51                Page 56 of 115
                                                                                                                          Exhibit C
                                                                                                                       Creditor Matrix
                                                                                                                  Served via First Class Mail



              CreditorName                     CreditorNoticeName                  Address1                          Address2                   Address3               City           State       Zip           Country

    Information Management Network                                      225 Park Avenue South, 7th Fl                                                      New York              NY           10003
    INFOTECH                                                            92 CORPORATE PARK               STE C703                                           Irvine                CA           92606
    INNES, JOHN                                                         Address Redacted
    Innovative Legal Solutions, Inc.                                    440 Louisana, Suite 1100                                                           Houston               TX           77002
    INSIDE CMS                                                          PO BOX 7167                     BEN FRANKLIN STATION                               Washington            DC           20044-7167
    INSIDE HEALTH POLICY.COM                                            PO BOX 7167                     BEN FRANKLIN STATION                               Washington            DC           20044-7167
    Insider Score                                                       254 Witherspoon St                                                                 Princeton             NJ           08542
    InsiderScore, LLC                                                   254 Witherspoon Street                                                             Princeton             NJ           08542
    Insight                                                             PO Box 78825                                                                       Phoenix               AZ           78825
    Insight Direct USA, Inc.                                            PO Box 731069                                                                      Dallas                TX           75373
    Insight Investments                                                 611 Anton Blvd                  Suite 700                                          Costa Mesa            CA           92626
    instant Technologies                                                54 Ross Road                                                                       Durham                NH           03824

    Institute for International Research                                PO BOX 3685                                                                        Boston                MA           02241-3685
    Institute for Portfolio Alternatives                                PO Box 480                                                                         Ellicott City         MD           21041-0480
    Institute for Private Investors                                     17 State Street                 5th Floor                                          New York              NY           10004
    Institutional Investor News                                         PO BOX 1575                                                                        New York              NY           10008-1575
    Institutional Investor News                                         PO Box 4009                                                                        Chesterfield          MO           63003-4009
    Institutional Investor News                                         PO Box 417611                                                                      Boston                MA           02241-7611
    Institutional Investor News                                         PO Box 5018                                                                        Brentwood             TN           37024
    Institutional Investor News                                         PO BOX 5034                                                                        Brentwood             TN           37024
    Institutional Investor News          Attn Andrew Levin              225 Park Ave South, 8th Flr                                                        New York              NY           10003
    Institutional Investor News          ATTN Jeff Schilling            225 Park Ave. South             7th Floor                                          New York              NY           10003

    Institutional Investor News          Attn Mutual Fund Industry Awards PO Box 1575                                                                      New York              NY           10008
    Institutional Investor Newsletters                                    PO BOX 5016                                                                      Brentwood             TN           37024-9549
    Institutional Investor Newsletters                                    PO Box 5018                                                                      Brentwood             TN           37024-9552
    Institutional Investor Newsletters                                    PO BOX 5030                                                                      Brentwood             TN           37024-9555
    Institutional Investor, LLC                                           PO Box 417611                                                                    Boston                MA           02241-7611
    Institutional Recovery Solutions,
    Inc.                                                                626 RXR Plaza                                                                      Uniondale             NY           11556
    Insurance Commissioner of Iowa                                      Securities Bureau               601 Locust Street, 4th Floor                       Des Moines            IA           50309-3738
    INSYNC ELECTRONIC MEDIA
    DESIGN, LLC                                                         33 FELWAY DR                                                                       Coram                 NY           11727
    Integra FEC LLC                                                     1801 Lavaca Street              Suite 101                                          Austin                TX           78701
    Integrated Solutions                                                425 Gotham Pkwy                                                                    Carlstadt             NJ           07072
    Interactive Data Pricing &
    Reference                                                           PO BOX 98616                                                                       Chicago               IL           60693
    InterDyn BMI                                                        3001 Broadway St NE, #320                                                          Minneapolis           MN           55413

    Interfor                                                            575 Madison Avenue, Suite 1006                                                     New York              NY           10022
    Internal Revenue Service                                            Ogden                                                                              Ogden                 UT           84201-0039
    Internal Revenue Service                                            P.O. BOX 21126                                                                     Philadelphia          PA           19114
    Internal Revenue Service                                            STOP 5107 NWSAT                4050 ALPHA RD                                       Farmers Branch        TX           75244-4201
    Internal Revenue Service             Attn Insolvency                1352 Marrows Road, 2nd Floor                                                       Newark                DE           19711-5445
    Internal Revenue Service             Attn Linda Yao                 4050 Alpha Road                MC 4505 NDAL                                        Farmers Branch        TX           75244

    International Assets Advisory, LLC                                  390 North Orange Ave            Ste 750                                            Orlando               FL           32801
    International Bar Association                                       10th Flr 1 Stephen St                                                              London                             W1T 1AT    United Kingdom
    International Foundation                                            18700 W. Bluemound Rd           PO Box 69                                          Brookfield            WI           53008-0069
    Intertrust                                                          190 Elgin Ave                   George Town                                        Grand Cayman                       KY1-9000   Cayman Islands
    Intex Solutions, Inc.              Accounts Receivable              110 A St                                                                           Needham               MA           02494-2807
    Intralinks                                                          P.O. Box 10259                                                                     New York              NY           10259-0259
    Intuit                                                              PO Box 30860                                                                       Los Angeles           CA           90030-0860
    Inventus                                                            P.O. Box 130114                                                                    Dallas                TX           75313
    INVeSHARE, Inc.                                                     PO Box 568                                                                         Alpharetta            GA           30009-0568
    Investigative Management Group                                      825 Third Avenue                18th Floor                                         New York              NY           10022
    Investment Company Institute                                        Dept. 3077                                                                         Washington            DC           20061-3077




Highland Capital Management, L.P.
Case No. 19-34054                                                                                                      Page 44 of 103
                                           Case 19-34054-sgj11 Doc 262 Filed 12/20/19                                            Entered 12/20/19 15:55:51                  Page 57 of 115
                                                                                                                         Exhibit C
                                                                                                                      Creditor Matrix
                                                                                                                 Served via First Class Mail



              CreditorName                     CreditorNoticeName                Address1                            Address2                  Address3                   City         State       Zip             Country
    Investment Company Institute                                       PO Box 759456                                                                      Baltimore               MD           21275
    Investment Management
    Advisors, LLC                                                      3131 Maple Ave., Suite 7E                                                          Dallas                  TX           75201

    Investment Management Institute                                    123 Mason St                                                                       Greenwich               CT           06830

    Investment Management Institute                                    165 W. Putnam Avenue             2nd Floor                                         Greenwich               CT           06830
    Investment Planners, Inc.                                          PO Box 170                                                                         Decatur                 IL           62525-0170
    Investment Professionals
    Conferance                      Attn Rachel Christensen            470 Tanner Building                                                                Provo                   UT           84602
    Investment Program Association                                     PO Box 480                                                                         Ellicott City           MD           21042-0480
    InvestmentWires, Inc.                                              14 Wall Street                   20th Floor                                        New York                NY           10005
    Investor Force, Inc.                                               Lockbox # 415926                                                                   Boston                  MA           02241-5926

    Investors Bank & Trust Company                                     200 Clarendon Street             Mail Code EUC 108                                 Boston                  MA           02116
    Investors Business Daily                                           12655 Beatrice St.                                                                 Los Angeles             CA           90066
    IPC Information Systems, Inc.                                      PO Box 26644                                                                       New York                NY           10087
    IPC Network Services, Inc.           Harborside Financial Center   1500 Plaza 10                    15th Floor                                        Jersey City             NJ           07311
    Ipitomi Limited                                                    3rd Floor                        125 Wood Street                                   London                               EC2V 7AN United Kingdom
    Ipreo Data Inc.                                                    421 Fayetteville Street          Suite 900                                         Raleigh                 NC           27601
    IRELL & MANELLA LLP                                                840 NEWPORT CENTER DR            STE 450                                           Newport Beach           CA           92660-6324
                                                                                                        600 SOUTH COMMONWEALTH
    IRENE KUBERT                                                       LASC                             AVE, DEPT 316                                     Los Angeles             CA           90005
    Iron Mountain - Off-Site Data
    Protection                                                         PO Box 915026                                                                      Dallas                  TX           75391-5026
    Iron Mountain Records
    Management                                                         PO Box 915004                                                                      Dallas                  TX           75391-5004
    Iron Mountain Records
    Management                           Whitelaw House                Alderstone House Business Park   MacMillan Rd                                      Livington                            EH54 7DF     United Kingdom
    IRR - Las Vegas                                                    8367 West Flamingo Road          Suite 100                                         Las Vegas               NV           89147
    IRS                                                                Earle Cabell Federal Building    1100 Commerce St #121                             Dallas                  TX           75242
                                                                       Linebarger Goggan Blair &        2777 N. Stemmons Freeway,
    Irving ISD                           Elizabeth Weller              Sampson, LLP                     Suite 1000                                        Dallas                  TX           75207
    IRVING, MARY K.                                                    Address Redacted
    Island Love Rebuilding Fund                                        PO Box 53412                                                                       Lafayette               LA           70505-3412
    Itech Inc.                                                         6230 Wilshire Blvd, # 145                                                          Los Angeles             CA           90048
    ITG Investment Research, Inc.                                      1270 Avenue of the Americas                                                        New York                NY           10020
    ITG Investment Research, Inc.                                      PO Box 30270                                                                       New York                NY           10087-0270
    ITG Investment Research, Inc.        Attn Chris Stilo              380 Madison Ave                                                                    New York                NY           10017

    Ivins, Phillips & Barker Chartered                                 1700 Pennsylvania Avenue, NW                                                       Washington              DC           20006
    J Gregory Stone                                                    1 Soldier Field Park # 605                                                         Boston                  MA           02163
    J.C. Trident, Inc.                                                 9035 Orlando Ave                                                                   Navarre                 FL           32566
    J.P. Turner & Co                                                   3060 Peachtree Rd NW             11th Floor                                        Atlanta                 GA           60305
    Jack Boles Parking                                                 PO Box 190326                                                                      Dallas                  TX           75219-0326
    Jack Takacs                                                        1440 Broadway                    17th floor                                        New York                NY           10018
    JACK YANG                                                          955 Park Ave.                    Apt. 4W                                           New York                NY           10028
    Jackson Walker                                                     PO Box 130989                                                                      Dallas                  TX           75313-0989
    Jackson Walker LLP                                                 PO BOX 130989                                                                      Dallas                  TX           75313-0989
    Jackson, Jesse                                                     Address Redacted

    JACOBS ENGINEERING GROUP                                           PO BOX 651063                                                                      Charlotte               NC           28265
    JAGADEESH REDDY                                                    16 LONGVIEW RD                                                                     Avon                    CT           06001
    Jain, Ajit                                                         Address Redacted
    Jain, Ajit                                                         Address Redacted
    Jain, Bhawika                                                      Address Redacted
    Jain, Bhawika                                                      Address Redacted
    JAKE AMBROSE                                                       903 EAST VINE ST                                                                   Leroy                   IL           61752
    Jake Istnick                                                       1007 East Levee                                                                    Dallas                  TX           75207




Highland Capital Management, L.P.
Case No. 19-34054                                                                                                     Page 45 of 103
                                       Case 19-34054-sgj11 Doc 262 Filed 12/20/19                                             Entered 12/20/19 15:55:51               Page 58 of 115
                                                                                                                      Exhibit C
                                                                                                                   Creditor Matrix
                                                                                                              Served via First Class Mail



             CreditorName                   CreditorNoticeName                  Address1                           Address2                 Address3             City              State       Zip              Country
    JAMAL CARTY                                                      3225 TURTLE CREEK WAY                                                             Dallas                 TX           75219
    James A Shilkett                                                 1255 S Michigan Ave # 3210                                                        Chicago                IL           60605
    James C. Merrill & Associates,
    Inc.                                                             14677 Midway Rd, Ste 203                                                          Addison                TX           75001
    James D. Calver                                                  191 Weed Avenue                                                                   Stamford               CT           06902
    James Edward                                                     5224 Blackhawk Drive                                                              Plano                  TX           75093
    James Klein                                                      7402 Lambton Park Rd                                                              New Albany             OH           43054
    James Lamar                                                      88 Morgan Street, Unit 4907                                                       Jersey City            NJ           07302
    James Love                                                       2606 Green Falls Court                                                            San Antonio            TX           78258
    James Mathis Consulting LLC                                      3701 Braewood Circle                                                              Plano                  TX           75093
    JAMES PAGLIAROLI                                                 1125 NE 91ST TERRACE                                                              Miami Shores           FL           33138
    James Palmer                                                     1141 Canoe Ln                                                                     Plano                  TX           75023
    James R. Thompson                                                2929 Carlisle, Ste 300                                                            Dallas                 TX           75204
    James, Carter & Coulter, P.L.C.                                  500 Broadway                     Suite 400                                        Little Rock            AR           72203
    JAMESON, MATTHEW                                                 Address Redacted
    JAMS, Inc                                                        PO Box 512850                                                                     Los Angelos            CA           90051-0850
    JAMS, Inc.                                                       PO Box 512850                                                                     Los Angeles            CA           90051-0850
    Jane Rose Reporting Inc.                                         2547 State Hwy. 35               Suites 1&2                                       Luck                   WI           54853
    Janet McGreal                                                    3737 Atwell Street               #201                                             Dallas                 TX           75209

    JANIS ROGERS & ASSOCIATES                                        1545 W MOCKINGBIRD LN            STE 1032                                         Dallas                 TX           75235
    Jansen & Palmer, LLC                                             4746 Elliot Avenue South                                                          Minneapolis            MN           55407
    JANULESKI, GEOFFREY J                                            Address Redacted
    Japan Alternative Investment Co
    Ltd                                                              19th Floor, KDDI Otemachi Bldg   1-8-1 Otemachi, Chiyoda-ku                       Tokyo                               100-0004     JAPAN
    Japanese Evangelical Missionary
    Society                                                          948 East Second St                                                                Los Angeles            CA           90012-4382
    Jardine, Jeffrey                                                 Address Redacted
    Jardine, Jordan                                                  Address Redacted
    Jaron Stern                                                      348 S. Hauser Blvd # 114                                                          Los Angelos            CA           90036
    Jason Chang                                                      99 John St #220                                                                   New York               NY           10038
    Jason Goldsmith                                                  110 Tripp Street                                                                  Bedford Corners        NY           10549
    JASON GREEN                                                      13455 NOEL RD                    STE 800                                          Dallas                 TX           75240
    Jason Hoarell                                                    4215 Shamans Dr                                                                   Marietta               GA           30062
    JASON KIRSCHNER                                                  20 2ND ST, APT 502                                                                Jersey City            NJ           07302
    Jason L. Janik                                                   10419 Fern Drive                                                                  Dallas                 TX           75238
    JASON SANTAMARIA                                                 173 ROWAYTON WOODS DR                                                             Norwalk                CT           06854
    Jason Vanacour                                                   Address Redacted
    Jason Vanacour                                                   Address Redacted
                                      c/o Ogier Fiduciary Services                                    Queensgate House, South Church
    Jasper CLO, Ltd.                  (Cayman) Limited               PO Box 1234                      Street                                           Grand Cayman                                     Cayman Islands
    Jay Angotti                                                      14000 The Lakes Blvd             Apt 732                                          Pflugerville           TX           78660
    Jay Borikar                                                      2411 Flint Lock Dr                                                                Clearwater             FL           33765
    Jay Gierak                                                       2725 Sand Hill Rd                                                                 Menlo Park             CA           94025
    Jay M Cohen, PA                                                  PO Box 2210                                                                       Winter Park            FL           32790
    Jay Sluis                                                        610 Ekman Dr                                                                      Batavia                IL           60510-8935
    Jay Steigerwald                                                  1425 Garden St. #405                                                              Hoboken                NJ           07030
    JB Sigmon                                                        1112 Mariposa Drive                                                               Austin                 TX           78704
    JDRF Greater Dallas Chapter                                      9400 N Central Expressway        Suite 1201                                       Dallas                 TX           75231
    Jean-Francois Lemay                                              52 Harold Street                                                                  Etobicoke ON M8Z 3R3                             CANADA
    Jeff Cohen                                                       3004 Susanne Court                                                                Owing Mills            MD           21117
    Jeff Damec                                                       7533 100th Street SE                                                              Caledonia              MI           49316
    Jeff Gilbert                                                     140 Newport Center Dr.           Suite 200                                        Newport Beach          CA           92660
    Jeff Graham                                                      5165 CR 2013                                                                      Glen Rose              TX           76043
    Jeff Habicht                                                     1550 Bell Ave                    #2B                                              Chicago                IL           60622
    Jeff Seaver                                                      7 Vesper Street                                                                   Scarborough            ME           04074
    Jeff Turner                                                      5828 Royal Crest                                                                  Dallas                 TX           75230
    Jefferies                         Ronald Wong                    101 California Street            Suite 3100                                       San Francisco          CA           94111
    Jeffrey Cohen                                                    Address Redacted




Highland Capital Management, L.P.
Case No. 19-34054                                                                                                   Page 46 of 103
                                     Case 19-34054-sgj11 Doc 262 Filed 12/20/19                                          Entered 12/20/19 15:55:51                Page 59 of 115
                                                                                                                Exhibit C
                                                                                                             Creditor Matrix
                                                                                                        Served via First Class Mail



               CreditorName               CreditorNoticeName              Address1                         Address2                   Address3              City             State       Zip              Country
    Jeffrey Dutton                                             406 Flat Mountain Rd                                                              Saint Agatha           MA           04772-6016
    Jeffrey Rose                                               4953 W Vivaldi Dr                                                                 Las Vegas              NV           89146
    JEMS                                                       948 EAST 2ND ST                                                                   Los Angeles            CA           90012-4317
    Jenifer Jurrius                                            15738 Seabolt Place                                                               Addison                TX           75001
    JENKINS, AMY                                               Address Redacted
    JENNA BRIDGES                                              3355 BLACKBURN ST                                                                 Dallas                 TX           75204
    JENNER & BLOCK LLP                                         353 N CLARK ST                                                                    Chicago                IL           60654-3456
    Jenni Logan                                                5165 CR 2013                                                                      Glen Rose              TX           76649
    Jennifer Buntz                                             53 Legend Lane                                                                    Houston                TX           77024
    JENNIFER JURRIUS                                           13455 NOEL RD                   STE 800                                           Dallas                 TX           75240
    JENNIFER LYNN HUNTSMAN
    TRUST                           ATTN BRIAN SHRUM           1 S MAIN ST 12TH FLR                                                              Salt Lake City         UT           84111-1904
    Jennifer Ricci                                             499 E. Pasacana St.                                                               Meridian               ID           83646
    Jennifer Wooton                                            13330 Noel Rd                                                                     Dallas                 TX           75240
    JENSEN, ASTRID                                             Address Redacted
    JENSEN, MARTY                                              Address Redacted
    Jeong, Sang K.                                             Address Redacted
    Jeremy Kross                                               1755 York Ave                                                                     New York               NY           10128
    Jeremy Simpson                                             5165 CR 2013                                                                      Glen Rose              TX           76649
    JERICHO SERVICES                                           2571 MERRELL RD                                                                   Dallas                 TX           75229
    Jessica Gimbel                                             9 West 31st Street              Apt #26E                                          New York               NY           10001
    Jessica Hoskings                                           3428 Asbury                                                                       Dallas                 TX           75205
    Jessica Nalder                                             5165 CR 2013                                                                      Glen Rose              TX           76649
    Jessica Ogle                                               5165 CR 2013                                                                      Glen Rose              TX           76649
    Jesuit Alumni Homecoming                                   12345 Inwood Rd                                                                   Dallas                 TX           75244
    Jetti, Vikram                                              Address Redacted
    JEWISH FEDERATION OF
    GREATER DALLAS                  ATTN KAREN HANEY           JACOB FELDMAN BUILDING          7800 NORTHAVEN RD                                 Dallas                 TX           75230
    JHAWER, SHANTANU                                           Address Redacted
    Jillian Ashenbrener                                        39 John Street                  Apt 2a                                            New York               NY           10038
    Jim Pagliaroli                                             1125 NE 91ST TERRACE                                                              Miami Shores           FL           33138
    Jinny Cha                                                  Banpo Apt 106-501               Banpo-dong 958, Seoch-gu                          Seoul                                            KOREA
    JJB Hilliard, WL Lyons LLC      Attn Mac Thomas            500 West Jefferson Street                                                         Louisville             KY           40202
    JOCELYN FRANK FABIANCIC                                    3220 Ridgeland #209                                                               Montreal               QC           H3V 1139     CANADA
    Jocoy, Laura                                               Address Redacted
    Jocoy, Laura C.                                            Address Redacted
    JOE DOUGHERTY                                              303 Larsh Ln                                                                      Ada                    OK           74820
    JOE DOUGHERTY                                              3313 Amherst Avenue                                                               Dallas                 TX           75225
    JOE EMMANUEL                                               10406 TRAIL CLIFF DR                                                              Dallas                 TX           75238
    Joe Farach                                                 3995 Falls Ridge Drive                                                            Alpharetta             GA           30022
    Joe Foster Company LLC                                     25 Highland Park Village        Suite 100-880                                     Dallas                 TX           75205
    Joe Joyner                                                 440 Park Ave                                                                      Clarendon Hills        IL           60514
    Joe Kingsley                                               1154 Haven Brook Lane NE                                                          Atlanta                GA           30319
    Joe Laganza                                                515 Church Hill Road                                                              Trumbull               CT           06611
    Joe Norton                                                 Storey Hall, Room 306           3315 Daniel Avenue                                Dallas                 TX           75275
    Joe Scanlon                                                CRT Capital Holdings LLC        262 Harbor Drive                                  Stamford               CT           06902
    JOEL ESHBAUGH                                              PO BOX 993                                                                        Quechee                VT           05059
    Joel Zeff Creative                                         PO Box 979                                                                        Coppell                TX           75019
    Johanna McBroom                                            5165 CR 2013                                                                      Glen Rose              TX           76649
    JOHN A TOWNSEND, IOLTA          TAX PROCEDURE GROUP        5615 KIRBY DR, STE 830                                                            Houston                TX           77005
    John Burer                                                 500 Trinity Lane                # 4305                                            St. Petersburg         FL           33716
    John Caron                                                 5 Atwood Avenue                                                                   Millbury               MA           01527
    John Chant                                                 1170 Tuolumne Ct.                                                                 Millbrae               CA           94030
    John Crocker                                               1641 Third Avenue, Apt. 21-HE                                                     New York               NY           10128
    John Duval Associates                                      400 East 56th St Ste 10-S                                                         New York               NY           10022
    John Duval Associates                                      446 Milan Hill Rd                                                                 Red Hook               NY           12571
    John F. Warren, Dallas County
    Clerk                           Attn Central Records       600 Commerce St--B1                                                               Dallas                 TX           75202
    John Fink                                                  2410 Alexander Ridge Blvd                                                         Winter Garden          FL           34787




Highland Capital Management, L.P.
Case No. 19-34054                                                                                              Page 47 of 103
                                      Case 19-34054-sgj11 Doc 262 Filed 12/20/19                                             Entered 12/20/19 15:55:51                 Page 60 of 115
                                                                                                                     Exhibit C
                                                                                                                  Creditor Matrix
                                                                                                             Served via First Class Mail



              CreditorName                CreditorNoticeName                     Address1                        Address2                  Address3              City             State       Zip           Country
    JOHN FRUSHA                                                      19110 HONORS POINTE CT                                                           Baton Rouge            LA           70810-7925
    JOHN GALANTE                                                     4658 PARMA LN                                                                    Frisco                 TX           75034
    John Gavin                                                       8849 Ashgrove House Lane                                                         Vienna                 VA           22182
    John Guagliardo                                                  4916 Clearwater Lane                                                             Naperville             IL           60564
    John Hancock Life Insurance                                      PO Box 894764                                                                    Los Angeles            CA           90189-4764
    John Hare                                                        21 Old Farm Rd                                                                   Darien                 CT           06820
    JOHN HENNEGAN                                                    211 EAST OHIO ST, APT 1915                                                       Chicago                IL           60611
    John Holmes                                                      57 Bear Claw Ct.                                                                 Wentzville             MO           63385
    John Howard                                                      3000 Kramer Lane               Apt 1327                                          Austin                 TX           78758
    JOHN HUNTINGTON                                                  126 WEST 86TH                                                                    New York               NY           10024
    John Ly                                                          345 E. 83rd St., Apt 29                                                          New York               NY           10028
    John Martin                                                      5519 NW 81st Terrace                                                             Kansas City            MO           64151
    John Mayeron                                                     Address Redacted
    JOHN MELTON                                                      9868 SAINT MICHAELs LANE                                                         Bridgewater            VA           22812
    JOHN MORRIS                                                      2747 E MELONY DR                                                                 Salt Lake City         UT           84124-3051
    John Partchenko                                                  9208 Lake Ridge Dr.                                                              Clarkston              MI           48348
    John Paul Raflo                                                  5880 Pageland Ln.                                                                Gainesville            VA           20155
    John Perkins                                                     323 Yadkin Drive                                                                 Raleigh                NC           27609
    John R Ames, CTA                                                 PO Box 139066                                                                    Dallas                 TX           75313-9066
    John R Ames, CTA                                                 Records Bldg, 500 Elm St       PO Box 139033                                     Dallas                 TX           75313-9033
    John R. Watkins                                                  3015 Compton Court                                                               Alpharetta             GA           30022
    John Reineberg                                                   500 E 77th St. Apr 1806                                                          New York               NY           10162
    John Seng                                                        1506 Darnley Ln                                                                  Houston                TX           77077
    JOHN, KYLE                                                       Address Redacted
    Johnston Tobey Baruch, P.C.                                      3308 Oak Grove Avenue                                                            Dallas                 TX           75204
    Jolles Associates, Inc.                                          PO Box 930                                                                       Great Falls            VA           22066
    JON BURKE                                                        31 DARLENE DR                                                                    Southborough           MA           01772
    JON MARTIN                                                       2114 NORTON RD                                                                   Charlotte              NC           28207
    JON TAYLOR                                                       16470 BEACONS JET COURT                                                          Garden Valley          TX           75771
    Jones Day                                                        555 South Flower St            50th floor                                        Los Angeles            CA           90071
    Jones Reporting Company Inc                                      Two Oliver Street                                                                Boston                 MA           02109
    Jones Roach & Caringella, Inc.                                   10920 Via Frontera Ste 440                                                       San Diego              CA           92127-1732
    JONES, DAVID                                                     Address Redacted
    Jones, Michael                                                   Address Redacted
    Jones, Owen                                                      Address Redacted
    JONES, ROBERT                                                    Address Redacted
    Jones, Terrence O.                                               Address Redacted
    Jordan Fraker Photography                                        8806 San Fernando Way                                                            Dallas                 TX           75218
    Jordan Kahn Music Company                                        3941 Legacy Drive              #204 A-225                                        Plano                  TX           75023
    Jordan Malouf                                                    8110 Wexford Ln                                                                  Rowlett                TX           75089-7847
    Jordan Thompson                                                  1531 W 78th St, Apt #516                                                         Tulsa                  OK           74132
    Jordan, Hyden, Womble &
    Culbreth P.C.                                                    500 N Shoreline, Ste 900N                                                        Corpus Christi         TX           78471
    Jordan, Micah                                                    Address Redacted
    JORDEN BURT                                                      777 BRICKELL AVE               STE 500                                           Miami                  FL           33131-2803
    JORGE JARAMILLO                                                  6256 MCCOMMAS BLVD                                                               Dallas                 TX           75214

    Jose Antonio Blanco & Asociados                                  Valentin Vergara 1675          1602 Florida                                      Buenos Aires                                     ARGENTINA
    Jose Ontiveros                                                   5165 CR 2013                                                                     Glen Rose              TX           76649
    Josef Yehia                                                      1717 Toomey Rd                 Apt 341                                           Austin                 TX           78704
    JOSEPH BIDJOKA                                                   343 S DEARBORN ST              APT 1608                                          Chicago                IL           60604
    Joseph Kevin Ciavarra                                            10 Liberty Street, Apt 4F/5F                                                     New York               NY           10005
    Joseph R Pinkston III                                            5814 Falls Rd                                                                    Dallas                 TX           75225
    Josh & Jenn Terry               c/o Brian P. Shaw, Esq.          Rogge Dunn Group, PC           500 N. Akard Street, Suite 1900                   Dallas                 TX           75201
    Josh Bock                                                        3611 Harvard Ave.                                                                Dallas                 TX           75205
    Josh Philips                                                     441 Cascading Creek LN                                                           Winter Garden          FL           34787-5938
    Josh Terry                                                       3509 Princeton Avenue                                                            Dallas                 TX           75205-3246
                                    Attn Rakhee V. Patel, Winstead
    Josh Terry                      PC                               500 Winstead Building          2728 N. Harwood Street                            Dallas                 TX           75201




Highland Capital Management, L.P.
Case No. 19-34054                                                                                                  Page 48 of 103
                                      Case 19-34054-sgj11 Doc 262 Filed 12/20/19                                             Entered 12/20/19 15:55:51               Page 61 of 115
                                                                                                                    Exhibit C
                                                                                                                 Creditor Matrix
                                                                                                            Served via First Class Mail



             CreditorName                 CreditorNoticeName                    Address1                         Address2                 Address3                 City         State       Zip      Country

    Joshua Tree Feeding Program Inc                                 1601 W Indian School Rd                                                          Phoenix               AZ           85015
    Joy Squad Dallas                                                1725 Prescott Drive                                                              Flower Mound          TX           75028
    JP Morgan                                                       ITS Fee Billing                 PO Box 911953                                    Dallas                TX           75391-1953
    JP Morgan                                                       WSS GLOBAL FEE BILLING          PO BOX 26040                                     New York              NY           10087-6040
    JP MORGAN HEDGE FUND
    SERVICES                                                        ONE BEACON ST, 19TH FLR                                                          Boston                MA           02108
    JP Sevilla                                                      2465 Chestnut Street            #102                                             San Francisco         CA           94123
    JPMorgan Chase Bank             Worldwide Securities Services   600 Travis Street, 50th Floor                                                    Houston               TX           77002
    JPMorgan Clearing Corp          ATTN Metrotech Center North     1 MetroTech Center # 1                                                           Brooklyn              NY           11201
    JPMORGAN FCS                                                    13455 Noel Rd, Ste 1150                                                          Dallas                TX           75240
    JPMORGAN FCS                                                    WSS GLOBAL FEE BILLING          PO BOX 26040                                     New York              NY           10087-6040
    JT Magen & Company Inc                                          44 West 28th Street             11 th floor                                      New York              NY           10001
    Judy Chamberlin Entertainment                                   2604 Medline Ct                                                                  Southlake             TX           76092
    Jumpline, Inc. Web Hosting                                      111 2nd Ave NE                  Suite 620                                        St Petersburg         FL           33701
    JUN HONG HENG                                                   311 E 25TH ST, APT 1F                                                            New York              NY           10010
    JUNG, KEVIN                                                     Address Redacted
    Junior Achievement of Dallas    Attn Shelley Strickland         1201 W Executive Dr                                                              Richardson            TX           75081
    JUNIOR LEAGUE OF DALLAS                                         8003 INWOOD RD                                                                   Dallas                TX           75209
                                                                    201 Commons Park South Unit
    Justin Carfora                                                  1606                                                                             Stanford              CT           06902
    Justin Gould                                                    419 Dalewood Dr                                                                  Orinda                CA           94563
    Justin Nabours                                                  5165 CR 2013                                                                     Glen Rose             TX           76649
    Justin Smith                                                    2598 Violet Street                                                               Glenview              IL           60026
    Juvenile Diabetes Research
    Foundation                                                      26 Broadway                     14th Floor                                       New York              NY           10004
    JW Cole Financial, Inc.                                         11811 N. Tatum Blvd             Ste 3055                                         Phoenix               AZ           85028
    JW Marriott Essex House NY                                      160 Central Park South                                                           New York              NY           10019
    K & L Gates LLP                                                 Suite 2800                      1717 Main Street                                 Dallas                TX           75201
    K&L Gates LLP                                                   State Street Financial Center   One Lincoln Street                               Boston                MA           02111-2950
    Kadleck & Associates                                            555 Republic Dr, suite 115                                                       Plano                 TX           75074
    KAHR REAL ESTATE SERVICES
    LLC                                                             139 FULTON ST                   STE 319                                          New York              NY           10038
    KAI CHEN                                                        10634 MARQUIS LANE                                                               Dallas                TX           75229
    Kane Environmental Engineering,
    Inc.                                                            8816 Big View Dr                                                                 Austin                TX           78730
    KANE RUSSELL COLEMAN &
    LOGAN PC                                                        3700 THANKSGIVING TOWER         1601 ELM ST                                      Dallas                TX           75201
    Kansas Corporate Tax                                            Department of Revenue           915 SW Harrison Street                           Topeka                KS           66612-1588
    Kansas Independent Oil & Gas
    Association                                                     229 E. William                  Suite 211                                        Wichita               KS           67202-4027
    Kapil Mathur                                                    16 Queen Mary Ct.                                                                Sugar Land            TX           77479
    Kaplan Voekler Cunningham &
    Frank PLC                                                       PO Box 2470                                                                      Richmond              VA           23218-2470
    KAREL, TRAVIS                                                   Address Redacted
    Karen Weiss                                                     14020 Far Hills Lane                                                             Dallas                TX           75240
    Karl Eisleben                                                   3 Valley Ridge Rd                                                                Harrison              NY           10528
    KARL FARMER                                                     5506 Azalea Trail Lane                                                           Sugar Land            TX           77479
    Karthik Bhavaraju                                               79 Forest Dr. #A                                                                 Springfield           NJ           07081
    Kase Kinney                                                     1901 Brown Street                                                                Philadelphia          PA           19130
    kasina, LLC                                                     581 Avenue of the Americas      5th Floor                                        New York              NY           10011
    KASOWITZ, BENSON, TORRES
    & FRIEDMAN LLP                                                  1633 BROADWAY                                                                    New York              NY           10019-6799
    Kastle Systems                                                  PO BOX 75160                                                                     Baltimore             MD           21275-5160
    Kathryn Plouff                                                  4347 Brookview Dr                                                                Dallas                TX           75220
    KattenMuchinRosenman LLP                                        525 W Monroe St                                                                  Chicago               IL           60661-3693
    Katthik Bhavaraju                                               79 Forest Drive # A                                                              Springfield           NJ           07081
    KAUFFMAN, PAUL                                                  Address Redacted




Highland Capital Management, L.P.
Case No. 19-34054                                                                                                 Page 49 of 103
                                      Case 19-34054-sgj11 Doc 262 Filed 12/20/19                                            Entered 12/20/19 15:55:51               Page 62 of 115
                                                                                                                    Exhibit C
                                                                                                                 Creditor Matrix
                                                                                                            Served via First Class Mail



             CreditorName                 CreditorNoticeName               Address1                          Address2                     Address3                City         State       Zip      Country
                                                               Linebarger Goggan Blair &          2777 N. Stemmons Freeway,
    Kaufman County                  Elizabeth Weller           Sampson, LLP                       Suite 1000                                         Dallas               TX           75207
    Kavita Naik                                                25 Far Horizons Drive                                                                 Bethel               CT           06801
    KCD Financial                   Attn Vicki Berger          3061 Allied St, Ste B                                                                 Green Bay            WI           54304
    KCD Financial, Inc.                                        3061 Allied St.                    Suite B                                            Green Bay            WI           54304
    KEARNEY, JOSEPH                                            Address Redacted
    KEARNEY, JOSEPH D.                                         Address Redacted
    KEITH BECKMAN                                              4328 Grassmere Lane                                                                   Dallas               TX           75205
    Keith Bowers                                               2817 Country Club Rd                                                                  Pantego              TX           76013
    Keith Dunlap                                               213 Kelvington Way                                                                    Peachtree City       GA           30269
    Keith Gorman                                               88 Bleecker St                     Apt 2K                                             New York             NY           10012
    Keith Schneider                                            675 Sharon Park Drive # 204                                                           Menlo Park           CA           94025
    Kelan Advisors                                             PO Box 122                                                                            Lexington            MA           02420
    Keller Williams                 c/o Paula Barbee           2101 Summer Lee Drive #209                                                            Rockwall             TX           75032
    KELLOGG                                                    KELLOGG ALUMNI CLUB                7040 BROOKSHIRE DR.                                Dallas               TX           75230
    Kellogg Huber Hansen Todd
    Evans                                                      1615 M Street N.W.                 Ste 400                                            Washington           DC           20036-3209
    Kelly Bennett                                              955 Massachusetts Ave #179                                                            Cambridge            MA           02139
    Kelly Correll                                              7121 E Rancho Vista Dr             Unit 4005                                          Scottsdale           AZ           85251
    KEN KAPADIA                                                13455 NOEL RD                      STE 800                                            Dallas               TX           75240
    KEN KUNIMOTO                                               1095 FAIRVIEW LANE                                                                    Fort Lee             NJ           07024
    Ken Owen & Associates                                      801 West Ave                                                                          Austin               TX           78701-2207
    Ken Paxton Campaign                                        1505 Elm Street, #1601                                                                Dallas               TX           75201
                                                               8150 North central Expressway,
    Kendall + Landscape Architecture                           ste 701                            Campbell Centre II                                 Dallas               TX           75206
    Kendall Best                                               520 Winslow Ave.                                                                      Long Beach           CA           90814
    Kennecott Funding Ltd            c/o Guggenheim Partners   330 Madison Ave, 11th Floor                                                           New York             NY           10017
    Kennedy DMC Austin                                         5810 Trade Center Dr               Suite 500                                          Austin               TX           78744
    KENNETH BELLAIRE                                           1135 W LILL AVE                    APT 2E                                             Chicago              IL           60614
    Kenneth Daewoo Park                                        1325 Pacific Highway               Unit 402                                           San Diego            CA           92101
    Kenneth L Maun                   Tax Assessor Collector    Collin County                      PO Box 8046                                        McKinney             TX           75070
    Kenneth L. Maun                                            PO Box 8046                                                                           McKinney             TX           75070-8046
    Kenneth Tharp                                              5942 Douglas Rd                                                                       Smithton             IL           62285
    Kenny Juarez                                               17 John Street                     Apt 7C                                             New York             NY           10038
    Kensho Technologies, Inc.                                  17 Dunster St                      Suite 300                                          Cambridge            MA           02138
    KENT CAPPS                                                 625 W MADISON ST #1807                                                                Chicago              IL           60661
    Kent Gatzki                                                813 Whitehall                                                                         Plano                TX           75023
                                                               1025 Capital Center Drive, Suite
    Kentucky State Treasurer        Division of Securities     200                                                                                   Frankfort            KY           40601
    KERA                                                       3000 Harry Hines Blvd                                                                 Dallas               TX           75201
    Kercsmar & Feltus PLLC                                     6263 N. Scottsdale Rd.             Suite 320                                          Scottsdale           AZ           85250
    Kerns, Brian                                               Address Redacted
    Kerri Kearney                                              Address Redacted
    KEVIN CLEARY                                               7 DOUGLAS DR                                                                          Long Valley          NJ           07853
    Kevin Dowd                                                 631 N. Stephanie Street            #216                                               Henderson            NV           89014
    Kevin Dunwoodie                                            404 East 76th Street, #5H                                                             New York             NY           10021
    KEVIN ETHRIDGE                                             13740 MONTFORT DR                                                                     Dallas               TX           75240
    KEVIN LATIMER                                              4223 BORDEAUX                                                                         Dallas               TX           75205
    Kevin Messerle                                             91 Westwood Rd                                                                        Fairfield            CT           06825
    Kevin Potts                                                5745 Ballantrae Circle                                                                Dublin               OH           43016
    Kevin Price                                                63 Drake Lane                                                                         West Lebanon         NH           03784
    KEVIN SHAHBAZ                                              4100 TRAVIS ST                                                                        Dallas               TX           75204
    Keybank National Association    ATTN KREC Loan Services    4910 Tiedman Road                  3rd Floor                                          Brooklyn             OH           44144
    KFORCE PROFESSIONAL
    STAFFING                                                   PO BOX 2277997                                                                        Atlanta              GA           30384-7997
    KidLinks                                                   6387B Camp Bowie Blvd              #278                                               Fort Worth           TX           76116
    KidLinks Foundation                                        5485 Belt Line Rd                  Suite 400                                          Dallas               TX           75254-7604
    Kiely, Thomas                                              Address Redacted
    Kilcullen & Company                                        150 N. Radnor Chester Rd.          Suite C210                                         Radnor               PA           19087




Highland Capital Management, L.P.
Case No. 19-34054                                                                                                Page 50 of 103
                                       Case 19-34054-sgj11 Doc 262 Filed 12/20/19                                     Entered 12/20/19 15:55:51             Page 63 of 115
                                                                                                             Exhibit C
                                                                                                          Creditor Matrix
                                                                                                     Served via First Class Mail



           CreditorName                  CreditorNoticeName             Address1                           Address2                Address3               City         State       Zip              Country
    KILLEBREW, MATT                                           Address Redacted

    Kim & Chang                                               Seyang Building, 223 Naeja-dong Jongno-gu                                       Seoul                            110-720      KOREA
    Kim Dawson Agency                                         1645 Stemmons Freeway           Suite #B                                        Dallas              TX           75207
    Kim Leslie Shafer                                         37 West 93rd Street             #30                                             New York            NY           10025
    Kim R. Kunz                                               6645 Morro Rd.                                                                  Atascadero          CA           93422
    Kim, Austen                                               Address Redacted
    KIM, HELEN                                                Address Redacted
    Kinder, Travis                                            Address Redacted
    KING & SPALDING LLP                                       1180 Peachtree St NE                                                            Atlanta             GA           30309-3521
    KING & SPALDING LLP                                       PO Box 116133                                                                   Atlanta             GA           30368-6133

    Kingwood Administrative Services                          15 Golf Linds Ct                                                                Kinwood             TX           77339
    Kingwood Forestry Service, Inc                            PO Box 1290                                                                     Monticello          AR           71657
    Kingwood Forestry Services, Inc                           145 Greenfield Drive                                                            Monticello          AR           71655
    Kinney Recruiting LP                                      106 E 6th St Ste 300                                                            Austin              TX           78701
    Kinsley & Associates, LLC                                 6732 West Coal Mine Avenue      #500                                            Littleton           CO           80123
    Kirkland & Ellis                                          153 E 53RD ST                   CITIGROUP CENTER                                New York            NY           10022-4611
    Kirkland & Ellis                                          777 S Figueroa St Ste 3700                                                      Los Angeles         CA           90017
    Kirkpatrick Lockhart Preston
    Gates Ellis                                               1601 K Street NW                                                                Washington          DC           20006-1600
    Kirkpatrick Lockhart Preston
    Gates Ellis                                               SUITE 2800                      1717 MAIN ST                                    Dallas              TX           75201
    Klee, Tuchin, Bogdanoff & Stern                           2121 Ave of the Stars, Flr 33                                                   Los Angeles         CA           90067

    Kleinberg, Kaplan, Wolff & Cohen                          551 Fifth Ave 18th Flr                                                          New York            NY           10176
    Kline & Kline                                             8117 Preston Rd, Ste 300                                                        Dallas              TX           75225
    Klisares, Michael                                         Address Redacted
    KLOS, DAVID                                               Address Redacted
    Klosters Trading Corporation                              61 Heather Lane                                                                 Williston           VT           05495
    KMS Financial Services, Inc.     Attn Megan Slater        2001 Sixth Avenue, Suite 280                                                    Seattle             WA           98121-9833
    Knect365 US, Inc.                                         PO Box 3685                                                                     Boston              MA           02241-3685
    KNIGHT ELECTRICAL
    SERVICES CORP                                             111 8TH AVE                     STE 526                                         New York            NY           10011-5298
    KNIGHT ELECTRICAL
    SERVICES CORP                                             599 11th Avenue                                                                 New York            NY           10036
    Knights of Columbus                                       2280 Springlake Road                                                            Dallas              TX           75234
    Knott, Brandon                                            Address Redacted
    Knott, Brandon                                            Address Redacted
    Knott, Brandon                                            Address Redacted
    Knox, Haley                                               Address Redacted
    KNUTSON, DEREK                                            Address Redacted
    Koch Companies Public Sector,
    LLC                                                       PO Box 93901                                                                    Chicago             IL           60673
    Kody Krause                                               5165 CR 2013                                                                    Glen Rose           TX           76649
    Komen Dallas Race for the Cure                            765 NorthPark Center                                                            Dallas              TX           75225
    Komen Dallas Race for the Cure ATTN GARI PHILLIPS         12820 HILLCREST                 STE C105                                        Dallas              TX           75230
    Korea Chonha Translation Co.,
    Ltd.                                                      1024 Manhattan Bldg. 36-2       Yeungdeungpo-gu                                 Seoul                            150-746      KOREA
    Korea Standard Transl Center Co,
    Ltd.                                                      S-701, Garden 5 Works           Munjeong-dong Songpa-gu                         Seoul                            138-200      KOREA
    KORNGUT, BRYAN                                            Address Redacted
    KORTLANDER, MATTHEW                                       Address Redacted
    KORTLANDER, MATTHEW A.                                    Address Redacted
    Kouzmenko, Svetlana                                       Address Redacted
    Kovack Securities Inc.                                    6451 N. Federal Hwy             Suite 1201                                      Ft. Lauderdale      FL           33308
    Kovelan, Kari J.                                          Address Redacted
    KPMG LLP                                                  3 Chesnut Ridge Rd                                                              Monvale             NJ           07645




Highland Capital Management, L.P.
Case No. 19-34054                                                                                           Page 51 of 103
                                        Case 19-34054-sgj11 Doc 262 Filed 12/20/19                                          Entered 12/20/19 15:55:51                Page 64 of 115
                                                                                                                    Exhibit C
                                                                                                                 Creditor Matrix
                                                                                                            Served via First Class Mail



              CreditorName                   CreditorNoticeName                Address1                          Address2                 Address3                 City         State       Zip           Country
    KRAMER LEVIN NAFTALIS &                                       1177 AVENUE OF THE
    FRANKEL LLP                                                   AMERICAS                                                                           New York              NY           10036-2714
    Kramer Nelson                                                 Address Redacted
    Krishnan, Prasad                                              Address Redacted
    Kroll Associates, Inc.                                        475 Sansome Street               Suite 510                                         San Francisco         CA           94104
    Kromann Reumert                                               Sundkrogsgade 5                                                                    Copenhagen                         DK-2100      DENMARK
    Krytzer, Damon                                                Address Redacted
    KUCHLER, TOM                                                  Address Redacted
    Kuehn, Richard                                                Address Redacted
    KULWICH, STEPHANIE                                            Address Redacted
    Kuperman, Orr & Albers PC                                     2801 Via Fortuna                 Suite 430                                         Austin                TX           78746
    KURATTI, MOHAN                                                Address Redacted
    KURT DAUM                                                     7503 Rocking Horse Lane                                                            Boerne                TX           78015
    KURT DAUM                                                     Address Redacted
    KURT PLUMER                                                   4725 Jerral Dr.                                                                    Frisco                TX           75034
    Kurtosys Systems Inc.                                         134 5th Ave                      3rd Floor                                         New York              NY           10011
    KWOK, NAM                                                     Address Redacted
    L.A. Fuess Partners                                           3333 Lee Pkwy, Ste 300                                                             Dallas                TX           75219
    L.C. Kirk & Co                                                101 W Argonne                    Ste 16                                            Saint Louis           MO           63122
    LABADIE, MICHAEL                                              Address Redacted
    Lackey Hershman LLP                                           3102 Oak Lawn, Ste 777                                                             Dallas                TX           75219-4241
    Lackey Hershman LLP                Paul Lackey, Esq.          Stinson LLP                      3102 Oak Lawn Avenue, Ste 777                     Dallas                TX           75219
    LAFFER ASSOCIATES                                             103 Murphy Court                                                                   Nashville             TN           37203
    LAH Investments, LLC                                          4 Circle Drive                                                                     Rumson                NJ           07660
    Lamba, Menka                                                  Address Redacted
    LAMENSDORF, JONATHAN                                          Address Redacted

    Lamplighters Parents Association                              11611 Inwood Road                                                                  Dallas                TX           75229
    Landmark Graphics Corp                                        10200 Bellaire Blvd                                                                Houston               TX           77072
    Landmark Graphics Corp                                        2107 CityWest Blvd               Building 2                                        Houston               TX           77042-2827
    Landmark Graphics Corp                                        PO Box 301341                                                                      Dallas                TX           75303-1341
    Landmark Graphics Corporation                                 10200 Bellaire Blvd                                                                Houston               TX           77072-5299
    Landon Patterson                                              200 CR 180                                                                         Leander               TX           78641
    Landpro Corporation                                           21755 I-45 North                 Building 7                                        Spring                TX           77388
    Landry, John                                                  Address Redacted
    Lanier Worldwide, Inc.                                        PO Box 105533                                                                      Atlanta               GA           30348-5533
    Larkin, William                                               Address Redacted
    LAROCHE PETROLEUM
    CONSULTANTS, LTD                                              4600 GREENVILLE AVE              STE 160                                           Dallas                TX           75206
    LaRoche Petroleum Consultants,
    Ltd.                                                          2435 N. Central Expwy            Suite 1500                                        Richardson            TX           75080
    LARRY LINDSEY                                                 13455 NOEL RD                    STE 800                                           Dallas                TX           75240
    LARRY LINDSEY                                                 7309 DANASHIRE AVE                                                                 Dallas                TX           75231
    Lars Enstrom                                                  14 Witches Lane                                                                    Highlands             NJ           07732
    LARSEN, JESS S.                                               Address Redacted
    LARSON & MCGOWIN INC.                                         254 NORTH JACKSON ST             PO BOX 2143                                       Mobile                AL           36652
    Laser App                                                     222 Valley Creek Blvd, Ste 300                                                     Exton                 PA           19341
    Laser App                                                     3190 Shelby Street               Suite D-100                                       Ontario               CA           91764
    LATENTZERO INC                                                160 Federal Street               16 th Floor                                       Boston                MA           02110
    LATENTZERO INC                                                Dept CH 16755                                                                      Palatine              IL           60055-6755
    LATENTZERO INC                                                PO BOX 415437                    16TH FLR                                          Boston                MA           02241
    Lateral Group NA, LLC                                         5516 Collection Ctr Drive                                                          Chicago               IL           60693
    LATHAM & WATKINS LLP                                          PO BOX 7247-8181                                                                   Philadelphia          PA           19170-8181
    LATIMER, KEVIN                                                Address Redacted
    Latin Markets                                                 10 W. 37th St                    7th Floor                                         New York              NY           10018
    LatinFinance                                                  Subscriptions                    PO Box 4009                                       Chesterfield          MO           63006-4009
    Lattig, Larry                                                 Address Redacted
    LAURA KNIPP                                                   13455 NOEL RD                    STE 800                                           Dallas                TX           75240
    Lauren A. Coleman                                             315 Berry St. #302                                                                 Brooklyn              NY           11211




Highland Capital Management, L.P.
Case No. 19-34054                                                                                                 Page 52 of 103
                                       Case 19-34054-sgj11 Doc 262 Filed 12/20/19                                   Entered 12/20/19 15:55:51               Page 65 of 115
                                                                                                            Exhibit C
                                                                                                         Creditor Matrix
                                                                                                    Served via First Class Mail



              CreditorName                CreditorNoticeName               Address1                    Address2                   Address3                City         State       Zip               Country
    Lauren Brady                                               311 East 81st Street        Apt 4FW                                           New York             NY           10028
    LAUREN HOLLAND                                             56 PINE ST                  APT 15E                                           New York             NY           10005
    Lauren Okada                                               13455 Noel Rd               suite 800                                         Dallas               TX           75240
    Lauren Powell                                              5165 CR 2013                                                                  Glen Rose            TX           76649
    Lauren Roche                                               212 North 4th Street        Apt 4A                                            Brooklyn             NY           11211
    Lauren Sekerke                                             1025 N Honore Street        #2                                                Chicago              IL           60622
    Lauren Selevan                                             240 W. 10th St              #31                                               New York             NY           10014
    Law Debenture Corporate
    Services Limited                                           Fifth Floor                 100 Wood Street                                   London                            EC2V 7EX United Kingdom
    LAW JOURNAL PRESS                                          PO BOX 18105                                                                  Newark               NJ           07191-8105
    Law Office of Michael R. Boling                            2305 W. Parker Rd           Suite 203                                         Plano                TX           75023
    Law Office of Sean F. Oshea                                90 Park Ave, 20th Flr                                                         New York             NY           10016
    Law Offices of Art Brender                                 600 Eighth Avenue                                                             Ft. Worth            TX           76104
    LAW OFFICES OF CHAPMAN &
    CUTLER                                                     PO BOX 71291                                                                  Chicago              IL           60694
    Law Offices of Charles Renfrew                             710 Sansome St                                                                San Francisco        CA           94111-1704
    LAW OFFICES OF
    CHRISTOPHER NOLLAND                                        1717 MAIN ST                STE 5550 LB 39                                    Dallas               TX           75201
    LAWLER DONT USE, TIMOTHY                                   Address Redacted
    LAWLER, TIMOTHY                                            Address Redacted
    Lawrence A. Hamermesh                                      4601 Concord Pike                                                             Wilmington           DE           19803
    Lawrence Labanowski                                        600 Studemont St            Apt 1210                                          Houston              TX           77007
    LAWRENCE, SUZANNE                                          Address Redacted
    Lawyers Title of Arizona, Inc.                             3131 E. Camelback Rd        Suite 220                                         Phoenix              AZ           85016
    LB GROUP, LLC                     ATTN J LYONS BREWER      274 RIVERSIDE AVE                                                             Westport             CT           06880
    LE, ELI                                                    Address Redacted
    LEAK, ELIZABETH                                            Address Redacted
    LEAP Foundation                                            9101 N Central Expressway   Suite 600                                         Dallas               TX           75231
    LED ENTERPRISES, INC.                                      11131 SHADY TRAIL                                                             Dallas               TX           75229
    LEDERMAN, SHAWN                                            Address Redacted
    Lee Lord                                                   7510 Kings Ridge Rd                                                           Frisco               TX           75035
    Lee Park and Arlington Hall
    Conservancy                                                3333 Turtle Creek Blvd.                                                       Dallas               TX           75219
    Lee, Dylan                                                 Address Redacted
    Lee, Jae                                                   Address Redacted
    LEE, JEFFREY                                               Address Redacted
    Lee, Shawn                                                 Address Redacted
    Lee, Woenjun                                               Address Redacted
    Legal Concierge, Inc.                                      3975 McCreary Road                                                            Parker               TX           75002
    LegaLink Dallas                                            PO Box 277951                                                                 Atlanta              GA           30384
    LegaLink Dallas                                            PO Box 538481                                                                 Atlanta              GA           30353-8481
    LegalSource LS, LLC                                        601 West 5th St, Ste 240                                                      Los Angeles          CA           90071
    LEGG, BRIAN                                                Address Redacted
    Leif M Clark Consulting PLLC                               PO Box 2676                                                                   San Antonio          TX           78299
    LEMME, MATTHEW                                             Address Redacted
    LEMUS, LUIS                                                Address Redacted
    LEMUS, LUIS C.                                             Address Redacted
    LENGE, ANDREW                                              Address Redacted
    LEO, EDWARD                                                Address Redacted
    Leonard Budyonny                                           684 Hao St                                                                    Honolulu             HI           96821
    LESLIE GILB TAPLIN LIVING
    TRUST                                                      11693 SAN CICENTE BLVD #807                                                   Los Angeles          CA           90049-5124
    LESLIE HARRIS                                              13455 NOEL RD               STE 800                                           Dallas               TX           75240
    Leslie Kwang                                               3210 Louisiana Street       Apt 1224                                          Houston              TX           77006
    Leung, Timothy                                             Address Redacted
    LEVENTON, ISAAC                                            Address Redacted
    Levinger PC                                                1700 Pacific Ave Ste 2390                                                     Dallas               TX           75201-7371
                                                               AV. Brog.Faria Lima, 2601-
    Levy & Salomao Advogados                                   12oAndar                    CEP 01452-924                                     Sao Paulo-SP                                   BRAZIL




Highland Capital Management, L.P.
Case No. 19-34054                                                                                        Page 53 of 103
                                      Case 19-34054-sgj11 Doc 262 Filed 12/20/19                                                     Entered 12/20/19 15:55:51             Page 66 of 115
                                                                                                                          Exhibit C
                                                                                                                       Creditor Matrix
                                                                                                                  Served via First Class Mail



               CreditorName                 CreditorNoticeName                     Address1                              Address2               Address3                 City         State       Zip            Country
    Lewis J. Shuster                                                   421 Bridoon Terrace                                                                 Encinitas             CA           92024
    Lewis Silkin LLP                                                   5 Chancery Lane                   Cliffords Inn                                     London                             EC4A 1BL   United Kingdom
    Lewis, Rice & Fingersh, L.C.                                       500 N Broadway, Ste 2000                                                            Saint Louis           MO           63102-2147
    Lexecon                                                            332 S. Michigan Ave.                                                                Chicago               IL           60604-4397
    LexisNexis                                                         PO Box 733106                                                                       Dallas                TX           75373-3106
    Lexitas                                                            P.O. Box 734298                   Dept. 2012                                        Dallas                TX           75373-4298
    LHWL                                                               PO Box 38011                                                                        Dallas                TX           75238
    Li, Chaoyi                                                         Address Redacted
    Liberty CLO, Ltd.                c/o Walkers SPV Limited           PO Box 908GT, Walker House        Mary Street,George Town                           Grand Cayman                                    Cayman Islands
    Liberty Life Assurance Co of
    Boston                                                             Group Benefits                    PO Box 2658                                       Carol Stream          IL           60132-2658
    LIDDLE, BRIANNE                                                    Address Redacted
    Life Fitness                                                       156 Oak Trail                                                                       Coppell               TX           75019
    LIFE INSURANCE COMPANY OF
    NORTH AMERICA                                                      PO BOX 13701                                                                        Philadelphia          PA           19101-3701
    Lighthouse Document Solutions                                      2520 Caroline                                                                       Houston               TX           77004
    Lighthouse Document Solutions                                      723 Main St                       Suite 430                                         Houston               TX           77002
    Lightpath Capital, Inc.                                            1453 Third Street Promenade       Suite 315                                         Los Angeles           CA           90401
    Lincoln Discovery Services, Inc.                                   42 Nevada Ave                                                                       Long Beach            NY           15161
    Lincoln Financial Advisors Corp.                                   18400 Von Karman, Ste 400                                                           Irvine                CA           92612
    Lincoln Financial Advisors Corp.                                   1 Independent Drive               Suite 2901                                        Jacksonville          FL           32202
    Lincoln Financial Advisors Corp.                                   Trish Kendregan                   1300 S. Clinton St, IH-53                         Fort Wayne            IN           46802
                                     Attn Trish Kendregan, FBO David
    Lincoln Financial Advisors Corp. Chazin                            1300 S. Clinton Street, 1H-53                                                       Fort Wayne            IN           46802
    LINDEN, RICHARD                                                    Address Redacted
                                                                       8877 SOUTHWESTERN Blvd
    Lindsey McCully                                                    #t114                                                                               Dallas                TX           75206
    Lindsey Norman                                                     120 Towne Street                  Unit 638                                          Stamford              CT           06902
    LINDY HEATHERINGTON                                                13455 NOELRD                      STE 800                                           Dallas                TX           75240
    Linear Technologies                                                259 West 30th Street              Suite 201                                         New York              NY           10001
    Linear Technologies, Inc.                                          259 West 30th Street, Suite 201                                                     New York              NY           10001
    LinkedIn Corporation                                               62228 Collections Center Drive                                                      Chicago               IL           60693-0622
    Linsco/Private Ledger                                              9785 Towne Centre Dr                                                                San Diego             CA           92121-1968
    LINVEL, SHANNON                                                    Address Redacted
    Lipper Inc                                                         PO Box 417148                                                                       Boston                MA           02241
    LiquidFiles                                                        PO Box 2403                                                                         North Parramatta      NSW          01750      AUSTRALIA
    Lisa Bock                                                          5020 Oxford Ave                                                                     Edina                 MN           55436
    Lisa Joseph                                                        1 New York Plaza, 42nd Floor                                                        New York              NY           10004
    Lisa Miller                                                        13455 Noel Rd                                                                       Dallas                TX           75240
    LISA RIDLEY                                                        600 S COMMONWEALTH AVE            DEPT 322                                          Los Angeles           CA           90005
    Litigation Paralegals, LLC                                         1717 McKinney Avenue              Suite 700                                         Dallas                TX           75202
    Litigation Research                                                15 Golf Links Court                                                                 Kingwood              TX           77339-5335
    Litigation Solution, Inc.                                          901 Main St Concourse 121                                                           Dallas                TX           75202
    Litiigation Research            ATTN Litigation Research           15 Glf Lknks Ct                                                                     Kingswood             TX           77339
    Little Forney Crossing, Ltd.    c/o Standridge Companies, Ltd      3008 E. Hebron Pkwy, Bldg 300                                                       Carrollton            TX           75010
    Littler Mendelson, PC                                              PO Box 45547                                                                        San Francisco         CA           94145-0547
    LIU, JEFF                                                          Address Redacted
    Live Healthy America                                               1300 Walnut Street                Suite 100                                         Des Moines            IA           50309
    LiveWire Technologies, Inc.                                        PO Box 550                                                                          Little Elm            TX           75068
    Lizarazo, Mireya                                                   Address Redacted
    Llaughing Llama Productions     Attn Robert Briscoe                11 Moller St                                                                        Tenafly               NJ           07670
                                                                       PO BOX 1374 MIDTOWN
    LLOYD GROUP                                                        STATION                                                                             New York              NY           10018
    LLOYD, ANDREA K.                                                   Address Redacted
    LNR and Associates                                                 9426 Chimney Corner Lane                                                            Dallas                TX           75243
    Loan Syndications and Trading                                      366 Madison Ave                   15th Floor                                        New York              NY           10017
    Loan Syndications and Trading   Attn Alicia Sansone                366 Madison Ave, 15th Floor                                                         New York              NY           10017
    Loan Syndications and Trading   ATTN LORENA DELUCA                 360 MADISON AVE, 16TH FLR                                                           New York              NY           10017
    Locke Liddell & Sapp LLP                                           PO Box 911541                                                                       Dallas                TX           75391-1541




Highland Capital Management, L.P.
Case No. 19-34054                                                                                                         Page 54 of 103
                                        Case 19-34054-sgj11 Doc 262 Filed 12/20/19                                             Entered 12/20/19 15:55:51                Page 67 of 115
                                                                                                                       Exhibit C
                                                                                                                    Creditor Matrix
                                                                                                               Served via First Class Mail



              CreditorName                  CreditorNoticeName                  Address1                           Address2                  Address3             City             State       Zip           Country
    Lockton Companies of Dallas                                      PO Box #671195                                                                     Dallas                TX           75267-1195
    Loews Coronado Bay                Jessica Gaines                 Loews Business Service Center     424 Church Street, Suite 300                     Nashville             TN           37219
    Loews Coronado Bay                Loews Coronado Bay Hotel                                         4000 Coronado Bay Road                           Coronado              CA           92118
    Loews Coronado Bay Hotel                                         4000 Coronado Bay Road                                                             Coronado              CA           92118
    Loews Coronado Bay Resort                                        4000 Coronado Bay Road                                                             Coronado              CA           92118
    Loews Las Vegas Resort                                           101 MonteLago Blvd                                                                 Henderson             NV           89011
    Logan Allin                                                      2645 California Street            #310                                             Mountain View         CA           94040
    LogMeIn, Inc.                                                    PO Box 50264                                                                       Los Angeles           CA           90074-0264
    LogoLink                                                         3001 LBJ Freeway Ste 103                                                           Dallas                TX           75234
    LOHRDING, BRIAN                                                  Address Redacted
    LOIBEN, TARA J.                                                  Address Redacted
    LOMBARDI, CHRISTOPHER                                            Address Redacted
    London Stock Exchange                                            10 Paternoster Square                                                              London                             EC4M 7LS United Kingdom
    Longhorn Credit Funding, LLC      c/o Lord Securities Corp.      48 Wall Street, 27th Floor        Attn Secretary                                   New York              NY           10005
    Looper Reed & McGraw P.C.                                        1601 Elm St, Ste 4600                                                              Dallas                TX           75201
    Loren Jackson, District Clerk     Att Civil/Family Post Trial    PO Box 4651                                                                        Houston               TX           77210-4651
    Lori Hosea                                                       6275 Polo Drive                                                                    Cumming               GA           30040
    LOSEY, NICHOLAS                                                  Address Redacted
    LOUGHLIN MEGHJI +
    COMPANY, INC.                                                    148 MADISON AVE                   8TH FLOOR                                        New York              NY           10016
    LOUGHLIN MEGHJI +
    COMPANY, INC.                                                    220 West 42nd Street, 9th Floor                                                    New York              NY           10036
    Louis Dessaint                                                   2019 Allen Street                 Unit 3013                                        Dallas                TX           75204
    LOVELACE, NAOMI                                                  Address Redacted
    Lowenstein Sandler PC                                            65 Livingston Ave                                                                  Roseland              NJ           07068
    Loyal Source                                                     3504 Lake Lynda Drive             Suite 175                                        Orlando               FL           32817
    Loyens Loeff                                                     Woluwe Atrium                     Neerveldstraat 101-103                           Brussels                           01200        BELGIUM
    Loyola University- Barnett                                                                         7214 St. Charles Ave., Campus
    Professorship                     ATTN Traci Wolff               Loyola University New Orleans     Box 909                                          New Orleans           LA           70115
    LPGP Connect                                                     98 Mereway Road                                                                    Twickenham                         TW2 6RG    United Kingdom
    LPL Financial                                                    PO Box 502308                                                                      San Diego             CA           92150-2308
    LPL Financial                     Attn Accounts Receivable       PO Box 502308                                                                      San Diego             CA           92150-2308
    LPL Financial                     Attn Client Comp Dept          4707 Executive Dr                                                                  San Diego             CA           92121-3091
    LPL Financial                     Attn Comp Dept FBO Sid Lorio   4707 Executive Drive                                                               San Diego             CA           92121-3091
    Lucas Associates, Inc.                                           PO Box 638364                                                                      Cincinnati            OH           45263-8364
    Lucas Group                                                      PO Box 406672                                                                      Atlanta               GA           30384-6672
    LUCAS VOILES                                                     3110 THOMAS AVE                                                                    Dallas                TX           75204
    LUCHEY, BRITTANY                                                 Address Redacted
    LUCIDITY CONSULTING GROUP
    LP                                ATTN ROBIN PARSONS             1300 LOOKOUT DRIVE                SUITE 225                                        Richardson            TX           75082
    LUI, VINCENT                                                     Address Redacted
    Luis Gomez                                                       38 Maple Hill Drive                                                                Larchmont             NY           10538
    Luis Lopez                                                       3214 Milby Ave                                                                     Wichita Falls         TX           76308
    Luke Okada                                                       13455 Noel St                     Suite 800                                        Dallas                TX           75240
    Lumension Security, Inc.                                         PO Box 912806                                                                      Denver                CO           80291-2806
    Luna, Jose                                                       Address Redacted
    LUNNEY, BRITTANY                                                 Address Redacted
    Lutheran High School              c/o Hannah Culburtson          9531 Milltrail                                                                     Dallas                TX           75238
    Luu, Joye                                                        Address Redacted
    LVOVICH, YARASLAV                                                Address Redacted
    Lynn Pinker Cox & Hurst, L.L.P.                                  2100 Ross Ave                     Suite 2700                                       Dallas                TX           75201
    Lynn Pinker Cox & Hurst, L.L.P.   Michael K. Hurst, Esq.         Lynn Pinker Cox & Hurst, LLP      2100 Ross Avenue, Ste 2700                       Dallas                TX           75201
    LYNN, PHAM & ROSS, LLP                                           PO BOX 190466                                                                      Dallas                TX           75219-4129
    Lynne Fiske                                                      2602 McKinney Ave                                                                  Dallas                TX           75204
    Lynx Capital, LLC                                                10900 Wilshire Blvd Ste 300                                                        Los Angeles           CA           90024
    Lyon Wealth Management Inc.                                      14646 N Kierland Blvd, Ste 125    HighTower Advisors                               Scottsdale            AZ           85254
    LYON, RICHARD D.                                                 Address Redacted
    Lyons Brewer Group                                               274 Riverside Ave                                                                  Westport              CT           06880




Highland Capital Management, L.P.
Case No. 19-34054                                                                                                   Page 55 of 103
                                       Case 19-34054-sgj11 Doc 262 Filed 12/20/19                                           Entered 12/20/19 15:55:51               Page 68 of 115
                                                                                                                    Exhibit C
                                                                                                                 Creditor Matrix
                                                                                                            Served via First Class Mail



             CreditorName                   CreditorNoticeName              Address1                           Address2                   Address3                City         State       Zip             Country
                                                                 DEER PARK - DONNINGTON
    LYRECO                                                       WOOD                                                                                TELFORD SHROPSHIRE                TF2 7NB    United Kingdom
    M Patrick McShan                                             2501 North Harwood Street        Ste 1280                                           Dallas             TX             75201-1610
    M&M The Special Events
    Company                                                      493 Mission Street                                                                  Carol Stream         IL           60188
    M&S Technologies                                             2727 LBJ Freeway                 Suite 810                                          Dallas               TX           75234
    M/S Media Productions Inc                                    512 Main Street, Suite 1301                                                         Fort Worth           TX           76102
    MA Division of Unemployment
    Assistance                                                   Revenue Service                  19 StanifoRd St                                    Boston               MA           02114-2566
    Mabry, Will                                                  Address Redacted
    Macauley LLC                                                 300 Delaware Avenue              Suite 760                                          Wilmington           DE           19801
    Macfarlanes                                                  10 Norwich St                                                                       London                            EC4A 1BD     United Kingdom
    MACKENZIE PARTNERS, INC                                      105 MADISON AVE                                                                     New York             NY           10016
    MacroMavens, LLC                                             180 W. 20th Street               Suite 1700                                         New York             NY           10011
    MADDEN, SAMUEL                                               Address Redacted
    MaddenSewell, LLP                                            1755 Wittington Place            Ste 300                                            Dallas               TX           75234
    MAH, JEFFERY                                                 Address Redacted
    MAHMUD, GIBRAN                                               Address Redacted
    MailFinance                                                  25881 Network Place                                                                 Chicago              IA           60673-1258
    Make-A-Wish Foundation of Metro
    New York                                                     One Penn Plaza Ste 3600                                                             New York             NY           10119
    MALCOLM M KNAPP, INC                                         46 E 92ND ST APT 5                                                                  NEW YORK             NY           10128-1371

    Malone Maxwell Borson Architects                             718 North Buckner Blvd           Suite 400                                          Dallas               TX           75218
    MALOUF, JORDAN                                               Address Redacted
    Malwarebytes Corporation                                     10 Almaden Blvd, 10th Floor                                                         San Jose             CA           95113
    Management Recruiters of
    Tallahassee                                                  743 East Tennessee St                                                               Tallahassee          FL           32308
    Management Search Inc                                        245 Peachtree Center Ave         suite 2500                                         Atlanta              GA           30303
    Manaswi Sharma                                               82 Webb Street #22                                                                  Salem                MA           01970
    Manchester Grand Hyatt                                       PO Box 51914, Unit O                                                                Los Angeles          CA           90051-6214
    MandateWire                      ATTN Accounting             1430 Broadway, 12th Floor        Suite 1208                                         New York             NY           10018
    Manesh Shah                                                  1055 FM 646 West                 Apt 1318                                           Dickinson            TX           77539
    Mangia                                                       50 West 57th Street                                                                 New York             NY           10019
    Mangin, Andrew                                               Address Redacted
    Manhattan Fire & Safety Corp.                                242 West 30th Street             7th Floor                                          New York             NY           10001
    Manhattan Information Systems,
    Inc.                                                         228 East 45th St                                                                    New York             NY           10017
    Manhattan Jewish Experience      Attn Danielle Yadaie        131 West 86th Street, Floor 11                                                      New York             NY           10024
    Manian, Meagan                                               Address Redacted
    MANNING, ELLEN                                               Address Redacted
    MANO, JONATHAN                                               Address Redacted
    Mansoor Kazi                                                 222 14th Street                  Apt 516                                            Atlanta              GA           30326
    Manuel Lopez                                                 6907 Tyree St.                                                                      Dallas               TX           75209
    Manulife Financial                                           PO Box 894764                                                                       Los Angeles          CA           90189-4764
    MANZO, MARC C.                                               Address Redacted
    MapAnything                                                  5200 77 Center Dr, Ste 400                                                          Charlotte            NC           28217
    Maples & Calder                                              UGLAND HOUSE                     PO BOX 309GT, S CHURCH ST                          GEORGE TOWN                       KY1-1104     GRAND CAYMAN
                                                                 PO BOX 1093GT, QUEENSGATE
    MAPLES FINANCE                                               HOUSE                            SOUTH CHURCH ST                                    GEORGE TOWN                       KY1-1104     GRAND CAYMAN
    MaplesFS                          attn Peter Huber           Boundry Hall, Cricket Square     PO Box 1093                                        Grand Cayman                      KY1-1102     Cayman Islands
    MaplesFS Service Company
    Limited                                                      PO Box 1093                      Boundary Hall                                      GRAND CAYMAN                      KY1-1102     GRAND CAYMAN
    Marble Care Unlimited                                        705 N. Bowser                    #110                                               Richardson           TX           75081
    Marc Carlson                                                 921 Grandview Lane                                                                  Lake Forest          IL           60045
                                                                                                  TWO INTERNATIONAL FINANCE
    MARC FABER LIMITED                                           SUITE 3311-3313                  CENTER                    8 FINANCE STREET         CENTRAL HONG KONG                              HONG KONG
    MARC KLYMAN                                                  2741 Asbury Ave                                                                     Evanston             IL           60201




Highland Capital Management, L.P.
Case No. 19-34054                                                                                                 Page 56 of 103
                                        Case 19-34054-sgj11 Doc 262 Filed 12/20/19                                         Entered 12/20/19 15:55:51                Page 69 of 115
                                                                                                                   Exhibit C
                                                                                                                Creditor Matrix
                                                                                                           Served via First Class Mail



             CreditorName                   CreditorNoticeName               Address1                         Address2                   Address3                 City         State       Zip           Country
                                                                 40 NORTH KINGSHIGHWAY,
    MARC MANZO                                                   APT 7L                                                                             Saint Louis           MO           63108
    March of Dimes                    attn Megan Fletcher        12660 Colt Road, Suite 200                                                         Dallas                TX           75251
    Marco Consulting, LLC                                        913 Westminster Way                                                                Southlake             TX           76092
                                                                 600 de Maisonneuve Blvd W Ste
    Marcus Evans Inc.                                            1700                                                                               Montreal              QC           H3A 3J2      CANADA
    Margarita Masters                                            608 Laura Lane                                                                     Grand Prairie         TX           75052
    Maricopa County Treasurer                                    301 West Jefferson St           Rm 100                                             Phoenix               AZ           85003
    Marion A. Patterson                                          230 East 73Rd 1B                                                                   New York              NY           10021
    Mark Badros                                                  250 East 65th St., Apt 13-A                                                        New York              NY           10065
    Mark Divine                       Koa Kai, LLC               PO Box 232307                                                                      Leucadia              CA           92023
    Mark Drucker                                                 12610 Pacific Ave, Apt #5                                                          Los Angeles           CA           90066
    MARK GELNAW                                                  20 GORDON PLACE                                                                    Verona                NJ           07044
    Mark Kiniry                                                  16449 East Barry Ave                                                               Centennial            CO           80015
    Mark Rywelski                                                White Hutch Productions         1625 Park Place, Apt 18                            Brooklyn              NY           11233
                                                                 Securities & Exchange           3 World Financial Center, Suite
    Mark Schonfeld, Esq.              Regional Director          Commission                      400                                                New York              NY           10281-1022
    Mark Simmelkjaer                                             29 Chestnut St                                                                     Haworth               NJ           07641
    Mark Turner                                                  2610 Allen St.                  Apt 2601                                           Dallas                TX           75204
    MARKET AXESS                                                 LOCKBOX # 30023, GENERAL
    CORPORATION                                                  POST OFC                        PO BOX 30023                                       New York              NY           10087-0023
    Market Builders, Inc.                                        433 Begonia Ave.                                                                   Corona Del Mar        CA           92625
    Market76, Inc.                                               900 Grand Avenue                Suite A                                            New Haven             CT           06511
    MarketResearch                                               6101 Executive Blvd Ste 110                                                        Rockville             MD           20852
    Markets Group                                                10 W. 37th St.                  7th Floor                                          New York              NY           10018
    Markham Fine Jewelers                                        8355 Gaylord Pkwy                                                                  Frisco                TX           75034
    Markit Group Limited                                         4th Flr Ropemaker Place         25 Ropermaker St                                   London                             EC2Y9LY    United Kingdom
    Markit Group Limited                                         Level 5                         2 More London Riverside                            London                             SEI 2AP    United Kingdom
    Markit North America Inc.                                    620 8th Ave                     35th floor                                         New York              NY           10018
    Markit Valuations Ltd                                        level 5                         2 More London Riverside                            London                             SEI 2AP    United Kingdom
    MARKIT WSO CORPORATION                                       Three Lincoln Centre            5430 LBJ Frwy, STe 800                             Dallas                TX           75240
    MARQUESS & ASSOCIATES                                        15441 KNOLL TRAIL               STE 280 LB1                                        Dallas                TX           75248
    Marriott Business Services                                   PO Box 402642                                                                      Atlanta               GA           30384-2642
    Mars Printing                                                17426 Studebaker Rd                                                                Cerritos              CA           90703
    MARSHALL HESS                                                13455 NOEL RD                   STE 1710                                           Dallas                TX           75240
    Marson, Stacy                                                Address Redacted
    Martin G. Salazar                                            251 Breseman St                                                                    Cedar Hill            TX           75104
    Martin Podorsky                                              114 E. 13th Street              Apt 3B                                             New York              NY           10003
    Martin, Andrew                                               Address Redacted
    Martin, Carla                                                Address Redacted
    MARTIN, DANIEL G.                                            Address Redacted
    MARTIN, WILLIAM                                              Address Redacted
    MARTINSON, MARK                                              Address Redacted
    Marty Mooney                                                 1220 W Roscoe #2                                                                   Chicago               IL           60657
    Marval & OFarrell                                            Av. Leandro N. Alem 928                                                            Buenos Aires                       01001        ARGENTINA
    Mary Zappone                                                 77 Christopher Dr                                                                  Princeton             NJ           08540
    Maryam Rusch                                                 4841 Aqueduct Ave.                                                                 Encino                CA           91436
    Maryland Office of the Attorney
    General                           Division of Securities     200 Saint Paul Place                                                               Baltimore             MD           21202
    Marzullo Reporting Agency                                    345 North LaSalle               No 1605                                            Chicago               IL           60654
    MASON, DEANA                                                 Address Redacted
    MASON, FREDERIC                                              Address Redacted
    MASSACHUSETTS
    DEPARTMENT OF REVENUE                                        PO Box 7025                                                                        Boston                MA           02204
    MASSACHUSETTS
    DEPARTMENT OF REVENUE                                        PO BOX 7065                                                                        Boston                MA           02204-7065
    Massachusetts Mutual Life
    Insurance Co                                                 1295 State Street                                                                  Springfield           MA           01111
    Massand Capital, INC                                         130 East 18th Street #1P                                                           New York              NY           10003




Highland Capital Management, L.P.
Case No. 19-34054                                                                                               Page 57 of 103
                                        Case 19-34054-sgj11 Doc 262 Filed 12/20/19                                          Entered 12/20/19 15:55:51                 Page 70 of 115
                                                                                                                    Exhibit C
                                                                                                                 Creditor Matrix
                                                                                                            Served via First Class Mail



              CreditorName                  CreditorNoticeName                  Address1                        Address2                  Address3                  City         State       Zip              Country
    MASSEYS LLP                                                     Hillgate House                  26 Old Bailey                                    London                              EC4M 7QH     United Kingdom
    MassMutual Financial Group                                      100 Bright Meadow Blvd                                                           Enfield                CT           06082
    MassMutual Life Insurance
    Company                                                         1000 N Central Expwy Ste 1000                                                    Dallas                 TX           75231-4177
    Massoud Karimzadeh                                              17253 Halsey St.                                                                 Granada Hills          CA           91344
    Mateo Hix                                                       5165 CR 2013                                                                     Glen Rose              TX           76649
    MATRIX RESOURCES INC.                                           PO BOX 101177                                                                    Atlanta                GA           30392
    Matt Culler                                                     60 West 57th St                 4M                                               New York               NY           10019
    MATT DUNHAM                                                     14501 MONTFORT DR               APT 1628                                         Dallas                 TX           75254
    Matt Hurd                                                       188 Sugar Road                                                                   Bolton                 MA           01740
    Matt McElligott                                                 1409 E. Windsor Dr                                                               Denton                 TX           76209
    Matt McElligott Photography                                     1409 E. Windsor Drive                                                            Denton                 TX           76209
    MATTHEW BENDER & CO, INC                                        PO BOX 7247-0178                                                                 Philadelphia           PA           19170-0178
                                                                    Federal Communications
    Matthew Berry, Esq.               Office of General Counsel     Commission                      445 12th Street, S.W.                            Washington             DC           20554
    Matthew Garrett                                                 6925 Hunters Branch Dr. NE                                                       Atlanta                GA           30328
    Matthew Gould                                                   1737 Ivy Lane                                                                    Carrollton             TX           75007
    Matthew Harrison                                                Address Redacted
    Matthew Kirst                                                   333 W Belden Ave #2                                                              Chicago                IL           60614
    Matthew Murphy                                                  12525 Greenville Ave                                                             Dallas                 TX           75243
    Matthew Okolita                                                 DALLAS                                                                           Dallas                 TX           75240
                                                                    1351 MASON FARM RD, APT
    MATTHEW SCHNABEL                                                116                                                                              Chapel Hill            NC           27514
    Matthew Selman                                                  8660 Stone Harbour Loop                                                          Bradenton              FL           34212
    MATTHEW WHITLEY                                                 325 BREECH BLOCK DR                                                              Roswell                GA           30076

    Mattos Filho Veiga Filho Marry Jr.                              Quiroga Advogados               712 Fifth Avenue, 26th Floor                     New York               NY           10019
    Maurice Robinson & Associates
    LLC                                                             28 Dover Place                                                                   Manhattan Beach        CA           90266
    Maurice Robinson & Associates
    LLC                                                             880 Apollo St Suite 125                                                          El Segundo             CA           90245
    Mauricio Chavarriaga                                            281 Glendale Dr                                                                  Miami Springs          FL           33166-5021
    Mauricio Chavarriaga               c/o Highland Capital Mgmt.   245 Park Ave, 24th Flr                                                           New York               NY           10167
    Mauricio Delgado                                                1 14th Street Apt 1206                                                           Hoboken                NJ           07030
    MAWN, CHRISTOPHER                                               Address Redacted
    Max Russel                                                      400 Windridge                                                                    Collinsville           IL           62234
    Max Russell Phinney                                             400 Windridge                                                                    Collinsville           IL           62234
    Maxim Group, LLC                                                405 Lexington Ave #2                                                             New York               NY           10174
    MAY, DERRICK                                                    Address Redacted

    MAYER BROWN LLP                                                 2027 COLLECTION CENTER DR                                                        Chicago                IL           60693-0020

    Mayer, Brown, Rowe & Maw LLP                                    1675 Broadway                                                                    New York               NY           10019-5820
    Mayeron, John                                                   Address Redacted
    Mayo, Christopher L.                                            Address Redacted
    Mayors Intern Fellows Fund                                      The Dallas Foundation           3963 Maple Ave, Suite 390                        Dallas                 TX           75219
    Mazzeo Song & Bradham LLP                                       708 Third Ave, 19th Fl                                                           New York               NY           10017
    MBA Reporting Services, Inc                                     555 Republic Drive              2nd Floor                                        Plano                  TX           75074
    MBM Advisors, Inc.                                              440 Louisiana #2600                                                              Houston                TX           77002
    McCaffety, Christopher                                          Address Redacted
    McCague Borlack LLP                                             130 King St. West Suite 2700                                                     Toronto                ON           M5XIC7       CANADA
    McClung, Elizabeth B.                                           Address Redacted
    McCormick, Robert                                               Address Redacted
    McCormick, Robert                                               Address Redacted
    McDaniel, Patrick                                               Address Redacted
    McDermett, Bonner                                               Address Redacted
    McDermott Investment Services,
    LLC                                                             44 E Broad St, FL 2                                                              Bethlehem              PA           18018
    McDermott Will & Emery LLP                                      227 West Monroe Street                                                           Chicago                IL           60606-5096




Highland Capital Management, L.P.
Case No. 19-34054                                                                                                 Page 58 of 103
                                        Case 19-34054-sgj11 Doc 262 Filed 12/20/19                                          Entered 12/20/19 15:55:51               Page 71 of 115
                                                                                                                    Exhibit C
                                                                                                                 Creditor Matrix
                                                                                                            Served via First Class Mail



             CreditorName                    CreditorNoticeName               Address1                       Address2                     Address3                City         State       Zip             Country
                                                                  Lockbox - New York PO Box 7247-
    McDermott Will & Emery LLP                                    6755                                                                               Philadelphia         PA           19170-6755
    McDermott Will & Emery LLP                                    PO BOX 2995                                                                        Carol Stream         IL           60132-2995
    McDermott Will & Emery LLP                                    P.O. Box 6043                                                                      Chicago              IL           60680-6043
    McElroy & Company P.C.                                        16415 Addison Road              Suite 800                                          Addison              TX           75001
    MCFARLANE, PETER A                                            Address Redacted
    MCFARLING, BRANDON                                            Address Redacted
    MCGRANER, MATTHEW                                             Address Redacted
    McGraner, Matthew                                             Address Redacted
    MCGREGOR, MICHELLE                                            Address Redacted
    McGuireWoods LLP                                              800 E. Canal Street                                                                Richmond             VA           23219-3916
    McIntosh Search Incorporated                                  6310 Lemmon Ave Ste 202                                                            Dallas               TX           75209
    McKay, Bradley                                                Address Redacted
    MCKEE NELSON LLP                                              ONE BATTERY PARK PLAZA          34TH FLR                                           New York             NY           10004
    McKool Smith, P.C.             Gary Cruciani, Esq.            McKool Smith                    300 Crescent Court, Suite 1500                     Dallas               TX           75201
    McLagan Partners                                              1600 Summer Street              Suite 601                                          Stamford             CT           06905
    McLagan Partners                                              PO Box 100137                                                                      Pasadena             CA           91189-0137
    McLagan Partners                                              PO Box 905188                                                                      Charlotte            NC           28290-5188
    MCLOCHLIN, MICHAEL                                            Address Redacted
    MCLOCHLIN, MICHAEL P.                                         Address Redacted
    McMains, Aubree                                               Address Redacted
    McMillan Binch Mendelsohn                                     Brookfield Place Suite 4400     Bay Wellington Tower                               Toronto              ON           M5J2T3       CANADA
    McNamara, John                                                Address Redacted
    McRedmond, Edward                                             Address Redacted
    Meadows Collier Reed Cousins &
    Blau LLP                                                      901 Main St. Suite 3700                                                            Dallas               TX           75202
    MEANS, BRADLEY                                                Address Redacted
    Medanich, Michael                                             Address Redacted
                                                                  400 Regency Forest Drive, Suite
    Mediant Communications Inc.        Mediant Communications     200                                                                                Cary                 NC           27518
    Mediant Communications LLC                                    PO Box 29976                                                                       New York             NY           10087-9976

    MedPost Urgent Care-East Dallas                               9540 Garland Rd                   Suite C408                                       Dallas               TX           75218-5004
    Meeks, Lucas                                                  Address Redacted
    MEETINGZONE LTD                                               OXFORD HOUSE                      OXFORD ROAD                                      Thame                             OX9 2AH      United Kingdom
    MEGAN MCGEE                                                   6439 SHADY BROOK LN                                                                Dallas               TX           75206
    Meister Seelig & Fein LLP                                     125 Park Avenue                   7th Floor                                        New York             NY           10017
    MELENDEZ, HELDER                                              Address Redacted
    MELISSA LOPEZ                                                 360 GREEN ST                      APT 6                                            San Francisco        CA           94133
    Melody Po                                                     104 Chestnut Street #2                                                             Waltham              MA           02453

    Mendelsohn, Rosentzveig, Shact                                1000 Sherbrooke St West, 27th Flr                                                  Montreal             QC           H3A 3G4      CANADA
    Mendenhall, Brad                                              Address Redacted
    Mercer Consumer                    Attn DV1 Fin               PO Box 310293                                                                      Des Moines           IA           50331-0293
                                                                  c/o Regulus Lockbox Services
    Mercer Consumer                    Wells Fargo Bank           310293                            666 Walnut Street                                Des Moines           IA           50309

    Merchants Automotive Group, Inc.                              1278 Hooksett Road                                                                 Hooksett             NH           03106

    Merchants Automotive Group, Inc.                              PO Box 16415                                                                       Hooksett             NH           03106-6415
    Mercy Corps                                                   P.O. Box 2669, Dept W                                                              Portland             OR           97208-2669
    MEREDITH HERZFELD                                             63 E 9TH ST, APT 14D                                                               New York             NY           10003
    Mergent, Inc.                                                 PO Box 403123                                                                      Atlanta              GA           30384-3123
    Mergermarket                                                  895 Broadway                      4th Floor                                        New York             NY           10003
    MERGERMARKET LTD                                              11 West 19th Street               2nd Floor                                        New York             NY           10011
    MERGERMARKET LTD                                              3 E 28th ST                       4th FLR                                          New York             NY           10016
    Merit Court Reporters                                         307 W 7th Street                  Ste 1350                                         Fort Worth           TX           76102
    Merope Pentogenis                                             153 86th Street                                                                    Brooklyn             NY           11209
    Merrill Communications LLC                                    CM-9638                                                                            Saint Paul           MN           55170-9638




Highland Capital Management, L.P.
Case No. 19-34054                                                                                                Page 59 of 103
                                       Case 19-34054-sgj11 Doc 262 Filed 12/20/19                                                   Entered 12/20/19 15:55:51             Page 72 of 115
                                                                                                                          Exhibit C
                                                                                                                       Creditor Matrix
                                                                                                                  Served via First Class Mail



               CreditorName                CreditorNoticeName                        Address1                         Address2                  Address3               City           State       Zip             Country
    Merrill Communications LLC                                          One Merrill Circle                                                                 Saint Paul            MN           55108
    MERRILL CORPORATION                                                 CM-9638                                                                            Saint Paul            MN           55170
    MERRILL LYNCH                                                       185 Asylum Street                 City Place II, 14th Flr                          Hartford              CT           06103
    MERRILL LYNCH                                                       4802 Deer Lake Dr E               CMS CBRU FL9-801-01-02                           Jacksonville          FL           32246
    MERRILL LYNCH                                                       CMS CBRU FL9-801-01-02            4802 Deer Lake Dr E                              Jacksonville          FL           32246
    MERRILL LYNCH                                                       NJ2-140-02-01                     1400 Merrill Lynch Drive                         Pennington            NJ           08534
    MERRILL LYNCH                    Attn Blake Bollinger               569 Brookwood Village             Ste 501                                          Birmingham            AL           35209
    MERRILL LYNCH                    Attn Chad Kulm                     110 S Phillips Ave, Ste 101                                                        Sioux Falls           SD           57104
    MERRILL LYNCH                    Attn Jason Aversa                  3100 Hingston Ave                                                                  Egg Harbor Township   NJ           08234
    MERRILL LYNCH                    Attn Lynae Carr                    1221 McKinney Street, Ste 3900                                                     Houston               TX           77010
    MERRILL LYNCH                    Attn Megan Arnold                  13355 Noel Rd, 7th Floor                                                           Dallas                TX           75240
    MERRILL LYNCH                    Attn Monty Willhite                60 E SOuth Temple St, #200-61                                                      Salt Lake City        UT           84111
    MERRILL LYNCH                    Attn Robert Luther                 1100 Canal Street                                                                  The Villages          FL           32162
    MERRILL LYNCH                    Attn Tiffany Contreras             17225 El Camino Real, Ste 200                                                      Houston               TX           77058
    MERRILL LYNCH                    Attn Travis Hilligoss              21805 Field Parkway, Ste 220                                                       Deer Park             IL           60010
    MERRILL LYNCH                    C/O Girard Kovarik & Assoc         101 N. Clematis St, Ste 200                                                        West Palm Beach       FL           33401
    Merrill Lynch Valuations LLC     Attn Richard Eimbinder             15514 Collections Center Drive                                                     Chicago               IL           60693
    Merry Phengvath                                                     450 E 4th Street                                                                   Brooklyn              NY           11218
                                                                        Municipat Empee Retirement Syst
    MERS Educational Confernce       ATTN Bob Rust                      of LA                             7937 Office Park Blvd                            Baton Rouge           LA           70809
    MESERVE, NICHOLAS                                                   Address Redacted
    Meta-e Discovery LLC                                                Six Landmark Square               Fourth Flr                                       Stamford              CT           06901
    Meta-e Discovery LLC             Paul McVoy                         Meta-e Discovery                  Six Landmark Square, 4th Floor                   Stamford              CT           06901
    Metalogix International                                             PO Box 83304                                                                       Pittsburgh            PA           15250
    METHVIN, JAMES                                                      Address Redacted
    Metlife                                                             PO BOX 13863                                                                       Philadelphia          PA           19101-3863
    Metlife                                                             PO BOX 371487                                                                      Pittsburgh            PA           15250-7487
    Metlife                          Attn Placings Unit                 1300 Hall Blvd.                                                                    Bloomfield            CT           06002
    Metlife                          Attn Retail Life & DI Operations   18210 Crane Nest Dr, 5th Floor    Placings Unit                                    Tampa                 FL           33647
    MetLife SBC                                                         5400 LBJ Freeway                  Suite 1100                                       Dallas                TX           75240
    MetLife SBC                                                         PO Box 804466                                                                      Kansas City           MO           64180-4466
    Metro Attorney Service Inc.                                         305 Broadway, 14th Flr                                                             New York              NY           10007
    Metro-Repro, Inc.                                                   PO Box 560092                                                                      Dallas                TX           75356-0092

    METT                             Attn Jana Clemans                  Pioneer Natural Resources         5205 N. OConnor Blvd, Suite 200                  Irving                TX           75039-3746
    Meunier, Marc                                                       Address Redacted
    MGL Consulting Corp.                                                10077 Grogans Mills Rd Ste 300                                                     The Woodlands         TX           77380

    MHA Petroleum Consultants LLC                                       730 17th Street                   Suite 410                                        Denver                CO           80202
    MIAO, EUGENE                                                        Address Redacted
    MICHAEL & TERESA OLSON
    TRUST                                                               2000 YOLO AVE                                                                      Berkeley              CA           94707-2639
    Michael Blackburn                                                   2107 Cowbridge                                                                     Frisco                TX           75001
    MICHAEL COLVIN                                                      1004 ASPEN RIDGE RD                                                                Southlake             TX           76092
    Michael Cummings                                                    87 Elm Street                                                                      Andover               MA           01810

    MICHAEL DEVICO                                                      6241 SHENANDOAH PARK AVE                                                           Murray                UT           84121-6547
    Michael Hasenauer                                                   13455 Noel Rd            Suite 800                                                 Dallas                TX           75240
    Michael Hasenauer                                                   162 W 54th St                                                                      New York              NY           10019
    MICHAEL KELLY                                                       6634 WESTCHESTER                                                                   Houston               TX           77005
    MICHAEL LANE CUISINE, INC                                           8409 PICKWICK # 112                                                                Dallas                TX           75225
    MICHAEL LATHAM                                                      1965 N BISSELL ST, #2                                                              Chicago               IL           60614
    Michael Ly                                                          10303 Elizabeth Rose Ct                                                            Houston               TX           77089
    Michael Malone Architects, Inc                                      5646 Milton St Suite 705                                                           Dallas                TX           75206
    Michael McLochlin                                                   13455 Noel Rd. Ste 800                                                             Dallas                TX           75240
    Michael Morris                                                      300 W. 5th Street        #313                                                      Charlotte             NC           28202
    Michael P Zarrilli                                                  12 Juniper Hill Rd                                                                 Greenwich             CT           06830
    MICHAEL PAGE
    INTERNATIONAL                                                       8 BATIN RD                                                                         Slough Berkshire                   SL1 3SA      United Kingdom




Highland Capital Management, L.P.
Case No. 19-34054                                                                                                         Page 60 of 103
                                         Case 19-34054-sgj11 Doc 262 Filed 12/20/19                                       Entered 12/20/19 15:55:51                 Page 73 of 115
                                                                                                                  Exhibit C
                                                                                                               Creditor Matrix
                                                                                                          Served via First Class Mail



              CreditorName                    CreditorNoticeName              Address1                       Address2                   Address3             City              State       Zip          Country
    MICHAEL PASSMORE                                               5301 Alpha Road             Suite 40                                            Dallas                 TX           75240
    MICHAEL PETERSON                                               401 E ONTARIO #4504                                                             Chicago                IL           60611
    Michael Phillips                                               33 Essex Court              Station Road                                        London                              SW13 0ER United Kingdom
    Michael R. Coker Company                                       2700 Swiss Ave Suite 100                                                        Dallas                 TX           75204
    Michael Radovan                                                2195 Alpine Dr                                                                  West Linn              OR           32174
    MICHAEL SHERIDAN                                               378 WESTFORK #2538                                                              Irving                 TX           75039
    Michael Sorell                                                 715 Mayrant Dr                                                                  Dallas                 TX           75224
    MICHAEL SZKODZINSKI                                            1 DEVONSHIRE PLACE                                                              Boston                 MA           02109
    MICHAEL T DALBY IRA                                            500 MICHIGAN AVE                                                                Berkeley               CA           94707-1700
    Michael Teplitsky                                              5030 North Marine Drive     apt # 2501                                          Chicago                IL           60604
    MICHAEL WANG                                                   723 BYRNE HALL                                                                  Hanover                NH           03755
    MICHAEL WILCHER                                                2418 ELLIS ST                                                                   Dallas                 TX           75204
    Micheal Paul Donaldson                                         905 Pinecrest Dr.                                                               Richardson             TX           75080
    Michelle French, Tax A/C                                       PO Box 90223                                                                    Denton                 TX           76202

    Michigan Department of Treasury                                PO Box 30774                                                                    Lansing                MI           48909-8274
    Mick Law P.C.                                                  816 South 169th Street                                                          Omaha                  NE           68118
    MICKEY MINCES                                                  13455 NOEL RD               STE 800                                             Dallas                 TX           75240
    Microsoft Corporation                                          1950 N Stemmons Fwy         Suite 5010                                          Dallas                 TX           75207
    Microsoft Services                                             One Microsoft Way                                                               Redmond                VA           98052
    Microsoft Services                                             PO Box 844510                                                                   Dallas                 TX           75284-4510
    MICRO-TEL                                                      3700 HOLCOMB BRIDGE RD                                                          Norcross               GA           30092
    MICRO-TEL                                                      3700 Holcomb Bridge Rd      Suite 5                                             Peachtree Corners      GA           30092
    Mike Brennan                                                   422 E 77th St               1FE                                                 New York               NY           10075
    Mike Brohm                                                     4221 River Bottom Dr.                                                           Norcross               GA           30092
    Mike Doyle                                                     87 Annin Rd.                                                                    Far Hills              NJ           07931
    Mike Hurley                                                    4741 Caughlin Pkwy, Ste 2                                                       Reno                   NV           89519
    Mike Sharkey                                                   5247 N. Berkeley Blvd                                                           Whitefish Bay          WI           53217
    Mike Wolbert                                                   3019 Eagle Ridge Drive                                                          Platte City            MO           64079
    Milbank, Tweed, Hadley & McCloy
    LLP                                                            1 CHASE MANHATTAN PLAZA                                                         New York               NY           10005-1413
    Milberg LLP                                                    One Pennsylvania Plaza      49th Floor                                          New York               NY           10119
    Miles Littlefield                                              2310 W Saint Paul Ave                                                           Chicago                IL           60647
    Miller & Chevalier Chartered                                   P.O. Box 758604                                                                 Baltimore              MD           21275-8604
    Miller Buckfire & Co, LLC                                      601 Lexington Ave                                                               New York               NY           10022
    Miller Korzenik Sommers Rayman
    LLP                                                            1501 Broadway Ste 2015                                                          New York               NY           10036-5600
    MILLER, DEBORAH                                                Address Redacted

    Miller, Egan, Molter & Nelson LLP                              1402 San Antonio St.        Suite 100                                           Austin                 TX           78701

    Miller, Egan, Molter & Nelson LLP                              4514 Cole Avenue            Suite 1200                                          Dallas                 TX           75205
    MILLIMAN CONSULTANTS AND
    ACTUARIES                                                      1550 LIBERTY RIDGE DR       STE 200                                             WAYNE                  PA           19087-5572
    Mills, James                                                   Address Redacted
    MILTENBERGER, WILLIAM                                          Address Redacted
    Mindy Billinghurst                                             11568 Westlawn Lane                                                             Frisco                 TX           75034
    Miner, Christopher                                             Address Redacted
    Minnesota Revenue                                              Mail Station 1260                                                               Saint Paul             MN           55145-1260
                                                                   Minnesota Department of
    Minnesota State Treasurer                                      Commerce                    85 7th Place East, Suite 500                        Saint Paul             MN           55101
    Miramar OSC                         Attn Leslie Henger         11763 Ashlock Way                                                               San Diego              CA           92131
    Mirani, Parth                                                  Address Redacted
    MISLAV TOLUSIC                                                 2217 IVAN ST                                                                    Dallas                 TX           75201
                                        Business Regulation &
    Mississippi Secretary of State      Enforcement Div            125 S. Congress Street                                                          Jackson                MS           39201
    MISSISSIPPPI STATE TAX
    COMMISSION                                                     PO BOX 1033                                                                     Jackson                MS           39215
    Missouri Department of Revenue                                 PO Box 3020                                                                     Jefferson City         MO           65105-3020




Highland Capital Management, L.P.
Case No. 19-34054                                                                                              Page 61 of 103
                                      Case 19-34054-sgj11 Doc 262 Filed 12/20/19                                            Entered 12/20/19 15:55:51                       Page 74 of 115
                                                                                                                 Exhibit C
                                                                                                              Creditor Matrix
                                                                                                         Served via First Class Mail



               CreditorName              CreditorNoticeName               Address1                           Address2                           Address3                City           State       Zip      Country
    MISSOURI DIRECTOR OF
    REVENUE                        TAXATION BUREAU             PO BOX 3365 (573)751-4541                                                                   Jefferson City         MO           65105-3365
    Missouri Secretary of State                                Securities Division               600 West Main Street, 2nd Floor                           Jefferson City         MO           65101
    Mitchell A. Harwood & Partners                             791 Park Ave Ste 4B                                                                         New York               NY           10021
    Mitchell, Krysta                                           Address Redacted
    Mitchener Turnipseed                                       215 North Pine St, Unit 505                                                                 Charlotte              NC           28202
    MITTS, BRIAN                                               Address Redacted
    MJL ENTERPRISE                                             PO BOX 852563                                                                               Richardson             TX           75085
    MLF Lex Serv LP                                            4350 East West Highway                                                                      Bethesda               MD           20814
    MODERN HEALTHCARES DAILY
    DOSE                                                       CIRCULATION DEPT                  1155 GRATIOT AVE                                          Detroit                MI           48207-2912
    Mohring, Christopher                                       Address Redacted
    Molecular Insights                                         160 Second Street                                                                           Cambridge              MA           02142
    Moloney Securities                                         13537 Barrett Parkway Drive       Suite 300                                                 Manchester             MI           63021
    Monarch Investigation Inc                                  PO Box 292265                                                                               Lewisville             TX           75029-2265
    Money-Media, Inc.              Attn Accounting             330 Hudson Street                 7th Floor                                                 New York               NY           10013
    Monster, Inc.                                              PO Box 90364                                                                                Chicago                IL           60696-0364
                                                               14372 COLLECTIONS CENTER
    MONSTERTRAK                                                DR                                                                                          Chicago                IL           60693
    Moodys Analytics                                           395 Oyster Point Blvd             Suite 215                                                 South San Francisco    CA           94080
    Moodys Analytics                                           PO BOX 102597                                                                               Atlanta                GA           30368-0597
    Moodys Analytics                                           PO Box 116647                                                                               Atlanta                GA           30368-6647
    Moodys Analytics                                           PO BOX 116714                                                                               Atlanta                GA           30368-0597
    Moodys Investor Service                                    PO Box 102597                                                                               Atlanta                GA           30368-0597
    MOORE & VAN ALLEN PLLC                                     100 NORTH TRYON ST                STE 4700                                                  Charlotte              NC           28202-4003
    MOORE, CALEB                                               Address Redacted
    MOORE, WILLIAM C.                                          Address Redacted
    Morgan Lewis & Bockius LLP                                 PO Box 8500 S-6050                                                                          Philadelphia           PA           19178-6050
    Morgan Stanley                                             111 S. Pfingsten Road             Suite 200                                                 Deerfield              IL           60015
    Morgan Stanley                                             14850 N Scottsdale Rd             Ste 600                                                   Scottsdale             AZ           85254
    Morgan Stanley                                             200 Crescent Court                Ste 900                                                   Dallas                 TX           75201
    Morgan Stanley                                             733 Bishop Street                 Ste 2800                                                  Honolulu               HI           96813
    Morgan Stanley                  Attn Accounts Receivable   PO Box 860                                                                                  New York               NY           10008-0860
    Morgan Stanley                  Attn Adam Razov            855 Franklin Ave.                                                                           Garden City            NY           11530
    Morgan Stanley                  Attn Diana Sigona          1585 Broadway, 23rd Flr                                                                     New York               NY           10036
    Morgan Stanley                  Attn Jonathan Canter       10960 Wilshire Blvd, Ste 2000                                                               Los Angeles            CA           90024
                                    Attn Margaret Oshea-NW
    Morgan Stanley                  Managers Mtg               1585 Broadway, 23rd Floor                                                                   New York               NY           10036
    Morgan Stanley                  Attn MF Bililng Dept       1300 Thames St, 4th Flr                                                                     Baltimore              MD           21231
    Morgan Stanley                  Attn Michael Lawrence      6037 La Flocha                                                                              Rancho Santa Fe        CA           92067
    Morgan Stanley                  Attn Michelle Dolan        2 Jericho Plaza                                                                             Jericho                NY           11753
    Morgan Stanley                  Attn Robyn Owens           370 17th Street, Suite 2800                                                                 Denver                 CO           80202
    MORGAN, JOHN                                               Address Redacted
    MORGANS, JONATHAN                                          Address Redacted
    MORLEY CAMPBELL                                            1 WESTERN AVE, APT 345                                                                      Boston                 MA           02163

    Morningstar, Inc.                                          135 South LaSalle St Dept. 2668                                                             Chicago                IL           60674-2668
    Morningstar, Inc.                                          2668 Paysphere Circle                                                                       Chicago                IL           60674
    Morningstar, Inc.                                          5133 Innovation Way                                                                         Chicago                IL           60682-0051
    Morris James LLP                                           500 Delaware Avenue               Suite 1500                            PO Box 2306         Wilmington             DE           19899-2306
    Morris, Manning, & Martin LLP                              1600 Atlanta Financial Center     3343 Peachtree Road, NE                                   Atlanta                GA           30326-1044
    MORRIS, NICHOLS, ARSHT &
    TUNNELL LLP                                                1201 NORTH MARKET ST              PO BOX 1347                                               Wilmington             DE           19899-1347
    MORRIS, NICHOLS, ARSHT &
    TUNNELL LLP                                                PO BOX 1347                                                                                 Wilmington             DE           19899
    MORRIS, NICHOLS, ARSHT
    &TUNNELL LLP                    William M. Lafferty        Kevin M. Coen                     1201 N. Market Street                                     Wilmington             DE           19801
    Morrison & Foerster                                        1290 Ave of the Americas                                                                    New York               NY           10104-0050
    Morstad                                                    79 East Putnam Ave                Outdoor Traders Building                                  Greenwich              CT           06830




Highland Capital Management, L.P.
Case No. 19-34054                                                                                             Page 62 of 103
                                      Case 19-34054-sgj11 Doc 262 Filed 12/20/19                                           Entered 12/20/19 15:55:51               Page 75 of 115
                                                                                                                   Exhibit C
                                                                                                                Creditor Matrix
                                                                                                           Served via First Class Mail



             CreditorName                  CreditorNoticeName               Address1                            Address2                 Address3               City          State       Zip             Country
    Mortensen, Christopher                                      Address Redacted
    Morton, David                                               Address Redacted
    Morton, David C.                                            Address Redacted
    MOSTLY SMOKED                                               VITTORIA HOUSE                     2A TOWCESTER RD                                  BOW London                        E3 3ND       United Kingdom
    Motus Red LLC                                               7018 Hursey                                                                         Dallas               TX           75205
    Mourant Ozannes                                             1 Le Marchant Street               St Peter Port GY1 4HP                            Guernsey                                       CHANNEL ISLANDS
    Move Solutions, Ltd.                                        1473 Terre Colony Ct, Dept DA                                                       Dallas               TX           75212
    MoveWorks, Inc.                                             4945 Sharp Street                                                                   Dallas               TX           75247
    MP Advisory                                                 43 Vila Nova Pauliceia                                                              Sao Paulo-SP                                 BRAZIL
    MPulse Maintenance Software                                 PO Box 22906                                                                        Eugene               OR           22906
    MQ Services Ltd.                                            Chancery Hall                      52 Reid St                                       Hamilton                          HM 12      BERMUDA
    MQ Services Ltd.                                            PO Box HM 1737                                                                      Hamilton                          HM GX      BERMUDA
    MQ Services Ltd.                                            PO BOX HM 809                                                                       Hamilton                          HM GX      BERMUDA
    MRB Research Partners Inc.                                  122 East 42nd Street               Suite 2310                                       New York             NY           10168
    MRI Contract Staffing                                       5151 Beltline Rd                   Suite 550                                        Dallas               TX           75254
    MRI Contract Staffing                                       88276 Expedite Way                                                                  Chicago              IL           60695-0001
    MS Society of Long Island                                   40 Marcus Dr.                      Suite 100                                        Melville             NY           11747
    MSCI Inc.                                                   PO Box 414631                                                                       Boston               MA           02241-4631
    MT State Auditor, Securities
    Comm.                                                       840 Helena Avenue                                                                   Helena               MT           59601
    MTV Staying Alive Foundation                                1305 Wycliff Ave                   Suite 120                                        Dallas               TX           75207
    MULLER, MARY                                                Address Redacted
    Multichannel News                                           PO Box 5667                                                                         Harlan               IA           51593-1167
    MULTI-STRATEGY SUB FUND                                     13455 NOEL RD                                                                       Dallas               TX           75240
    MUNDASSERY, APPU                                            Address Redacted
    Munger Tolles & Olson LLP                                   355 South Grand Ave                                                                 Los Angeles          CA           90071-1560
    Munger Tolles & Olson LLP                                   355 South Grand Ave                                                                 Los Angelos          CA           90071-1560
    Murano Connect LP                                           252 West 38th Street               Suite 402                                        New York             NY           10018
    Murder Mystery Texas                                        6304 Innsbrooke Dr                                                                  Arlington            TX           76016
    Murphy, George                                              Address Redacted
    MURPHY, MATTHEW                                             Address Redacted
    MURRAY HILL CENTER
    SOUTHWEST INC                                               14185 Dallas Parkway Suite 1200                                                     Dallas               TX           75254
    MURRAY, ANDREW                                              Address Redacted
    Murray, Mason                                               Address Redacted
    Murray, Wesley                                              Address Redacted
    Muscular Dystrophy Association   Attn Janice                PO Box 38                                                                           Terrell              TX           75160
    Musser, Carley                                              Address Redacted
    Muthu Dorai                                                 One Franklin Town Blvd.         Apt 410                                             Philadelphia         PA           19103
    MY HOUSE OF FINE EATS &
    CATERING                                                    2025 PROMENADE CENTER                                                               Richardson           TX           75080
    Myers Bigel Sibley & Sajovec,
    P.A.                                                        PO Box 37428                                                                        Raleigh              NC           27627
    Myers Park Country Club                                     2415 Roswell Avenue                                                                 Charlotte            NC           28209
    Myron Corp.                                                 PO Box 660888                                                                       Dallas               TX           75266-0888
    N.C. DEPARTMENT OF
    REVENUE                                                     PO BOX 25000                                                                        Raleigh              NC           27640-0002
    N9NE Group Dallas-Ghostbar                                  2440 Victory Park Ln, 33rd Floor                                                    Dallas               TX           75219
    NAI OLYMPIA PARTNERS                                        320 NORTH MERIDIAN ST              STE 400                                          Indianapolis         IN           46204
    NAIFA - Greater Washington DC                               600 State Street                   Suite A                                          Cedar Falls          IA           50613
    Nalin Yogasundram                                           6413 Liquid Laughter Lane                                                           Columbia             MD           21044
    Namaro Graphics Designs                                     PO Box 148                                                                          Rhinebeck            NY           12572
    NANCY SMITH-WELLS, CSR                                      PO BOX 1284                                                                         South Pasadena       CA           91031
    NAPE Expo, LP                                               PO Box 224531                                                                       Dallas               TX           75222
    NAPONIC, JILL                                               Address Redacted
    NARAYAN HEGDE                                               3700 COLE AVE                      #315                                             Dallas               TX           75204
    NARY RADHAKRISHNAN                                          7105 OLD KATY RD                   #2307                                            Houston              TX           77024

    NASD Regulation, Inc.                                       701 Market St                      W8705 c/o Mellon Bank, Rm 3490                   Philadelphia         PA           19106




Highland Capital Management, L.P.
Case No. 19-34054                                                                                                Page 63 of 103
                                            Case 19-34054-sgj11 Doc 262 Filed 12/20/19                                       Entered 12/20/19 15:55:51                Page 76 of 115
                                                                                                                     Exhibit C
                                                                                                                  Creditor Matrix
                                                                                                             Served via First Class Mail



              CreditorName                      CreditorNoticeName               Address1                       Address2                   Address3              City            State       Zip      Country
    NASD, CRD-IARD                                                   PO Box 7777-W8705                                                                Philadelphia          PA           19175-8705
    NASD, CRD-IARD                                                   PO BOX 7777-W9995                                                                Philadelphia          PA           19175-9995
    Nasdaq Information, LLC                                          LBX# 80200                    PO Box 780200                                      Philadelphia          PA           19178-0200
    Nasdaq OMX                            C/O Wachovia Bank          #90200                        PO Box 8500                                        Philadelphia          PA           19178-0200
    NASDAQ Stock Market                                              PO Box 7777 W1555                                                                Philadelphia          PA           19106
    NASH, CLARISSA                                                   Address Redacted
    Nasher Sculpture Center                                          2001 Flora Street                                                                Dallas                TX           75201
    NASKAR, ANJALI                                                   Address Redacted
    NASKAR, ANJALI                                                   Address Redacted
    NASP                                  Attn Michelle              727 15th Street, NW           Suite 750                                          Washington            DC           20005
    NATALIE HARALSON                                                 13455 NOEL RD                 STE 800                                            Dallas                TX           75240
    Natalie Uto                                                      125 S Green Street            Apt 606a                                           Chicago               IL           60607
    Nathan Brooks                                                    421 El Dora Rd.                                                                  Alamo                 TX           78516
    Nathan Burns                                                     240 East 39th Street          Apt 26F                                            New York              NY           10016
    Nathan Hall                                                      2222 Smith #210                                                                  Houston               TX           77002
    Nathan Hukill                                                    4912 W Franklin St                                                               Richmond              VA           23226
    NATHAN ZANG                                                      Address Redacted
    NATIONAL COMPLIANCE
    SERVICES, INC.                                                   355 NE 5TH AVE                STE 4                                              Delray Beach          FL           33483
    National Corporate Research Ltd                                  10 East 40th St               10th Floor                                         New York              NY           10016
    National Depo                                                    P.O. Box 404743                                                                  Atlanta               GA           30384-4743
    NATIONAL ECONOMIC
    RESEARCH ASSOC. INC                                              PO BOX 29677                  GENERAL POST OFFICE                                New York              NY           10087-9677
    National Economic Research
    Associate                                                        PO Box 7247-6754                                                                 Philadelphia          PA           19170-6754

    National Financial Services Corp. ATTN Emily Ivers-Mailzone ZE7F 82 Devonshire St.                                                                Boston                MA           02109
    National Financial Services, LLC Attn FI Operational Accounting  100 Salem St, Mail Zone O1S                                                      Smithfield            RI           02917
    National Financial Services, LLC Attn Thomas Smith-Vaughan       82 Devonshire Street                                                             Boston                MA           02109

    NATIONAL FLAG & DISPLAY CO.                                      22 W 21ST ST                                                                     New York              NY           10010
    National MS Society         Attn Cara Harting                    2105 Luna Rd, Ste 390                                                            Carrollton            TX           75006

    National Multiple Sclerosis Society                              PO Box 4527                                                                      New York              NY           10163
    National Regulatory Services                                     33443 Treasury Center                                                            Chicago               IL           60694-3400

    National Stripper Well Association                               PO Box 18336                                                                     Oklahoma City         OK           73154
    National Trust Management
    Services                                                         PO Box 3322                                                                      Warrenton             VA           20188
    National Trust Management
    Services                           Accounts Receivable           7957 Wellington Dr                                                               Warrenton             VA           20186
    Nationwide Business Concepts                                     1439 W. Chapman Avenue        #64                                                Orange                CA           92868
    Nationwide Services                                              P.O. Box 23099                                                                   Ft. Lauderdale        FL           33307
    Natixis North America LLC                                        1251 Avenue of the Americas                                                      New York              NY           10020
    NAU, STEVEN                                                      Address Redacted
    NAVEJAS, MARIANA                                                 Address Redacted
    NAVIGANT CONSULTING INC                                          4511 PAYSPHERE CIRCLE                                                            Chicago               IL           60674
    Navigent 3, LLC                                                  1737 Washington st                                                               E. Bridgwater         MA           02333
    Navigent 3, LLC                                                  PO Box 5370                                                                      Wayland               MA           01778

    NC Office of the Secretary of State                              2 South Salisbury Street      Old Revenue Complex                                Raleigh               NC           27601
    NEAR EARTH LLC                                                   945 WEST ROAD                 HOYT DAVIDSON                                      New Canaan            CT           06840
    Nebraska Department of Banking
    & Finance                           Bureau of Securities         1526 K Street, Suite 300                                                         Lincoln               NE           68508-2732
                                                                     6000 SHEPHERD MOUNTAIN
    NEEL MITRA                                                       COVE                          #1907                                              Austin                TX           78730
    Neil Desai                                                       240 East 86th Street          Apartment 20B                                      New York              NY           10028
    Neil Menard                                                      8606 Bradley Blvd                                                                Bethesda              MD           20817




Highland Capital Management, L.P.
Case No. 19-34054                                                                                                 Page 64 of 103
                                        Case 19-34054-sgj11 Doc 262 Filed 12/20/19                                                 Entered 12/20/19 15:55:51                           Page 77 of 115
                                                                                                                           Exhibit C
                                                                                                                        Creditor Matrix
                                                                                                                   Served via First Class Mail



             CreditorName                 CreditorNoticeName                      Address1                             Address2                               Address3               City         State       Zip             Country
    NELL GWYNN HOUSE
    APARTMENTS LTD                                                     SLOANE AVE                                                                                        London                           SW3 3AX      United Kingdom
    Nelson, Caitlin                                                    Address Redacted
    Nelson, Kaitlin                                                    Address Redacted
    NELSON, KRAMER                                                     Address Redacted
    NELSON, KRAMER                                                     Address Redacted
    NEOFUNDS BY NEOPOST                                                PO BOX 30193                                                                                      Tampa               FL           33630-3193
    Nesmith, Christopher                                               Address Redacted
    NESTLE WATERS POWWOW                                               PO BOX 727                                                                                        CAMBERLEY                        GU15 9WZ     United Kingdom
    Netherland, Sewell & Associates,
    Inc.                                                               1601 Elm Street                                                                                   Dallas              TX           75201
    Netherland, Sewell & Associates,
    Inc.                                                               2100 Ross Avenue                  Suite 2200                                                      Dallas              TX           75201
    Netherland, Swell & Associates,
    Inc.                                                               1601 Elm St. Suite 4500                                                                           Dallas              TX           75201
    Netpro Computing Inc.                                              4747 N. 22nd St. #400                                                                             Phoenix             AZ           85016-4774
    NetWrix Corporation              Accounts Receivable               1460 Manning Parkway                                                                              Powell              OH           43065
    NEVADA COACHES, LLC                                                1550 S INDUSTRIAL RD                                                                              Las Vegas           NV           89102
    Nevada Dept of Taxation                                            PO Box 52609                                                                                      Phoenix             AZ           85072-2609
    Nevada Secretary of State                                          Securities Division               2250 Las Vegas Blvd N Ste 400                                   N Las Vegas         NV           89030-5873
                                                                       CROOKED COTTAGE,
    NEW CONCEPT                                                        NEWCHAPEL RD                      LINGFIELD                                                       SURREY                           RH7 6BJ    United Kingdom
    New Edge Networks                                                  Unit 10 PO Box 5000                                                                               Portland            OR           97208-5000
    NEW ERA                                                            2935 Talisman                                                                                     Dallas              TX           75229
    New Hampshire Department of
    State                          Bureau of Securities Regulation     107 North Main Street             Room 204, State House                                           Concord             NH           03301-4951
    New Horizons Computer Learning
    Center                                                             PO Box 671164                                                                                     Dallas              TX           75267-1164
    New Mexico Securities Division                                     P.O. Box 25101                                                                                    Santa Fe            NM           87504
    NEW YORK CITY DEPARTMENT
    OF FINANCE                                                         345 ADAMS ST                                                                                      Brooklyn            NY           11201
    NEW YORK CITY DEPARTMENT
    OF FINANCE                                                         PO Box 3931                                                                                       New York            NY           10008-3931
    NEW YORK CITY DEPARTMENT
    OF FINANCE                                                         PO Box 5150                                                                                       Kingston            NY           12402-5150
    New York Financial Writers
    Association                                                        PO Box 338                                                                                        Ridgewood           NJ           07451-0338
    New York State Corporation Tax NYS Corporate Tax                   Processing Unit                   P.O. Box 22093                                                  Albany              NY           12201
    New York State Department of                                       New York Office of the Attorney
    Law                                                                General                           120 Broadway, 23rd Floor                                        New York            NY           10271
    New York State Department of
    State                                                              Misc. Records Bureau              41 State St                                                     Albany              NY           12231

    New York State Income Tax                                          Extension Request PO Box 4125                                                                     Binghamton          NY           13902-4126

    New York State Income Tax                                          Extension Request PO Box 4125                                                                     Minghampton         NY           13902-4126
    New York State Income Tax                                          W A HARRIMAN CAMPUS                                                                               Albany              NY           12227
    Newbridge Financial Inc.           ATtn Scott Weeks - Accountant   5200 Town Center Circle           Tower 1, Ste 306                                                Boca Raton          FL           33486

    Newbridge Securities Corporation                                   5200 Town Center Circle Tower 1   Ste 306                                                         Boca Raton          FL           33486
                                                                       1451 W Cypress Creek Rd, Suite
    Newbridge Securities Corporation Attn Robert Spitler-CFO           204                                                                                               Ft. Lauderdale      FL           33309
    NewOak Capital                                                     485 Lexington Ave, 25th flr                                                                       New York            NY           10017
    News Communications                                                4th Flr, Chinyang Bldg            90-3 Chungjeongno 2-ga,                                         Seodamun-gu                      120-012      SOUTH KOREA
    NexBank                          John Danilowicz                   2515 McKinney Ave                 Ste 1100                                                        Dallas              TX           75201
    NexBank Capital Advisors                                           2515 McKinney Ave, Ste 1100                                                                       Dallas              TX           75201
    NEXBANK SECURITIES, INC                                            13455 NOEL RD                     22ND FL                                                         Dallas              TX           75240
    NEXBANK SECURITIES, INC                                            2515 McKinney                     Suite 1700                                                      Dallas              TX           75201
    NexBank SSB                      dba NexBank Credit Services       Grant Smith                       2515 McKinney Ave.                      11th Floor              Dallas              TX           75201




Highland Capital Management, L.P.
Case No. 19-34054                                                                                                       Page 65 of 103
                                     Case 19-34054-sgj11 Doc 262 Filed 12/20/19                                                    Entered 12/20/19 15:55:51               Page 78 of 115
                                                                                                                           Exhibit C
                                                                                                                        Creditor Matrix
                                                                                                                   Served via First Class Mail



             CreditorName                  CreditorNoticeName                    Address1                             Address2                   Address3                City         State       Zip             Country
    NEXBANK, SSB                      ATTN MARCIA SANDS               13455 NOEL RD                      STE 2220                                           Dallas               TX           75240
    NexPoint Advisors, L.P.                                           200 Crescent Court                 Suite 700                                          Dallas               TX           75201
    NexPoint Cap Escrow                                               300 Crescent Court                 Suite 700                                          Dallas               TX           75201
    NexPoint Capital, Inc.                                            300 Crescent Court                 Suite 700                                          Dallas               TX           75201
    NexPoint Healthcare Opportunities
    Fund                                                              300 Crescent Court                 Suite 700                                          Dallas               TX           75201
    NexPoint Latin American Opport.
    Fund                                                              Dallas                                                                                Dallas               TX           75201
    Nextel Communications                                             PO Box 54977                                                                          Los Angeles          CA           90054-0977
    Ney Castro                                                        130 Bradhurst Ave                  Apt 510                                            New York             NY           10039
    NGO, HONGVIEN                                                     Address Redacted
    Nguyen, Hung                                                      Address Redacted
    NGUYEN, KRISTINE                                                  Address Redacted
    NGUYEN, TIFFANY                                                   Address Redacted
    NGUYEN, TONY KHOI                                                 Address Redacted
                                                                      107 N. Main St, State House
    NH Dept of State                Bureau of Securities Regulation   Room 204                                                                              Concord              NH           03301
    Nicholas Headley                                                  404 Rio Grande St                  Apt 135                                            Austin               TX           78701
    Nicholas Headley                                                  7514 E Earll Dr                    Unit 35                                            Scottsdale           AZ           85251
    NICHOLAS OLENEC                                                   2203 N CARROLL AVE                                                                    Dallas               TX           75204
    Nicholas T. Meserve                                               6236 Piping Rock Lane                                                                 Houston              TX           77057
    NICHOLAS TRUYENS                                                  7797 CLYDESDALE AVE                                                                   Kalamazoo            MI           49009
    NICK ALFERMANN                                                    402 S BRENTWOOD BLVD               APT 34                                             Clayton              MO           63105
    Nick Meserve                                                      11835 Brandywine Ln                                                                   Houston              TX           77024
    NICK PAULEIT                                                      2820 MCKINNON ST                   #4012                                              Dallas               TX           75201
    Nickey L. Oates Company                                           25 Highland Park Village           Suite 100                                          Dallas               TX           75205
    Nicklas, James                                                    Address Redacted
    NICODEMUS WINATA                                                  14181 NOEL RD                                                                         Dallas               TX           75254
    Nicole Lacues                                                     1626 Powell Street                                                                    San Francisco        CA           94133
    Nikolayev, Yegor                                                  Address Redacted
    Niles Chura                                                       8611 Brook Rd                                                                         McLean               VA           22102
    Niles K Chura                                                     8611 Brook Rd                                                                         McLean               VA           22102
    NILSEN, CHRISTOPHER                                               Address Redacted
    Nirav Batavia                                                     100 W. 26th St.                    Apt. 25 A                                          New York             NY           10001
    Nisen & Elliott LLC                                               200 West Adams St                                                                     Chicago              IL           60606
    Nitro Software, Inc.                                              150 Spear St Ste 1500                                                                 San Francisco        CA           94105-5115
    NIXON PEABODY LLP               ATTN BOBBI HALL                   100 SUMMER ST                                                                         Boston               MA           02110
                                    REVENUE PROCESSING
    NJ DIVISION OF TAXATION         CENTER                            PO BOX 642                         PART                                               Trenton              NJ           08646-0642
    NMS Communications LLC                                            443 12th Street                    5C                                                 Brooklyn             NY           11215
    NMS MANAGEMENT, INC.                                              500 NORTH BROADWAY                 STE 236                                            Jericho              NY           11753
    NOAH MAYER                                                        2321 SPRUCE ST                     APT 2F                                             Philadelphia         PA           19103
    NOBLE, SHELBY                                                     Address Redacted
    Noel, Kirby                                                       Address Redacted
    Noelle Williams                                                   1456 N. Orleans                    Apt 3                                              Chicago              IL           60610

    Nonna Knows Catering                                              1931 Market Center Blvd Apt 1323                                                      Dallas               TX           75207-3500
    Noonmark Capital                                                  9 Hall Avenue                                                                         Larchmont            NY           10538
    NORRIS, DUSTIN                                                    Address Redacted
    NORRIS, DUSTIN                                                    Address Redacted
    North Carolina Department of
    Revenue                                                           PO Box 25000                                                                          Raleigh              NC           27640-0520
    North Ridge Securities                                            112 Madison Ave, 5th Floor                                                            New York             NY           10016
    NorthPark Center                                                  8687 North Central Expressway                                                         Dallas               TX           75225

    Northwestern University         Attn Maureen Fenty                1800 Sherman Avenue, Suite 400                                                        Evanston             IL           60201
    Norton Rose                                                       3 More London Riverside                                                               London                            SE1 2AQ      United Kingdom
    Notable Solutions, Inc.                                           9715 Key West Avenue           Suite 200                                              Rockville            MD           20850
    Nouveau                                                           2270 Springlake Rd             Suite 400                                              Dallas               TX           75234




Highland Capital Management, L.P.
Case No. 19-34054                                                                                                       Page 66 of 103
                                      Case 19-34054-sgj11 Doc 262 Filed 12/20/19                                               Entered 12/20/19 15:55:51                             Page 79 of 115
                                                                                                                       Exhibit C
                                                                                                                    Creditor Matrix
                                                                                                               Served via First Class Mail



              CreditorName                CreditorNoticeName                    Address1                          Address2                           Address3                      City         State       Zip      Country
    Nova Engineering, Inc                                            2625 N. Josey Lane, Suite 112                                                                    Carrollton           TX           75007
    Novack and Macey LLP                                             100 N Riverside Plaza                                                                            Chicago              IL           60606-1501
    NOW Advisors                                                     1320 Greenway Dr                Suite 758                                                        Irving               TX           75038
    NPB Financial Group, LLC                                         3500 W. Olive Avenue            Suite 300                                                        Burbank              CA           91505
    NTR Review                                                       407 East maple Street                                                                            Cumming              GA           30040
    Numara Software Inc                                              PO Box 102280                                                                                    Atlanta              GA           30368-2280
    Numara Software Inc                                              PO BOX 933754                                                                                    Atlanta              GA           31193-3754
    Nutter, McClennen & Fish, LLP                                    155 Seaport Boulevard           Seaport West                                                     Boston               MA           02110-2604
    Nutter, McClennen & Fish, LLP   Attn Ian Roffman                 Seaport West                    155 Seaport Blvd                                                 Boston               MA           02210
                                                                                                     1717 Pennsylvania Ave N.W. Ste
    NWCC, LLC                       c/o of Michael A. Battle, Esq.   Barnes & Thornburg, LLP         500                                                              Washington           DC           20006-4623
    NXT Capital Real Estate                                          Dallas                                                                                           Dallas               TX           75201
    NYC DEPARTMENT OF
    FINANCE                                                          59 Maiden Lane, 19th Floor                                                                       New York             NY           10038-4502
    NYC DEPARTMENT OF
    FINANCE                                                          PO Box 3644                                                                                      New York             NY           10008
    NYC DEPARTMENT OF
    FINANCE                                                          PO Box 3646                                                                                      New York             NY           10008
    NYC DEPARTMENT OF
    FINANCE                                                          PO Box 3922                     General Corporation Tax                                          New York             NY           10008-3922
    NYC DEPARTMENT OF
    FINANCE                                                          PO Box 3931                                                                                      New York             NY           10008-3931
    NYC DEPARTMENT OF
    FINANCE                                                          PO Box 5040                                                                                      Kingston             NY           12402-5040
    NYC DEPARTMENT OF
    FINANCE                                                          PO Box 5060                                                                                      Kingston             NY           12402-5060
    NYC DEPARTMENT OF
    FINANCE                                                          PO Box 5070                                                                                      Kingston             NY           12402-5070
    NYC DEPARTMENT OF
    FINANCE                                                          PO BOX 5100                                                                                      Kingston             NY           12402-5150
    NYC DEPARTMENT OF
    FINANCE                                                          PO BOX 5150                                                                                      Kingston             NY           12402-5150
    NYC FIRE DEPARTMENT                                              CHURCH STREET STATION           PO BOX 840                                                       New York             NY           10008-0840
    NYEMASTER GOODE LAW
    FIRM                                                             700 WALNUT                      STE 1600                                                         Des Moines           IA           50309-3899
    NYS Assessment Receivables                                       PO Box 4127                                                                                      Binghamton           NY           13902-4127
    NYS Unemployment Insurance                                       PO Box 4301                                                                                      Binghamton           NY           13902-4301
    NYS Workers Comp Board DB                                        One Exchange Plaza              55 Broadway Suite 201                                            New York             NY           10006
    NYSE ARCA, LLC                                                   PO Box 223529                                                                                    Pittsburgh           PA           15251-2529
    NYSE MARKET, INC                                                 Box #223695                                                                                      Pittsburgh           PA           15251-2695
    NYSE MARKET, INC                                                 BOX #4006                       PO BOX 8500                                                      Philadelphia         PA           19178-4006
    NYSE MARKET, INC                                                 Grand Central Station           PO BOX 4695                                                      New York             NY           10163
    NYSIF Disability Benefits                                        DCC                             1 Watervliet Ave. EXT                                            Albany               NY           12206
    NYSIF Disability Benefits                                        PO Box 5239                                                                                      New York             NY           10008-5239
    Oak Tree Securities, Inc.                                        4049 First Street               Suite 129                                                        Livermore            CA           94551-4949
    Ober, Kaler, Grimes & Shriver                                    100 Light Street                                                                                 Baltimore            MD           21202
                                                                     201 South Biscayne Blvd, 28th
    Objective Group, Inc.                                            Floor                                                                                            Miami                FL           33131
    OBJECTIVE PARADIGM                                               805 N MILWAUKEE AVE STE
    CORPORATION                     ATTN RYAN POLLOCK                300                                                                                              Chicago              IL           60622
    OBRIEN, JUSTIN                                                   Address Redacted
    OBRIEN, MICHAEL J                                                Address Redacted
    OC CRUISER, Inc                                                  1439 W Chapman Ave #260                                                                          Orange               CA           92868
    Oce Imagistics Inc                                               PO Box 856193                                                                                    Louisville           KY           40285
    OConnor, Shannon                                                 Address Redacted
    OConnors                                                         3800 Buffalo Speedway           Ste 500                                                          Houston              TX           77098

    Office Depot, Inc                                                DEPT 56-4201182804              PO BOX 689020                           OFFICE DEPOT CREDIT PLAN Des Moines           IA           50368-9020




Highland Capital Management, L.P.
Case No. 19-34054                                                                                                   Page 67 of 103
                                         Case 19-34054-sgj11 Doc 262 Filed 12/20/19                                                Entered 12/20/19 15:55:51                           Page 80 of 115
                                                                                                                           Exhibit C
                                                                                                                        Creditor Matrix
                                                                                                                   Served via First Class Mail



              CreditorName                    CreditorNoticeName                     Address1                          Address2                              Address3                City         State       Zip             Country
                                                                         Dept. 56 - 4201182804 PO Box
    Office Depot, Inc                                                    9020                                                                                           Des Moines           IA           50368-9020
    Office Depot, Inc                                                    PO BOX 5027                      ACCT - 31A                                                    Boca Raton           FL           33431-0827
    Office Depot, Inc                                                    PO Box 70025                                                                                   Los Angeles          CA           90074-0025
    OFFICE EQUIPMENT FINANCE
    SERVICES                                                             PO BOX 790448                                                                                  Saint Louis          MO           63179-0448
    Office Expo                                                          2025A Midway Rd                                                                                Carrollton           TX           75006
    Office of Secretary of State                                         1019 Brazos Street                                                                             Austin               TX           78701
    Office of the Attorney General                                       Securities Division              200 St Paul Place                                             Baltimore            MD           21202
    Office of the Attorney General      Michael B. Mukasey, Esq.         U.S. Department of Justice       950 Pennsylvania Avenue, N.W.                                 Washington           DC           20530-0001
    Office of the General Counsel                                        Pension Benefit Guaranty Corp.   1200 K Street, N.W.                                           Washington           DC           20005-4026

    Office of the Securities Comm. KS                                    Securities Division              109 SW 9th Street, Suite 600                                  Topeka               KS           66612
                                                                         918 S PLEASANTBURG DR
    OGLETREE DEAKINS                                                     (29607)                          PO BOX 167                                                    Greenville           SC           29602
    OGLETREE DEAKINS                                                     PO BOX 89                                                                                      Columbia             SC           29202
    Ogletree Deakins Nash Smoak &
    Stewart PC                                                           P.O. Box 89                                                                                    Columbia             SC           29202
    OHANNA, DAVID                                                        Address Redacted
    OHC Advisors Inc                                                     14221 SW 120th Street            Suite 229                                                     Miami                FL           33186
    Ohio Division of Securities                                          77 South High Street             22nd Floor                                                    Columbus             OH           43215
    Oil & Gas Information Systems                                        5801 Edwards Ranch Road          Suite 200                                                     Fort Worth           TX           76109
    Oil & Gas Journal                                                    Pennwell Corporation             PO Box 4362                                                   Chicago              IL           60680-4207
    Oil and Gas Investor                                                 PO Box 3001                                                                                    Northbrook           IL           60065-3001
    Okada, Luke                                                          Address Redacted
    OKADA, MARK                                                          Address Redacted
    Okada, Mark                                                          Address Redacted
    Oklahoma Department of                                               Oklahoma Department of
    Securities                                                           Securities                       204 N. Robinson Ave., Ste. 400                                Oklahoma City        OK           73102-7001
    Oklahoma Independent Petroleum
    Assoc.                                                               500 N.E. 4th Street                                                                            Oklahoma City        OK           73104
    OKLAHOMA TX COMMISSION                                               PO BOX 26930                                                                                   Oklahoma City        OK           73126-0930
    OKOLITA, MATTHEW                                                     Address Redacted
    Okta Inc                                                             301 Brannan Street               Ste 300                                                       San Francisco        CA           94107
    Okta, Inc.                                                           301 Brannan St                   Suite 100                                                     San Francisco        CA           94107
    Old Republic National Title Ins.
    Co.                                                                  8201 Preston Rd                  Suite 450                                                     Dallas               TX           75225
    Olender Reporting, Inc.                                              1522 K St NW Ste 720                                                                           Washington           DC           20005
    Olive & Ivy                                                          7135 E Camelback Rd              No 195                                                        Scottsdale           AZ           85251
    OLIVER CASTELINO                                                     5711 ROSS AVE                                                                                  Dallas               TX           75206
    OLSON,CANNON, GORMLEY, &
    DESRUISSEAUX                                                         9950 WEST CHEYENNE AVE                                                                         Las Vegas            NV           89129
    OM5-DALLAS                                                           Prestonwood Tower                5151 Beltline Rd.                      Suite 550              Dallas               TX           75254
    Omgeo LLC                                                            2967 Collections Center Dr                                                                     Chicago              IL           60693
    On Course Promotion                                                  6865 Pear Tree Dr                                                                              Carlsbad             CA           92011
    Onelogin, Inc.                                                       848 Battery St                                                                                 San Francisco        CA           94111-1504
    On-Site Sourcing, Inc.                                               PO Box 75495                                                                                   Baltimore            MD           21275
    Opal Financial Group                                                 10 East 38th St, 4th Flr                                                                       New York             NY           10016
    Open Text Inc.                   c/o JP Morgan Lockbox               24685 Network Place                                                                            Chicago              IL           60673-1246
                                                                         6803 S. Tucson Way, Bldg 2
    OppenheimerFunds, Inc.              Attn Accounts Payable            Garden Level                                                                                   Centennial           CO           80112
    Options Group                                                        121 East 18th St                                                                               New York             NY           10003

    Options Price Reporting Authority                                    PO Box 95718                                                                                   Chicago              IL           60694-0001
    Opus 2                            Matthew Finnecy                    5 New Street Square                                                                            London                            EC4A 3BF   United Kingdom
    Opus 2 International Inc          Mr Matthew Finnecy                 5th Floor, 5 New Street Square                                                                 London               UK           EC4A 3BF
    Opus 2 International, Inc.                                           100 Pine Street                  Suite 560                                                     San Francisco        CA           94111

    Opus 2 International, Inc.          Matthew Finnecy, Credit Controller 5 New Street Square                                                                          London                            EC4A 3BF     United Kingdom




Highland Capital Management, L.P.
Case No. 19-34054                                                                                                       Page 68 of 103
                                         Case 19-34054-sgj11 Doc 262 Filed 12/20/19                                              Entered 12/20/19 15:55:51                       Page 81 of 115
                                                                                                                         Exhibit C
                                                                                                                      Creditor Matrix
                                                                                                                 Served via First Class Mail



             CreditorName                  CreditorNoticeName                      Address1                         Address2                           Address3            City             State       Zip             Country
    ORACLE AMERICA, INC                                                PO Box 203448                                                                              Dallas               TX           75320-3448
    ORACLE AMERICA, INC                                                PO BOX 71028                                                                               Chicago              IL           60694-1028
    Oracle Healthcare Advisors Inc.                                    14221 SW 120th Street           Suite 229                                                  Miami                FL           33186
    Orbis Marketing, Inc.                                              21550 Oxnard Street             Suite 850                                                  Woodland Hills       CA           91367
    Orchard Group Productions                                          301 Park Forest Ct                                                                         Hurst                TX           76053
    Oregon Department of Revenue                                       955 Center St NE                                                                           Salem                OR           97301
    ORENT, COURTNEY                                                    Address Redacted
    Organizational Talent                                              3752 Colliers Dr                                                                           Edgewater            MD           21037

    Orrick, Herrington & Sutcliffe LLP                                 4253 Collections Center Dr                                                                 Chicago              IL           60693
    OSED Investments, LLC                                              8951 Synergy Dr., Ste 225                                                                  McKinney             TX           75070

    OUTLOOKSOFT CORPORATION                                            ONE STAMFORD PLAZA              11TH FLR                                                   Stamford             CT           06901-3281

    OutSource Management            c/o Cathy Wylet, Meeting Planner   14410 N. 10th Place                                                                        Phoenix              AZ           85022
    Ouyang, Kaixi                                                      Address Redacted
    OVATION TRAVEL GROUP            ATTN ANDREA KELLY                  71 FIFTH AVE                    11TH FLR                                                   New York             NY           10003
    Ovis Creative                                                      483 10th Ave                    Suite 230                                                  New York             NY           10018
    Owens, David                                                       Address Redacted
    OXANA BROWN                                                        8200 SOUTHWESTERN                                                                          Dallas               TX           75206
    Oxer Technologies                                                  59 Franklin Street              Suite 5R                                                   New York             NY           10013
    PA Consulting Group                                                1750 Pennsylvania Ave Ste 100                                                              Washington           DC           20006-4506
    PACER Service Center                                               PO Box 277773                                                                              Atlanta              GA           30384-7773
    PACER Service Center                                               P.O. Box 5208                                                                              Portland             OR           97208-5208
    PACER Service Center                                               PO BOX 70951                                                                               Charlotte            NC           28272-0951
    PACER Service Center                                               PO Box 71364                                                                               Philadelphia         PA           71364
    Pachulski Stang Ziehl & Jones
    LLP                                                                10100 Santa Monica Blvd         Ste 1300                                                   Los Angeles          CA           90067
    Pacific Life Annuities & Mutual
    Funds                                                              700 Newport Center Drive                                                                   Newport Beach        CA           92660-6397
    Paciugo Catering                                                   1215 Viceroy Drive                                                                         Dallas               TX           75247
    Packerland Brokerage Services
    Inc.                                                               432 Security Blvd                                                                          Green Bay            WI           54313-9709
    PADILLA, ANDREW                                                    Address Redacted
    Pageant Media                                                      Dunstan House 14a St Cross St                                                              London                            EC1N 8XA     United Kingdom
    PAIPANANDIKER, CHET                                                Address Redacted
    Palico LLC                                                         420 Lexington Avenue            Suite 1425                                                 New York             NY           10170
    Palisade Capital Management                                        One Bridge Plaza                Suite 695                                                  Fort Lee             NJ           07024
    PALLEY, RENNICK                                                    Address Redacted
    Palm Beach Investment Research
    Grp Inc.                                                           13638 Via Flora                 Suite A                                                    Delray Beach         FL           33484
    PALMER, JAMES                                                      Address Redacted
    PAM Capital Funding LP          c/o Maples & Calder                PO Box 309, Ugland House        South Church Street                     George Town        Grand Cayman                                   Cayman Islands
                                    c/o Queensgate SPV Services        PO Box 1093GT / Suzanne St.     Compass Center, 2nd Flr, Crewe
    PAM Capital Funding LP          Limited                            Thomas                          Road                                    George Town        Grand Cayman                                   Cayman Islands
    PamCo Cayman Ltd.               c/o Maples & Calder                PO Box 309, Ugland House        South Church Street                     George Town        Grand Cayman                                   Cayman Islands
                                    c/o Queensgate SPV Services
    PamCo Cayman Ltd.               Limited                            PO Box 1093, Ugland House       South Church Street                     George Town        Grand Cayman                                   Cayman Islands
    Panhandle Producers Royalty
    Ownrs Assoc.                                                       3131 Bell Street                Suite 209                                                  Amarillo             TX           79106
    PaperCut Software International
    Pty Ltd                                                            1620 SW Taylor Street           Ste 210                                                    Portland             OR           97205
    PAR Plumbing                                                       60 N. Prospect Avenue                                                                      Lynbrook             NY           11563-1395
    Paradigm                                                           360 Park Avenue South           16th Floor                                                 New York             NY           10010
    Paradise Bakery and Cafe                                           13710 Dallas Parkway, Suite H                                                              Dallas               TX           75240
    Paradox Sports                                                     710 10th Street                 Suite 200                                                  Golden               CO           80401
    Paragon Photocopying, Co.                                          1700 Commerce Ste 200                                                                      Dallas               TX           75201
    PARCELS INC                                                        PO BOX 27                                                                                  Wilmington           DE           19899
    PARIVEDA SOLUTIONS                                                 PO BOX 671060                                                                              Dallas               TX           75267




Highland Capital Management, L.P.
Case No. 19-34054                                                                                                     Page 69 of 103
                                        Case 19-34054-sgj11 Doc 262 Filed 12/20/19                                             Entered 12/20/19 15:55:51                           Page 82 of 115
                                                                                                                     Exhibit C
                                                                                                                  Creditor Matrix
                                                                                                             Served via First Class Mail



               CreditorName                 CreditorNoticeName                 Address1                           Address2                              Address3                City          State       Zip      Country
    Park Cities Quail 2016 Dinner &
    Auction                                                        25 Highland Park Village          Suite 100-417                                                 Dallas                TX           75205
    PARK, JUN                                                      Address Redacted
    Parker Poe Adams & Bernstein
    LLP                                                            401 S. Tryon St, Ste 3000         Three Wells Fargo Center                                      Charlotte             NC           28202
    PARKER, LEE                                                    Address Redacted
    Parkinsons Disease Foundation                                  Gift Processing Center            PO Box 96268                                                  Washington            DC           20090-6268
    Parkland Securities, LLC          ATtn Blayne Andersen         300 Parkland Plaza                                                                              Ann Arbor             MI           48103
    Parks Coffee                                                   PO Box 110209                                                                                   Carrollton            TX           75011-0209
    Parkway Bent Tree Partners, Ltd                                17130 Dallas Parkway              Suite 240                                                     Dallas                TX           75248
    Parmentier, Andrew                                             Address Redacted
    PARNELL, CATHERINE                                             Address Redacted
    PARS International Corp           Attn Permissions A/R         253 West 35th Street, 7th Floor                                                                 New York              NY           10001
    Parth Shah                                                     360 West 43rd Street                                                                            New York              NY           10036
    Partner Engineering & Science,
    Inc.                                                           2154 Torrance Blvd                Suite 200                                                     Torrance              CA           90501
    Partridge Snow & Hahn, LLP                                     40 Westminster Street             Suite 1100                                                    Providence            RI           02903
    Party Frills                                                   219 E White St                                                                                  Anna                  TX           75409
    PASSMORE, MICHAEL                                              Address Redacted
    Pat & Emmitt Smith Charities                                   16000 North Dallas Pkwy           Suite 550N                                                    Dallas                TX           75248
    Pate & Knarr                                                   PO Box 1907                                                                                     Oklahoma City         OK           73101-1907
    PATEL, VISHAL                                                  Address Redacted
    PATRICK BOYCE                                                  6617 MUIRFIELD CIRCLE                                                                           Plano                 TX           75093
    Patrick Bressler                                               10121 Parley Dr.                                                                                Tampa                 FL           33626
                                                                   McCollom DEmilio Smith Uebler
    Patrick Daugherty                 c/o Thomas A. Uebler, Esq.   LLC                               2751 Centerville Rd #401                                      Wilmington            DE           19808

    Patrick Daugherty/Andrew K. York Dylan O. Drummond             Gray Reed & McGraw, LLP           1601 Elm Street                       Suite 4600              Dallas                TX           75201-7212
    Patrick J. Elverum                                             111 Brady Street                                                                                Daniel Island         SC           29492
    PATRICK KELLY                                                  2155 W ROSCOE                     #3S                                                           Chicago               IL           60618
    PATRICK, MARK                                                  Address Redacted
    Patrina Corporation                                            45 Broadway                       Ste 1440                                                      New York              NY           10006
    Patton Boggs LLP                                               2550 M St NW                                                                                    Washington            DC           20037
    PAUL ADKINS                                                    3938 VENETIAL WAY                                                                               Tampa                 FL           33634-7424
    Paul D. Peterson, Ltd.                                         3040 Woodbury Drive                                                                             Woodbury              MN           55129

    Paul DiMartino                                                 3675 N Country Club Drive #1709                                                                 Adventura             FL           33180
    Paul Hastings, Janofsky & Walker
    LLP                                                            55 Second St, 24th Flr                                                                          San Francisco         CA           94105-3441
    PAUL KAUFFMAN                                                  Address Redacted
    PAUL KAUFFMAN                                                  Address Redacted
    PAUL KUNKEL                                                    217 N WESTERN AVE                                                                               Park Ridge            IL           60068
    Paula Shober                                                   86 Hillcrest Road                                                                               Berkeley              CA           94705
    Paws Cause 2015                   Attn Paws Cause 2015         2400 Lone Star Drive                                                                            Dallas                TX           75212
    PayCom Payroll, LLC                                            4005 NW Expressway, STE 500                                                                     Oklahoma City         OK           73116
    PayFlex Systems USA, Inc.                                      10802 Farnam Drive                Suite 100                                                     Omaha                 NE           68154
    Paylocity                                                      1400 American Ln # 1900                                                                         Schaumburg            IL           60173-5452
    Payne & Smith, LLC                                             10711 Preston Rd                  Suite 110                                                     Dallas                TX           75230
    Payne & Smith, LLC                                             5952 Royal Lane                   Suite 158                                                     Dallas                TX           75230
    PayScale Inc                                                   PO Box 49283                                                                                    San Jose              CA           95161-9283
    PBGC                                                           DEPT 77430, PO BOX 77000                                                                        Detroit               MI           48277-0430
    PBGC                                                           PO Box 105758                                                                                   Atlanta               GA           30348-5758
    PC Connection                                                  PO Box 382808                                                                                   Pittsburgh            PA           15250-8808
    PC Serv LLC/SharePoint
    Solutions                         Accounts Recievable          1521 Gordon Petty Dr                                                                            Brentwood             TN           37027
    PC Serv, LLC / SharePoint
    Solutions                                                      PO Box 1588                                                                                     Brentwood             TN           37024-1558
                                      c/o The Corporation Trust
    PCMG Trading Partners XXIII, L.P. Company                      1209 Orange St                                                                                  Wilmington            DE           19801




Highland Capital Management, L.P.
Case No. 19-34054                                                                                                    Page 70 of 103
                                       Case 19-34054-sgj11 Doc 262 Filed 12/20/19                                                  Entered 12/20/19 15:55:51                            Page 83 of 115
                                                                                                                           Exhibit C
                                                                                                                        Creditor Matrix
                                                                                                                   Served via First Class Mail



              CreditorName                 CreditorNoticeName                     Address1                            Address2                               Address3                 City         State       Zip           Country
    PCS Securities, Inc.                                              19020 88th Avenue West                                                                            Edmonds               WA           98026
    Peach Labs, Inc.                                                  108 S Jackson St Ste 300                                                                          Seattle               WA           98104-2872
    Peacock, Carissa                                                  Address Redacted
    Pearson, James M.                                                 Address Redacted
    Pearson, Kyle                                                     Address Redacted
    PEGGY FRANCIS                                                     175 W 9th ST APT 15A                                                                              New York              NY           10024
    Peller                                                            Dreikonigstrasse 45                Postfach 2016                                                  Zurich                             CH-8027      SWITZERLAND
    Peltekian, Michael                                                Address Redacted
    Peltekian, Michael                                                Address Redacted
    PELZEL, TERRY                                                     Address Redacted
    Penland, Nathan                                                   Address Redacted
    Pension Benefit Guaranty
    Corporation                                                       Department 77430                   PO Box 77000                                                   Detroit               MI           48277-0430
    PensionDanmark
    Pensionsforsikringsaktieselskab   Head of Legal                   Langelinie Alle 43                                                                                Copenhagen                         02100      Denmark
    Pensions & Investments                                            Crain Communication Inc.           115 Gratiot                                                    Detroit               MI           48207-2997
    Pensions & Investments                                            PO BOX 79001                       DRAWER #7718                            SUBSCRIBER SERVICES    Detroit               MI           48279-7718
                                                                      Subscriber Services Department
    Pensions & Investments                                            77940                                                                                             Detroit               MI           48277-0940

    PENTAGROUP FINANCIAL, LLC                                         5959 CORPORATE DR                  STE 1400                                                       Houston               TX           77036

    PENTON TECHNOLOGY MEDIA                                           221 E 29TH ST                                                                                     Loveland              CO           80538
    Pepper Hamilton LLP                                               1201 Market St, Ste 1600                                                                          Wilmington            DE           19899
    Pepperdine University         ATTN Stacy Taylor                   Pepperdine School of Law           24255 Pacific Coast Hwy                                        Malibu                CA           90263
    PEREIRA, TOM                                                      Address Redacted
    Perino, Inc                                                       450 W 42nd Street                  Apt 46M                                                        New York              NY           10036
    Perkins Coie LLP              Attn Client Accounting              1201 Third Avenue, Suite 4900                                                                     Seattle               WA           98101
    Perot Museum of Nature and
    Science                                                           2201 North Field Street                                                                           Dallas                TX           75201
    Perot Museum of Nature and
    Science                                                           PO Box 151469                                                                                     Dallas                TX           75315
                                  Alternative Invest Dept. - Zamena   300 Colonial Center Parkway, 3rd
    Pershing LLC                  Khan                                Floor                                                                                             Lake Mary             FL           32746
    Pershing LLC                  Attn Brittany Crowley               300 Colonial Center Parkway                                                                       Lake Mary             FL           32746
    Pershing LLC                  Attn Genesis Garcia                 One Pershing Plaza, 8th Fl                                                                        Jersey City           NJ           07399
    Pershing LLC                  Attn IBD - 15th Floor               One Pershing Plaza                                                                                Jersey City           NJ           07399
    Personnel Concepts                                                PO Box 3353                                                                                       San Dimas             CA           91773
    PERTRAC FINANCIAL
    SOLUTIONS, LLC                                                    10403 DOUBLE R BOULEVARD                                                                          Reno                  NV           89521
    PERTRAC FINANCIAL
    SOLUTIONS, LLC                                                    2650 Thousand Oaks, Ste 1340                                                                      Memphis               TN           38118
    Pestotnik + Gold LLP                                              501 W. Broadway                    Suite 1850                                                     San Diego             CA           92101
    Petals & Stems Florist                                            13319 Montfort                     LBJ at Montfort                                                Dallas                TX           75240
    Petals and Stems                                                  13319 Montfort                                                                                    Dallas                TX           75240
    PETER CHUNG                                                       2816 AMHERST AVE                                                                                  Dallas                TX           75225
    PETER CHUNG                                                       47 LAFAYETTE PLACE                 APT #6B                                                        Greenwich             CT           06830
    PETER FERGUSON                                                    49 DELHI AVE                                                                                      TORONTO               ON           MSM 3B8    CANADA
    PETER NOLAN                                                       4138 NIBLICK DR                                                                                   Longmont              CO           80503
    PETER PESTILLO                                                    338 PROVENCAL                                                                                     Grosse Pointe Farms   MI           48236
    Peter Roman                                                       232C Brown St                                                                                     Philadelphia          PA           19123
    PetroCap Inc                                                      2602 McKinney Avenue               Suite 400                                                      Dallas                TX           75204
    PetroCap Operating, LLC                                           300 Crescent Court                 Suite 700                                                      Dallas                TX           75201
    PetroCap Partners II, GP, LLC PetroCap, LLC                       William L. Britain                 2602 McKinney Avenue                    Suite 400              Dallas                TX           75204
    PetroCap Partners II, LP                                          300 Crescent Court                 Suite 700                                                      Dallas                TX           75201
    PetroCap Partners III, L.P.                                       3333 Lee Parkway                   Suite 750                                                      Dallas                TX           75219
    PetroCap, LLC                                                     Dallas                                                                                            Dallas                TX           75201
    Petroleum Club of Midland                                         PO Box 10527                                                                                      Midland               TX           79702-7527
    Petsmart Charities, Inc.                                          PO Box 96426                                                                                      Washington            DC           20077-7227




Highland Capital Management, L.P.
Case No. 19-34054                                                                                                       Page 71 of 103
                                        Case 19-34054-sgj11 Doc 262 Filed 12/20/19                                           Entered 12/20/19 15:55:51               Page 84 of 115
                                                                                                                     Exhibit C
                                                                                                                  Creditor Matrix
                                                                                                             Served via First Class Mail



               CreditorName                  CreditorNoticeName             Address1                            Address2                   Address3                City         State       Zip         Country
    PFERTNER, JIM                                                 Address Redacted
    PFPC DISTRIBUTORS                                             PO BOX 828789                                                                       Philadelphia         PA           19182-8789
    PFPC DISTRIBUTORS                                             PO BOX 828810                                                                       Philadelphia         PA           19182-8810
    Phase 3 Marketing and
    Communications                                                Dept# 7052                       PO Box 2153                                        Birmingham           AL           35287-7052
    PHELAN, KEVIN                                                 Address Redacted
    PHIL GALPIN                                                   225 COREY CENTER DR SE                                                              Atlanta              GA           30312
    Phil Rochefort                                                4062 Rue Cartier                                                                    Montreal             QC           H2K 4G4    CANADA
    Philadelphia Biblical University                              200 Manor Ave                                                                       Langhorne            PA           19047-9989
    Philadelphia Biblical University   Attn Mr. Tim Hui           200 Manor Ave                                                                       Langhorne            PA           19047-9989
    PHILET FOODS                                                  5331 E MOCKINGBIRD LN            STE 413                                            Dallas               TX           75206
    Philip Settimi                                                2045 West Webster Ave                                                               Chicago              IL           60647
    Philippine American Physicians                                PO Box 690695                                                                       Orlando              FL           32869
    Phillips, Michael                                             Address Redacted
    Phoenician Operating LLC                                      6000 East Camelback Road                                                            Scottsdale           AZ           85251
    PicFlips, LLC                                                 8553 N Beach St #280                                                                Fort Worth           TX           76244
    Pillsbury Winthrop Shaw Pittman
    LLP                                                           PO Box 7880                                                                         San Francisco        CA           94120-7880
    Pink Ribbon Cleaning Services                                 PO Box 541141                                                                       Dallas               TX           75354
    Pinnacle Aviation Charter                                     14988 North 78th Way             Suite 106                                          Scottsdale           AZ           85260
    Pinnacle Business Systems                                     609 S. Kelly Avenue, Suite E-7                                                      Edmond               OK           73003
    Pinnacle Group International                                  PO BOX 2800, # 265                                                                  Carefree             AZ           85377
    Pinnacle International                                        5420 LBJ, Ste 390                                                                   Dallas               TX           75240
    Pinnacle International                                        PO Box 2800, #265                                                                   Carefree             AZ           85377
    Pinnacle Office Products LLC                                  8024 Glenwood Ave                Suite 200                                          Raleigh              NC           27612
    Pinnacle Office Products LLC                                  8024 Glenwood Ave Ste 200        STE 200                                            Raleigh              NC           27612
    PIONEER INVESTMENT
    MANAGEMENT                                                    60 STATE STREET                                                                     Boston               MA           02109
    Pipos Travel Corp.                                            2333 Brickell Ave.               Mezz UL4                                           Miami                FL           33129
    PIRA Energy Group                                             3 Park Ave, 26th Flr                                                                New York             NY           10016-5989
    Piriform Inc.                                                 590 Madison Avenue               21st Floor                                         New York             NY           10022
    Pirozzi & Hillman, Inc.                                       274 Madison Ave                                                                     New York             NY           10016
    Pirtle Design                                                 89 Church Hill Road                                                                 New Paltz            NY           12561
    Pitney Bowes Credit Corp.                                     PO Box 856460                                                                       Louisville           KY           40285-6460
    PITNEY BOWES FINANCIAL
    SERVICES LLC                                                  PO BOX 371887                                                                       Pittsburg            PA           15250-7887
    Pitney Bowes Inc.                                             PO Box 371896                                                                       Pittsburgh           PA           15250-7896
    Pitney Bowes- Purchase Power                                  PO Box 371874                                                                       Pittsburgh           PA           15250-2648
    PITTMAN, TABOR J.                                             Address Redacted
    Pivotal Research Group LLC                                    286 Madison Avenue               16th Floor                                         New York             NY           10017
    PJ Mechanical Service & Maint.
    Corp.                                                         135 W. 18th Street                                                                  New York             NY           10011
    Planatech Solutions Ltd.                                      Grosvenor Gardens House          35/37 Grosvenor Gardens                            London                            SW1W 0BY United Kingdom
    Plano East Golf Booster Club       Attn Brian Flanagan        700 Bear Creek Dr.                                                                  Murphy               TX           75094
    Plano Party Animals                                           600 Legacy Drive                 Suite 111                                          Plano                TX           75023
    PLANT DECOR                                                   PO BOX 8                                                                            Ponder               TX           76259-0008
    Plant Interscapes, Inc.                                       6436 Babcock Rd.                                                                    San Antonio          TX           78249
    PlantKeeper                                                   PO BOX 226142                                                                       Dallas               TX           75222-6142
    Plastic News                                                  Subscriber Services              PO Box 07938                                       Detroit              MI           48207-9944

    Platinum Litigation Solutions, LLC                            325 N. Saint Paul Street         Suite 1100                                         Dallas               TX           75201
    Platinum Parking                                              300 Crescent Court               Level G1, LB#102                                   Dallas               TX           75201
    Platypus Studios                   Attn Mark Baldi            2055 Corte Del Nogal                                                                Carlsbad             CA           92011
    Plimus, Inc.                                                  142 N. Milpitas Blvd #435                                                           Milpitas             CA           95035-4401
    PLS Inc.                                                      PO Box 4987                                                                         Houston              TX           77210-4987
    PLUM, KEITH                                                   Address Redacted
    PLUMER, KURTIS                                                Address Redacted
    PMC Commercial Trust                                          17950 Preston Road               Ste 600                                            Dallas               TX           75252
    PMC Service Company                                           2425 DillaRd St                                                                     Grand Prarie         TX           75051




Highland Capital Management, L.P.
Case No. 19-34054                                                                                                 Page 72 of 103
                                        Case 19-34054-sgj11 Doc 262 Filed 12/20/19                                            Entered 12/20/19 15:55:51              Page 85 of 115
                                                                                                                     Exhibit C
                                                                                                                  Creditor Matrix
                                                                                                             Served via First Class Mail



             CreditorName                   CreditorNoticeName               Address1                           Address2                   Address3                City         State       Zip             Country

    PNC Global Investment Servicing                              PO Box 828789                                                                        Philadelphia         PA           19182-8789
    PNP Productions                                              8312 Westlawn Avenue                                                                 Los Angeles          CA           90045
    POER, MARY                                                   Address Redacted
    POGLITSCH, JON                                               Address Redacted
    POGRANICHNY, PAUL                                            Address Redacted
    Point Multimedia LLC                                         501 Elm Street                    Suite 350                                          Dallas               TX           75202
    Pollock, Staci                                               Address Redacted
    Polsen, Gregory                                              Address Redacted
    POPE, JAMES                                                  Address Redacted
    POPE, THERESA                                                Address Redacted
    Portfolio Media, Inc                                         860 Broadway                      6th Floor                                          New York             NY           10003
    POST, ROBERT                                                 Address Redacted
    Potbelly Sandwich Works, LLC                                 222 Merchandise Mart Plaza        23rd FL                                            Chicago              IL           60654
    POTTER ANDERSON &
    CORROON LLP                     Timothy R. Dudderar          Hercules Plaza, 6th Floor         1313 North Market Street                           Wilmington           DE           19801

    Potter, Anderson & Corroon                                   1313 North Market St PO Box 951                                                      Wilmington           DE           19899-0951
    POWELL, ETHAN                                                Address Redacted
    POWELL, ETHAN K.                                             Address Redacted
    PR Newswire                                                  PO Box 5897                                                                          New York             NY           10087-5897
    PRACTICING LAW INSITUTE                                      810 SEVENTH AVE                                                                      New York             NY           10019
    PRACTICING LAW INSITUTE                                      PO Box 26532                                                                         New York             NY           10087-6532
    Practising Law Institute                                     810 Seventh Ave                                                                      New York             NY           10019
    Prairie Rose Studio                                          PO Box 1316                                                                          Commerce             TX           75429
    PRAMOD RAJU                                                  4 LONGFELLOW PLACE                UNIT 2205                                          Boston               MA           02114
    Precise Land Surveying, Inc.                                 4625 Eastover Dr                                                                     Mesquite             TX           75149
    Premier Wealth Strategies          Attn Jon Rustad           8777 E. Via de Ventura, Ste 140                                                      Scottsdale           AZ           85258
    Premiere Global Services                                     PO Box 404351                                                                        Atlanta              GA           30384-4351
    Premiere Speakers Bureau, Inc.                               109 International Drive           Suite 300                                          Franklin             TN           37067
    Preqin Ltd.                                                  PO Box 200918                                                                        Pittsburgh           PA           15251-0918
    Preqin Ltd.                                                  Scotia House                      33 Finsbury Square                                 London                            EC2A 1BB United Kingdom
    Presbyterian Hospital of Dallas                              PO Box 910013                                                                        Dallas               TX           75391
    Prescott Legal Search                                        PO Box 1024140                                                                       Atlanta              GA           30368-4140
    Presidential Process Service Inc                             419 Park Ave South                Suite 700                                          New York             NY           10016
    Preston Florist                                              14856 Preston Rd Ste 110                                                             Dallas               TX           75240
    Preston Hollow Catering                                      3419 Westminister                 #235                                               Dallas               TX           75205
    Preston Hollow Elementary PTA                                6423 Walnut Hill Lane                                                                Dallas               TX           75230
    PRI Association                                              5th Floor                         25 Camperdown Street                               Whitechapel                       E1 8DZ     United Kingdom
    PRICE, BRIAN                                                 Address Redacted
    Price, Kevin                                                 Address Redacted
    PRICE, WHITNEY                                               Address Redacted
    Pricewaterhouse Coopers, LLP                                 8 Cross St. #17-00                PWC Singapore Building                             Singapore                         48424      SINGAPORE
    Pricewaterhouse Coopers, LLP                                 PO Box 75647                                                                         Chicago              IL           60675-5647
    Pricewaterhouse Coopers, LLP                                 P.O. Box 952282                                                                      Dallas               TX           75395

    PRICEWATERHOUSECOOPERS                                       SOUTHWARK TOWERS                  32 LONDON BRIDGE ST                                London                            SE1 9SY      United Kingdom
    PRILICK, GUSTAVO                                             Address Redacted
    Primedia                                                     PO Box 96985                                                                         Chicago              IL           60693
    Princeton Club of NY                                         15 West 43rd Street                                                                  New York             NY           10036-7497
    Princeton Search LLC                                         d/b/a PrincetonOne                PO Box 52265                                       Newark               NJ           07101-0220
    Principal Financial Group                                    PO Box 477                                                                           Appleton             WI           54912-0477
    Principal Life                                               Dept. 400 PO Box 14416                                                               Des Moines           IA           50306-3416
    PrintComm                                                    1161 Executive Drive West                                                            Richardson           TX           75081
    PrintGlobe                                                   PO Box 975659                                                                        Dallas               TX           75397-5659
    Privcap LLC                                                  86 Chambers Street                7th Floor                                          New York             NY           10007
    Probe Ministries                                             1900 Firman Dr Ste 100                                                               Richardson           TX           75081-6796
    Probe Ministries                                             2001 W. Plano Pkwy                Suite 2000                                         Plano                TX           75075
    Professional Technologies, Inc. Accounting Dept.             4950 N. OConnor Rd., 1st Floor                                                       Irving               TX           75062-2778




Highland Capital Management, L.P.
Case No. 19-34054                                                                                                 Page 73 of 103
                                         Case 19-34054-sgj11 Doc 262 Filed 12/20/19                                              Entered 12/20/19 15:55:51                Page 86 of 115
                                                                                                                         Exhibit C
                                                                                                                      Creditor Matrix
                                                                                                                 Served via First Class Mail



           CreditorName                       CreditorNoticeName              Address1                              Address2                   Address3                 City         State       Zip         Country
    PROFESSIONALs PUBLISHING
    GROUP                                                          1911 N US HWY 301                 STE 140                                              Tampa                 FL           33619
    PROFFESSIONAL
    TECHNOLOGIES
    INCORPORATED                                                   CORPORATE PLAZA 1, 1st floor 4950 North OConnor Rd                                     Irving                TX           75062-2778

    Proffessional Video Services, LLC                              8 Canterbury Lane                                                                      Westfield             NJ           07090

    Progressive Business Publication                               370 Technology Drive              PO BOX 3019                                          Malvern               PA           19355
    Proofpoint                                                     892 Ross Drive                                                                         Sunnyvale             CA           94089
    Proposal Software, Inc.                                        1140 US Hwy 287                   Suite 400-102                                        Broomfield            CO           80020
    Prosek Partners LLC                                            1552 Post Road                                                                         Fairfield             CT           06824
    Prospect News Inc.                                             164 Prospect Park West #4R                                                             Brooklyn              NY           11215
    Prospect News Inc.                                             6 MAIDEN LANE                     9th floor                                            New York              NY           10038
    Prosper Sports Association                                     1050 High Willow                                                                       Prosper               TX           75078
    ProStar Services, Inc                                          PO Box 110209                                                                          Carrollton            TX           75011
    Protection Networks                                            4887 Alpha Road, St 200                                                                Farmers Branch        TX           75244-4632
    PROVIDEA CONFERENCING
    LLC                                                            1297 Flynn Rd.                    Suite 100                                            CAMARILLO             CA           93012
    PROVIDEA CONFERENCING
    LLC                                                            PO Box 636132                                                                          Cincinnati            OH           45263
    Prudential                                                     PO BOX 856138                                                                          Louisville            KY           40285
                                                                   100 Mulberry St, Gateway Ctr 3,
    Prudential                          Attn Nirsa Reyes           14 flr                                                                                 Newark                NJ           07102
    Pryor Cashman LLP                                              410 Park Ave                                                                           New York              NY           10022
    PUBLIC COMPANY ACCTNG
    OVERSIGHT BOARD                                                PO BOX 631116                                                                          Baltimore             MD           21263-1116
    Puerto Rico Secretary of the                                                                     1492 Ponce de Leon Avenue,
    Treasury                                                       Securities Division               Suite 600                                            San Juan              PR           00907-1492
    Puglisi & Associates                                           850 Library Ave, Suite 204                                                             Newark                DE           19711
    PUNCHSTOCK                                                     8517 EXCELSIOR DR                 STE 200                                              Madison               WI           53717
    PUNCHSTOCK                                                     PO Box 953604                                                                          Saint Louis           MO           63195
    PURCELL, ONDINA                                                Address Redacted
    PURCELL, ONDINA A.                                             Address Redacted
    Purdy-McGuire                                                  4300 Sigma Ste 200                                                                     Dallas                TX           75244-4416
    Pure Compliance                                                PO BOX 951839                                                                          Dallas                TX           75395
    Purshe Kaplan Sterling
    Investments, Inc.                                              18 Corporate Woods Blvd           4th Floor                                            Albany                NY           12211
    PUSATERI, MICHAEL                                              Address Redacted
    Putnam Lovell                                                  1155 Metcalfe St, 4th Flr                                                              Montreal              QC           H3B 4S9    CANADA
    PwC Product Sales LLC                                          PO Box 952282                                                                          Dallas                TX           75395-2282
                                                                   14241 N DALLAS PKWY, STE
    Q&A RECRUITING                                                 550                                                                                    Dallas                TX           75254
    Q.O.P.S.                                                       PO Box 10429                                                                           Van Nuys              CA           91410
    Quadriga Partners, LLC              Attn Jason Ficken          100 Fillmore, Suite 425                                                                Denver                CO           80206
    Quality High-Tech Services, Inc.                               11807 Forestgate Dr                                                                    Dallas                TX           75243
    QUAN ZHANG                                                     90 SOUTH 9TH ST                   APT 1106                                             Minneapolis           MN           55402
    QUANTUM                                                        DEPT 0596                         PO BOX 120596                                        Dallas                TX           75312
    Queens Ballpark Co.                 Attn Marc Candelaria       126-01 Roosevelt Ave.                                                                  Flushing              NY           11368
    Quest CE                                                       10100 W. Innovation Drive         Suite 200                                            Milwaukee             WI           53226
    Quest Events                                                   2591 Dallas Parkway               Suite 201                                            Frisco                TX           75034
    Quest Software                                                 PO Box 51739                                                                           Los Angelos           CA           90051-6039
    Quick Trak Messangers                                          267 West 17th Street              3rd Floor                                            New York              NY           10019
    Quik Trak Messengers                                           267 West 17th Street              3rd Floor                                            New York              NY           10011-5300
    QVerity, Inc.                                                  740 Greenville Blvd.              Suite 400, PMB 154                                   Greenville            NC           27858
    Rabbit Reproduction                                            PO Box 29764                                                                           Dallas                TX           75229
    Rachael Romine                                                 5165 CR 2013                                                                           Glen Rose             TX           76649
    RACHAL, TRAVIS                                                 Address Redacted
    RACHAL, TRAVIS                                                 Address Redacted




Highland Capital Management, L.P.
Case No. 19-34054                                                                                                     Page 74 of 103
                                      Case 19-34054-sgj11 Doc 262 Filed 12/20/19                                                  Entered 12/20/19 15:55:51                          Page 87 of 115
                                                                                                                         Exhibit C
                                                                                                                      Creditor Matrix
                                                                                                                 Served via First Class Mail



             CreditorName                 CreditorNoticeName                       Address1                          Address2                              Address3                City         State       Zip             Country
    Rademacher, Cole                                                   Address Redacted
    Radianz Americas Inc                                               DEPT CH 19227                                                                                  Palentine            IL           60055-9227
    Radianz Americas Inc                                               PO Box 7247-6642                                                                               Philadelphia         PA           19170-6642
    Radianz Americas Inc            ATTN Head of Legal                 620 Eighth Ave                    45 th Floor                                                  New York             NY           10018
    Rafael Anchia                                                      Patton Boggs                      2001 Ross Ave Ste 3000                                       Dallas               TX           75201
    Ragen, Spencer                                                     Address Redacted
    RAJU, PRAMOD                                                       Address Redacted

    Rally Point Media Strategies LLC                                   1320 North Veitch St              #1712                                                        Arlington            VA           22201
    RAMAMURTHY, SUNDAR                                                 Address Redacted
    Ramesh Swaminathan                                                 27 Phillips Rd                                                                                 Edison               NJ           08817
    Rand Advisors Series I Insurance
    Fund                             c/o Rand Advisors                 John Honis                        87 Railroad Place                     Suite 403              Saratoga Springs     NY           12866
    Rand Advisors, LLC               John Honis                        87 Railroad Place                 Suite 403                                                    Saratoga Springs     NY           12866
                                     c/o Rand PE Fund Management,
    Rand PE Fund I, L.P.             LLC                               John Honis                        87 Railroad Place                     Suite 403              Saratoga Springs     NY           12866
    Randal Stout Entertainment                                         2341 Hummingbird Trail                                                                         Grapevine            TX           76051
    RANDAL ZIEGENHAGEN                                                 5317 ELLSWORTH AVE                                                                             Dallas               TX           75206
    Random Lengths                                                     PO Box 867                                                                                     Eugene               OR           97440-0867
    RANGEL, VICTOR                                                     Address Redacted
    Ranger Creek Goose                                                 209 Alex Way                                                                                   Abilene              TX           79602
    Ransom, Garrett                                                    Address Redacted
    Rapid7 LLC                                                         100 Summer Street, 13th Flr                                                                    Boston               MA           02110
    Rapid7 LLC                                                         PO Box 347377                                                                                  Pittsburgh           PA           15251-4377
    Ratcliffe for Congress                                             2931 Ridge Road, Ste 101          PMB #217                                                     Rockwall             TX           75032
    RAWLINGS, OLSON, CANNON                                            GORMLEY & DESRUISSEAUX            9950 W CHEYENNE AVE                                          Las Vegas            NV           89129
    Raymond James & Associates,
    Inc                                                                70 East Main St                                                                                Avon                 CT           06001
    Raymond James & Associates,
    Inc                                                                Granada Building, 5th Floor       1216 State Street, Suite 500                                 Santa Barbara        CA           93101
    Raymond James & Associates,
    Inc                              Attn Kristin Koscho               880 Carillon Parkway                                                                           St. Petersburg       FL           33716
    Raymond James & Associates,
    Inc                              Attn Treasury/RMB-M/F             PO Box 23591                                                                                   St. Petersburg       FL           33742
    Raymond James Financial          ALPG attn Todd Moulton            3610 N. University Ave, Ste 350                                                                Provo                UT           84604
                                     Attn Catina Cruz/RJ BP Dev Conf
    Raymond James Financial          Free                              PO Box 23613                                                                                   St. Petersburg       FL           33742
    RBC Capital Markets, LLC         Attn Dave Hirons                  4250 Executive Square, Ste 800                                                                 Lajolla              CA           92037
    RBC Capital Markets, LLC         Attn Jim Brick                    60 South Street, P21                                                                           Minneapolis          MN           55402
                                                                       Subscriber Services Department
    RCR Wireless News                                                  77940                                                                                          Detroit              MI           48277-0940
    Real Capital Analytics                                             139 5th Ave                                                                                    New York             NY           10010
    REAL ESTATE ALERT                                                  5 Marine View Plaza #400                                                                       Hoboken              NJ           07030
    REAL ESTATE FUND 2002-A                                            13455 NOEL RD                     STE 800                                                      Dallas               TX           75240
    Real Time Services                                                 452 West John Street                                                                           Hicksville           NY           11801-1301
    REALPOINT                                                          BOX #3001                         200 WITMER RD                                                Horsham              PA           19044

    REALPOINT                                                          Receivable Management Services 4836 Brecksville Rd                                             Richfield            OH           44286
                                                                       5910 N. Central Expressway #
    Reasoning Mind                                                     250                                                                                            Dallas               TX           75206
    Rebecca A. Thompson                                                1363 Glenwood Loop                                                                             Bulverde             TX           78163
    Rebecca Stropoli                                                   17 E 17th St Apt 3D                                                                            Brooklyn             NY           11226-2649
    Record Press Inc.                                                  229 West 36th Street                                                                           New York             NY           10018
    Records Deposition Service                                         2201 Main Street               Suite 1250                                                      Dallas               TX           75201
    Red Oak Compliance Solutions
    LLC                                                                1101 Arrow Point Drive            Suite 301                                                    Cedar Park           TX           78613
                                                                       P.O. Box 1093GT, Queensgate
    Red River CLO Corp.                                                House                             South Church Street                   George Town            Grand Cayman                                   Cayman Islands




Highland Capital Management, L.P.
Case No. 19-34054                                                                                                      Page 75 of 103
                                       Case 19-34054-sgj11 Doc 262 Filed 12/20/19                                                Entered 12/20/19 15:55:51                        Page 88 of 115
                                                                                                                         Exhibit C
                                                                                                                      Creditor Matrix
                                                                                                                 Served via First Class Mail



             CreditorName                  CreditorNoticeName                  Address1                              Address2                          Address3                City          State       Zip             Country
                                     c/o Ogier Fiduciary Services   P.O. Box 1093GT, Queensgate
    Red River CLO, Ltd.              (Cayman) Limited               House                              South Church Street                     George Town        Grand Cayman                                    Cayman Islands
    Red Rock Strategic Partners                                     PO Box 35                                                                                     Watkinsville          GA           30677
    Redbud E&P Inc.                                                 2602 McKinney Ave                  Ste 400                                                    Dallas                TX           75204
    Redeemer Cmmttee Highland
    Crusader Fund                    c/o Terri Mascherin, Esq.      Jenner & Block                     353 N. Clark Street                                        Chicago               IL           60654-3456
    Redspin                                                         27271 Las Ramblas                  Suite 200                                                  Mission Viejo         CA           92691
    REED SMITH                                                      1301 K ST, NW                      STE 1100- EAST TOWER                                       Washington            DC           20005-3373
    REED SMITH                                                      PO Box 360074M                                                                                Pittsburgh            PA           15251-6074
    REED SMITH                                                      PO BOX 759052                                                                                 Baltimore             MD           21275-9052
    REED WATSON                                                     3225 TURTLE CREEK                                                                             Dallas                TX           75219
    Reese Energy Consulting, Inc.                                   725 South Boulevard                                                                           Edmond                OK           73034
    Refinitiv US LLC                                                3 Times Square                                                                                New York              NY           10036
    Regulatory Compliance Watch                                     PO Box 9407                                                                                   Gaithersburg          MD           20898-9407
    Regus Business Centre                                           Colleen Susini, Centre Manager     245 Park Ave, 39th Flr                                     New York              NY           10167
    Regus Management Group LLC                                      PO Box 842456                                                                                 Dallas                TX           75284-2458
    Reid Collins & Tsai              William T. Reid, Esq.          Reid Collins & Tsai LLP            810 Seventh Avenue, Ste 410                                New York              NY           10019
    Reid Collins & Tsai LLP                                         1301 S. Capital of Texas Hwy       #C300                                                      Austin                TX           78746
    Reid Collins & Tsai LLP                                         4301 Westbank Drive                Building B Suite 230                                       Austin                TX           78746
    Reid Davis                                                      4301 Westbank Dr                   Building B, Suite 230                                      Austin                TX           78746
    REIS SERVICES, LLC                                              530 Fifth Ave5th Floor                                                                        New York              NY           10036
    Reis, Inc.                                                      530 5TH AVE, 5TH FLR                                                                          New York              NY           10036
    Reis, Inc.                                                      5 West 37th St                                                                                New York              NY           10018

    REIT ZONE PUBLICATIONS, LLC                                     448 IGNACIO BLVD                   STE 345                                                    Novato                CA           94949
    Reiter, Jon                                                     Address Redacted
    Relationship Science LLC                                        909 3rd Ave                        FL 18                                                      New York              NY           10022
    Relationship Science LLC                                        PO Box 347989                                                                                 Pittsburgh            PA           15251-4989
    Ren Morrison Photography                                        5445 Caruth Haven 121                                                                         Dallas                TX           75225
    Rentacrate Incorporated                                         124 Prospect St.                                                                              Waltham               MA           02453
    Rentacrate Incorporated                                         22 Century Blvd                    Suite 420                                                  Nashville             TN           37214
    Rentacrate Incorporated                                         PO Box 32194                                                                                  New York              NY           10087-2194
    Rentfro, Tyler                                                  Address Redacted
    Reorg Research, Inc.                                            1140 Broadway                      Ste 201                                                    New York              NY           10001
    Reporters Central LLC                                           363 Seventh Ave, 21st Fl                                                                      New York              NY           10001

    Republic Title of Texas, Inc.                                   2701 W. Plano Parkway, Suite 100                                                              Plano                 TX           75075
    Reputation Management
    Consultants                                                     92 Corporate Park                  Suite C-700                                                Irvine                CA           92606
    Rescue Cell Phone                                               280 Legacy Dr                      #104                                                       Plano                 TX           75023
    Rescue Cell Phone                                               6121 Greenville Ave                                                                           Dallas                TX           75206
    Research in Motion Corporation                                  12432 Collections Center Dr                                                                   Chicago               IL           60693
    Resolutions, LLC.                                               222 Berkeley Street                Suite 1060                                                 Boston                MA           02116
    Resort Capital Advisors                                         712 Intracoastal Dr                                                                           Ft. Lauderdale        FL           33304
    Resource Technologies Corp.                                     PO Box 3201                                                                                   Troy                  MI           48007-3201
    Restaurant Associates            Attn Jeanine Miller            1071 Fifth Avenue                                                                             New York              NY           10128
    Resulte Universal                                               5151 Belt Line Rd                  Suite 455                                                  Dallas                TX           75254
    REUTERS LOAN PRICING
    CORPORATION                                                     GENERAL POST OFFICE                PO BOX 26803                                               New York              NY           10087-6803
    Rey Rodriquez                                                   5165 CR 2013                                                                                  Glen Rose             TX           76649
    Reynolds Frizzell Black Doyle
    Allen                                                           1100 Louisiana                     Ste 3500                                                   Houston               TX           77002
    Reynolds, Steven                                                Address Redacted
    RFPnetworks B.V.                                                Laan van Kronenburg 14                                                                        Amstelveen                         1183AS       NETHERLANDS
    Rhinotek Computer Products                                      PO Box 6205                                                                                   Carson                CA           90749
    Rhode Island Dept. Business                                                                        1511 Pontiac Ave. Bldg 69, 1st
    Regulation                                                      Securities Division                Floor                                                      Cranston              RI           02920
    Rialto Capital Advisors, LLC                                    790 NW 107th Avenue                Suite 400                                                  Miami                 FL           33131
    RICCI, JENNIFER                                                 Address Redacted




Highland Capital Management, L.P.
Case No. 19-34054                                                                                                     Page 76 of 103
                                     Case 19-34054-sgj11 Doc 262 Filed 12/20/19                                      Entered 12/20/19 15:55:51                 Page 89 of 115
                                                                                                             Exhibit C
                                                                                                          Creditor Matrix
                                                                                                     Served via First Class Mail



              CreditorName             CreditorNoticeName              Address1                          Address2                  Address3                City           State       Zip           Country
    Riccione Resources, Inc                                 17194 Preston Rd                 Suite 102-390                                    Dallas                 TX           75248-1221
    RICE, BRIAN                                             Address Redacted
    RICE, CHARLES                                           Address Redacted
    Rice, Christopher                                       Address Redacted
    Rich Bitterman                                          6020 N. Beaune Rd                                                                 Ludington              MI           49431
    RICH DAPAAH                                             400 EAST 99th ST                 APT 7C                                           New York               NY           10021
    RICH, MICHAEL                                           Address Redacted
    RICHARD & SYLVIA TUCKER                                 2000 S COLORADO BLVD ST 2-
    TRUST                                                   900                                                                               Denver                 CO           80222-7931
    Richard Arnitz                                          8602 E. Aster Drive                                                               Scottsdale             AZ           85260
    RICHARD BARNES TRUST                                    5837 S WHITEWATER DR                                                              Salt Lake City         UT           84121-1542
    Richard Egelhof                                         160 E 48th Street                Apt 130                                          New York               NY           10017
    Richard Even                                            120 Harvard Rd                                                                    Bolton                 MA           01740
    Richard Harris                                          540 N. County Line Rd                                                             Hinsdale               IL           60521
    Richard Layton & Finger                                 One Rodney Square                920 North King Street                            Wilmington             DE           19801
    RICHARD LINDENMUTH                                      10105 OLD WARREN RD                                                               Raleigh                NC           27615
    Richard M. Alderman                                     1721 Woodhead                                                                     Houston                TX           77019
    Richard Pines                                           1735 York Ave                    Apt 10C                                          New York               NY           10128
                                                            1000 Johnnie Dodds Blvd Ste 103-
    Richard Redden                                          348                                                                               Mt. Pleasant           SC           29464
    Richard Rinehart                                        6522 Lupton Dr                                                                    Dallas                 TX           75225
                                                            2000 S COLORADO BLVD STE 2-
    RICHARD TUCKER                                          900                                                                               Denver                 CO           80222-7931
    Richards Layton & Finger                                One Rodney Square                920 North King Street                            Wilmington             DE           19801
    Richards Partners                                       8750 N Central Expy              Suite 100                                        Dallas                 TX           75231-6437
    Richards, Paul                                          Address Redacted
    Richards, Paul A.                                       Address Redacted
    Richardson, Kellie                                      Address Redacted
    Richmond Communicatinos
    Group, Inc.                                             2750 Northhaven Rd Ste 202                                                        Dallas                 TX           75229
    Richofsky, Lori                                         Address Redacted
    RICK DREW                                               4010 MERRELL RD                                                                   Dallas                 TX           75229
    Ricoh Americas Corporation                              PO BOX 13852                                                                      Newark                 NJ           07188-0852
    Ricoh Americas Corporation                              PO Box 4245                                                                       Carol Stream           IL           60197-4245
    Ricoh Americas Corporation                              PO Box 660342                                                                     Dallas                 TX           75266-0342
    Ricoh Americas Corporation                              PO BOX 730366                                                                     Dallas                 TX           75373-0366
    Ricoh Americas Corporation                              PO BOX 73210                                                                      Chicago                IL           60673-7210
    RICOH BUSINESS SOLUTIONS                                First Floor                      4667 N. Royal Atlanta Dr.                        Tucker                 GA           30084
    RICOH BUSINESS SOLUTIONS                                PO BOX 73210                                                                      Chicago                IL           60673-7210
    Ricoh USA, Inc.                                         21146 Network Place                                                               Chicago                IL           60673-1211
    Ricoh USA, Inc.                                         PO Box 660342                                                                     Dallas                 TX           75266-0342
    Ricoh USA, Inc.                                         PO Box 827577                                                                     Philadelphia           PA           19182-7577
    Riddle, Cara                                            Address Redacted
    Ridgely, Taylor                                         Address Redacted
    RIDGELY, TAYLOR                                         Address Redacted
    RIDGELY, TAYLOR                                         Address Redacted
    RIDGEWAY, BRIAN                                         Address Redacted
    RINGHEIMER, JEREMY                                      Address Redacted
    RIORDAN, TERRENCE                                       Address Redacted
    RIORDAN, TERRENCE C.                                    Address Redacted
    Rios, Heriberto                                         Address Redacted
    Ripe4Offices                                            13-19 Circus Rd                  St. Johns Wood                                   London                              NW8 6PB    United Kingdom
    Ripple Effect Strategies, Inc.                          503 E. Jackson St.               Suite 235                                        Tampa                  FL           33602-4904
    RISI                                                    PO BOX 16586                                                                      North Hollywood        CA           91615-6586
    Risk Metrics Group                                      PO Box 2621                                                                       Buffalo                NY           14240-2621
    Ritch, Lauren N.                                        Address Redacted
    Riveron Consulting, LLC                                 2515 McKinney Avenue             Suite 1200                                       Dallas                 TX           75201
    RL Consulting                                           19228 Charandy Drive                                                              Leesburg               VA           20175
    RME                                                     PO Box 261237                                                                     Tampa                  FL           33685-1237




Highland Capital Management, L.P.
Case No. 19-34054                                                                                         Page 77 of 103
                                       Case 19-34054-sgj11 Doc 262 Filed 12/20/19                                            Entered 12/20/19 15:55:51                       Page 90 of 115
                                                                                                                     Exhibit C
                                                                                                                  Creditor Matrix
                                                                                                             Served via First Class Mail



              CreditorName                  CreditorNoticeName               Address1                           Address2                           Address3                City         State       Zip             Country
    ROARK, BRANDEN                                                 Address Redacted
    ROB BUCK PHOTOGRAPHS,
    INC                                                            3411 CLEARVIEW DR                                                                          Austin               TX           78703
    ROB PEDERSON                                                   6817 FAIRWAY COURT                                                                         Prospect             KY           40059
    Robert A. Leonard                                              51 Lake Avenue                                                                             Mill Neck            NY           11765
    Robert Carey                                                   3920 Excelsior Blvd.            #219                                                       St. Louis Park       MN           55416
    Robert Flink                                                   309 North Hillandale Dr         Suite 200                                                  East Flat Rock       NC           28726
    ROBERT GAGE                                                    150 THOMPSON ST                 #2B                                                        New York             NY           10012
    ROBERT GEORGE                                                  9307 160TH ST SE                                                                           Snohomish            WA           98296
    Robert Half Finance and
    Accounting                                                     2613 Camino Ramon                                                                          San Ramon            CA           94583
    Robert Half Finance and
    Accounting                                                     PO Box 743295                                                                              Los Angeles          CA           90074-3295
    Robert Half Legal                                              File 73484                      PO Box 60000                                               San Francisco        CA           94160-3484
    Robert Half Legal                                              PO Box 743295                                                                              Los Angeles          CA           90074-3295
    Robert Half Management
    Resources                                                      PO Box 60000                                                                               San Francisco        CA           94160-3484
    Robert Half Management
    Resources                                                      PO Box 743295                                                                              Los Angeles          CA           90074-3295
    Robert Half Technology                                         FILE 73484                      PO Box 60000                                               San Francisco        CA           94160-3484
    Robert Half Technology                                         PO Box 743295                                                                              Los Angeles          CA           90074-3295
    Robert Hargesheimer                                            1192 Reichenbach Rd.                                                                       Collegeville         PA           19426
    Robert M. Garza & Associates,
    Inc.                                                           1001 Hot Springs Dr                                                                        Allen                TX           75013
    ROBERT MUNROE                                                  180 MONTAGUE                    APT 4C                                                     Brooklyn             NY           11201
    Robert Pederson                                                6817 Fairway View Ct                                                                       Prospect             KY           40059
    Robert Peiser                                                  5503 Sugar Hill Dr                                                                         Houston              TX           77056
    Robert Roland                                                  5 Salt Box Lane                                                                            Darien               CT           06820
    Robert Sullivan                                                201 E 86th St Apt 18A                                                                      New York             NY           10028-3043
    ROBERT THOMPSON                                                1836 FITZWATER ST                                                                          Philadelphia         PA           19146
    Robert William Chanda                                          R.R. #1                                                                                    Simcoe               ON           N3Y 4JP    CANADA
    Roberta L. Fisher                                              104 Willow St                                                                              Brooklyn             NY           11201
    ROBY, JOHN                                                     Address Redacted
                                                                   PO Box 1093 GT, Queensgate
    Rockwell CDO (Delaware) Corp.     c/o Maples Finance Limited   House                           South Church Street                     George Town        Grand Cayman                      KY1-1108     Cayman Islands
                                                                   PO Box 1093 GT, Queensgate
    Rockwell CDO I Ltd                c/o Maples Finance Limited   House                           South Church Street                     George Town        Grand Cayman                      KY1-1108     Cayman Islands
                                                                   PO Box 1093 GT, Queensgate
    Rockwell CDO II Ltd               c/o Maples Finance Limited   House                           South Church Street                     George Town        Grand Cayman                      KY1-1108     Cayman Islands
                                                                   PO Box 1093 GT, Queensgate
    Rockwell CDO, Ltd                 c/o Maples Finance Limited   House                           South Church Street                     George Town        Grand Cayman                      KY1-1108     Cayman Islands
    Rod Laughlin                                                   2005 Westbourne Way                                                                        Alpharetta           GA           30022
    Rod Lim                                                        324 Patrician Way                                                                          Pasadena             CA           91105
    RODDA, SANDIE                                                  Address Redacted
    RODDA, SANDIE K                                                Address Redacted
    Roderick Givens                                                5611 South Ryan St.                                                                        Seattle              WA           98178
    RODERICK SANCHEZ                                               Address Redacted
    Rodolfo Esquivel                                               2900 West Dallas Street         Apt 124                                                    Houston              TX           77019
    Roe Golightly                                                  5165 CR 2013                                                                               Glen Rose            TX           76649
    Roeber, Blair A.                                               Address Redacted
    ROGER CHEN                                                     5609 BEN TCREEK                                                                            Dallas               TX           75252
    ROGER LI                                                       65 EAST 96th STREET                                                                        New York             NY           10128
    Romacorp. Inc.                    David Short                  1700 Alma Drive                 Suite 400                                                  Plano                TX           75075
    Ron Attar                                                      25 Claremont Rd                                                                            Scarsdale            NY           10583
    Ron DVari                                                      220 Boylston St Apt 1206                                                                   Boston               MA           02116
    Ron Patterson Insurance                                        1202 East Arapaho Rd, Ste 100                                                              Richardson           TX           75081

    Ronald McDonald House of Dallas                                5641 Medical Center Dr                                                                     Dallas               TX           75235
    ROOS, PAUL                                                     Address Redacted




Highland Capital Management, L.P.
Case No. 19-34054                                                                                                 Page 78 of 103
                                       Case 19-34054-sgj11 Doc 262 Filed 12/20/19                                           Entered 12/20/19 15:55:51                Page 91 of 115
                                                                                                                    Exhibit C
                                                                                                                 Creditor Matrix
                                                                                                            Served via First Class Mail



            CreditorName                    CreditorNoticeName              Address1                           Address2                   Address3                City          State       Zip             Country
    Ropes & Gray LLP                                             800 Boylston Street                                                                 Boston                MA           02199
    Ropes & Gray LLP                                             One International Place                                                             Boston                MA           02110-2624
    Ropes & Gray LLP                                             PO Box 414265                                                                       Boston                MA           02214-4265
    Rosen Systems, Inc.                                          2323 Langford St.                                                                   Dallas                TX           75208
    Rosenthal, Monhait, & Goddess
    PA                                                           Suite 1401, 919 Market St       PO Box 1070                                         Wilmington            DE           19899-1070
    Rosewood Crescent Hotel                                      400 Crescent Court                                                                  Dallas                TX           75201
    Rosewood Crescent Hotel           Attn Ms Eva Delgadillo     PO Box 845576                                                                       Dallas                TX           75284-5576
                                                                 Rosewood Mansion on Turtle
    Rosewood Crescent Hotel &                                    Creek                           400 Crescent Court                                  Dallas                TX           75201
    Ross Smith                                                   400, 407-8th Ave SW                                                                 Calgary AB T2P 1E5                              CANADA
    Ross Smith Energy Group                                      400, 407 - 8th Avenue                                                               CALGARY AB T2P 4Z2                              CANADA
    Ross Vaillancourt                                            379 Pleasant Street, Apt 2                                                          Winthrop              MA           02152
    ROSS, JAMES                                                  Address Redacted
    Roth Staffing Companies, LP                                  PO Box 848761                                                                       Los Angeles           CA           90084-8761
    ROTHSTEIN, JASON                                             Address Redacted

    Rothstein, Kass & Company, P.C.                              9171 Wilshire Blvd, Ste 500                                                         Beverly Hills         CA           90210-5591
    Roubini Global Economics, LLC                                131 Varick St., Ste 1005                                                            New York              NY           10013
    Roubini Global Economics, LLC                                PO Box 10087                                                                        Uniondale             NY           11555
    Rough Creek Lodge                                            PO Box 2400                                                                         Glen Rose             TX           76043
    Round Hill Country Club                                      3169 Roundhill Rd                                                                   Alamo                 CA           94507
    ROURKE, KEVIN                                                Address Redacted
    ROWLETT HILL, LLP                                            25 HIGHLAND PARK VILLAGE        STE 100-448                                         Dallas                TX           75205
    Rowlett Law PLLC                                             100 HIGHLAND PARK VILLAGE       STE 200                                             Dallas                TX           75205
    Rowlett Law PLLC                                             12655 N Central Expwy Ste 421                                                       Dallas                TX           75243
    ROY SEROUSSI                                                 14 E 37TH ST, APT 3C                                                                New York              NY           10016
    Royal Dispatch Services Inc                                  43-22 Van Dam Street                                                                Long Island City      NY           11101

    ROYAL PRINTING GROUP, INC.                                   2035 ROYAL LN                   STE 250                                             Dallas                TX           75229
    RR Donnelley                                                 PO Box 538602                                                                       Atlanta               GA           30353-8602
    RR Donnelley                                                 PO Box 932721                                                                       Cleveland             OH           44193
    RR Donnelley Financial, Inc.                                 PO Box 730216                                                                       Dallas                TX           75373-0216
    RR Donnelley Financial, Inc.                                 PO Box 932721                                                                       Cleveland             OH           44193
    RR Donnelley Receivables, Inc                                PO Box 13654                                                                        Newark                NJ           07188-0001
    RSM MCGladrey                                                5155 Paysphere Circle                                                               Chicago               IL           60674
    RSM US LLP                                                   5155 Paysphere Circle                                                               Chicago               IL           60674
    RTB Media LLC                                                619 Willow Ave                  Suite 3L                                            Hoboken               NJ           07030
    Rubin and Rudman LLP                                         50 Rowes Wharf                                                                      Boston                MA           02110
    Rudy Mora Brick Masonry                                      131 Rosegarden Dr.                                                                  McKinney              TX           75070
    RUGG, STACEY                                                 Address Redacted
    Rugmakers Gallery, Inc.                                      4920 Cash Rd.                                                                       Dallas                TX           75247-6308
    RUSCH, MARYAM                                                Address Redacted
    Russ Kathrein                                                35813 Old Homer Road                                                                Winona                MN           55987
    Russel Reynolds & Associates                                 Church Street Station           Post Office Box 6427                                New York              NY           10249
    Russell Jones & Walker                                       61 Sandmere Rd                  Clapham                                             London                             SW1Y4UR      United Kingdom
    Russell Reynolds Associates                                  Church Street Station           PO Box 6427                                         New York              NY           77100
    Russell W. May                                               5910 N. Central Expressway      Suite 2000                                          Dallas                TX           75206
    Russell W. May                                               9205 Club Glen Dr                                                                   Dallas                TX           75243
    RUTLEDGE, ROBERT                                             Address Redacted

    Ryan Associates Technology LLC                               21 Hillandale Dr                                                                    New Rochelle          NY           10804
    RYAN HIGHTOWER                                               5445 CARUTH HAVEN LN            APT 1011                                            Dallas                TX           75225
    Ryan Law                                                     17855 Dallas Parkway            Suite 300                                           Dallas                TX           75287
    Ryan Lucero                                                  205 West 91st Street            Apt 1B                                              New York              NY           10024
    Ryan Moore                                                   20 Overlook Rd                                                                      Chatham Twp           NJ           07928-1554
    Ryan ODowd Photography                                       3924 County Road 168                                                                McKinney              TX           75071
    RYAN VOTAW                                                   250 VESEY, 29TH FLR                                                                 New York              NY           10080
    Ryan, Inc.                                                   Three Galleria Tower            13155 Noel Rd. Suite 100                            Dallas                TX           75240




Highland Capital Management, L.P.
Case No. 19-34054                                                                                                Page 79 of 103
                                      Case 19-34054-sgj11 Doc 262 Filed 12/20/19                                                   Entered 12/20/19 15:55:51                         Page 92 of 115
                                                                                                                           Exhibit C
                                                                                                                        Creditor Matrix
                                                                                                                   Served via First Class Mail



             CreditorName                  CreditorNoticeName                       Address1                          Address2                            Address3               City           State       Zip      Country
    Ryder, Phillip                                                      Address Redacted
    S&P Global Market Intelligence                                      33356 Collection Center Drive                                                                Chicago               IL           60693-0333
    S. LeBlanc & Company                                                942 Shore Crest Rd.                                                                          Carlsbad              CA           92011
    Saagar Grover                                                       4315 Greystone Way                                                                           Sugar Land            TX           77479
    Sachdev, Kunal                                                      Address Redacted
    Sacred Heart in NYC                                                 1 East 91st ST.                                                                              New York              NY           10128
                                     c/o Strategic Local Govt Services,
    SACRS                            LLC                                1415 L Street, Suite 1000                                                                    Sacramento            CA           95814
    Sadis & Goldberg                 Stephen Huttler                    551 Fifth Avenue, 21st Flr                                                                   New York              NY           10176
    SAEHLER, CHRISTOPHER J.                                             Address Redacted
    Sagar Vira                                                          902 W 4th Street                 Apt 601                                                     Charlotte             NC           28202
    Sage Document Services Group
    LLC                                                                 2 West 45th Street               Ste 407                                                     New York              NY           10036
    Sage Search Partners                                                3811 Turtle Creek Blvd           Suite 850                                                   Dallas                TX           75219
    SagePoint Financial, Inc.                                           74 8th St. SE                    Suite 105                                                   Hickory               NC           28602
    SagePoint Financial, Inc.        Attn Supervision-Reimbursement     2800 N Central Ave, Suite 1200                                                               Phoenix               AZ           85004
    SAKUNGEW, PON                                                       Address Redacted
    Sal Villacorta                                                      5165 CR 2013                                                                                 Glen Rose             TX           76649
    Salesforce.com                                                      PO Box 203141                                                                                Dallas                TX           75320-3141
    Salesforce.com                                                      PO Box 5126                                                                                  Carol Stream          IL           60197-5126
    Salesforce.com                                                      PO BOX 842569                                                                                Boston                MA           02284
    Salesmanship Club Chrtbl Golf
    Dallas Inc                                                          106 E. Tenth St.                                                                             Dallas                TX           75203
    Sali Fund Management, LLC        Tom Nieman                         6836 Austin Center Blvd.         Suite 320                                                   Austin                TX           78731
    Salus Valuation Group, Inc.                                         111 West Myrtle Ave              Unit 6                                                      Foley                 AL           36535
    Sam Engineering & Testing                                           1115 Luke St, Suite 100                                                                      Irving                TX           75061
    SAM GARCIA                                                          PO BOX 540816                                                                                Grand Prairie         TX           75054
    Sam Graham                                                          5165 CR 2013                                                                                 Glen Rose             TX           76649
    Sams Club                                                           PO Box 9001152                                                                               Louisville            KY           40290-1152
    Sanborn, Brian                                                      Address Redacted
    SANBORN, PATRICIA                                                   Address Redacted
    SANCHEZ, RODERICK                                                   Address Redacted
    SANDEEP GUPTA                                                       1815 JOHN F KENNEDY BLVD         APT 624                                                     Philadelphia          PA           19103
    SANDEEP GUPTA                                                       4701 Charles Place                                                                           Plano                 TX           75093
    Sandlapper Securities, LLC                                          800 E. North St.                 Second Floor                                                Greenville            SC           29601
    Sands Point Funding, Ltd.        c/o Guggenheim Partners            330 Madison Ave, 11th Floor                                                                  New York              NY           10017
    SANJEEV MEHTA                                                       42 BRISTOL DR                                                                                Manhasset             NY           11030
    Santoyo Moore Wehmeyer P.C.                                         1020 NE Loop 410, Suite 320                                                                  San Antonio           TX           78209
    Sard Verbinnen & Co.                                                630 Third Ave                                                                                New York              NY           10017
    Sard Verbinnen & Co.                                                General Post Office              PO Box 26781                                                New York              NY           10087-6781
    Sard Verbinnen, LLC                                                 PO Box 26781                                                                                 New York              NY           10087-6781
    Satuit Technologies Inc.                                            100 Grossman Drive               Suite 302                                                   Braintree             MA           02184
    Satuit Technologies Inc.                                            80 Washington St.                Unit M50                                                    Norwell               MA           02061
    Savvy Training & Consulting                                         4530 Independence Trail                                                                      Evergreen             CO           80439
    Sawko & Burroughs, P.C.                                             1172 Bent Oaks Drive                                                                         Denton                TX           76210
    Saxton Morgan                                                       PO Box 2302                                                                                  Addison               TX           75001
    Sayles Werbner                                                      1201 Elm Street                                                                              Dallas                TX           75270
    SBC                                                                 PO Box 660324                                                                                Dallas                TX           75266-0324
    SBC Long Distance                                                   PO Box 660688                                                                                Dallas                TX           75266-0688
    SBC Southwestern Bell                                               PO Box 5069                                                                                  Saginaw               MI           48605-5069
    SC Department of Revenue                                            Corporation                                                                                  Columbia              SC           29214-0006
    Scarab Consulting                                                   504 Lavaca, Suite 910                                                                        Austin                TX           78701
    Scarab Consulting                                                   Dept 338, PO Box 4346                                                                        Houston               TX           77210
                                     AMEGY BANK NATIONAL                ASSIGNEE FOR SCARAB
    Scarab Consulting                ASSOCIATION                        ACQUISITION, LLC                 DEPT 338, PO BOX 4346                                       Houston               TX           77210-4346
    SCF Securities, Inc.                                                155 E. Shaw Avenue               Suite 102                                                   Fresno                CA           93710
    SCHEMBRI, STEPHEN                                                   Address Redacted
    Schmidt & Stacey Consulting Eng.
    Inc.                                                                400 City Place                   2711 N. Haskell Ave.                    Lock Box 29         Dallas                TX           75204




Highland Capital Management, L.P.
Case No. 19-34054                                                                                                       Page 80 of 103
                                       Case 19-34054-sgj11 Doc 262 Filed 12/20/19                                               Entered 12/20/19 15:55:51             Page 93 of 115
                                                                                                                        Exhibit C
                                                                                                                     Creditor Matrix
                                                                                                                Served via First Class Mail



             CreditorName                 CreditorNoticeName                 Address1                              Address2                   Address3              City            State       Zip             Country
    SCHNABEL, MATTHEW                                              Address Redacted
    School, Jennifer                                               Address Redacted
    SCHRAY, NATHAN                                                 Address Redacted
    SCHRECK, DEANNE                                                Address Redacted

    Schroepfer Wessels Jolesch                                     8401 North Central Expwy Ste 300                                                      Dallas                TX           75225
    SCHROTH, MELISSA                                               Address Redacted
    SCHULER, ELLIOT                                                Address Redacted
    SCHULER, KARISSA                                               Address Redacted

    SCHULTE, ROTH, & ZABEL LLP                                     919 Third Avenue                                                                      New York              NY           10022

    Schumacher Cargo Logistics, Inc.                               550 W. 135th Street                                                                   Gardena               CA           90248
    SCI                                                            31/507 Clerknwell Close                                                               London                             EC1R 0AT     United Kingdom
    Scoop Reprint Source                                           30270 Rancho Viejo Road            Suite E                                            San Juan Capistrano   CA           92675
    Scott A. Snook                                                 542 Old Rd to 9 Acres Corner                                                          Concord               MA           01742
    SCOTT BASHRUM                                                  13455 NOEL RD                      STE 800                                            Dallas                TX           75240
    SCOTT COOPER                                                   155 W 15th ST                      APT 1-I                                            New York              NY           10011
    Scott Dieckhaus                                                Address Redacted

    Scott Douglass & McConnico LLP                                 303 Colorado Street, Suite 2400                                                       Austin                TX           78701
    Scott F. Kavanaugh                                             18101 Van Karman Avenue            Suite 750                                          Irvine                CA           92612
    Scott F. Kavanaugh                                             9 Old Ranch Road                                                                      Laguna Niguel         CA           92677-9210
    Scott Groff                                                    13455 Noel Rd Suite 800                                                               Dallas                TX           75240
    Scott Harris                                                   1020 Piedmont Ave NE               Apt 1100                                           Atlanta               GA           30309
    Scott Hoermann                                                 2333 Feather Sound Drive           #B603                                              Clearwater            FL           33762
    Scott K Meyer                                                  24 Sheepville Dr                                                                      Gladstone             NJ           07934
    SCOTT KOHNEN                                                   5534 SUNLIGHT DR                   APT 106                                            DURHAM                NC           27707
    Scott McCurry                                                  1215 Sir Malory Lane                                                                  Lewisville            TX           75056
    SCOTT NELSON                                                   5216 SKYLINE DR                                                                       Ogden                 UT           84403-4692
    Scott Niebling Valuation Group                                 3930 East Ray Rd                   Suite 180                                          Phoenix               AZ           85044
    SCOTT ROSENTHAL                                                655 E ROYAL LANE                                                                      Irving                TX           75039
    SCOTT SCHEIN                                                   482 S CORONA ST                                                                       Denver                CO           80209
    Scott Shpilberg                                                301 East 47th Street               Apt 15G                                            New York              NY           10017
    SCOTT TANDBERG                                                 46 CENTER GROVE RD H-37                                                               Randolph              NJ           07869
    Scott Waggoner                                                 88 Villa Street                                                                       Waltham               MA           02453-1544
    SCOTT WILSON                                                   13455 NOEL RD                                                                         Dallas                TX           75240
    Scura Paley Securities LLC                                     489 5th Ave, 15th Flr                                                                 New York              NY           10017
    SE Multifamily Holdings, LLC                                   300 Crescent Court                 Suite 700                                          Dallas                TX           75201
    Sea Island Company             c/o Group Billing, Acctg Dept   100 Cloister Drive                                                                    Sea Island            GA           31561
    SEAL Legacy Foundation                                         1401 McKinney                      Ste 2222                                           Houston               TX           77010
    SEAMAN, CRISTINA                                               Address Redacted
    SeamlessWeb Professional
    Solutions, Inc.                                                PO Box 5439                                                                           New York              NY           10087-5439
    SeamlessWeb Professional
    Solutions, Inc.                                                PO Box 71649                                                                          Chicago               IL           60694-1649
    Sean Neumayer Photography                                      4321 S. Coolidge Ave                                                                  Tampa                 FL           33611
    Search Finance                                                 14001 Dallas Pkwy                  Ste 1200                                           Dallas                TX           75240
    Seaver, Jeffrey                                                Address Redacted
                                   Mail Stop 7010 / 2017 Annual
    SEC Headquarters               Report                          100 F Street, NE                   Mail Stop 7010                                     WASHINGTON            DC           20549-2000
    Secretary of State                                             1500 11th St                       IRC Unit, 3rd FL                                   Sacremento            CA           95814
    Secretary of State                                             801 Capitol Way South              PO Box 40234                                       Olympia               WA           98504-0234
    Secretary of State                                             PO BOX 12887                                                                          Austin                TX           78711
    Secretary of State                                             PO Box 13550                                                                          Austin                TX           78711-3550
    Secretary of State                                             PO Box 13697                                                                          Austin                TX           78711-3697
    Secretary of State             Division of Corporations        Franchise Tax                      P.O. Box 7040                                      Dover                 DE           19903
    Secretary of State of Illinois                                 Illinois Securities Department     421 E. Capital Ave., 2nd Fl.                       Springfield           IL           62701




Highland Capital Management, L.P.
Case No. 19-34054                                                                                                    Page 81 of 103
                                         Case 19-34054-sgj11 Doc 262 Filed 12/20/19                                                 Entered 12/20/19 15:55:51                Page 94 of 115
                                                                                                                            Exhibit C
                                                                                                                         Creditor Matrix
                                                                                                                    Served via First Class Mail



             CreditorName                    CreditorNoticeName                    Address1                            Address2                     Address3               City         State       Zip             Country
    SECRETARY OF STATE OF
    TEXAS                              ACCOUNTS RECEIVABLE             PO BOX 12887                                                                            Austin              TX           78711-2887
    Secretary of the Commonwealth                                      Securities Division               One Ashburton Place, Rm 1701                          Boston              MA           02108
                                                                       15th & Pennsylvania Avenue,
    Secretary of Treasury                                              N.W.                                                                                    Washington          DC           20220
    Secretary of Treasury                                              P.O. Box 7040                                                                           Dover               DE           19903
    Secure Concepts LLC                                                128 East BRdway #501                                                                    New York            NY           10002
    Secure Options, Inc.                                               2156 W Northwest Hwy Ste 300                                                            Dallas              TX           75220
    Secure Options, Inc.                                               5420 Bryan Street                                                                       Dallas              TX           75206
    Secure Source Inc.                                                 710 South Kimball Ave                                                                   Southlake           TX           76092
    Secured Access Systems, LLC                                        1913 Walden Court                                                                       Flower Mound        TX           75022
    Securities & Exchange
    Commission                       Division of Trading & Markets     100 F Street, NE                  Mail Stop 7010                                        WASHINGTON          DC           20549-2000
    Securities & Exchange                                              Office of General Counsel-
    Commission                       Michael A. Berman, Esq.           Bankruptcy                        100 F Street, N.E.                                    Washington          DC           20549
    Securities America               Attn Accounting Dept              12325 Port Grace Blvd.                                                                  La Vista            NE           68128
    Securities America, Inc. Cooper
    McManus                                                            9870 Research Drive                                                                     Irvine              CA           92618-3302
    Securities Commissioner State of                                                                     600 East Boulevard Avenue, 5th
    ND                                                                 State Capitol                     Floor                                                 Bismarck            ND           58505-0510
    Securities Division, AZ Corp.
    Comm                                                               Securities Division               1300 W Washington St #3                               Phoenix             AZ           85007
    Securities Investor Protection
    Corp                                                               PO Box 92185                                                                            Washington          DC           20090-2185
    Securities Service Network                                         115 Glastonbury Blvd                                                                    Glastonbury         CT           06033
    See Food Media LLC                                                 496 Lagurdai Place # 4C                                                                 New York            NY           10012

    SEI Investments Distribution Co.   Attn Chris Rowan-SIDCO Acctng   One Freedom Valley Dr                                                                   Oaks                PA           19456
    SEIDEN KRIEGER
    ASSOCIATES, INC                                                    375 PARK AVE                                                                            New York            NY           10152
    Selah Photography                                                  5421 Shiver Road                                                                        Keller              TX           76244
    Selman, Matthew                                                    Address Redacted
    SERENI, ALEXIS J.                                                  Address Redacted
    SERVCORP                                                           6 BATTERY ROAD                    RAFFLES PLACE                                         Singapore                        49909        SINGAPORE
    SERVCORP                                                           Level 19                          Two International Finance Center 8 Finance Street     CENTRAL HONG KONG                             HONG KONG
    Service Systems Associates         Attn Robin Scichili             650 S RL Thornton Frwy                                                                  Dallas              TX           75203
    SET, AUGUSTUS                                                      Address Redacted
    Setfords Solicitors                                                14 Haydon Place                                                                         Guilford                         GU1 4LL      United Kingdom
    Seth Weinstein                                                     304 East 20th Street, Apt. PH-D                                                         New York            NY           10003
    Seton Hall University              Attn Bryan Felt                 400 South Orange Ave                                                                    South Orange        NJ           07079
    Severson, Keith                                                    Address Redacted
    SEVILLA, JEAN-PAUL                                                 Address Redacted
    Seward & Kissel                                                    One Battery Park Plaza                                                                  New York            NY           10004
                                                                       131 S. Dearborn Street, Suite
    Seyfarth Shaw LLP                                                  2400                                                                                    Chicago             IL           60603
    ShadowTV, Inc.                                                     630 9th Ave                       Suite 1000                                            New York            NY           10036
    Shag Carpet Productions, Inc.                                      502 South 2nd Avenue                                                                    Dallas              TX           75226
    SHAH, AMOL                                                         Address Redacted
    SHAHDA, CHRIS                                                      Address Redacted
    SHAHDA, CHRISTOPHER                                                Address Redacted
    Shahzad Pirvani                                                    2 Louisburg Sq. #5                                                                      Boston              MA           02108
    Shakelford Melton & McKinley                                       3333 Lee Pkwy                     10 th fl                                              Dallas              TX           10019-6099
    Shane Tipton                                                       5165 CR 2013                                                                            Glen Rose           TX           76649
    SharePoint Solutions               Attn Accounts Receivable        PO Box 1588                                                                             Brentwood           TN           37024-1588
    SHARON EASLEY                                                      5000 LEGACY DR                    STE 400                                               Plano               TX           75024
    SHARON SHUSTER                                                     3839 MCKINNEY AVE                                                                       Dallas              TX           75204
    SHARRY, GREGORY                                                    Address Redacted
    Shasta Land Management
    Consultants                                                        1229 South Street                                                                       Redding             CA           96001




Highland Capital Management, L.P.
Case No. 19-34054                                                                                                        Page 82 of 103
                                      Case 19-34054-sgj11 Doc 262 Filed 12/20/19                                       Entered 12/20/19 15:55:51                Page 95 of 115
                                                                                                               Exhibit C
                                                                                                            Creditor Matrix
                                                                                                       Served via First Class Mail



               CreditorName            CreditorNoticeName               Address1                          Address2                   Address3               City           State       Zip      Country
    SHAWN GROVES                                            Address Redacted
    SHAWN LEDERMAN                                          2808 MCKINNEY AVE                APT 355                                            Dallas                TX           75204
    Shawn Raver                                             2620 White Rock Rd.                                                                 Dallas                TX           75214
    Shayla Kelly                                            5165 CR 2013                                                                        Glen Rose             TX           76649
    Shea & Carlyon Ltd                                      701 Bridger Ave #850                                                                LasVegas              NV           89101
    Shearman & Sterling LLP                                 5990 Lexington Ave                                                                  New York              NY           10022-6069
    SHELBY NOBLE                                            13455 NOEL RD                                                                       Dallas                TX           75240
    Shelley Shackelford & Co.                               5807 SANDHURST LN SUITE D                                                           Dallas                TX           75206
    SHELLY RASTOGI                                          718 BYRNE HALL                   DARTMOUTH COLLEGE                                  Hanover               NH           03755
    SHEPPARD, MULLIN, RICHTER
    & HAMPTON LLP                                           333 S. Hope Street               48th Floor                                         Los Angeles           CA           90071
    SHIFFERD, CHARLES                                       Address Redacted
    Shoot2Sell                                              14681 Midway Rd                  Ste 105                                            Addison               TX           75001
    SHPILBERG, SCOTT                                        Address Redacted
    Shred-it USA                                            11101 Franklin Avenue            Suite 100                                          Franklin Park         IL           60131-1403
    Shred-it USA                                            28883 Network Place                                                                 Chicago               IL           60673-1288
    Shred-it USA                                            PO Box 101007                                                                       Pasadena              CA           91189-1007
    Shred-it USA                                            PO Box 730504                                                                       Dallas                TX           75373-0504
    SHUMWAY, CLAY                                           Address Redacted
    SHUSTER, SHARON                                         Address Redacted
    Siber Systems, Inc                                      3701 Pender Dr Ste 400                                                              Fairfax               VA           22030-6045
    Siddharth Mehra                                         240 Prospect Ave, Apt 384                                                           Hackensack            NJ           07601
    SIDLEY AUSTIN LLP                                       PO BOX 0642                                                                         Chicago               IL           60690
    SIEGEL, HAROLD                                          Address Redacted
    Siepe Services, LLC                                     5440 Harvest Hill Road           Suite 100                                          Dallas                TX           75230
    Siepe, LLC                                              2200 Ross Avenue                 Suite 4700E                                        Dallas                TX           75201
    Siepe, LLC                                              6135 Churchill Way                                                                  Dallas                TX           75230
    SIEVERT, AMY                                            Address Redacted
    Sigma Financial Corp        Attn Jackie Pascarella      1717 N. IH 35, Ste 150                                                              Round Rock            TX           78664
    Sigma Financial Corporation                             300 Parkland Plaza                                                                  Ann Arbor             MI           48103
    Signator Investors, Inc.                                197 Clarendon Street, C-8                                                           Boston                MA           02116
    Signature Productions, Ltd.                             5331 85th St.                                                                       Lubbock               TX           79424
    Sills Cummis & Gross                                    The Legal Center                 One Riverfront Plaza                               Newark                NJ           07102-5400
    Silva, Alison                                           Address Redacted
    Silver Scriptor LLC                                     PO Box 61064                                                                        Seattle               WA           98141
    Silver Scriptor LLC                                     PO Box 9012                                                                         Austin                TX           78766

    Silverman Communications Group                          11 Carol Ct.                                                                        Glen Rock             NJ           07452
    SIMEK, DAVID                                            Address Redacted
    SIMMONS, DAVID                                          Address Redacted
    Simon, Scott                                            Address Redacted
    Simpson Appraisal, Inc                                  6009 Belt Line Rd., Suite 145                                                       Dallas                TX           75254
    SIMPSON THACHER &
    BARTLETT LLP                                            425 LEXINGTON AVE                                                                   New York              NY           10017-3954
    SIMPSON THACHER &
    BARTLETT LLP                                            PO Box 29008                                                                        New York              NY           10087-9008
    Sims, Austin                                            Address Redacted
    SINGH, TANIA                                            Address Redacted
    SISK, JESSICA                                           Address Redacted
    Sitrick and Company Inc.                                11999 Vincente Blvd              Penthouse                                          Los Angeles           CA           90049
    Sitrick and Company Inc.                                1840 Century Park East Ste 800                                                      Los Angeles           CA           90067
    SK Research, LLC                                        10320 Little Patuxent Parkway    12th Floor                                         Columbia              MD           21044
    Skadden, Arps, Slate, Meagher &
    Flom LLP                                                Four Times Square                                                                   New York              NY           10036
    Skadden, Arps, Slate, Meagher &
    Flom LLP                                                PO Box 1764                                                                         White Plains          NY           10602
    SKC COMMUNICATION
    PRODUCTS, LLC                                           P.O. BOX 874843                                                                     Kansas City           MO           64187-4843




Highland Capital Management, L.P.
Case No. 19-34054                                                                                           Page 83 of 103
                                       Case 19-34054-sgj11 Doc 262 Filed 12/20/19                                                  Entered 12/20/19 15:55:51               Page 96 of 115
                                                                                                                          Exhibit C
                                                                                                                       Creditor Matrix
                                                                                                                  Served via First Class Mail



             CreditorName                   CreditorNoticeName                   Address1                              Address2                 Address3                City          State       Zip      Country

    Skybridge Alternatives Conference Attn Jeanie Reyes               527 Madison Ave, 16th Flr                                                            New York              NY           10022
    SkyBridge SALT LLC                Attn Jeanie Reyes               527 Madison Ave, 16th Floor                                                          New York              NY           10022
    Skyline DFW Exhibits & Events                                     900 Avenue S                                                                         Grand Prairie         TX           75050
    Skyline Sector 5                                                  525 113th Street                                                                     Arlington             TX           76011
    Slant Partners                                                    3838 Oak Lawn Avenue                Suite 1550                                       Dallas                TX           75219
    Slayton International                                             One North Franklin Ste 2500                                                          Chicago               IL           60606

    SlideGenius, Inc.                                                 1660 Hotel Circle North Suite 475                                                    San Diego             CA           92108
    SloMo Lounge                                                      4901 Harbor Court                                                                    Flower Mound          TX           75022
    Smallwood, Allan                                                  Address Redacted
    Smarsh                                                            921 SW Washington St                Suite 540                                        Portland              OR           97205
    Smarsh                                                            PO Box 505265                                                                        Saint Louis           MO           63150-5265
    Smith Katzenstein Jenkins LLP                                     800 Delaware Avenue, Ste. 1000      P.O. Box 410                                     Washington            DE           19899
    SMITH, DAVID                                                      Address Redacted
    Smith, Felicia                                                    Address Redacted
    Smith, Ian                                                        Address Redacted
                                                                      9400 NCX, Ste 420 9400 N
    Smith, Jackson, Boyer & Bovard                                    Central Expwy                                                                        Dallas                TX           75231-5063
    SMITH, SEAN                                                       Address Redacted
    Smith, Theodore                                                   Address Redacted
                                                                      WELLS FARGO BANK-IN CARE
    SMS                                                               OF SMS                              6480 ARGO ST                                     Dallas                TX           75214
    SMU Cox School of Business                                        Pitts Leadership Award              PO Box 750333                                    Dallas                TX           75275-0333
    Snapptraffic Consulting                                           9 Cherry Pl.                                                                         Huntington            NY           11743
    Snell & Wilmer LLP                                                One Arizona Center                  400 E. Van Buren, Suite 1900                     Phoenix               AZ           85004-2202
    SNI Companies                                                     14241 Dallas Parkway                Suite 550                                        Dallas                TX           75254
    SNL Financial                                                     PO BOX 414624                                                                        Boston                MA           02241-4624
    SNR Denton US LLP                                                 233 S. Wacker Dr                    Suite 7800                                       Chicago               IL           60606
                                                                      10320 Little Patuxent Pkwy Suite
    Snyder Kearney, LLC                                               1200                                                                                 Columbia              MD           21044
    Snyder, Evan                                                      Address Redacted
    Social Matters                                                    PO Box 800357                                                                        Dallas                TX           75380-0357
    SOCIETY FOR HUMAN
    RESOURCE MANAGEMENT                                               PO BOX 79482                                                                         Baltimore             MD           21279-0482
                                                                      10500 Steppington Drive, Suite
    Society of St. Vincent de Paul,   Diocesan Council of Dallas      251                                                                                  Dallas                TX           75230
    Software Shelf International, Inc                                 601 Cleveland Street, Suite 710                                                      Clearwater            FL           33755
    Software Shelf International, Inc                                 PO Box 7343                                                                          Menlo Park            CA           94026
    SoftwareONE, Inc.                                                 20875 Crossroads Cir.               Suite 1                                          Waukesha              WI           53186
    SoftwareONE, Inc.                                                 PO Box 510944                       15700 W. Cleveland Ave                           New Berlin            WI           53151-0944
    Sohn Conference Foundation        c/o Garwood Events              225 106 Street, Ste 15M                                                              New York              NY           10025
    SolarWinds, Inc                                                   PO Box 730720                                                                        Dallas                TX           75373
    Solid Details LLC                                                 2121 Santa Anna Ave.                                                                 Dallas                TX           75228
    Solomon R. Guggenheim
    Foundation                                                        345 Hudson Street                   12th Floor                                       New York              NY           10014
    SOLOW BUILDING COMPANY II,
    LLC                                                               PO BOX 27112                                                                         New York              NY           10087-7112
    SOLOW BUILDING COMPANY II,
    LLC                                                               PO Box 823812                                                                        Philadelphia          PA           19182-3812
                                                                      1154 TOWN AND COUNTRY
    SOMMER FRAZIER                                                    COMMONS DR                                                                           Town and Country      MO           63017
    Sonny Bryans Smokehouse                                           2625 Seelcco St                                                                      Dallas                TX           75235-2608
                                      A Sony Pictures Entertainment
    Sony Pictures Studio Group        Company                         File #54715                                                                          Los Angeles           CA           90074-4715
    Soto, Hailey                                                      Address Redacted
    Source Code North America, Inc                                    Dept CH 16510                                                                        Palatine              IL           60055-6510
    Source, Inc.                                                      PO Box 202414                                                                        Dallas                TX           75320
    SourceMedia                                                       PO Box 4634                                                                          Chicago               IL           60680-9598




Highland Capital Management, L.P.
Case No. 19-34054                                                                                                        Page 84 of 103
                                      Case 19-34054-sgj11 Doc 262 Filed 12/20/19                                         Entered 12/20/19 15:55:51                Page 97 of 115
                                                                                                                 Exhibit C
                                                                                                              Creditor Matrix
                                                                                                         Served via First Class Mail



              CreditorName                CreditorNoticeName             Address1                            Address2                  Address3                 City         State       Zip             Country
    SourceMedia                                                PO Box 4871                                                                        Chicago               IL           60680
    SourceMedia                                                PO Box 71633                                                                       Chicago               IL           60694-1633
    South Dakota Division of
    Securities                                                 124 S. Euclid, Ste. 104                                                            Pierre                SD           57501
    Southern Conference Teacher
    Retirement                                                 PO Box 642                                                                         Sturbridge            MA           01566
    Southern Methodist University   Attn Erin Sutton           PO Box 750460                                                                      Dallas                TX           75275-0460
                                                                                               Queensgate House, South Church
    Southfork CLO, Ltd.             The Directors              PO Box 1093 GT                  Street                         George Town         Grand Cayman                                    Cayman Islands
    Southland Property Tax
    Consultants, Inc                                           421 W. 3rd Street               Ste 920                                            Fort Worth            TX           76102
    Southland Property Tax
    Consultants, Inc                                           777 Main Street                 Suite 1960                                         Fort Worth            TX           76102-5323
    Southwest Ford Inc.                                        PO Box 234                                                                         Weatherford           TX           76086
    Southwest Glass, Inc.                                      2333 Glenda Lane                                                                   Dallas                TX           75229
    Southwest Reporting & Video
    Service                                                    826 Heights Blvd.                                                                  Houston               TX           77007
    Southwest Search                                           PO Box 710596                                                                      Dallas                TX           75371-0596
    Southwest Securities, Inc.      Attn Holly Peritz          1201 Elm St, Ste 3500                                                              Dallas                TX           75270

    Southwestern Medical Foundation                            Parkland Hall at Old Parkland   3889 Maple Ave, Ste 100                            Dallas                TX           75219
    Sove Lavi                                                  Kimberly Simeus                 1212 Wyndham Hill Lane                             Southlake             TX           76092
    SOWIN, JOSEPH                                              Address Redacted
    SOWIN, JOSEPH                                              Address Redacted
    Spears & Associates                                        8908 S. Yale                    Suite 440                                          Tulsa                 OK           74137
    Special Delivery Service, Inc.                             5470 L.B.J. Freeway                                                                Dallas                TX           75240
    Special Fund For Disability
    Benefits                        Accounts-DB Penalty        328 State Street                                                                   Schenectady           NY           12305-2318
    Special Fund For Disability
    Benefits                        Accounts-DB Penalty Room   301 20 Park St                                                                     Albany                NY           12207-1674
    Specialized Schedulers, Inc.                               22334 SW 107th Ave                                                                 Tualatin              OR           97062
    SPECTOR, ANASTASIYA                                        Address Redacted
    SPECTRUM GAMING GROUP
    LLC                                                        2 DONOVAN ROAD                                                                     Pennington            NJ           08534
    SPEICHER, NATHAN                                           Address Redacted
    Spence, Austin                                             Address Redacted
    Spherion                                                   PO Box 100186                                                                      Atlanta               GA           30384-0186
    Spinner Printing Company                                   3335 Keller Springs #100                                                           Carrollton            TX           75006
    Spin-Off Advisors, LLC                                     1327 W. Washington Blvd         Ste 4-G                                            Chicago               IL           60607
    Spoke LLC                                                  3304 9th St. NE #1                                                                 Washington            DC           20017
    Spot Cooling Systems                                       1420 Century Dr Ste 800                                                            Carrollton            TX           75006
    Spotlight Marketing
    Communications                                             18101 Von Karman Ave.           Third Floor                                        Irvine                CA           92612
    Sprint                                                     PO Box 660092                                                                      Dallas                TX           75266-0092
    Square, Inc                                                1455 Market St.                 Suite 600                                          San Francisco         CA           94103
    Squire Patton Boggs (US) LLP                               PO Box 643051                                                                      Cincinnati            OH           45264
    ST JUDE CHILDRENs
    RESEARCH HOSPITAL                                          4324 N BELTLINE RD              STE C-206                                          Irving                TX           75038
    ST JUDE CHILDRENs
    RESEARCH HOSPITAL                                          501 St. Jude Place                                                                 Memphis               TN           38105
    St. Louis Cardinals                                        700 Clark St                    Group Ticket Dept.                                 Saint Louis           MO           63102
    STA SVDP                                                   6306 Kenwood Ave                                                                   Dallas                TX           75214
    Stacey Morimoto                                            4901 Morena Blvd. #121                                                             San Diego             CA           92117
    STACEY RUGG                                                4050 FRANKFORD ROAD, #202                                                          Dallas                TX           75287
    Staffelbach, Inc.                                          2525 McKinnon, Suite 800                                                           Dallas                TX           75201
    STAGGS, JOE                                                Address Redacted
    Staltari, Mauro                                            Address Redacted
    Stan Lata                                                  1025 Douglas Avenue                                                                Elgin                 IL           60120
    Standard & Poors                                           2542 Collection Center Dr                                                          Chicago               IL           60693-0023




Highland Capital Management, L.P.
Case No. 19-34054                                                                                             Page 85 of 103
                                         Case 19-34054-sgj11 Doc 262 Filed 12/20/19                                                  Entered 12/20/19 15:55:51                Page 98 of 115
                                                                                                                             Exhibit C
                                                                                                                          Creditor Matrix
                                                                                                                     Served via First Class Mail



             CreditorName                 CreditorNoticeName                       Address1                             Address2                   Address3                 City         State       Zip      Country
    Standard & Poors                Capital IQ                          2542 Collection Center Dr                                                             Chicago               IL           60693
    Standard & Poors/Capital IQ                                         33356 Collection Center Drive                                                         Chicago               IL           60693-0333
    Standard and Poors LLC                                              2542 Collection Center Dr                                                             Chicago               IL           60693
    Standard Ins. Co. RAS Executive
    Benefits                                                            INDIVIDUAL CLIENT SERVICES PO BOX 711                                                 Portland              OR           97207-0711
    Standard Ins. Co. RAS Executive
    Benefits                                                            PO BOX 5674                                                                           Portland              OR           97228-5674
    Standard Ins. Co. RAS Executive
    Benefits                        Attn Glenda Wright-P4B              1100 SW 6th Ave                                                                       Portland              OR           97204
    Standard Insurance Company                                          1100 SW 6th Ave                                                                       Portland              OR           97204
    Standard Insurance Company                                          PO Box 2707                                                                           Portland              OR           97208-3358
    Standard Insurance Company                                          PO BOX 3358                                                                           Portland              OR           97208-3358
    Standard Research Corporation                                       4430 Tyne Blvd                                                                        Nashville             TN           37215
    STANLEY ACCESS TECH LLC                                             PO BOX 0371595                                                                        Pittsburgh            PA           15251-7595
    Stanton Advisors LLC                                                300 Coles Street                  Apt. 802                                            Jersey City           NJ           07310
    Stanton Law Firm PC                                                 4350 Beltway Drive                                                                    Addison               TX           75001
                                                                        Dept. 22 - 0008144217 PO Box
    Staples Credit Plan                                                 9020                                                                                  Des Moines            IA           50368-9020
    Star Displays                                                       16914 FM 2920                                                                         Tomball               TX           77377
    Star Pro Staffing                                                   5801 Gallant Fox Lane                                                                 Plano                 TX           75093
    State Auditor                                                       1900 Kanawha Boulevard East       Building 1, Room W-100                              Charleston            WV           25305
    State Bar of Texas                                                  PO Box 12487                                                                          Austin                TX           78711-2487
    State Bar of Texas                                                  PO BOX 13007                      MCLE DEPT                                           Austin                TX           78711-3007
    State Bar of Texas                                                  PO Box 149335                                                                         Austin                TX           78714-9335
    STATE BAR OF TEXAS                                                  PO Box 5075                                                                           Saginaw               MI           48605-5075
    State Comptroller                                                   111 E 17th St                                                                         Austin                TX           78774-0001
    State Comptroller                                                   Comptroller of Public Accounts    111 E 17th St                                       Austin                TX           78774-0100
    State Fair of TX Youth Livestock
    Auction                                                             PO Box 150009                                                                         Dallas                TX           75315
    State Insurance Fund                                                PO Box 4779                                                                           Syracuse              NY           13221-4779
    State Insurance Fund                                                PO Box 5261                       Disability Benefits                                 Binghamton            NY           13902-5261
                                                                        Securities Section, Division of
    State of Alaska                                                     Banking                           333 W. Willoughby Ave., Ste. 9                      Juneau                AK           99801
                                       DEPT OF FINANCE &                                                  CORPORATION INCOME TAX
    STATE OF ARKANSAS                  ADMINISTRATION                   PO BOX 919                        SECTION                                             Little Rock           AR           72203-0919
    STATE OF CALIFONIA,
    FRANCHISE TAX BOARD                                                 PO BOX 942867                                                                         Sacremento            CA           94267-0011
    State of Delaware                  Division of Corporations         PO Box 5509                                                                           Binghamton            NY           13902-5509

    STATE OF MARYLAND                  Dept of Assessments & Taxation   Personal Property Division        PO Box 17052                                        Baltimore             MD           21297-1052
    STATE OF MICHIGAN                                                   PO Box 30774                                                                          Lansing               MI           48909-8274

    STATE OF MICHIGAN                  COMPOSITE RETURN                 PO BOX 30058                      MICHIGAN DEPT OF TREASURY                           Lansing               MI           48909
                                       Corp, Securities & Comm
    STATE OF MICHIGAN                  Licensing Bureau                 525 W. Allegan Street             Audit & Exam Division                               Lansing               MI           48909
                                       MICHIGAN DEPARTMENT OF
    STATE OF MICHIGAN                  TREASURY                         DEPT 77375                        PO BOX 77000                                        Detroit               MI           48277-0375
                                                                                                          107 N. Main Street, Rm 204, State
    State of New Hampshire                                              New Hampshire Dept. of State      House                                               Concord               NH           03301-4951
                                                                        New Jersey Dept of Law & Public
    STATE OF NEW JERSEY                                                 Safety                          153 Halsey Street, 6th Floor                          Newark                NJ           07102
                                                                        REVENUE PROCESSING
    STATE OF NEW JERSEY                                                 CENTER                          PO BOX 642                                            Trenton               NJ           08646-0642
                                       DEPT OF LABOR AND                                                DIV OF REVENUE
    STATE OF NEW JERSEY                WORKFORCE                        PO BOX 929                      PROCESSING                                            Trenton               NJ           08646-0929
                                       Division of Tax Revenue Proc
    State of New Jersey-CBT            Center                           PO Box 66                                                                             Trenton               NJ           08646-0666
                                       Div of Finance & Corporate
    State of Oregon                    Securities                       350 Winter St NE, Rm 410          Labor & Industries Bldg                             Salem                 OR           97301




Highland Capital Management, L.P.
Case No. 19-34054                                                                                                         Page 86 of 103
                                       Case 19-34054-sgj11 Doc 262 Filed 12/20/19                                       Entered 12/20/19 15:55:51                Page 99 of 115
                                                                                                                Exhibit C
                                                                                                             Creditor Matrix
                                                                                                        Served via First Class Mail



              CreditorName                 CreditorNoticeName                  Address1                      Address2                 Address3                 City         State       Zip         Country
    State Securities Commissioner of
    Alabama                                                        Registration Division        401 Adams Avenue, Suite 280                      Montgomery            AL           36104
    State Street Bank and Trust
    Company                                                        PO Box 5607                                                                   Boston                MA           02206-5607
    State Street Bank and Trust
    Company                          CDO Services Group            200 Clarendon Street         Mail Code EUC-108                                Boston                MA           02116
    State Street Corporation                                       PO Box 5013                                                                   Boston                MA           02206-5013
    State Street Corporation                                       PO Box 5607                                                                   Boston                MA           02206-5607
                                     State Street Bank and Trust
    State Street Global Exchange     Company                       Elkins McSherry LLC          One Lincoln Street                               Boston                MA           02111

    State Street Global Markets, LLC                               One Lincoln Street                                                            Boston                MA           02111
    Status Labs.com                                                151 South 1st                Suite 100                                        Austin                TX           78704
    Stax Media, Inc.                                               4630 Soquel Drive            Suite 5                                          Soquel                CA           95073
    Stefan Peller                                                  PO Box 2016                                                                   Zurich                             CH-8027    SWITZERLAND
    Stellar Adventures                                             PO Box 8329                                                                   Scottsdale            AZ           85252
    Stenstrom-Schneider, INC                                       13748 Neutron Rd                                                              Dallas                TX           75244-4412
    Stephanie Catalano                                             32 Parchment Drive                                                            New Jersey            PA           18938
    Stephen Baker                                                  Dallas                                                                        Dallas                TX           75201
    STEPHEN LORENZ                                                 145 RIVERSIDE AVE                                                             Riverside             CT           06878
    Stephen M. Fremgen                                             3722 Wingate Drive                                                            Carrollton            TX           75007-2823
    Steptoe & Johnson LLP                                          1330 Connecticut Ave, N.W.                                                    Washington            DC           20036-1795
    STERLING VALUATION GROUP,
    INC                                                            590 MADISON AVE              5TH FLR                                          New York              NY           10022
    STEVE LEACH                                                    DALLAS                       300 Bluffview Court                              Forney                TX           75126
    Steve Mackay                                                   445 E 86th St                Apt 4B                                           New York              NY           10028
    STEVE ZIMMERMAN                                                4177 BRECKENRIDGE DR                                                          W Bloomfield          MI           48322
    Steven Delarosa                                                340 Sequoia Dr                                                                Pasadena              CA           91105
                                                                   444 WASHINGTON BLVD, APT
    STEVEN GART                                                    1112                                                                          Jersey City           NJ           07310
    Steven J White MD                                              PO Box 650772                                                                 Dallas                TX           75265-0772
    Steven J. Kaplan, P.C.                                         5910 Stoneshire Ct                                                            Dallas                TX           75252
    Steven Johnson                                                 6000 Reims Rd, 3603                                                           Houston               TX           77036
    STEVEN SUN                                                     7759 ALDERWOOD AVE                                                            Corona                CA           92880
    Stevens, Kellie                                                Address Redacted
    Stewart F. House Photography                                   2600 Bunker Hill Cr                                                           Plano                 TX           75075
    Stewart, Phoebe                                                Address Redacted
    Stewart, Phoebe L.                                             Address Redacted
    STEWART, STEVEN a.                                             Address Redacted
    STF Services Corporation                                       PO Box 3251                                                                   Syracuse              NY           13220-3251
    STIKEMAN ELLIOT                                                5300 Commerce Court West     199 Bay Street West                              Toronto               ON           M5L 1B9    CANADA
    Stillman & Friedman, P.C.                                      425 Park Avenue              26th Floor                                       New York              NY           10022
    Stinson Leonard Street LLP                                     PO Box 843052                                                                 Kansas City           MO           64184-3052
    STINSON MORRISON HECKER
    LLP                                                            PO Box 219492                                                                 Kansas City           MO           64121
    Stone, David                                                   Address Redacted
    Stone, Kenneth                                                 Address Redacted
    Stonecypher, Abbie                                             Address Redacted
    STOOPS, CLIFFORD                                               Address Redacted
    Stout Management Company                                       10151 Park Run Drive                                                          Las Vegas             NV           89145
    Stradley Ronon Stevens & Young,
    LLP                                                            2005 Market Street           Suite 2600                                       Philadelphia          PA           19103-7018
    Strasburger & Price, L.L.P.                                    PO Box 50100                                                                  Dallas                TX           75250-9989

    Strategas Research Partners LLC ATTN Eileen Gabay              52 Vanderbilt Avenue         8th Floor                                        New York              NY           10017
    Strategas Securities LLC                                       52 Vanderbilt Ave            8th Fl                                           New York              NY           10017
    STRATEGIC ALLIANCE GROUP,
    LLC                                                            500 W CYPRESS CREEK RD       STE 420                                          Ft. Lauderdale        FL           33309
    Strategic Financial Solutions                                  2650 Thousand Oaks Blvd      Suite 1340                                       Memphis               TN           38118




Highland Capital Management, L.P.
Case No. 19-34054                                                                                             Page 87 of 103
                                       Case 19-34054-sgj11 Doc 262 Filed 12/20/19                                               Entered 12/20/19 15:55:51                       Page 100 of 115
                                                                                                                        Exhibit C
                                                                                                                     Creditor Matrix
                                                                                                                Served via First Class Mail



              CreditorName                  CreditorNoticeName                    Address1                           Address2                          Address3                City         State       Zip             Country
    Strategic Growth, Inc                                              5004 Crestway Drive                                                                        Austin               TX           78731
    STRATEGIC WORKFORCE
    SOLUTIONS                                                          PO BOX 32960                                                                               Hartford             CT           32960
                                                                       PO Box 1093 GT, Queensgate
    Stratford CLO, Ltd.                c/o Maples Finance Limited      House                            South Church Street                   George Town         Grand Cayman                      KY1-1108     Cayman Islands
    Stratos Legal Services, LP                                         4295 San Felipe                  Ste 125                                                   Houston              TX           77027
    Stratus Energy Group               Attn P. Hudson                  1206 San Antonio Street                                                                    Austin               TX           78701
    Strohl Systems Group                                               631 Park Ave                                                                               King of Prussia      PA           19406
    STRONCZEK, JILLIAN N.                                              Address Redacted
    Strong Pipkin Bissell & Ledyard,                                   1400 San Jacinto Building, 595
    L.L.P.                                                             Orleans                                                                                    Beaumont             TX           77701-3255
    Stroock & Stroock & Lavan LLP                                      180 Maiden Lane                                                                            New York             NY           10038
    Structure Tone Southwest, Inc.                                     3333 Welborn St, Ste 200                                                                   Dallas               TX           75219
    Structured Credit Investor                                         507 Clerkwell Workshops          27/31 Clerkenwell Close                                   Farringdon                        EC1R 0AR United Kingdom
    Studio Movie Grill                                                 5405 Beltline Rd                                                                           Dallas               TX           75248
    STUECHELI, GREGORY                                                 Address Redacted
    Stuhlsatz, Amy                                                     Address Redacted
    Stutman Treister & Glatt PC                                        1901 Avenue of the Stars         12th Floor                                                Los Angeles          CA           90067-6013
    Styx International, Ltd.                                           875 Third Avenue                 10th Floor                                                New York             NY           10022
    Styx Partners, LP                                                  875 Third Avenue                 10th Floor                                                New York             NY           10022
    Success CE                                                         2 Corporate Plaza Drive          Suite 100                                                 Newport Beach        CA           92660
    Succession Resource Group                                          PO Box 1573                                                                                Tualatin             OR           97062
    Sui Hock Goy                                                       Ni Advisors, Inc.                1138 Cadillac Ct.                                         Nilpitas             CA           95035
    Suicide and Crisis Center of North
    Texas                                                              10625 Northboro                                                                            Dallas               TX           75230
    SULLIVAN, JOURDAN                                                  Address Redacted

    Summit Brokerage Services, Inc.                                    500 S. Federal Highway           Suite 500                                                 Boca Raton           FL           33432

    Summit Brokerage Services, Inc.   Attn Compliance/Payroll          595 South Federal Highway        Ste 500                                                   Boca Raton           FL           33432
    Summit Management Limited                                          23 Lime Tree Bay Avenue          Suite #4-210                          Govenors Square                                       KY1-1209     GRAND CAYMAN
    Sun Life Assurance Company of
    Canada                                                             PO Box 7247-7184                                                                           Philadelphia         PA           19170-7184
    Sunbelt Securities, Inc.                                           2700 Post Aok Blvd, Suite 1700                                                             Houston              TX           77056
    Sundance Painting                                                  3702 N Buckner Blvd                                                                        Dallas               TX           75228-5612
    SunDiego Charter Company                                           522 W 8th Street                                                                           National City        CA           91950
    SUNEET AGARWAL                                                     444 WASHINGTON BLVD                                                                        Jersey City          NJ           07310
                                                                       Bank of America Lockbox
    SunGard                                                            Services                         15138 Collections Center Dr                               Chicago              IL           60693
    Sungard Availability Services                                      91233 Collection Center Drive                                                              Chicago              IL           60693
                                      Automated Securities Clearance
    Sungard Protegent                 LLC                              15138 Collections Center Dr                                                                Chicago              IL           60693
    Sunil Devarakonda                                                  111 East 125th Street, Apt 3 E                                                             New York             NY           10035

    Superior Search & Staffing                                         5001 Spring Valley Rd Ste 1000 W                                                           Dallas               TX           75244
    Supermarket News                                                   PO Box 15548                                                                               North Hollywood      CA           91615-5548
    SURGENT, THOMAS                                                    Address Redacted
    Susan Burton Consulting, LLC                                       4127 Towne Green Circle                                                                    Addison              TX           75001
    Susan Leahy                                                        748 Kirkwood Dr                                                                            Dallas               TX           75218
    SUSMAN GODFREY LLP                                                 1000 Louisiana                   Ste. 5100                                                 Houston              TX           77002

    Sutherland Asbill & Brennan LLP                                    700 Sixth Street NW              Suite 700                                                 Washington           DC           20001

    Sutherland Asbill & Brennan LLP                                    999 Peachtree Street NE                                                                    Atlanta              GA           30309-3996
    Swadley, Emily                                                     Address Redacted
    SWADLEY, RICK                                                      Address Redacted
    Swank Audio Visuals                                                400 Crescent Court                                                                         Dallas               TX           75201
    Sweeney, Katelyn                                                   Address Redacted
    SWIXMED                                                            Zurichbergstrasse 20                                                                       Zurich                            08032        SWITZERLAND




Highland Capital Management, L.P.
Case No. 19-34054                                                                                                      Page 88 of 103
                                    Case 19-34054-sgj11 Doc 262 Filed 12/20/19                                       Entered 12/20/19 15:55:51               Page 101 of 115
                                                                                                             Exhibit C
                                                                                                          Creditor Matrix
                                                                                                     Served via First Class Mail



             CreditorName                 CreditorNoticeName               Address1                       Address2                 Address3              City            State       Zip      Country
    Sybari Software, Inc.                                      353 Larkfield Rd                                                               East Northport        NY           11731
    Synnex Corporation                                         5845 Collections Center Dr                                                     Chicago               IL           60693
    Sysco Food Services                                        PO Box 560700                                                                  Lewisville            TX           75056-0700
    System Electric                                            1278 Montalvo Way                                                              Palm Springs          CA           92262
    T.H. Quest, Inc.                                           5001 Spring Valley Rd.        Ste 400-E                                        Dallas                TX           75244
    T4 Capital Talent, LLC                                     272 E. Deerpath Rd            Suite 236                                        Lake Forest           IL           60045
    TACA The Arts Community
    Alliance                        Attn Julie Bice            One Arts Plaza                1722 Routh Street, #115                          Dallas                TX           75201
                                                               5050 S LAKE SHORE DR, APT
    TAK-CHEUNG DAVIDSON WAN                                    #1509                                                                          Chicago               IL           60615
    Talkingbox DMG, LLC                                        284 Sport Hill Road                                                            Easton                CT           06612
    TAMALE SOFTWARE, INC                                       320 CONGRESS ST                                                                Boston                MA           02210
    TAMRA APPLEGATE                                            13455 NOEL RD                                                                  Dallas                TX           75240
    TANDBERG, SCOTT                                            Address Redacted
    Tanner Morgan                                              5165 CR 2013                                                                   Glen Rose             TX           76649
    Tara Allen                                                 5148 Willis Ave #2331                                                          Dallas                TX           75206
    TARAs LIMO & AIRPORT
    SERVICE                                                    PO BOX 795581                                                                  Dallas                TX           75379-5581
                                                               Linebarger Goggan Blair &     2777 N. Stemmons Freeway,
    Tarrant County                  Elizabeth Weller           Sampson, LLP                  Suite 1000                                       Dallas                TX           75207
    TARSHA, DANIEL                                             Address Redacted
    TARSHA, DANIEL S.                                          Address Redacted
    TARUN K BHATT                                              409 HEIGHTS DR                                                                 Haledon               NJ           07508
    Tax & Accounting-R&G                                       PO BOX 71687                                                                   Chicago               IL           60694-7687
    TAX EXECUTIVES INSTITUTE,
    INC                                                        PO BOX 9407                                                                    Uniondale             NY           11555-9407
    Taylor, Brian                                              Address Redacted
    TAYLOR, GREGORY                                            Address Redacted
    TCS Central Region GP LLC       ATTN Kelly Thomas          5001 Spring Valley            Suite 600W                                       Dallas                TX           75244
    TCS Corporate Services                                     PO Box 671160                                                                  Dallas                TX           75267-1160
    TCS Corporate Services          Allied Capital Partners    PO Box 676649                                                                  Dallas                TX           75267
    TD Ameritrade Trust Company     Attn FFC RMT               PO Box 17748                                                                   Denver                CO           80217-0748
    TDA Associates, Inc.                                       2101 Sardis Rd N              Suite 109                                        Charlotte             NC           28227
    TDIndustries                                               PO Box 300008                                                                  Dallas                TX           75303-0008
    Technology Team, LLC                                       1120 South Freeway            Suite 215                                        Fort Worth            TX           76104
    Ted Kanarek                                                166 Tree Top Drive                                                             Springfield           NJ           07081
    Telecomm Strategies Inc                                    6404 Highland Drive                                                            Chevy Chase           MD           20815
    TELOS Peformance Center                                    13701 Dallas Pkwy                                                              Dallas                TX           75240
    Temple Emanu-El                 Attn Rick Rosenberg        8500 Hillcrest                                                                 Dallas                TX           75225
    Tenessee Dept of Commerce &
    Finance                                                    500 James Robertson Pkwy                                                       Nashville             TN           37243-0565
    Tennessee Department of                                                                  Andrew Jackson State Office
    Revenue                                                    500 Deaderick Street          Building                                         Nashville             TN           37242
    Tennessee Dept of Commerce &                                                             500 James Robertson Parkway,
    Insurance                                                  Securities Division           Suite 680                                        Nashville             TN           37243
    TERRELL, ARTIS                                             Address Redacted
                                                                                             North Shore Towers, Bldg 1, Apt
    Terrie Rabinowitz, L.C. S.W.                               27110a Grand Central Pkwy     15N                                              Floral Park           NY           11005
    Terry Jackson                                              2601 Pennsylvania Ave #1046                                                    Philadelphia          PA           19130
    Terry Jackson                                              5881 Preston View Blvd                                                         Dallas                TX           75240
    Terry Swagerty                                             6617 Escallonia Way                                                            Rocklin               CA           95765-5843
    Terry, Doris A.                                            Address Redacted
    TERRY, JOSHUA N.                                           Address Redacted
    TESLA, NIKOLA                                              Address Redacted
    Texas Alliance of Energy
    Producers                                                  900 8th Street, Suite 400                                                      Wichita Falls         TX           76301
    Texas Best Meats                                           7043 Seymour Hwy                                                               Wichita Falls         TX           76310
    Texas Best Meats                                           PO Box 4810                                                                    Wichita Falls         TX           76308




Highland Capital Management, L.P.
Case No. 19-34054                                                                                          Page 89 of 103
                                     Case 19-34054-sgj11 Doc 262 Filed 12/20/19                                                   Entered 12/20/19 15:55:51                            Page 102 of 115
                                                                                                                           Exhibit C
                                                                                                                        Creditor Matrix
                                                                                                                   Served via First Class Mail



             CreditorName                  CreditorNoticeName                    Address1                             Address2                             Address3                  City          State       Zip             Country
                                                                                                         8th Floor, Texas Commerce
    Texas Commerce Bank, N.A.                                        600 Travis Street                   Tower                                   Global Trust Services   Houston              TX           77002
    Texas Comptroller of Public
    Accounts                                                         PO Box 149348                                                                                       Austin               TX           78714-9348
                                                                     Company Licensing and
    Texas Department of Insurance    Financial Regulation Division   Registration                        333 Guadalupe                                                   Austin               TX           78701
    Texas Dept of Licensing and
    Regulation                                                       PO Box 12157                                                                                        Austin               TX           78711
                                                                     LOCKBOX-DSHS
    TEXAS DEPT OF STATE                                              ASBESTOS/DEMO
    HEALTH SERVICES                                                  NOTIFICATION                        PO BOX 12190                                                    Austin               TX           78711-2190
    Texas Entertainment Group                                        103 N Kirby St                                                                                      Garland              TX           75042
    Texas LawBook LLC                                                3888 Everwood Lane                                                                                  Addison              TX           75001
    TEXAS ROOF MANAGEMENT,
    INC                                                              728 LINGCO DR                                                                                       Richardson           TX           75081
    Texas Secretary of State                                         PO Box 13697                                                                                        Austin               TX           78711
    Texas Secretary of State         Accounts Receivable             PO Box 12887                                                                                        Austin               TX           78711-2887
    Texas State Comptroller                                          9241 LBJ FREEWAY                    STE 205                                                         Dallas               TX           75243
    Texas State Comptroller                                          PO Box 12030                                                                                        Austin               TX           78711-2030
    Texas State Securities Board                                     Securities Commission of Texas      208 E 10th, Room 610                                            Austin               TX           78701
    TEXPERS                                                          13111 Northwest Freeway             Suite 100                                                       Houston              TX           77040
    Thackray Williams LLP                                            32-40 Widmore Rd                    Bromley                                                         Kent                              BR1 1RY    United Kingdom
    Tharrington Smith LLP                                            PO Box 1151                                                                                         Raleigh              NC           27602
    The American Cancer Society                                      18505 West Twelve Mile Rd                                                                           Southfield           MI           48076
    The Ashcroft Lawfirm, LLC                                        1100 Main Street                    Suite 2710                                                      Kansas City          MO           64105
    The Ashcroft Lawfirm, LLC                                        950 North Glebe Road                Suite 2400                                                      Arlington            VA           22203
    The Aspen Institute                                              Society of Fellows                  1000 N. Third Street                                            Aspen                CO           81611
    The Badge of Honor Memorial
    Foundation                                                       David Blanchard                     3131 Maple Ave                                                  Dallas               TX           75201
    The Bailey Group                                                 PO Box 1395                                                                                         Whitehouse Station   NJ           08889

    The Bank of New York Mellon      Elizabeth Stern                 Director and Managing Counsel       240 Greenwich Street, 18th Floor                                New York             NY           10286
    The Bank of New York Trust Co.   Global Corp. Trust              600 Travis Street, 50th Floor                                                                       Houston              TX           77002

    The Bermuda Monetary Authority                                   43 Victoria Street                                                                                  Hamilton                          HM 12      Bermuda
    The Bowman Law Firm, LLC                                         840 Tom Wheeler Lane                                                                                McEwen               TN           37101
    The Bradbury Group                                               10661 Rockley Rd                                                                                    Houston              TX           77099
    The Brattle Group                                                44 Brattle St                                                                                       Cambridge            MA           02138-3736
    The Bretton Woods Institute                                      R.R. #1 Simcoe                                                                                      Toronto              ON           N3Y 4J9    CANADA
    The Bryant Park Hotel                                            40 W. 40th Street                                                                                   New York             NY           10018
    THE BUREAU OF NATIONAL
    AFFAIRS, INC                                                     PO Box 419889                                                                                       Boston               MA           02241-9889
    The Burnett Companies
    Consolidated, Inc.                                               PO Box 973940                                                                                       Dallas               TX           75397
    The Cake Guys                                                    730 Big Stone Gap Rd                Suite B                                                         Duncanville          TX           75137
    The Cayman Islands Monetary
    Authority                                                        171 Elgin Ave, SIX Cricket Square                                           George Town             Grand Cayman                                   Cayman Islands
    The Charlotte Observer                                           600 S. Tryon Street                                                                                 Charlotte            NC           28202
    The Chart Store                                                  11768 Tarrynot Ln                                                                                   Carmel               IN           46033
    The Claro Group, LLC                                             321 N Clark St                      Suite 1200                                                      Chicago              IL           60654
    THE CLUEN CORPORATION                                            7 W 22ND ST                         5TH FLR                                                         New York             NY           10010
                                                                     Mrs. Mark D Leyendecker,            3838 Oak Lawn Avenue, Suite
    The Crystal Charity Ball                                         Underwriting                        L150                                                            Dallas               TX           75219
    The Cystic Fibrosis Foundation                                   4040 North Central Expressway       Ste 730                                                         Dallas               TX           75204
    The da Vinci School              Attn Christi Warren             10909 Midway Rd                                                                                     Dallas               TX           75229
    The Dallas Morning News                                          Subscriptions Dept.                 PO Box 630054                                                   Dallas               TX           75263-0054
    The Darden School                Attn Development- CFR           PO Box 7726                                                                                         Charlottesville      VA           22906-7726
    The Day Group                                                    The 401 Centre                      302 Regent Street                                               London                            W1B3HH     United Kingdom
    The Deal LLC                                                     105 Madison Ave                     5th floor                                                       New York             NY           10016




Highland Capital Management, L.P.
Case No. 19-34054                                                                                                       Page 90 of 103
                                      Case 19-34054-sgj11 Doc 262 Filed 12/20/19                                          Entered 12/20/19 15:55:51                         Page 103 of 115
                                                                                                                   Exhibit C
                                                                                                                Creditor Matrix
                                                                                                           Served via First Class Mail



              CreditorName                  CreditorNoticeName               Address1                          Address2                           Address3                 City         State       Zip         Country
    The Deal LLC                                                 PO BOX 26356                                                                                New York              NY           10087-6356
    The Deal LLC                                                 PO Box 3502                                                                                 Northbrook            IL           60065-9850
    The Devon Trust II                                           #2800                            715 - 5th Avenue SW                                        Calgary               AB           T2P 2X6    CANADA
    The DI Wire Publishing LLC                                   18101 Von Karman Ave             Suite 300                                                  Irvine                CA           92612
    The Economist                                                Subscription Center              PO Box 46978                                               Saint Louis           MO           63146-6978
    The Economist                                                Subscriptions Department         PO Box 58522                                               Boulder               CO           80322-8522
    The Efficient Business LLC                                   13601 Preston                    Ste 250E                                                   Dallas                TX           75240
    The Efficient Business LLC                                   14800 Quorum Dr                  Suite 560                                                  Dallas                TX           75254-7679
    The Emblem Source, LLC                                       4575 Westgrove Drive             Suite 500                                                  Addison               TX           75001
    The Englishmans Interiors                                    14655 Midway Rd                                                                             Addison               TX           75001
                                                                 Tokyo Ginko Kyokai Bldg 15th
    The Executive Centre                                         Floor                            1-3-1 Marunouchi                                           Chiyoda-ku            Tokyo        100-0005   JAPAN
    The Expert Series LLC                                        317 Madison Avenue               Suite 920                                                  New York              NY           10017
    The Family Place                  Attn Shivangi Pokharel     PO Box 7999                                                                                 Dallas                TX           75209
    THE FRANCHISE TAX BOARD                                      PO BOX 942867                                                                               Sacramento            CA           94267-0001
    THE FRANK W. NORRIS
    FOUNDATION                                                   PO Box 6071                                                                                 Athens                GA           30604
    THE FRANK W. NORRIS
    FOUNDATION                                                   Warnell School of Forestry       and Natural Resources                                      Athens                GA           30602-2152
    THE FREDONIA GROUP                                           767 BETA DR                                                                                 Cleveland             OH           44143
    The Garden Gate                                              2303 Farrington                  #100                                                       Dallas                TX           76207
    The Garden Gate                                              2615 Routh Street                                                                           Dallas                TX           75201
    The General Counsel Forum                                    PO Box 131263                                                                               Dallas                TX           75313
    The Greitens Group                                           4500 West Pine Boulevard                                                                    Saint Louis           MO           63108
    The Griffith Law Firm                                        4925 Greenville Ave              Suite 200                                                  Dallas                TX           75206
    The Gym                                                      921 W. Mayfield Rd.              Suite 112                                                  Arlington             TX           76015
    The Hanover Insurance Group                                  PO Box 580045                                                                               Charlotte             NC           28258-0045
    The Harry Walker Agency, Inc.                                355 Lexington Ave                Flr 21                                                     New York              NY           10017
    THE HARTFORD                                                 PO BOX 2907                                                                                 The Hartfoed          CT           06104-2907
    THE HARTFORD                                                 PO Box 660916                                                                               Dallas                TX           75266-0916
    The Hockaday School               Attn Holly Hook            11600 Welch Road                                                                            Dallas                TX           75229
    The Hogan Firm                                               1311 Delaware Ave                                                                           Wilmington            DE           19806
    The House Oldtown Brasserie                                  6936 E. Main St.                                                                            Scottsdale            AZ           85251
    The Intl Stock Exchange Authority
    Ltd                                                          PO Box 623, Helvetoa Court       Block B, 3rd Floor                     Les Echelons        St Peter Port         GUERNSEY GY1 1AR    United Kingdom
    The Irish Stock Exchange plc                                 28 Anglesea Street                                                                          Dublin                         D02 XT25   IRELAND
    The Island Hotel                                             690 Newport Center Drive                                                                    Newport Beach         CA       92660
    The Joule                                                    1530 Main Street                                                                            Dallas                TX       75201
    The Junior League of Dallas                                  PO Box 12707                                                                                Dallas                TX       75226
    The Kaplan Group                                             2250 King Ct, Suite 50                                                                      San Luis              CA       93401
    The Kiplinger Tax Letter                                     PO Box 3299                                                                                 Harlan                IA       51593-0479
    The Kiplinger Tax Letter                                     PO Box 62300                                                                                Tampa                 FL       33662-2300
    The Ladders                       Accounting Dept            137 Varick St                                                                               New York              NY       10013

    THE LAKESHORE COMPANIES                                      1081 MOMENTUM PL                                                                            Chicago               IL           60689-5310
    The LDM Group, LLC                                           Renaissance Tower                1201 Elm Street, Ste. 4201                                 Dallas                TX           75270

    The Leukemia & Lyphoma Society                               1311 Mamaroneck Ave, Suite 310                                                              White Plains          NY           10605

    The Leukemia & Lyphoma Society                               8111 LBJ Freeway                 Suite 425                                                  Dallas                TX           75251
    The Loan Syndications and
    Trading Assoc                                                366 Madison Ave                  15th Floor                                                 New York              NY           10017
    The Markets.com                                              PO Box 9420                                                                                 Uniondale             NY           11555-9420
    The Matchbox Studio                                          3013 Canton Street                                                                          Dallas                TX           75226
    The McCarton Foundation                                      331 W. 25th Street                                                                          New York              NY           10001
    The Medleh Group                                             PO Box 96370                                                                                Houston               TX           77213

    The Money Management Institute                               1101 17th St, NW Ste 703                                                                    Washington            DC           20036




Highland Capital Management, L.P.
Case No. 19-34054                                                                                               Page 91 of 103
                                        Case 19-34054-sgj11 Doc 262 Filed 12/20/19                                                 Entered 12/20/19 15:55:51                Page 104 of 115
                                                                                                                            Exhibit C
                                                                                                                         Creditor Matrix
                                                                                                                    Served via First Class Mail



             CreditorName                     CreditorNoticeName                    Address1                           Address2                   Address3                City          State       Zip      Country

    The Money Management Institute                                       PO Box 759231                                                                       Baltimore             MD           21275-9231

    The Montessori School of Raleigh                                     7005 Lead Mine Road                                                                 Raleigh               NC           27615
    The Morgan Library & Museum                                          225 Madison Avenue                                                                  New York              NY           10016
    The NASDAQ OMX Group Inc.                                            Lockbox 90200                   PO Box 8500                                         Philadelphia          PA           19178-0200
    The NASDAQ Stock Market LLC c/o Wells Fargo Bank                     Lockbox 80200/PO Box 8500                                                           Philadelphia          PA           19178-0200
    The National due Diligence
    Alliance                                                             West8 Tower                     10205 Westheimer Rd, Ste 500                        Houston               TX           77042
    The Neighbors Law Firm P.C.                                          2500 Regency Parkway                                                                Cary                  NC           27518
    The New York Times                                                   PO BOX 371456                                                                       Pittsburgh            PA           15250-7456
    The New York Times                                                   PO Box 4039                                                                         Woburn                MA           01888-4039
    The nGage Company, LLC           Attn Phil McKay                     170 Pine Point Rd                                                                   Scarborough           ME           04074
    The Oechsli Institute                                                PO Box 29385                                                                        Greensboro            NC           27429
    The Optimal Networking Event,
    LLC                                                                  5 Block Court                                                                       Randolph              NJ           07869
    The Optimal Networking Event,
    LLC                                                                  PO Box 191                                                                          Mt. Freedom           NJ           07970-0191
    The Original Butt Sketch                                             PO Box 4495                                                                         Dallas                TX           75208-4495
    The Paley Center for Media       Attn Accounting Department          25 West 52nd Street                                                                 New York              NY           10019
    The Party New York                                                   137 Avenue A                    Suite 2E                                            New York              NY           10009
    The Paul Revere Life Ins. Co.                                        PO Box 740590                                                                       Atlanta               GA           30374-0590
    The Pension Bridge, Inc                                              4504 S Ocean Blvd                                                                   Highland Bch          FL           33487-4233

    THE PLACEMENT GROUP, INC.                                            6060 North Central Expressway   Suite 524                                           Dallas                TX           75206
    THE PLANT PLACE                                                      10704 Goodnight Lane                                                                Dallas                TX           75220
    The Plexus Groupe                                                    21805 Field Parkway             Suite 300                                           Deer Park             IL           60010
    The Plumbing Mechanical Fire
    Prot. Co                                                             60 North Prospect Avenue                                                            Lynbrook              NY           11563-1395
    The Promise House                   Attn Christy Cerralvo            RBC Capital Markets             2711 N Haskell Ave, Ste 2500                        Dallas                TX           75240
    The Real Estate Council                                              Three Lincoln Center            5430 LBJ Frwy, Suite 100                            Dallas                TX           75240
    The Real Estate Council
    Foundation                          Attn Stephanie Keller Hudiberg   3100 McKinnon Street            Suite 1150                                          Dallas                TX           75201
    The Reeds Public Relations
    Corporation                                                          3232 McKinney Avenue            Suite 855                                           Dallas                TX           75204
    The Renaissance Consulting                                           870 San Jacinto Twr 2121 San
    Group                                                                Jacinto St                                                                          Dallas                TX           75201
    The Rhythm Room                     Attn Elaine Hewlett              4734 Tremont Street                                                                 Dallas                TX           75246
    The Rise School                                                      4220 Monterey Oaks Blvd.                                                            Austin                TX           78749
    The Ritz-Carlton                                                     2121 McKinney Avenue                                                                Dallas                TX           75201
    The Ritz-Carlton                                                     455 Grand Bay Drive                                                                 Key Biscayne          FL           33149
    THE RITZ-CARLTON, LAKE LAS
    VEGAS                               ATTN A/R                         1610 LAKE LAS VEGAS PKWY                                                            Henderson             NV           89011
    The Ryan Anthony Foundation                                          2512 Boll Street                                                                    Dallas                TX           75204
    The Search Group                                                     222. W Las Colinas Blvd         Ste 844E                                            Irving                TX           75039
    THE SIGN COMPANY                                                     575 MADISON AVE                                                                     New York              NY           10022
    The Spencer Company                                                  2121 North Akard                Suite 100                                           Dallas                TX           75201
    The Standard                                                         PO Box 3358                                                                         Portland              OR           97208-3358
    The Standard                                                         PO BOX 5674                                                                         Portland              OR           97228-5674
    The Standard Life Insurance Co of
    NY                                                                   PO Box 3358                                                                         Portland              OR           97208-3358
    The State of Texas                  Deana K. Adams, CSR              Official Court Reporter         600 Commerce, 630 C                                 Dallas                TX           75202
    The Stewpot Alliance                                                 4516 Lovers Lane                Suite 229                                           Dallas                TX           75225
    The Strategic Financial Alliance                                     202 Abbey Court                                                                     Alpharetta            GA           30004
    The Strategic Financial Alliance                                     2200 Century Parkway, Ste 500                                                       Atlanta               GA           30345
    The Strategic Financial Alliance,
    Inc.                                                                 2200 Century Parkway, Ste 500                                                       Atlanta               GA           30345
    The TAARP Group, LLP                                                 8333 Douglas Avenue             Suite 1500                                          Dallas                TX           75225
    The TAARP Group, LLP                                                 PO Box 797337                                                                       Dallas                TX           75379-7337




Highland Capital Management, L.P.
Case No. 19-34054                                                                                                        Page 92 of 103
                                     Case 19-34054-sgj11 Doc 262 Filed 12/20/19                                             Entered 12/20/19 15:55:51               Page 105 of 115
                                                                                                                     Exhibit C
                                                                                                                  Creditor Matrix
                                                                                                             Served via First Class Mail



              CreditorName                 CreditorNoticeName              Address1                             Address2                   Address3                City         State       Zip           Country
    The TASA Group, Inc.                                        1166 DeKalb Pike                                                                      Blue Bell            PA           19422-1853
    The Texas Lyceum                                            6046 Azalea Lane                                                                      Dallas               TX           75230
    The Texas Lyceum Association,
    Inc                                                         7131 Lavendale Ave                                                                    Dallas               TX           75230
    The Townwide Fund of
    Huntington, Inc.                                            148 East Main Street                                                                  Huntington           NY           11743
    The United States Ski &
    Snowboard Assoc                                             1 Victory Lane                   Box 100                                              Park City            UT           84060
    The United States Treasury                                  Internal Revenue Service         PO Box 9941                                          Ogden                UT           84409
    The University of Texas at                                  Grants and Accounting, Box
    Arlington                                                   19136                                                                                 Arlington            TX           76019-0136
    The VIA Group,Inc                                           2610 Technology Forest Blvd                                                           The Woodlands        TX           77381
    The Wall Street Journal                                     Corporate Subscription Program   102 First Ave                                        Chicopee             MA           01020
    The Wellness Group, LLC                                     1000 N. Green Valley Pkwy        Suite 440 #401                                       Henderson            NV           89074
    The Wellness Group, LLC                                     100 N. Green Valley Pkwy         Suite 440 #401                                       Henderson            NV           89074
    The Westin Charlotte                                        601 South College Street                                                              Charlotte            NC           28202
    The YGS Group                                               3650 West Market Street          Content Division-A/R                                 York                 PA           17404
    The Yield Book, Inc.                                        PO Box 13755                                                                          Newark               NJ           07188-0755
    THEDFORD, LAUREN E.                                         Address Redacted
    Think-Cell                                                  InvalidenstraBe 34                                                                    Berlin                            10115        GERMANY

    Think-cell Sales GmbH & Co. KG                              Chausseestr. 8/E                                                                      Berlin                            10115      GERMANY
    Thirstystone Resources                                      860 E 19th St                                                                         Tucson               AZ           85719
    THOMAS HENNINGS                                             3390 IVY HILLS BLVD                                                                   Cincinnati           OH           45244
    Thomas Hoerner                                              33 Hudson St                     Apt 3205                                             Jersey City          NJ           07302
    Thomas Printworks                                           PO Box 740967                                                                         Dallas               TX           75374-0967
    Thomas Reprographics                                        P.O. Box 740967                                                                       Dallas               TX           75374-0967
    THOMAS SHARP                                                3674 MORNINGSTAR LANE                                                                 Farmers Branch       TX           75234
    Thomas White                   c/o KGen Power Corp          9337 Spring Cypress Rd, #214                                                          Spring               TX           77379
    Thompson & Knight                                           Dept 70 PO Box 4346                                                                   Houston              TX           77210-4346
    Thompson & Knight                                           PO Box 660684                                                                         Dallas               TX           75266-0684
                                                                                                 1722 ROUTH STREET SUITE
    THOMPSON & KNIGHT LLP                                       ONE ARTS PLAZA                   1500                                                 Dallas               TX           75201-2533
    Thompson Coe Cousins & Irons
    LLP                                                         700 N. Pearl Street              Twenty Fifth Floor                                   Dallas               TX           75201
    THOMPSON, DAVISON R.                                        Address Redacted
    Thompson, Jordan                                            Address Redacted
    THOMPSON, ROBIN                                             Address Redacted
    Thomson                                                     PO Box 4634                                                                           Chicago              IL           60680-9598
    Thomson Financial                                           195 Broadway                     7th floor                                            New York             NY           10007
    Thomson Financial                                           PO Box 360301                                                                         Pittsburgh           PA           15251-6301
    Thomson Financial                                           PO Box 5136                                                                           Carol Stream         IL           60197-5136
    Thomson Financial                                           PO Box 95512                                                                          Chicago              IL           60690-5512
    THOMSON REUTERS                                             PO BOX 55743                     The Tomson Reuters Building                          London                            E14 10B    United Kingdom
    THOMSON REUTERS                                             PO Box 95512                                                                          Chicago              IL           95512
    THOMSON REUTERS                                             TAX & ACCOUNTING- R&G            PO BOX 71687                                         Chicago              IL           60694-1687
    THOMSON REUTERS                  Attn Greg Winterton        3 Times Square, 18th Floor                                                            New York             NY           10036
    Thomson Reuters (Markets) LLC                               GPO BOX 10410                                                                         Newark               NJ           07193-0410
    Thomson Reuters (Markets) LLC                               PO Box 415983                                                                         Boston               MA           02241
    Thomson Reuters (Tax &
    Accounting) Inc.                                            PO Box 71687                                                                          Chicago              IL           60694-1687
    Thomson Reuters Corporation                                 17400 Medine Road                Suite 850                                            Plymouth             MN           55447
    thomson RIA                                                 PO Box 6159                                                                           Carol Stream         IL           60197-6159
    Thomson West                                                PO Box 6292                                                                           Carol Stream         IL           60197-6292
    Thomson West                                                PO Box 64833                                                                          Saint Paul           MN           55164-0833
    Thornton-Tomasetti Group, Inc.                              PO Box 826203                                                                         Philadelphia         PA           19182-6203
    Throckmorton, Michael                                       Address Redacted
    Thuzio, Inc.                                                267 Fifth Avenue                 Seventh Floor                                        New York             NY           10016
    TIAMPO, SAUKOK                                              Address Redacted




Highland Capital Management, L.P.
Case No. 19-34054                                                                                                 Page 93 of 103
                                    Case 19-34054-sgj11 Doc 262 Filed 12/20/19                                           Entered 12/20/19 15:55:51                Page 106 of 115
                                                                                                                  Exhibit C
                                                                                                               Creditor Matrix
                                                                                                          Served via First Class Mail



               CreditorName               CreditorNoticeName                Address1                        Address2                    Address3              City            State       Zip           Country
    TIBCO Software, Inc.                                         Lockbox No 7514                 PO Box 7247                                       Philadelphia          PA           19170-7514
    Tiffs Treats                                                 819 W. Arapaho Rd.              Ste 24-B #266                                     Richardson            TX           75080
    Tim Dalton                                                   21 PLAIN ST                                                                       Summit                NJ           07901
    TIM LAWLER                                                   2475 ANGEL FALLS DR                                                               Frisco                TX           75034
    Tim Spring                                                   302 Charles Terrace                                                               Skillman              NJ           08558
    Tim Symington                                                17216 PCKWICK DR                                                                  Purceville            VA           20132
                                                                 Daniel B. Warnell School of
    Timber Mart-South               Center for Forest Business   Forestry                        The University of Georgia                         Athens                GA           30602-2152
    Timberhorn, LLC                                              127 W Worthington Ave Ste 100                                                     Charlotte             NC           28203-0064
    Time Value Software                                          22 Mauchly                                                                        Irvine                CA           92618
    TIME WARNER CABLE                                            Box 223085                                                                        Pittsburgh            PA           15251-2085
    TIME WARNER CABLE                                            PO Box 11820                                                                      Newark                NJ           07101-8120
    TIME WARNER CABLE                                            PO Box 60074                                                                      City of Industry      CA           91716-0074
    TIME WARNER CABLE                                            PO Box 650063                                                                     Dallas                TX           75265-0063
    TIME WARNER CABLE                                            PO BOX 650210                                                                     Dallas                TX           75265-0210
    TIME WARNER CABLE                                            PO Box 742633                                                                     Cincinnati            OH           45274-2663
    TIME WARNER CABLE                                            PO BOX 9227                                                                       Uniondale             NY           11555-9227
    Time, Inc.                                                   PO Box 60001                                                                      Tampa                 FL           33660-0001
    Times Square Tower Associates
    LLC                                                          800 Boylston Street             Suite 1900                                        Boston                MA           02199
    Times Square Tower Associates
    LLC                                                          PO Box 415917                                                                     Boston                MA           02241-5917
    Timothy Brice                                                315 Churchill Lane                                                                Pottsboro             TX           75076
    Timothy Hotchandani                                          400 W. 55th Street, Apt 7B                                                        New York              NY           10019
    Timothy Lawler                                               272 E. Deerpath Rd              Suite 236                                         Lake Forest           IL           60045
    Timothy Leung                                                2170 Century Park East          Apt 1004S                                         Los Angeles           CA           90067
    Timothy Spring                                               302 Charles Terrace                                                               Skillman              NJ           08558
    TIPS,LLC                                                     Department 34932                PO Box 39000                                      San Francisco         CA           94139
    TIPS,LLC                                                     File 30578                      PO Box 60000                                      San Francisco         CA           94160
    Title Partners, LLC                                          5501 LBJ Freeway                Ste 200                                           Dallas                TX           75240
    TLK Networks                                                 PO Box 202286                                                                     Arlington             TX           76006
    TMC Communications, LLC                                      245 Park Ave, 24th Flr                                                            New York              NY           10167
    TMF Group                                                    400 Capability Green                                                              Luton                              LU1 3AE    United Kingdom
    TNT INTERNATIONAL                                            PO BOX 186                      RAMSBOTTOM                                        BURY                               BL09GR     United Kingdom
    Tobias Lewis                                                 42 Oval Ave                                                                       Riverside             CT           06878
    TOBY FELDMAN INC.                                            ONE PENN PLAZA                                                                    New York              NY           10119
    Todd Blatterman                                              45 Twixt Hills Rd                                                                 St. James             NY           11780
    Toly Novik                                                   450 N. Oakhurst Dr. # 240                                                         Beverly Hills         CA           90210
    TOM BEACH                                                    2054 FILBERT ST                                                                   San Francisco         CA           94123
    TOM LOVELL                                                   261 Spanish Moss Ln                                                               Richmond              GA           31324
    Tom Rigatti                                                  2031 ANZA ST                                                                      San Francisco         CA           94118
    Tomasino, Matthew                                            Address Redacted
    TOMLIN, WILLIAM                                              Address Redacted
    Tony Zaffaro                                                 85 Kellogg Drive                                                                  Wilton                CT           06897
    Total Alternatives                                           PO Box 5018                                                                       Brentwood             TN           37024
    Touchstone Securities, Inc                                   303 Broadway                    Suite 1100                                        Cincinnati            OH           45202-4203
    TOUDOUZE, KENNETH                                            Address Redacted
    Towers Watson                                                PO Box 8500                     S-6110                                            Philadelphia          PA           19178-6110
    TPAC                                                         920 Tyne Blvd                                                                     Nashville             TN           37220
    TQ ESI, LLC                                                  400 N. St Paul                  STE 1230                                          Dallas                TX           75201
    Tracey Ivey                                                  636 Winsford Rd                                                                   Bryn Mawr             PA           19010
    TradeStation Securities, Inc.   Attn Account Department      8050 SW 10th St -- Ste 2000                                                       Plantation            FL           33324
    TRAHAN, MICHAEL                                              Address Redacted
    TransPerfect Legal Solutions    Attn Accounts Receivable     Three Park Avenue, 39th Floor                                                     New York              NY           10016
    TRANSWESTERN                                                 5001 SPRING VALLEY RD           STE 600W                                          Dallas                TX           75244
    TRANTHAM, AUSTIN                                             Address Redacted
    Travel Search Network                                        8111 LBJ Freeway # 550                                                            Dallas                TX           75251
    TRAVERS, TODD                                                Address Redacted
    Travis Kruger                                                5165 CR 2013                                                                      Glen Rose             TX           76649




Highland Capital Management, L.P.
Case No. 19-34054                                                                                              Page 94 of 103
                                        Case 19-34054-sgj11 Doc 262 Filed 12/20/19                                                 Entered 12/20/19 15:55:51                Page 107 of 115
                                                                                                                            Exhibit C
                                                                                                                         Creditor Matrix
                                                                                                                    Served via First Class Mail



           CreditorName                       CreditorNoticeName                      Address1                          Address2                  Address3                 City         State       Zip         Country
    TRC                                                                   PO Box 536282                                                                      Pittsburgh            PA           15253-5904
    TRC Consultants, LC                                                   120 Dietert Ave                  Suite 100                                         Boerne                TX           78006
                                                                                                           89 Main Street, 2nd Floor, Drawer
    Treasurer of State of Vermont                                         Securities Division              20                                                Montpelier            VT           05620
                                                                          Virginia State Corporation
    Treasurer of Virginia                                                 Commission                       1300 East Main Street, 9th Floor                  Richmond              VA           23219
                                                                          Securities & Business Investment
    Treasurer, State of Connecticut                                       Div                              260 Constitution Plaza                            Hartford              CT           06103
    Treasurer, State of Maine                                             Office of Securities             76 Northern Avenue                                Gardiner              ME           04345
    TREASURY OF THE UNITED
    STATES                              Austin Campus Disclosure Office
                                                                 Stop 7000-AUSC                            PO Box 2986                                       Austin                TX           78768
    TREASURY OF THE UNITED                                       3651 SOUTH IH-35, MS
    STATES                              INTERNAL REVENUE SERVICE 7000AUSC                                  DISCLOSURE OFFICE                                 Austin                TX           78741
    TREMOR, LAUREN E.                                            Address Redacted
    Trend Macrolytics LLC                                        680 N. Lake Shore Drive                   #1412                                             Chicago               IL           60611
    Trenkner, Jamie                                              Address Redacted
    Trepp, LLC                                                   477 Madison Ave 18th Flr                                                                    New York              NY           10022
    Triad Security Systems                                       971 Lehigh Avenue                                                                           Union                 NJ           07083
    Trial Arts Professional Copy
    Service                                                               1500 Dragon St, Ste C                                                              Dallas                TX           75207
    Tricor Evatthouse Corporate
    Services                                                              8 Cross Street                   #11-00 PWC Building                               Singapore                          48424      SINGAPORE
    Tricor Singapore Pte Ltd                                              8 Cross Street                   #11-00 PWC Building                               Singapore                          48424      SINGAPORE
    Trinity River Mission                                                 2060 Singleton Blvd, Ste 104                                                       Dallas                TX           75212
    Triple Threat Cowboy                                                  1430 Regal Row                   Suite 320                                         Dallas                TX           75247
    TRI-RIVER CAPITAL                   C/O BEUTEL & JOYCE, LP            ATTN MILTON WALTERS              555 FIFTH AVE - 15TH FLR                          New York              NY           10017
    Tritech Communications, Inc.                                          625 Locust St.                                                                     Garden City           NY           11530
    Troutman Sanders LLP                                                  P.O. Box 933652                                                                    Atlanta               GA           31193-3652
    TROY BARNETTE                                                         4945 DATE PALM ST                                                                  Cocoa Beach           FL           32932
    Trump International Hotel & Tower
    CH                                                                    401 North Wabash Ave                                                               Chicago               IL           60611
    Trussway Holdings, Inc.             Kendall Hoyd                      9411 Alcorn                                                                        Houston               TX           77093-6753
    Trussway Holdings, LLC                                                7001 Enterprise Ave                                                                Fort Worth            TX           76118
    Trustees of Boston University                                         1 Silber Way                                                                       Boston                MA           02215
    TSCM AMERICA                                                          PO Box 6743                                                                        McKinney              TX           75071
    TSCPA                                                                 PO Box 797488                                                                      Dallas                TX           75379
    TSG Reporting, Inc                                                    747 Third Ave, Suite 10A                                                           New York              NY           10017

    TSX INC                                                               The Exchange Tower               PO Box 421, 130 King Street West                  Toronto               ON           M5X 1E1    CANADA
    TTA Research & Guidance                                               PO Box 71687                                                                       Chicago               IL           60694
    Tuan Olona, LLP                                                       One Rockefeller Plaza            Eleventh Floor                                    New York              NY           10020
    Turf Scapes                                                           368 National Drive                                                                 Rockwall              TX           75032-6531
    Turing Experts                                                        Birchin Court                    20 Birchin Lane                                   London                             EC3V 9DU United Kingdom
    Turtle Bay Resort                   Attn Finance Department           57-091 Kamehameha Highway                                                          Kahuku                HI           96731
    TW Telecom Holdings, llc                                              PO Box 910182                                                                      Denver                CO           80291-0182
    Twenty-First Securities
    Corporation                                                           780 Third Avenue                 24th Floor                                        New York              NY           10017
    TXU ENERGY                                                            PO BOX 650638                                                                      Dallas                TX           75265-0638
    TXU ENERGY                                                            PO BOX 660409                                                                      Dallas                TX           75266-0409
    Tyco Integrated Security                                              PO Box 371967                                                                      Pittsburg             PA           15250-7967
    Tyler Kemp                                                            5165 CR 2013                                                                       Glen Rose             TX           76649
    TYRA GILB TRUST                                                       325M SHARON PARK DR #207                                                           Menlo Park            CA           94025-6804
    U.D.S.TX., LLC                                                        1401 Elm, Suite 4567                                                               Dallas                TX           75202
                                        Attn Dana Fager, Develop.
    U.S. - Japan Council                Coordinator                       1819 L Street, NW, Suite 800                                                       Washington            DC           20036

    U.S. Bancorp Equipment Finance                                        P.O. Box 790448                                                                    Saint Louis           MO           63179-0448
    U.S. Bancorp Equipment Finance,
    Inc.                                                                  PO Box 790448                                                                      Saint Louis           MO           63179-0448




Highland Capital Management, L.P.
Case No. 19-34054                                                                                                        Page 95 of 103
                                       Case 19-34054-sgj11 Doc 262 Filed 12/20/19                                             Entered 12/20/19 15:55:51                           Page 108 of 115
                                                                                                                       Exhibit C
                                                                                                                    Creditor Matrix
                                                                                                               Served via First Class Mail



               CreditorName                 CreditorNoticeName                  Address1                          Address2                            Address3                  City          State       Zip      Country
    U.S. Bank                                                        CM-9690                            PO Box 70870                                               Saint Paul            MN           55170-9690
    U.S. Bank National Association    Attn CDO Unit                  One Federal Street                 3rd Floor                            Mail Code EX-MA-FED   Boston                MA           02110
    U.S. Fund for UNICEF                                             520 Post Oak Blvd                  Suite 280                                                  Houston               TX           77027
    U.S. Securities and Exchange
    Commission                        Fort Worth Regional Office     Burnett Plaza, 19th Floor          801 Cherry Street, Unit 18                                 Fort Worth            TX           76102
    UBS AG, London Branch UBS                                                                           555 Eleventh Street NW Suite
    Securities LLC                    c/o Andrew Clubock, Esq.       Latham & Watkins LLP               1000                                                       Washington            DC           20004
    UCG                                                              11300 Rockville Pike               Ste 1100                                                   Rockville             MD           20852-3030
    Uchi Dallas, LLC                                                 701 S. Lamar Blvd                  Suite C                                                    Austin                TX           78704
    UDAI DHAWAN                                                      28 SPRAIN VALLEY RD                                                                           Scarsdale             NY           10583
    UERMMMC-MAAAI                     Dr. Audrey Coo, Treaurer       PO Box 2153                                                                                   Bedford Park          IL           60499-2153
    Ulf Nofelt                                                       120 Potter Road                                                                               Scarsdale             NY           10583
    Ulicny, Inc.                                                     92 Amity Drive                                                                                Wayne                 PA           19087
    UMB Bank, N.A.                    Attn Trust Fees Dept           PO Box 414589                                                                                 Kansas City           MO           64141-4589
    UNICOM TECHNOLOGIES, INC                                         1011 HWY 6 S                       STE 200                                                    Houston               TX           77077
    Unimerica Insurance Company       Administrative Office          6300 Olson Memorial Highway                                                                   Golden Valley         MN           55427
                                                                     800 W Airport Frwy Ste 611 LB
    Unishippers                                                      6065                                                                                          Irving                TX           75062
                                                                     800 W Airport FWY Ste 611 LB
    Unishippers                                                      6065                                                                                          Irving                TX           75062-6294
    United American Reporting
    Services                                                         1201 Elm Street                    Suite 5220                                                 Dallas                TX           75270
    United Capital                                                   5655 S. Yosemite St.               Suite 450                                                  Greenwood Village     CO           80111
    United Carpet Cleaning Systems,
    Inc.                                                             PO Box 1625                                                                                   Hurst                 TX           76053
    UNITED HEALTHCARE
    INSURANCE COMPANY                                                22561 NETWORK PLACE                                                                           Chicago               IL           60673-1225
    UNITED HEALTHCARE
    INSURANCE COMPANY               ATTN LISA CARRILLO               5800 GRANITE PKWY, STE 700                                                                    Plano                 TX           75024
    United Mechanical                                                11540 Plano Road                   PO Box 551206                                              Dallas                TX           75355-1206

    United States Treasury                                           INTERNAL REVENUE SERVICE                                                                      Cincinnati            OH           45999-0039

    United States Treasury                                           INTERNAL REVENUE SERVICE                                                                      Kansas City           MO           64999-0202

    United States Treasury                                           INTERNAL REVENUE SERVICE                                                                      Ogden                 UT           84201-0039
    United States Treasury                                           INTERNAL REVENUE SVC     PO BOX 69                                                            Memphis               TN           38101-0069
    United States Treasury                                           PO Box 660443                                                                                 Dallas                TX           75266-0443
    United States Treasury                                           STOP 5107 NWSAT          4050 ALPHA RD                                                        Farmers Branch        TX           75244-4201
    UNITED VAN LINES                                                 ONE UNITED DRIVE                                                                              Fenton                MO           63026-1350
    United Way of Mass. Bay &
    Merrimack Vlly                     Attn A/R- Barbara Alexander   PO Box 51381                                                                                  Boston                MA           02205-1381
    Universal Printing Solutions, Inc.                               10573 West Pico Blvd. #610                                                                    Los Angeles           CA           90064-2438
    University of Michigan             c/o Matching Gifts            3003 S. State Street, Suite 8000                                                              Ann Arbor             MI           48109-1288
    University of Pennsylvania                                       433 Franklin Building              3451 Walnut Street                                         Philadelphia          PA           19104-6285
    University Prk Sch ParentTeacher
    Assoc                                                            3505 Amherst                                                                                  Dallas                TX           75225
    Unum Life Insurance Company of
    America                                                          PO BOX 406834                                                                                 Atlanta               GA           30384-6834
    Unum Life Insurance Company of
    America                                                          PO Box 409548                                                                                 Atlanta               GA           30384-9548
    Update Legal                                                     1140 Avenue of the Americas                                                                   New York              NY           10036

    Uplift Education                  c/o David Jackson              1825 Market Center Blvd, Ste 500                                                              Dallas                TX           75207
    UPMC HEALTH SYSTEM
    PENSION TRUST                                                    1 MELLON BANK CTR                                                                             Pittsburgh            PA           15258
    UPS Freight                                                      PO Box 730900                                                                                 Dallas                TX           75373-0900
    UPS Supply Chain Solutions                                       28013 Network Place                                                                           Chicago               IL           60673-1280
    UPS Supply Chain Solutions                                       PO BOX 7247-0244                                                                              Philadelphia          PA           19170-0001




Highland Capital Management, L.P.
Case No. 19-34054                                                                                                    Page 96 of 103
                                        Case 19-34054-sgj11 Doc 262 Filed 12/20/19                                                   Entered 12/20/19 15:55:51                Page 109 of 115
                                                                                                                              Exhibit C
                                                                                                                           Creditor Matrix
                                                                                                                      Served via First Class Mail



              CreditorName                    CreditorNoticeName                     Address1                            Address2                   Address3              City            State       Zip             Country
    UPS Supply Chain Solutions                                             PO Box 730900                                                                       Dallas                TX           75373-0900
    UpSwing Performance
    Improvement, Inc.                                                      PO Box 738                                                                          Manchester            MO           63011
    Uptown Energy Partners                                                 2602 McKinney Ave                Suite 330                                          Dallas                TX           75204
    Urano, Cameron                                                         Address Redacted
    URBAN, ASHLEY                                                          Address Redacted
    URBAN, JOHN                                                            Address Redacted
    URBANIC, MATTHEW                                                       Address Redacted
    URECH, DANIELLE                                                        Address Redacted
    URS CORPORATION                                                        PO BOX 121028                    DEPT 1028                                          Dallas                TX           75312-1028
    US Bank                                                                1555 N Rivercenter Dr, Ste 302                                                      Milwaukee             WI           53212
    US BANK NA                          ATTN THOMAS BELCHER                ONE FEDERAL STREET               THIRD FLOOR                                        Boston                MA           02110
    US Foods, Inc.                                                         Box 843202                                                                          Dallas                TX           75284-3202
    US Legal Support                                                       Chicago, IL Reporting            PO Box 4772-11                                     Houston               TX           77210-4772
    US Legal Support                                                       Texas Records & Reporting        PO BOX 952172                                      Dallas                TX           75395-2172
    US Markets                                                             10 W. 37th St                    7th FL                                             New York              NY           10018
    US Policy Metrics LLC                                                  1333 New Hampshire Ave N.W.      3rd Floor                                          Washington            DC           20036-1564
    US Postage Meter Center                                                PO Box 800848                                                                       Santa Clarita         CA           91380
    US Securities & Exchange
    Commission                          FOIA Officer & Privacy Act Officer 100 F Street, NE                 Mail Stop 2736                                     WASHINGTON            DC           20549-2000
    US Ski and Snowboard Team
    Foundation                                                             1 Victory Lane                   Box 100                                            Park City             UT           84060
    USA Shooting                        Attn Rob Weekes                    1 Olympic Plaza                                                                     Colorado Springs      CO           80909
    usfi marketing communications                                          12100 Ford Rd Ste 100                                                               Dallas                TX           75234
    USTMAAM                             C/O MARC VILLAFANIA                104 BIG OAKS RD                                                                     STREAMWOOD            IL           60107-1320
    USW LOCAL 870                                                          94 WASHINGTON PLACE                                                                 Totwa                 NJ           07512
    Utah Division of Securities                                            Securities Division              160 East 300 South, 2nd Floor                      Salt Lake City        UT           84111

    UTAH STATE TAX COMMISSION                                              210 N 1950 W                                                                        Salt Lake City        UT           84134
                                        c/o Intertrust SPV (Cayman)
    Valhalla CLO, Ltd.                  Limited                            190 Elgin Avenue                 George Town                                        Grand Cayman                       KY1-9005     Cayman Islands
    VALIANT MEDIA                                                          3116-D COMMERCE ST                                                                  Dallas                TX           75226
    Validity, Inc.                                                         200 Clarendon St                 22nd Floor                                         Boston                MA           02116
    Value Line Publishing               ATTN Matt Jamison                  Value Line Publishing, Inc       220 East 42nd Street 6th floor                     New York              NY           10017
    ValueScope, Inc.                                                       1400 Thetford Ct.                                                                   Southlake             TX           76092
    VAN HOEF, ASHLEY                                                       Address Redacted
    VANACOUR, JASON                                                        Address Redacted
    Vanessa Sea                                                            1 W. Superior Street #5015                                                          Chicago               IL           60654

    Vanguard Brokerage Services         Attn Securities Receipt & Transfer PO Box 1170                                                                         Valley Forge          PA           19482-1170
    Vector One Management                                                  113 E 55th St                                                                       New York              NY           10022
    Venable LLP                                                            PO Box 62727                                                                        Baltimore             MD           21264-2727
    Venable LLP                                                            PO Box 630798                                                                       Baltimore             MD           21263-0798
    Venture Mechanical, Inc.                                               2222 Century Cir                                                                    Irving                TX           75062
    Veritas Software Global LLC                                            PO Box 60000                                                                        San Francisco         CA           94160-3667
    Veritext Corp.                                                         3090 Bristol Street              Suite 190                                          Costa Mesa            CA           92626

    Veritext Los Angelos Reporting Co                                      3090 Bristol St                  Suite 190                                          Costa Mesa            CA           92626
    Veritext Mid-Atlantic                                                  1801 Market Street               Suite 1800                                         Philadelphia          PA           19103
    Veritext New York Reporting Co                                         330 Old Country Rd               Suite 300                                          Mineola               NY           11501
    Veritext New York Reporting Co                                         PO Box 71303                                                                        Chicago               IL           60694-1303
    Verity Group                                                           PO Box 940361                                                                       Plano                 TX           75094-0361
    VERIZON                                                                PO BOX 1100                                                                         Albany                NY           12250-0001
    VERIZON                                                                PO BOX 15124                                                                        Albany                NY           12212-5124
    Verizon Wireless                                                       PO Box 4001                                                                         Inglewood             CA           90313-4001
    Verizon Wireless                                                       PO Box 489                                                                          Newark                NJ           07101-0489
    Verizon Wireless                                                       PO Box 660108                                                                       Dallas                TX           75266-0108
    Verizon Wireless                                                       PO Box 790406                                                                       Saint Louis           MO           63179-0406
    Vermont Department of Taxes                                            PO Box 588                                                                          Montpelier            VT           05601




Highland Capital Management, L.P.
Case No. 19-34054                                                                                                          Page 97 of 103
                                     Case 19-34054-sgj11 Doc 262 Filed 12/20/19                                              Entered 12/20/19 15:55:51                Page 110 of 115
                                                                                                                      Exhibit C
                                                                                                                   Creditor Matrix
                                                                                                              Served via First Class Mail



              CreditorName                 CreditorNoticeName                 Address1                          Address2                    Address3                 City         State       Zip            Country
    Vermont Dept of Financial                                      Dept of Banking, Insurance &     89 Main Street, 2nd Floor, Drawer
    Regulation                                                     Securities                       20                                                 Montpelier            VT           05620
    Verona                                                         13330 Noel Rd                                                                       Dallas                TX           75240
    Verrill Dana LLP                                               One Portland Square              P.O. Box 586                                       Portland              ME           04112
    VFG Securities, Inc.             Attn Jana Oledzki             100 Corporate Pointe             Suite 382                                          Culver City           CA           90230-7612
    ViaWest, Inc.                                                  PO Box 732368                                                                       Dallas                TX           75373-2368
    ViaWest, Inc.                                                  PO Box 912362                                                                       Denver                CO           80291-2362
    Vibrancy21                                                     1133 South Clinton Street                                                           Baltimore             MD           21224

    Vickery Meadow Learning Center                                 6329 Ridgecrest                                                                     Dallas                TX           75231
    Victor Chang                                                   5400 Preston Oaks Rd                                                                Dallas                TX           75254
    Victor Chong                                                   900 W Newport Ave,               Apt B                                              Chicago               IL           60657
    VILLA VERONA, LTD                                              13330 NOEL RD                                                                       Dallas                TX           75240
    Village on the Green                                           5301 Alpha Road, Suite 44                                                           Dallas                TX           75240
    Vin Thompson                                                   38 East Wharf Rd                                                                    Madison               CT           06443
    Vincent Lopez Serafino &
    Jenevein, PC                                                   2001 Bryan St                    Suite 2000                                         Dallas                TX           75201
    VINSON & ELKINS, LLP                                           A1001 FANNIN ST, STE 2300        FIRST CITY TOWER                                   Houston               TX           77002-6760
    Vintage Filings                                                350 Hudson Street, Suite 300                                                        New York              NY           10014
    Vintage Filings                                                350 Hundson Street               Suite 300                                          New York              NY           10014
    Vintage Filings                                                PO Box 30719                                                                        New York              NY           10087-0719
    Vira, Sagar                                                    Address Redacted
    VIRGINIA DEPARTMENT OF
    TAXATION                                                       PO BOX 1500                                                                         Richmond              VA           23218-1500
    VIRGINIA DEPARTMENT OF
    TAXATION                                                       PO BOX 1777                                                                         Richmond              VA           23218-1777
    Virginia Retirement System       Attn Control                  PO Box 361                                                                          Richmond              VA           23218
    Virginia Retirement Systems      Attn Control                  PO Box 361                                                                          Richmond              VA           23218
    Vishnu Gogineni                                                One Bryant Park                  21st Floor, 21.053A                                New York              NY           10036
    Visix, Inc.                                                    230 Scientific Drive             Suite 800                                          Norcross              GA           30092
    Vitae Search Group, LLC                                        6009 Mariposa Drive                                                                 McKinney              TX           75070
    Vitiello, Stephanie                                            Address Redacted
    Vlahakis, Eleni                                                Address Redacted
    VODAFONE                                                       PO BOX 549                                                                          London                             OX17 3ZJ   United Kingdom
    Vogel Alcove                                                   200 Crescent Court               Ste 300                                            Dallas                TX           75201
    Voice of Hope                    Attn Ruth Hardesty            PO Box 224845                                                                       Dallas                TX           75222-4845
    Volunteers for Youth, Inc.                                     205 Lloyd Street                 Suite 103                                          Carrboro              NC           27510
    Voya Financial Advisors                                        5780 Powers Ferry Road, NW                                                          Atlanta               GA           30327
    Voya Financial Advisors          Attn Adriana Mardarie Gagov   909 Locust Street                                                                   Des Moines            IA           50309
    VSI Solutions                                                  203 Dumont ct                                                                       Fairview              TX           75069
    VTB Capital plc                                                14 Cornhill                                                                         London                             EC3V3ND    United Kingdom
    W San Diego                                                    421 West B St                                                                       San Deigo             CA           92101

    W. Andrew Hodge Consulting, PA                                 PO Box 11417                                                                        Glendale              AZ           85318
    W.B. Mason Co., Inc.                                           59 Centre St                                                                        Brockton              MA           02301
    Wachovia Insurance Services                                    5956 Sherry Lane                 Suite 2000                                         Dallas                TX           75225-6531
                                                                   Relationship Management Group-
    Wachovia Secuties LLC                                          MO1400                           1 North Jefferson St                               Saint Louis           MO           63103
    Wachtell, Lipton, Rosen & Katz                                 51 West 52nd Street                                                                 New York              NY           10019
    Wagner, Grace                                                  Address Redacted
    Wake2O                                                         Rue du Mont Blanc 3                                                                 Geneva                             01201        SWITZERLAND
    Wakefield Quinn                                                PO BOX HM 809                                                                       Hamilton                           0HMCX        BERMUDA
    Walek & Associates, Inc.                                       317 Madison Avenue Suite 2300                                                       New York              NY           10017
    WALIA, AMIT                                                    Address Redacted
    Walker Dunlop                                                  63 Kendrick Street                                                                  Needham               MA           02494
    Walker Kobelan                                                 729 Reinerman                                                                       Houston               TX           77002
    Walkers                                                        PO Box 265GT, Walker House       87 Mry Street                                      George Town                        KY1-9001     GRAND CAYMAN
    Walkers Fund Services Limited    c/o Intertrust Cayman         190 Elgin Avenue                 George Town                                        Grand Cayman                       KY1-9005     Cayman Islands




Highland Capital Management, L.P.
Case No. 19-34054                                                                                                   Page 98 of 103
                                       Case 19-34054-sgj11 Doc 262 Filed 12/20/19                                             Entered 12/20/19 15:55:51                 Page 111 of 115
                                                                                                                       Exhibit C
                                                                                                                    Creditor Matrix
                                                                                                               Served via First Class Mail



             CreditorName                    CreditorNoticeName                 Address1                           Address2                  Address3                City           State       Zip      Country
                                       c/o OConnor Davies Munns &
    Wall Street Tax Association        Dobbins LLP                   60 East 42nd Street                                                                New York               NY           10165
    WALLS, DAVID                                                     Address Redacted
    WALTER JARMAN                                                    1487 ARLINGTON DR                                                                  Salt Lake City         UT           84103-4427
    WAN, QIAN                                                        Address Redacted
    WANG, ALICE                                                      Address Redacted
    WANG, CHEN-HAN                                                   Address Redacted
    Wang, Ruozhou                                                    Address Redacted
    Warehouse Store Fixture Co.                                      84 Progress Lane                                                                   Watebury               CT           06705
    Warner Stevens LLP                                               1700 City Center Tower II         301 Commerce Street                              Fort Worth             TX           76102
    Warren Posner                                                    96 Winged Foot Drive                                                               Livingston             NJ           07039

    Washington Speakers Bureau Inc.                                  1663 Prince Street                                                                 Alexandria             VA           22314
                                                                     WA Dept of Finan Inst. Securities
    Washington State Treasurer                                       Div                               150 Israel Road SW                               Tumwater               WA           98501
    WATERHOUSE, FRANK                                                Address Redacted
    Waterview Advisors                                               12201 Merit Drive, Suite                                                           Dallas                 TX           75251
    Watson Wyatt & Co                                                PO Box 277665                                                                      Atlanta                GA           30384
    WATSON, ERIN                                                     Address Redacted
    Watts, Andrew                                                    Address Redacted
    WATTS, KEITH R                                                   Address Redacted
    Wayne Bell                                                       5165 CR 2013                                                                       Glen Rose              TX           76649
    WC 4641 Production, LLC            C/o Great Value Storage       4641 Production Drive                                                              Dallas                 TX           75235
                                       Attn Sharon Popham,
    WCDABG                             Reservations Chair            3 Carmarthen Court                                                                 Dallas                 TX           75225
    Wealthforge Securities, LLC                                      6800 Paragon Place                Ste 200                                          Richmond               VA           23230
    Wealthmaster Group, LLC                                          18881 Von Karman Ave              Suite 720                                        Irvine                 CA           92612
    Weatherly, Brian                                                 Address Redacted
    Weaver and Tidwell, LLP                                          2821 West 7th Street              Suite 700                                        Fort Worth             TX           76107
    Webb, Justin                                                     Address Redacted
    WebsiteBackup Company                                            2375 E. Camelback Rd              Suite 600                                        Phoenix                AZ           85016
    WEBSTER, GREGORY W                                               Address Redacted
    WEIJUN ZANG                                                      5053 JUSTIN TERRACE                                                                Fremont                CA           94555
    Weinstein, Clower & Associates                                   PO Box 795001                                                                      Dallas                 TX           75379
    Welch Consulting Ltd                                             1716 Briarcrest Drive #700                                                         Bryan                  TX           77802-2760

    Wells Fargo Advisors FBO Bezilla   Attn Alan Kinney              200 Stephenson Ave, Suite 301                                                      Savannah               GA           31405
    Wells Fargo Advisors, LLC                                        180 Glastonbury Blvd              Suite 301                                        Glastonbury            CT           06033
    Wells Fargo Advisors, LLC                                        1 North Jefferson Ave.                                                             Saint Louis            MO           63103
    Wells Fargo Advisors, LLC                                        5215 Old Orchard Road             Suite 960                                        Skokie                 IL           60077-4401
    Wells Fargo Advisors, LLC          Attn Andrew Black             280 Park Avenue, FL 29W                                                            New York               NY           10017
    Wells Fargo Advisors, LLC          Attn April Johnson            10900 Wilshire Blvd, 11th Floor                                                    Los Angeles            CA           90024
    Wells Fargo Advisors, LLC          Attn Dan Racicot WF - Finet   4275 Executive Square, Ste 910                                                     Lajolla                CA           92037
    Wells Fargo Advisors, LLC          Attn Denise Bare              9665 Wilshire Blvd, Ste 100                                                        Beverly Hills          CA           90212
    Wells Fargo Advisors, LLC          Attn Greg Shumaker            700 Ackerman Rd, Ste 400                                                           Columbus               OH           43202
                                                                     6060 South American Plaza St
    Wells Fargo Advisors, LLC          Attn Kathy Buckley            East                                                                               Tulsa                  OK           74135
                                                                     100 East Wisconsin Ave, 12th
    Wells Fargo Advisors, LLC          Attn Kevin Dailey             Floor                                                                              Milwaukee              WI           53202
    Wells Fargo Advisors, LLC          Attn Mike McChesney           2500 Legacy Dr, Ste 200                                                            Frisco                 TX           75034
    Wells Fargo Advisors, LLC          Attn Nicole Stenquist         450 Post Road East                                                                 Westport               CT           06880
    Wells Fargo Advisors, LLC          Attn Operations Manager       1200 17th St, Ste 2000                                                             Denver                 CO           80202
    Wells Fargo Advisors, LLC          Attn Operations Manager       13621 University Ave                                                               Clive                  IA           50325
    Wells Fargo Advisors, LLC          Attn Operations Manager       20 William Street, Ste 300                                                         Wellesley              MA           02481
    Wells Fargo Advisors, LLC          Attn Operations Manager       222 East Main St, Ste 106                                                          Smithtown              NY           11787

    Wells Fargo Advisors, LLC          Attn Operations Manager       331 Newman Springs Rd, Ste 230                                                     Red Bank               NJ           07701
    Wells Fargo Advisors, LLC          Attn Operations Manager       909 Fannin St, Suite 1200                                                          Houston                TX           77010




Highland Capital Management, L.P.
Case No. 19-34054                                                                                                   Page 99 of 103
                                        Case 19-34054-sgj11 Doc 262 Filed 12/20/19                                                 Entered 12/20/19 15:55:51                        Page 112 of 115
                                                                                                                            Exhibit C
                                                                                                                         Creditor Matrix
                                                                                                                    Served via First Class Mail



             CreditorName                    CreditorNoticeName                      Address1                          Address2                           Address3                City          State       Zip             Country
                                                                        6400 South Fiddlers Green Cir,
    Wells Fargo Advisors, LLC          Attn Operations Mgr Garner Mabry Ste 1840                                                                                     Greenwood Village     CO           80111
                                       Attn Paula Curry, Control
    Wells Fargo Advisors, LLC          Specialist                       2 International Place, 20th Fl                                                               Boston                MA           02110
    Wells Fargo Advisors, LLC          Attn Rita Borchers               7400 West 130th St, Ste 200                                                                  Overland Park         KS           66213
    Wells Fargo Advisors, LLC          Attn Tracy Lusk                  8115 Preston Rd, Suite 300                                                                   Dallas                TX           75225
    Wells Fargo Advisors, LLC          Attn Web Wang                    5820 Canoga Ave, #100                                                                        Woodland Hills        CA           91367
                                                                        1211 Avenue of the Americas,
    Wells Fargo Advisors, LLC          c/o David Elfenbein              27th Flr                                                                                     New York              NY           10036
    Wells Fargo Advisors, LLC          c/o Hefter Leshem Margolis       500 Lake Cook Rd, Ste 100                                                                    Deerfield             IL           60015
    Wells Fargo Advisors, LLC          c/o Shannon Walker               695 E. Arlington Blvd., Ste 201                                                              Greenville            NC           27858

    Wells Fargo Advisors, Westwood                                      10900 Wilshire Blvd               11th Floor                                                 Los Angeles           CA           90024
    WELLS FARGO BANK                                                    WF 8113                           PO BOX 1450                                                Minneapolis           MN           55485-8113
    Wemple, Stefanie                                                    Address Redacted
    WEN, JING                                                           Address Redacted
    WENDELL, MORTON                                                     Address Redacted
    Wendy Harper                                                        11738 Kiowa Ave, #104                                                                        Los Angeles           CA           90049
    WENTWORTH, KEVIN                                                    Address Redacted
    WENTWORTH, KEVIN J.                                                 Address Redacted
    Wesley Golie                                                        3736 E. Nielsen Ln                                                                           Denver                CO           80210
    West Court Reporting Services                                       West Payment Center               P.O. Box 6292                                              Carol Stream          IL           60197-6292
    West Payment Center                                                 PO Box 6292                                                                                  Carol Stream          IL           60197-6292
    West Publishing Corporation                                         P.O. Box 12421                                                                               Newark                NJ           07101
                                                                                                          State Capital Building 1, Room W-
    West Virginia State Auditor Office Securities Division              1900 Kanawha Blvd. E              100                                                        Charleston            WV           25305-0230
                                                                        PO Box 1093 GT, Queensgate
    Westchester CLO, Ltd.             The Directors                     House                             South Church Street                     George Town        Grand Cayman                       KY1-1108     Cayman Islands
    Western International Securities,
    Inc.                                                                 70 S. Lake Ave                   Ste 700                                                    Pasadena              CA           91101
    Westley McGeoghegan                                                  49 Chetwynd Road                                                                            Somerville            MA           02144
    WESTMINSTER CITY COUNCIL                                             PO BOX 397                                                                                  London                             WA55 1GG     United Kingdom
    WestPark Capital, Inc.                                               1900 Avenue of the Stars         Suite 310                                                  Los Angeles           CA           90067
    Westwood Professional Services,
    Inc.                                                                 7699 Anagram Drive                                                                          Eden Prairie          MN           55334
    WHARF, PAUL                                                          Address Redacted
    WHARF, PAUL C.                                                       Address Redacted
    Whatley, David                                                       Address Redacted
    WHERRY, SHANNON M.                                                   Address Redacted
    Whetstone, Laurie                                                    Address Redacted
    Whitaker, Chalk, Swindler, &
    Sawyer                                                               301 Commerce St. Suite 3500                                                                 Ft. Worth             TX           76102
    White & Case LLP                                                     1155 Avenue of the Americas                                                                 New York              NY           10036-2787
    White & Williams LLP                                                 1800 One Liberty Place                                                                      Philadelphia          PA           19103-7395
    White, Jeremy                                                        Address Redacted
    White, Kelly                                                         Address Redacted
    WhiteGlove House Call Health,
    Inc.                                                                 5300 Bee Cave Rd, Bldg One       Ste 100                                                    Austin                TX           78746
    WhiteGlove House Call Health,
    Inc.                                                                 PO Box 845720                                                                               Dallas                TX           75284-5720
    Whitehall-Parker Securities, Inc.                                    477 Pacific Ave, 2nd Floor                                                                  San Francisco         CA           94133
    Whitney Smith Co                                                     301 Commerce St                  Suite 1950                                                 Fort Worth            TX           76102

    WhitneySmith Company                                                 301 Commerce Street, Suite 1950                                                             Fort Worth            TX           76102
    WICK PHILIPS LLP                                                     500 North Akward Street         Suite 2100                                                  Dallas                TX           75201

    Wicks Business Information                                          1375 Kings Highway East Ste 450                                                              Fairfiled             CT           06824
    Wild Rose Floral Design Studio                                      720 E Lamar St                                                                               Royse City            TX           75189
    Wild Rose Floral Design Studio                                      PO Box 541                                                                                   Rockwall              TX           75087




Highland Capital Management, L.P.
Case No. 19-34054                                                                                                        Page 100 of 103
                                         Case 19-34054-sgj11 Doc 262 Filed 12/20/19                                          Entered 12/20/19 15:55:51               Page 113 of 115
                                                                                                                     Exhibit C
                                                                                                                  Creditor Matrix
                                                                                                             Served via First Class Mail



             CreditorName                      CreditorNoticeName              Address1                           Address2                 Address3            City              State       Zip              Country
    Wilentz Goldman & Spitzer                                       90 Woodbridge Center Dr.                                                          Woodbridge            NJ           07095
    Wiley, Grant                                                    Address Redacted
    Wilkinson Center                     Attn Andrea Jones          PO Box 720248                                                                     Dallas                TX           75372

    Will Pryor Mediation & Arbitration                              5420 LBJ Frwy Ste 626                                                             Dallas                TX           75240
    WILLIAM CORNELIUS                                               2404 YORKTOWN ST                 APT 137                                          Houston               TX           77056
    William Ikard                                                   58 Calle Maravilla                                                                San Clemente          CA           92673
    William Keeney                                                  536 E 56th St                                                                     Kansas City           MO           64110
    William M. Cobb & Associates,
    Inc.                                                            12770 Coit Rd, Ste 907                                                            Dallas                TX           75251
    William Oliveira                                                504 Green St.                                                                     Northborough          MA           01532
    William R. Welch                                                9 Greenway Plaza, Ste 3112                                                        Houston               TX           77046
    WILLIAM SMITH                                                   13455 NOEL RD                    STE 800                                          Dallas                TX           75240
    William Todd Westerburg                                         6164 Marquita Ave                                                                 Dallas                TX           75214
    Williams, Andrew                                                Address Redacted
    WILLIAMS, MEREDITH                                              Address Redacted
    Willis of New York, Inc.                                        PO Box 4557                                                                       New York              NY           10249-4557
    Willis of Texas, Inc.                                           Dallas/Ft. Worth Division        PO Box 730310                                    Dallas                TX           75373-0310
    Willis of Texas, Inc.                                           PO Box 731739                                                                     Dallas                TX           75373-1739
    Willkie Farr & Gallagher LLP                                    787 Seventh AvE                                                                   New York              NY           10019-6099
    WILLMORE, DAVID                                                 Address Redacted
    Willoughby McCabe Agents Co                                     3409 Rosedale Avenue                                                              Dallas                TX           75205
    WILLOUGHBY-MCCABE,
    PATRICK                                                         Address Redacted
    Wilmer Cutler Pickering Hale Dorr
    LLP                                                             1875 Pennsylvania Avenue NW                                                       Washington            DC           20006
    Wilmer Cutler Pickering Hale Dorr
    LLP                                                             PO Box 7247-8760                                                                  Philadelphia          PA           19170-8760
    Wilmington Trust Company                                        Rodney Square North              1100 North Market St                             Wilmington            DE           19890-0001

    Wilshire Associates Incorporated     Attn Accounts Receivable   1299 Ocean Avenue, Suite 700                                                      Santa Monica          CA           90401-1085
    WILSON SMITH                                                    3221 S ELIZABETH AVE                                                              Independence          MO           64057-1925
    WILSON, ANDREW                                                  Address Redacted
    WILSON, ANTHONY                                                 Address Redacted
    Wilson, Owen                                                    Address Redacted
    WILSON, SCOTT                                                   Address Redacted
    Wilson, Sonsini, Goodrich, &
    Rosati                                                          File # 73672                     PO Box 60000                                     San Francisco         CA           94160-3672
    Wilson, Sonsini, Goodrich, &
    Rosati                                                          PO Box 742866                                                                     Los Angeles           CA           90074-2866
    WILSON, STEVE L.                                                Address Redacted
    WILSON, STEVEN                                                  Address Redacted
    Wilton, William                                                 Address Redacted
    WINGS Ventures LLC                                              172304 Preston Rd                Ste 800                                          Dallas                TX           75252
    Winn Media                                                      1444 Oak Lawn Avenue             Bldg. 4, Suite 400                               Dallas                TX           75207
    WINSTEAD P.C.                                                   2728 N Harwood Street            Suite 500                                        Dallas                TX           75201-1743
    WINSTEAD P.C.                                                   5400 RENAISSANCE TOWER           1201 ELM ST                                      Dallas                TX           75270
    Winston & Strawn LLP                                            2121 North Pearl Street          Suite 900                                        Dallas                TX           75201
    Wired                                                           PO Box 37704                                                                      Boone                 IA           50037-0704
    Wisconsin Office of Comm of                                     201 West Washington Avenue,
    Securities                           Division of Securities     Suite 300                                                                         Madison               WI           53703
    WISE, CHRIS                                                     Address Redacted
    Wiseman & Hoffman                                               460 Park Ave South, 4th Flr                                                       New York              NY           10016
    WISER, JASON                                                    Address Redacted
    Withers Bergman LLP                                             157 Church Street, 12th Floor    PO Box 426                                       New Haven             CT           06502
    Withers Bergman LLP                                             PO Box 1685                                                                       New Haven             CT           06507

    WM Fund Associates Co., Ltd.                                    Kakimi Kojimachi Annex Bldg 6F   3-2 Kojimachi, Chiyoda-ku                        Tokyo                              102-0083     JAPAN




Highland Capital Management, L.P.
Case No. 19-34054                                                                                                  Page 101 of 103
                                     Case 19-34054-sgj11 Doc 262 Filed 12/20/19                                                   Entered 12/20/19 15:55:51                 Page 114 of 115
                                                                                                                           Exhibit C
                                                                                                                        Creditor Matrix
                                                                                                                   Served via First Class Mail



             CreditorName                  CreditorNoticeName                   Address1                              Address2                   Address3                  City         State       Zip        Country
    Wolters Kluwer Legal &
    Regulatory US                                                   PO Box 71882                                                                            Chicago                IL           60694-1882
    Wombat Security Technologies                                    3030 Penn Avenue                     Suite 200                                          Pittsburgh             PA           15201
    Womens Auxiliary Childrens-Six
    Flags                            Attn Jenny Garberding          7315 Centenary Ave                                                                      Dallas                 TX           75225
    Womens Auxiliary Childrens-Six
    Flags                            Attn Robin Wilson, Treasurer   7506 Greenbrier                                                                         Dallas                 TX           75225
    Wonderlic                                                       1795 N. Butterfield Rd                                                                  Libertyville           IL           60048-1212
    WOOD, HANNAH                                                    Address Redacted

    Woodall Rodgers Park Foundation Attn Erika White                1909 Woodall Rodgers Fwy             Suite 403                                          Dallas                 TX           75201

    Woodbury Financial Services, Inc. ATTN Reimb Processing         PO Box 64284                                                                            Saint Paul             MN           55164
    Woodruff-Sawyer & Co.                                           PO Box 45057                                                                            San Francisco          CA           94145-9950
    WOOTTON, JENNIFER                                               Address Redacted
    World Affairs Council                                           325 N. St. Paul St.                  Suite 4200                                         Dallas                 TX           75201
    World Data Products                                             M & I 196 PO Box 1414                                                                   Minneapolis            MN           55480-1414
    Worldwide Financial Solutions                                   16140 Northcross Drive                                                                  Huntersville           NC           28078
                                      ATTN INDIVIDUAL
    Worldwide Insurance Services      UNDERWRITING DEPT             100 MATSONFORD RD                    STE 100                                            Radnor                 PA           19087

    WQ International Ltd.                                           Victoria Place. 31 Victoria Street                                                      Hamilton                            0HM10      BERMUDA
    Wright Wealth Management                                        3181 Clearwater Dr.                  Ste A                                              Prescott               AZ           86305
    Wrights Media                                                   2407 Timberloch Place                Suite B                                            The Woodlands          TX           77380-1039
    Wurz, Brandon                                                   Address Redacted
                                                                    Securities Division, State Capitol
    Wyoming Secretary of State                                      Bldg                                 2020 Carey Avenue, Suite 700                       Cheyenne               WY           82001
    Xact Data Discovery -DATX                                       5800 Foxridge Dr                     Suite 406                                          Mission                KS           66202
    Xerox Corporation                                               2553 Collections Center Dr.                                                             Chicago                IL           60693
    Xerox Corporation                                               PO Box 650361                                                                           Dallas                 TX           75265-0361
    Xerox Corporation                                               PO Box 7405                                                                             Pasadena               CA           91109-7405
    Xerox Corporation                                               PO Box 802555                                                                           Chicago                IL           60680-2555
    Xerox Corporation                                               PO Box 827598                                                                           Philadelphia           PA           19182-7598
    Xignite, Inc                                                    1825 South Grant St                  Suite 100                                          San Mateo              CA           94404
    Xignite, Inc                                                    Dept 3344                            PO Box 123344                                      Dallas                 TX           75312-3344
    XIOTECH CORPORATION                                             DEPT CH 17326                                                                           Palentine              IL           60055-7326
    XO Communications                                               PO Box 530471                                                                           Atlanta                GA           30353-0471
    XPISTI LLC                                                      2807 Allen Street # 382                                                                 Dallas                 TX           75204
    Xtract Research                                                 330 Hudson Street                    4th Floor                                          New York               NY           10013
    YAGNISIS, AIRLIA                                                Address Redacted
    YANG, JOHN                                                      Address Redacted
    YAROSLAV JERRY LVOVICH                                          321 E 90th ST, APT 3A                                                                   New York               NY           10128
    Yehia, Josef                                                    Address Redacted
    Yelibelly, Inc.                                                 2364 Northwest Pkwy                                                                     Southlake              TX           76092
    YINGHUI HE                                                      524 WOODEN AVE                                                                          S Plainfield           NJ           07080
    YMCA of Metropolitan Dallas                                     5101 Tennyson Pkwy.                                                                     Plano                  TX           75024
    YOON, CHRISTOPHER K.                                            Address Redacted
    York & Chapel, Corp.                                            2 Trap Falls Road                    Suite 410                                          Shelton                CT           06484
    YOUNG CONAWAY STARGATT
    & TAYLOR, LLP                   Bruce L. Silverstein            Elena C. Norman                      1000 North King Street                             Wilmington             DE           19801
    Young Life                      C/O Lee Anne Bingham            3304 Beckham Ct                                                                         Plano                  TX           75075
    YOUNG LIFE ALBUQUERQUE                                          PO BOX 91894                                                                            Albuquerqe             NM           87199-1894
    YOUNG LIFE, NORTH CENTRAL
    TEXAS                                                           11300 N CENTRAL EXPWY                STE 600                                            Dallas                 TX           75243
    Young Womens Preparatory
    Network                                                         1722 Routh Street                    Suite 720                                          Dallas                 TX           75201
    Young, Priya                                                    Address Redacted
    YTAC-Dallas                                                     2807 Allen St., Box 347                                                                 Dallas                 TX           75204
    Zacks Investment Research, Inc.                                 111 North Canal Street               Suite 1101                                         Chicago                IL           60606




Highland Capital Management, L.P.
Case No. 19-34054                                                                                                       Page 102 of 103
                                    Case 19-34054-sgj11 Doc 262 Filed 12/20/19                                      Entered 12/20/19 15:55:51                          Page 115 of 115
                                                                                                             Exhibit C
                                                                                                          Creditor Matrix
                                                                                                     Served via First Class Mail



              CreditorName              CreditorNoticeName               Address1                       Address2                               Address3             City           State       Zip      Country
    ZANG, WEIJUN                                             Address Redacted
    ZARIN, GREGORY                                           Address Redacted
    Zayo Group, LLC                                          PO Box 952136                                                                                Dallas              TX           75395-2136
    Zenprise Inc                                             6120 Stevenson Blvd                                                                          Fremont             CA           94538
    ZEPHYR ASSOCIATES                                        4 Westchester Park Dr           2nd Floor                                                    White Plains        NY           10604
    ZEPHYR ASSOCIATES                                        Dept 2215                       PO Box 2121                                                  Memphis             TN           38159
    ZEPHYR ASSOCIATES                                        PO Box 12368                    312 Dorla Court                       Suite 204              Zephyr Cove         NV           89448
    ZEPHYR ASSOCIATES                                        P.O. Box 2153                   Dept. 1899                                                   Birmingham          AL           35287-1899
    ZEPHYR ASSOCIATES                                        PO Box 416014                                                                                Boston              MA           02241-6014
    ZIEGENHAGEN, RANDALL                                     Address Redacted
    ZIEGLER, JASON                                           Address Redacted
    ZIMMERMANN, JOHN                                         Address Redacted
    ZOHO Corporation                                         4900 Hopyard Road               Suite 310                                                    Pleasanton          CA           94588-7100
    ZOHO Corporation                                         File No #31469                  PO Box 60000                                                 San Francisco       CA           94160
    ZOHO Corporation                                         PO Box 742760                                                                                Los Angeles         CA           90074-2760
    Zosel, August                                            Address Redacted
    Zuckerman Spaeder LLP                                    1800 M Street NW                                                                             Washington          DC           20036-5802
    Zuluaga, Juan Camilo                                     Address Redacted
    Zurich North America                                     8712 Innovation Way                                                                          Chicago             IL           60682-0087
    Zurich North America            ATTN HOWARD BULGATZ      8745 PAYSPHERE CIRCLE                                                                        Chicago             IL           60674
    Zyrka                                                    1408 N. Riverfront Blvd. #106                                                                Dallas              TX           75207




Highland Capital Management, L.P.
Case No. 19-34054                                                                                         Page 103 of 103
